Exhibit 10.1

[counsel for the Parties are identified
on the signature pages of this document]

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

 


 

 

 

 

 

 

 

 

 

 

)

 

 

 

 

)

 

UNITED STATES OF AMERICA,

 

)

 

 

 

)

 

 

Plaintiff,

 

)

 

 

 

 

)

No. 96-0122-N-EJL

v.   

 

 

)

No. 91-0342-N-EJL

 

 

 

)

No. 94-0206-N-HLR

HECLA LIMITED, a Delaware Corporation,

 

)

 

 

 

 

)

CONSENT DECREE

 

Defendant.

 

)

 

 

 

)

 

 

 

 

 

 

 

)

 

and CONSOLIDATED CASES.

 

)

 

 

 

)

 


--------------------------------------------------------------------------------



Table of Contents

 

 

 

I. BACKGROUND

 

1

 

 

 

II. JURISDICTION

 

4

 

 

 

III. PARTIES BOUND

 

4

 

 

 

IV. DEFINITIONS

 

4

 

 

 

V. STATEMENT OF PURPOSE

 

10

 

 

 

VI. PAYMENTS, DELIVERIES AND GUARANTEES

 

10

 

 

 

VII. EXCESS RECOVERIES UNDER INSURANCE POLICIES

 

20

 

 

 

VIII. CESSATION OF DISCHARGES FROM LUCKY FRIDAY TAILINGS POND 1

 

20

 

 

 

IX. FAILURE TO COMPLY WITH CONSENT DECREE

 

21

 

 

 

X. COVENANTS NOT TO SUE AND RESERVATIONS OF RIGHTS BY THE UNITED STATES

 

23

 

 

 

XI. COVENANTS NOT TO SUE AND RESERVATIONS OF RIGHTS BY THE TRIBE

 

27

 

 

 

XII. COVENANTS NOT TO SUE AND RESERVATIONS OF RIGHTS BY THE STATE

 

31

 

 

 

XIII. COVENANTS NOT TO SUE BY SETTLING COMPANIES

 

34

 

 

 

XIV. COVENANTS NOT TO SUE AMONG PLAINTIFFS

 

35

 

 

 

XV. EFFECT OF SETTLEMENT/CONTRIBUTION

 

36

 

 

 

XVI. EFFECT UPON PRIOR SETTLEMENTS AND AGREEMENTS

 

38

 

 

 

XVII. NOTICE TO SUCCESSORS-IN-TITLE AND TRANSFERS OF REAL PROPERTY

 

39

 

 

 

XVIII. ACCESS AND INSTITUTIONAL CONTROLS

 

40

 

 

 

XIX. ACCESS TO INFORMATION

 

43

 

 

 

XX. PROTOCOL FOR COORDINATING SETTLING COMPANIES’ MINING OPERATIONS WITH EPA’S
REMEDIAL ACTIONS

 

44

-i-

--------------------------------------------------------------------------------



Table of Contents (Cont.)

 

 

 

XXI. RETENTION OF RECORDS AND CERTIFICATIONS

 

45

 

 

 

XXII. DISPUTE RESOLUTION

 

46

 

 

 

XXIII. NOTICES AND SUBMISSIONS

 

50

 

 

 

XXIV. RETENTION OF JURISDICTION

 

52

 

 

 

XXV. INTEGRATION/APPENDICES

 

52

 

 

 

XXVI. MODIFICATION

 

53

 

 

 

XXVII. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

 

53

 

 

 

XXVIII. SIGNATORIES/SERVICE

 

53

 

 

 

XXIX. FINAL JUDGMENT

 

54

-ii-

--------------------------------------------------------------------------------



I.     BACKGROUND

          A.     In 1983, the United States Environmental Protection Agency
(“EPA”) placed the Bunker Hill Mining and Metallurgical Complex Superfund Site
on the National Priorities List (“NPL”) pursuant to 42 U.S.C. § 9605.

          B.     In 1991, the Coeur d’Alene Tribe of Idaho (“Tribe”) filed a
complaint in this matter pursuant to Section 107 of CERCLA, 42 U.S.C. § 9607,
seeking natural resource damages with respect to the Site.

          C.     In 1994, the United States and the State of Idaho (“State”)
filed actions for response costs against numerous defendants, including some of
the Settling Companies as defined herein, for a discrete portion of the Site
referred to as “the Box,” which were settled in a Consent Decree entered by the
United States District Court for the District of Idaho on November 17, 1994 in
case number CV-94-206-N-EJL.

          D.     In 1996, the United States of America (“United States”), on
behalf of the Administrator of EPA, the Secretary of the United States
Department of the Interior, and the Secretary of the United States Department of
Agriculture, filed a complaint in this matter pursuant to Section 107 of the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. § 9607, as amended (“CERCLA”), and Section 311 of the Clean Water Act
(“CWA”), 33 U.S.C. § 1321, seeking natural resource damages and reimbursement of
response costs incurred or to be incurred for response actions taken or to be
taken at or in connection with the release or threatened release of hazardous
substances at the Bunker Hill Mining and Metallurgical Complex Superfund Site.
The complaint also seeks declaratory relief on the recoverability of future
response costs related to the Site. Also in 1996, Hecla Limited filed a
Counterclaim and First Amended Counterclaims against the United States.

          E.     Concurrently with the lodging of this Consent Decree, the State
has filed an unopposed motion to intervene and a proposed complaint in
intervention in this matter in the United States District Court pursuant to
Section 107 of CERCLA, 42 U.S.C. § 9607, Idaho Code Section 39-101 et seq., and
Idaho Code Section 39-4401 et seq., seeking reimbursement of response costs and
natural resource damages with respect to the Site.

-1-

--------------------------------------------------------------------------------



          F.     This Court has previously ruled that Hecla Mining Company (now
Hecla Limited), one of the Settling Companies (as defined below), is liable to
the United States for response costs under CERCLA Section 107 and to the
Trustees for natural resource damages under CERCLA Section 107 and CWA Section
311, although the Court has not ruled on the dollar value of any judgment for
either response costs or natural resource damages. See Coeur d’Alene Tribe v.
Asarco Inc., 280 F. Supp. 2d 1094 (D. Idaho 2003) and Coeur d’Alene Tribe v.
Asarco Inc., 471 F. Supp. 2d 1063 (D. Idaho 2005).

          G.     As a result of the release of hazardous substances at or from
the Site, natural resources for which the United States, the Tribe, and the
State are trustees under CERCLA and the CWA have been injured. The Trustees (as
defined below) have expended funds to assess injuries to natural resources and
to restore, replace, or acquire the equivalent of injured natural resources. The
Trustees will in the future expend additional funds to restore, replace, or
acquire the equivalent of injured natural resources.

          H.     In response to the release or threatened release of hazardous
substances at or from the Site, EPA has undertaken substantial response actions
at the Site pursuant to Section 104 of CERCLA, 42 U.S.C. § 9604, and will
undertake additional substantial response actions in the future. In connection
with these response actions, EPA has and will incur substantial response costs
at the Site. The State also has undertaken, and will in the future undertake,
response actions at the Site. In addition, in the future the Tribe may incur
substantial response costs at the Site.

          I.     The response actions that EPA intends to take at the Site
include addressing discharges from a number of inactive mine adits, portals,
tunnels, shafts, and seeps (collectively referred to as “Features”). These
Features are identified by the BLM Source Code locations included in Focused
Feasibility Alternative 3+ in the July 2010 Final Draft Focused Feasibility
Study Report for the Upper Basin ROD Amendment (“Focused Feasibility Study
Alternative 3+”), plus the Hecla shaft, which is part of the Hecla-Star Complex
(BUR 128). EPA’s July 2010 Proposed Plan for the Upper Coeur d’Alene Basin and
Box contemplates that the discharges from these Features, at a minimum, will be
addressed as part of EPA’s response actions over time under the Superfund
program. Based on its current understanding of surface water conditions at the
Site, EPA currently has no plans to select and implement additional response
actions for Features that

-2-

--------------------------------------------------------------------------------



were not identified in Focused Feasibility Study Alternative 3+ or the Proposed
Plan; however, EPA may in the future plan for and implement additional response
actions at additional Features in the Site.

          J.     In February 1994, the United States, the State, Hecla Limited
(formerly Hecla Mining Company), and other parties entered into the Box Consent
Decree (as defined below) to address certain cleanup activities in certain areas
of the Site within the 7-mile by 3-mile area of the Site known as the “Box,”
approximately centered on Kellogg, Idaho.

          K.     In accordance with Section 122(g)(7) of CERCLA, the United
States has reviewed the Financial Information submitted by Settling Companies to
determine whether they have a limited ability to pay natural resource damages
and response costs incurred and to be incurred at the Bunker Hill Mining and
Metallurgical Complex Superfund Site, taking into consideration the ability of
Settling Companies to pay response costs and natural resource damages and still
maintain and develop their business operations, including their overall
financial condition and the effect of payments required by this Consent Decree
on their ability to raise revenues. In addition, the United States has reviewed
disclosures submitted by Settling Companies to the Securities and Exchange
Commission (SEC). Based upon this Financial Information and the SEC disclosures,
the United States has determined that Settling Companies qualify for a reduction
in settlement amount and/or an alternative payment method within the meaning of
Section 122(g)(7) of CERCLA, 42 U.S.C. § 9622(g)(7), and are able to make the
payments specified in Section VI. The Tribe and the State concur with this
determination.

          L.     Settling Companies do not admit any liability to Plaintiffs or
any third party arising out of the transactions or occurrences alleged in the
complaints, nor do they acknowledge that any release or threatened release of
hazardous substances at or from the Site constitutes an imminent and substantial
endangerment to the public health or welfare or the environment. This Consent
Decree shall be admissible in any action to interpret, enforce or modify this
Consent Decree or in any action authorized under the reservations of rights in
Sections X, XI, and XII, but it shall not be admissible in any judicial or
administrative proceeding against Settling Companies, over their objection, as
proof of liability or an admission of any fact dealt with herein.

-3-

--------------------------------------------------------------------------------



          M.     The United States, the Tribe, the State, and Settling Companies
agree, and this Court by entering this Consent Decree finds, that this Consent
Decree has been negotiated by the Parties in good faith, that settlement of this
matter will resolve years of prolonged and complicated litigation between the
Parties, and that this Consent Decree is fair, reasonable, and in the public
interest.

       NOW, THEREFORE, it is hereby ORDERED, ADJUDGED and DECREED:

 

II. JURISDICTION

 

          1.          This Court has jurisdiction over the subject matter of
this action pursuant to 28 U.S.C. §§ 1331, 1345, 1355, 1362, and 1367; 33 U.S.C.
§ 1321(n); and 42 U.S.C. §§ 9607 and 9613(b), and also has personal jurisdiction
over Settling Companies. Solely for the purposes of this Consent Decree and the
underlying complaints, Settling Companies waive all objections and defenses that
they may have to jurisdiction of the Court or to venue in this District.
Settling Companies shall not challenge entry or the terms of this Consent Decree
or this Court’s jurisdiction to enter and enforce this Consent Decree.

 

III. PARTIES BOUND

 

          2.          This Consent Decree is binding upon the United States, the
Tribe, the State, and upon Settling Companies and their successors and assigns.
Any change in ownership or corporate or other legal status, including, but not
limited to, any transfer of assets or real or personal property, shall in no way
alter the status or responsibilities of Settling Companies under this Consent
Decree.

 

IV. DEFINITIONS

 

          3.          Unless otherwise expressly provided in this Consent
Decree, terms used in this Consent Decree that are defined in CERCLA or in
regulations promulgated under CERCLA shall have the meaning assigned to them in
CERCLA or in such regulations. Terms defined in this Section in the plural may
also be used in a singular form. Whenever terms listed below are used in this
Consent Decree, including in any appendix attached hereto, the following
definitions shall apply:

 

        “Active Mining Operations” shall mean, after the Lodging Date,
activities, including construction activities, related to the extraction,
removal or recovery, and beneficiation of metal ore in commercial quantities,
and thereby excludes Exploration Operations.

-4-

--------------------------------------------------------------------------------



          “Active Operations” shall mean, after the Lodging Date, all Active
Mining Operations and all business, commercial or industrial activities of any
kind other than Exploration Operations.

          “Box Consent Decree” shall mean the consent decree entered on November
18, 1994 in United States, et al. v. Asarco, Inc., et al., Civ. No.
94-0206-N-HLR, to which Hecla Limited (formerly Hecla Mining Company) is a
party.

          “Bunker Hill Mining and Metallurgical Complex Superfund Site Special
Account” shall mean the special account, within the EPA Hazardous Substances
Superfund, established for the Bunker Hill Mining and Metallurgical Complex
Superfund Site by EPA pursuant to Section 122(b)(3) of CERCLA, 42 U.S.C. §
9622(b)(3).

          “CAA” shall mean the Clean Air Act, 42 U.S.C. §§ 7401 et seq.

          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq.

          “Coeur d’Alene Basin Natural Resource Trustee Account” shall mean the
DOI Restoration Fund NRDAR Account 14X5198.

          “Consent Decree” shall mean this Consent Decree and all appendices
attached hereto. In the event of conflict between this Consent Decree and any
appendix, this Consent Decree shall control.

          “CWA” shall mean the Clean Water Act, 33 U.S.C. §§ 1251 et seq.

          The term “day” shall mean a calendar day. In computing any period of
time under this Consent Decree, where the last day would fall on a Saturday,
Sunday, or federal holiday, the period shall run until the close of business of
the next working day.

          “DOI Account For Receiving Stock For The Trustees” shall mean the
following account:

 

 

 

Merrill Lynch:

 

For Federal Book Entry Securities:

 

ABA#021000018

 

BK of NYC/MLGOV

 

Further Credit to the US Department of the Interior

 

Account Number: 78L-09001

-5-

--------------------------------------------------------------------------------



           “DOJ” shall mean the United States Department of Justice and any
successor departments, agencies or instrumentalities of the United States.

          “Effective Date” shall be the date upon which this Consent Decree is
entered by the Court as recorded on the Court docket, or, if the Court instead
issues an order approving the Consent Decree, the date such order is recorded on
the Court docket.

          “Environmental Covenant” shall mean a recordable instrument under the
Idaho Uniform Environmental Covenants Act, as amended, in the form of the
document attached as Appendix A and including any site specific conditions
selected by EPA, after consultation with the Idaho Department of Environmental
Quality, necessary to ensure the protectiveness of any remedy implemented on the
property.

          “EPA” shall mean the United States Environmental Protection Agency and
any successor departments, agencies or instrumentalities of the United States.

          “EPA Account For Receiving Stock” shall mean the following account:

 

 

 

Merrill Lynch:

 

DTC#: 5198 Merrill Lynch

 

Account Name: U.S. Department of the Treasury

 

Further Credit to the United States Environmental Protection Agency

 

Account#: 78L-09000

          “EPA Hazardous Substance Superfund” shall mean the Hazardous Substance
Superfund established by the Internal Revenue Code, 26 U.S.C. § 9507.

          “Exploration Operations” shall mean activities, after the Lodging
Date, performed on the surface of lands or underground to locate mineral bodies
and to determine the mineability and merchantability thereof, and which are
conducted in conformance with the requirements of the Protocol in Appendix B.
These activities include, but are not limited to, construction of roads or other
accesses, trenches, and drilling.

          “Federal Land Management Agencies” shall mean the United States Bureau
of Land Management and the United States Forest Service.

          “Federal Lands” shall mean federal lands within the Site, including
but not limited to lands that are subject to unpatented mining claims.

          “Financial Information” shall mean those financial documents provided
by David Sienko, on behalf of Settling Companies to Patrick Casey, on behalf of
Plaintiffs, on July 15, 2010, July 26,

-6-

--------------------------------------------------------------------------------



2010, and August 4, 2010, pursuant to the Protective Order entered by this Court
on May 29, 2008.

          “Forward-Looking Information” is that Financial Information provided
by Settling Companies to the Plaintiffs which consists of variable projections
and estimates of future metals prices and of the Settling Companies’ future
performance that may not be accurate predictors of any actual outcome.

          “Fractional Interest Property” shall mean any real property within the
Site where one or more of the Settling Companies own less than one hundred
percent (100%) of the interest in the real property as a tenant in common or a
joint tenant and one or more persons or entities who or which are not Settling
Companies own the remaining interest in the real property.

          “Governors Trust Fund” shall mean that certain trust fund established
by the State of Idaho and attached to the Box Consent Decree as attachment M.

          “Hecla Limited” shall mean Hecla Limited, a Delaware corporation.

          “Hecla Mining Company” shall mean Hecla Mining Company, a Delaware
corporation.

          “Hecla-Star Complex” shall mean the real property and other interests
depicted in Appendix C and related current and future facilities located in or
on said property.

          “IDAPA” shall mean the official publication of the Administrative
Rules of the State of Idaho as required by the Idaho Administrative Procedures
Act.

          “Institutional Controls” shall mean any applicable laws, regulations,
ordinances, zoning restrictions, or other governmental controls or notices that:
(a) limit land, water and/or resource use to minimize potential for human
exposure to Waste Materials at the Site; (b) limit land, water and/or resource
use to implement, ensure non-interference with, or ensure the protectiveness of
any response action at the Site; and/or (c) provide information intended to
modify or guide human behavior in response to risks posed by Waste Materials at
the Site.

          “Insurance Information” shall mean those insurance documents included
in Appendix D.

          “Interest” shall mean interest at the rate specified for interest on
investments of the EPA Hazardous Substance Superfund established by 26 U.S.C. §
9507, compounded annually on October 1 of each year, in accordance with 42
U.S.C. § 9607(a). The applicable rate of interest shall be the rate in effect at
the time the interest accrues. The rate of interest is subject to change on
October 1 of each year.

-7-

--------------------------------------------------------------------------------



          “Lodging Date” shall mean the date on which this Consent Decree is
lodged with the Court.

          “Lucky Friday Active Area” shall mean the real property and other
interests depicted in Appendix E and related current and future facilities
located in or on said property.

           “Natural Resource Trustees,” or “Trustees,” shall mean the United
States Department of the Interior, the United States Department of Agriculture
(including the United States Forest Service), the Tribe, and the State.

          “Paragraph” shall mean a portion of this Consent Decree identified by
an Arabic numeral or an upper or lower case letter.

          “Parties” shall mean the United States, the Coeur d’Alene Tribe, the
State of Idaho, and Settling Companies.

          “Performing Parties” shall mean the United States, the State, the
ASARCO Trust, and potentially responsible parties who have entered into or may
enter into an agreement with the United States or the State for performance of
response actions at the Site.

          “Plaintiffs” shall mean the United States, the Coeur d’Alene Tribe,
and the State of Idaho.

          “Pre-Lodging Interest” shall mean interest calculated at an annual
rate of 3.25% on the sum $197.5 million, from April 15, 2011, through the
Lodging Date, if the Lodging Date is after April 15, 2011.

          “Proprietary Controls” shall mean: (1) easements or covenants running
with the land that limit land, water use, or resource use and/or provide access
rights; and (2) are created pursuant to common law or statutory law by an
instrument that is recorded by the owner in the appropriate land records office.

          “Protocol” shall mean the document attached as Appendix B.

          “RCRA” shall mean the Solid Waste Disposal Act, 42 U.S.C. § 6901, et
seq. (also known as the Resource Conservation and Recovery Act).

          “Section” shall mean a portion of this Consent Decree identified by a
Roman numeral.

          “Settling Companies” (or “Settling Company” in the singular) shall
mean Hecla Mining Company, Hecla Limited, Hecla Silver Valley, Inc., Silver
Hunter Mining Company and HLT, Inc. “Settling Companies” also shall include
successors and assigns to the Settling Companies to the

-8-

--------------------------------------------------------------------------------



extent that their liability, if any, arises solely from their status as
successors or assigns to a Settling Company.

          “Site” shall mean the Bunker Hill Mining and Metallurgical Complex
Superfund Site, which is generally located in the Coeur d’Alene Basin watershed
in Idaho, including, without limitation, the South Fork of the Coeur d’Alene
River (“South Fork”) and its tributaries, the 7-mile by 3-mile area known as
“the Box,” the mainstem of the Coeur d’Alene River downstream of the confluence
of the South Fork and the North Fork of the Coeur d’Alene River (“North Fork”),
Lake Coeur d’Alene, and the Spokane River upstream of Upriver Dam, and those
other areas where Waste Material originating from facilities on the South Fork
and its tributaries have come to be located. The Lucky Friday Active Area, as
depicted in Appendix E, the two properties owned by Hecla Limited that are
identified in Appendix F, and the North Fork, including all tributaries of the
North Fork, are excluded from the “Site” for purposes of this Consent Decree.
The exclusion of the Lucky Friday Active Area from the “Site” for purposes of
this Consent Decree does not exclude the Lucky Friday Active Area from the
Bunker Hill Mining and Metallurgical Complex Superfund Site as listed by EPA on
the National Priorities List on September 3, 1983. 48 Fed.Reg. 40,658, 40,670
(Sept. 8, 1983).

          “State” shall mean the State of Idaho.

          “Star Tailings Ponds” shall mean the tailings impoundments (Nos. 1-6)
and related facilities located proximate to Woodland Park in the Canyon Creek
drainage, as depicted in Appendix G.

          “Transfer” shall mean to sell, assign, convey or lease, or where used
as a noun, a sale, assignment, conveyance, or any other disposition of any
interest by operation of law or otherwise. Transfer shall not include (i) the
granting of a security interest, pledge or mortgage of any interest except when
the holder of any such interest forecloses or otherwise exercises its right to
take both equitable and legal title to the interest, (ii) the transfer of any
interest in a Fractional Interest Property, or (iii) a transfer from one
Settling Company to another Settling Company.

          “Tribe” shall mean the federally-recognized Indian tribe known as the
Coeur d’Alene Tribe, including its departments, agencies, and instrumentalities.
The Tribe, which has a governing Tribal Constitution and Tribal Council duly
recognized by the Secretary of the Interior, is an “Indian tribe” within the
meaning of Section 101(36) of CERCLA, 42 U.S.C. § 9601(36).

-9-

--------------------------------------------------------------------------------



          “United States” shall mean the United States of America and each
department, agency, and instrumentality of the United States.

          “Waste Material” shall mean (1) any hazardous substance under Section
101(14) of CERCLA, 42 U.S.C. § 9601(14) or under Section 311(a)(14) of the CWA,
33 U.S.C. § 1321(a)(14); (2) any pollutant or contaminant under Section 101(33)
of CERCLA, 42 U.S.C. § 9601(33); (3) any “solid waste” under Section 1004(27) of
RCRA, 42 U.S.C. § 6903(27); (4) any pollutant under Section 502(6) of the CWA,
33 U.S.C. § 1362(6); (5) hazardous wastes as defined in the Idaho Hazardous
Waste Management Act, Idaho Code 39-4403(8); (6) “pollutants” as defined in
IDAPA 58.01.02.010.78; (7) “contaminants” as defined in IDAPA 58.01.11.007.10;
(8) “hazardous materials” as defined in IDAPA 58.01.02.010.44; or (9)
“deleterious materials” as defined in IDAPA 58.01.02.010.19.

V. STATEMENT OF PURPOSE

          4.          By entering into this Consent Decree, the primary mutual
objectives of the Parties are: for Settling Companies to make the payments,
deliveries, and guarantees in Section VI to resolve their civil liability at the
Site, as provided in the Covenants Not to Sue, and subject to the Reservations
of Rights, in Sections X, XI, and XII; to fully satisfy and resolve any
remaining liability of any of the Settling Companies under the Box Consent
Decree; to provide for Access and Institutional Controls as set forth in Section
XVIII; to resolve other claims as set forth in Sections XIII, XIV, and XVI; and
to establish a protocol for coordinating Settling Companies’ future
mining-related activities with activities authorized by CERCLA, as set forth in
Section XX.

VI. PAYMENTS, DELIVERIES, AND GUARANTEES

          5.          Court Registry.

                    a.     The United States and the State shall file a motion
to deposit certain funds into the registry of the Court (“Registry Account”) no
later than twenty (20) days after the date of Lodging of this Consent Decree.
Settling Defendants shall not oppose that motion.

                    b.     The proposed order granting that motion shall be
consistent with the proposed order attached hereto as Appendix K.

                    c.     The purpose of the Registry Account is to receive
certain payments from Settling Companies as is provided in Paragraphs 6(a) and
6(c) (“Total Registry Payment Amount”); to earn interest; and to provide funds
to finance response actions relating to water

-10-

--------------------------------------------------------------------------------



treatment, including operation and maintenance, as necessary, taken or to be
taken at or in connection with the Bunker Hill Mining and Metallurgical Complex
Superfund Site. The funds shall be disbursed from the Registry Account under
conditions which are described in Paragraphs 5(d) - 5(f) below.

                    d.     EPA presently expects to issue an amended Record of
Decision (“ROD”) within the next year in connection with its July 2010 Proposed
Plan for the Upper Coeur d’Alene Basin and Box. Concurrently with preparing the
ROD, EPA and the State will be discussing the State’s role in performing certain
response actions relating to water treatment and distribution of the proceeds
held in the Registry Account. Those discussions will consider EPA’s estimate of
the cost of response actions to be performed by the State, other cleanup
priorities within the Site and their associated costs, and the availability of
funding for these and other planned response actions. Should the State agree to
perform such response actions, which agreement would be reflected in a Superfund
State Contract, and once the agreement is finalized, EPA and the State shall
jointly move the Court for a distribution from the Registry Account and shall
provide accompanying payment instructions, consistent with that agreement.
Neither EPA nor the State can unilaterally determine that an agreement has been
reached. Settling Companies are not eligible to receive any funds directly from
the Registry Account, nor may Settling Companies participate in the discussions
between EPA and the State about those funds.

                    e.     If after eighteen (18) months EPA and the State have
not jointly moved for distribution of the funds held in the Registry Account and
provided instructions for payments of such funds, all funds remaining in the
Registry Account, including interest, shall be disbursed to EPA upon motion to
the Court by the United States.

                    f.     Any disbursements made to EPA from the Registry
Account made pursuant to this Paragraph shall be made by certified or cashier’s
check or wire transfer made payable to “EPA Hazardous Substance Superfund” and
shall be deposited in the Bunker Hill Mining and Metallurgical Complex Superfund
Site Special Account within the EPA Hazardous Substance Superfund, to be
retained and used to conduct or finance response actions at or in connection
with the Bunker Hill Mining and Metallurgical Complex Superfund Site. After
certification of completion of the Bunker Hill Mining and Metallurgical Complex
Superfund Site remedial

-11-

--------------------------------------------------------------------------------



action, any balance remaining in the Bunker Hill Mining and Metallurgical
Complex Superfund Site Special Account may be transferred by EPA to the EPA
Hazardous Substance Superfund.

                    g.     The provisions of this Paragraph and any
disagreements between the State and EPA regarding allocation of the Total
Registry Payment Amount are not subject to the Dispute Resolution provisions of
this Consent Decree.

          6.          Hecla Limited shall make the following payments to EPA, or
to the Registry Account pursuant to Paragraphs 6(a) and 6(c), to be retained and
used by EPA or the State to conduct or finance response actions at or in
connection with the Site:

                    a.     Within thirty (30) days of the Effective Date, Hecla
Limited shall pay to the Registry Account in accordance with Paragraph 5 the sum
of $66,588,208, which includes 75% of the proceeds from all Series 1 and 3
warrants exercised between the date of issuance and April 12, 2011.

                    b.     Within thirty (30) days of the Effective Date, Hecla
Limited shall either: (i) pay to the Bunker Hill Mining and Metallurgical
Complex Superfund Site Special Account the sum of $41,625,000, or (ii) deliver
to the EPA Account For Receiving Stock a number of shares of common stock of
Hecla Mining Company having a market value of $41,625,000, based on the closing
price for Hecla Mining Company common stock on the New York Stock Exchange on
the trading day prior to delivery. The choice between paying cash or delivering
stock shall be made by Hecla Limited. In the event that Hecla Limited elects to
make this payment in shares of common stock, those shares shall be delivered on
the last trading day of the 30-day period.

                    c.     Within thirty (30) days of the Effective Date, Hecla
Limited shall pay 66.5% of Pre-Lodging Interest to the Registry Account in
accordance with Paragraph 5. If the Consent Decree was lodged on or before April
15, 2011, no payment of Pre-Lodging Interest is required.

                    d.     Within thirty (30) days of the one-year anniversary
of the Effective Date, Hecla Limited shall pay to the Bunker Hill Mining and
Metallurgical Complex Superfund Site Special Account the principal amount of
$18,750,000, plus Interest. Interest on the payment under this sub-paragraph
shall be calculated from the Effective Date through the date of payment.

-12-

--------------------------------------------------------------------------------



                    e.     Within thirty (30) days of the two-year anniversary
of the Effective Date, Hecla Limited shall pay to the Bunker Hill Mining and
Metallurgical Complex Superfund Site Special Account the principal amount of
$11,250,000 plus Interest. Interest on the payment under this sub-paragraph
shall be calculated from the Effective Date through the date of payment.

                    f.     Between the Effective Date and August 15, 2014, Hecla
Limited shall pay to the Bunker Hill Mining and Metallurgical Complex Superfund
Site Special Account the sum of $42,336,792, as follows:

                           (i)     Within 30 days of the end of each calendar
quarter between the Effective Date and August 15, 2014, Hecla Limited shall pay
to the Bunker Hill Mining and Metallurgical Complex Superfund Site Special
Account 75% of an amount equal to the proceeds from exercised Hecla Mining
Company Series 1 and Series 3 warrants received during the prior calendar
quarter. The first quarterly payment to be made under this sub-paragraph shall
include 75% of all warrant exercise proceeds from April 13, 2011 through the end
of the calendar quarter in which the Effective Date falls.

                           (ii)     No later than August 15, 2014, Hecla Limited
shall pay to the Bunker Hill Mining and Metallurgical Complex Superfund Site
Special Account the sum of $42,336,792, less the quarterly payments previously
made to the Bunker Hill Mining and Metallurgical Complex Superfund Site Special
Account pursuant to sub-paragraph (i), above.

          7.          Hecla Limited shall make the following payments to the
Trustees:

                    a.     Within thirty (30) days of the Effective Date, Hecla
Limited shall pay to the Coeur d’Alene Basin Natural Resource Trustee Account
the sum of $21,732,736, which includes 25% of the proceeds from all Series 1 and
3 warrants exercised between the date of issuance and April 12, 2011.

                    b.     Within thirty (30) days of the Effective Date, Hecla
Limited shall either: (i) pay to the Coeur d’Alene Basin Natural Resource
Trustee Account the sum of $13,875,000, or (ii) deliver to the DOI Account For
Receiving Stock For The Trustees a number of shares of common stock of Hecla
Mining Company having a market value of $13,875,000, based on the closing price
for Hecla Mining Company common stock on the New York Stock Exchange on the
trading day prior to delivery. The choice between paying cash or delivering
stock shall

-13-

--------------------------------------------------------------------------------



be made by Hecla Limited. In the event that Hecla Limited elects to make this
payment in shares of common stock, those shares shall be delivered on the last
trading day of the 30-day period.

                    c.       Within thirty (30) days of the Effective Date,
Hecla Limited shall pay to the Coeur d’Alene Basin Natural Resource Trustee
Account 22% of Pre-Lodging Interest. If the Consent Decree was lodged on or
before April 15, 2011, no payment of Pre-Lodging Interest is required.

                    d.       Within thirty (30) days of the one-year anniversary
of the Effective Date, Hecla Limited shall pay to the Coeur d’Alene Basin
Natural Resource Trustee Account the principal amount of $6,250,000, plus
Interest. Interest on the payment under this sub-paragraph shall be calculated
from the Effective Date through the date of payment.

                    e.       Within thirty (30) days of the two-year anniversary
of the Effective Date, Hecla Limited shall pay to the Coeur d’Alene Basin
Natural Resource Trustee Account the principal amount of $3,750,000, plus
Interest. Interest on the payment under this sub-paragraph shall be calculated
from the Effective Date through the date of payment.

                    f.       Between the Effective Date and August 15, 2014,
Hecla Limited shall pay to the Coeur d’Alene Basin Natural Resource Trustee
Account the sum of $14,112,264, as follows:

                              (i)          Within 30 days of the end of each
calendar quarter between the Effective Date and August 15, 2014, Hecla Limited
shall pay to the Coeur d’Alene Basin Natural Resource Trustee Account 25% of an
amount equal to the proceeds from exercised Hecla Mining Company Series 1 and
Series 3 warrants received during the prior calendar quarter. The first
quarterly payment to be made under this sub-paragraph shall include 25% of all
warrant exercise proceeds from April 13, 2011 through the end of the calendar
quarter in which the Effective Date falls.

                              (ii)         No later than August 15, 2014, Hecla
Limited shall pay to the Coeur d’Alene Basin Natural Resource Trustee Account
the sum of $14,112,264, less the quarterly payments previously made to the Coeur
d’Alene Basin Natural Resource Trustee Account pursuant to sub-paragraph (i),
above.

-14-

--------------------------------------------------------------------------------



          8.      Within 30 days of the Effective Date, Hecla Limited shall pay
to EPA and the State of Idaho jointly the sum of $17,000,000, to be deposited in
the Governor’s Trust Fund and used in accordance therewith to fund the
requirements set forth in Attachment D to the Box Consent Decree and related
Institutional Control Plan activities at other areas in the Site. Within thirty
(30) days of the Effective Date, Hecla Limited shall pay to the Governor’s Trust
Fund 8.5% of Pre-Lodging Interest. If the Consent Decree was lodged on or before
April 15, 2011, no payment of Pre-Lodging Interest is required. Payments made
pursuant to this section shall be made via electronic funds transfer in
accordance with the Electronic Remittance Guide prepared by the Idaho State
Treasurer’s Office. Questions concerning payment should be directed to:

 

 

 

Fiscal Office
Idaho Department of Environmental Quality
1410 N. Hilton,
Boise, Idaho 83706
208-373-0315

          9.      Within 30 days of the Effective Date, Hecla Limited shall pay
to the State and the Tribe the aggregate sum of $ 2,130,000, to enhance
implementation of the Lake Coeur d’Alene Lake Management Plan. Said monies shall
be paid as follows:

                    a.          $1,065,000 to be paid to the State of Idaho
Department of Environmental Quality and deposited in an account and used
exclusively to fund activities of the Lake Coeur d’Alene Lake Management Plan.
Payments made pursuant to this sub-paragraph shall be made via electronic funds
transfer in accordance with the Electronic Remittance Guide prepared by the
Idaho State Treasurer’s Office. If the payment instructions are not provided by
the Idaho State Treasurer’s Office at least three days prior to the payment’s
due date, then the due date for that payment shall be extended until the third
day after the Idaho State Treasurer’s Office provides payment instructions for
that payment. Questions concerning payment should be directed to:

 

 

 

Fiscal Office
Idaho Department of Environmental Quality
1410 N. Hilton,
Boise, Idaho 83706
208-373-0315

-15-

--------------------------------------------------------------------------------



                    b.        $1,065,000 to be paid to the Coeur d’Alene Tribe
and deposited in an account and used exclusively to fund activities of the Lake
Coeur d’Alene Lake Management Plan. Payment to the Tribe under this Section
shall be paid by certified or cashier’s check made payable to the “Coeur d’Alene
Tribe” and sent to:

 

 

 

Coeur d’Alene Tribe
Finance Department
850 A Street
P O Box 408
Plummer, ID 83851

The check, or a letter accompanying the check, shall identify the payment as
“payment to fund activities of the Lake Coeur d’Alene Management Plan” under
this Section and shall reference the name and address of the Party making
payment, the Coeur d’Alene Basin site, the civil action numbers 96-0122-N-EJL,
91-0342-N-EJL and 94-0206-N-HLR and this Consent Decree.

                    c.        Within thirty (30) days of the Effective Date,
Hecla Limited shall pay to the State and the Coeur d’Alene Tribe each 0.5% of
Pre-Lodging Interest. If the Consent Decree was lodged on or before April 15,
2011, no payment of Pre-Lodging Interest is required.

          10.     Within 30 days of the Effective Date, Hecla Limited shall pay
to the Tribe the sum of $4,000,000 in past costs. Within thirty (30) days of the
Effective Date, Hecla Limited shall pay to the Coeur d’Alene Tribe 2% of
Pre-Lodging Interest. If the Consent Decree was lodged on or before April 15,
2011, no payment of Pre-Lodging Interest is required. Payment to the Tribe under
this Section shall be paid by certified or cashier’s check made payable to the
“Coeur d’Alene Tribe” and sent to:

 

 

 

Coeur d’Alene Tribe

 

Finance Department

 

850 A Street

 

P O Box 408

 

Plummer, ID 83851

The check, or a letter accompanying the check, shall identify the payment as
“payment for past costs” under this Section and shall reference the name and
address of the Party making payment, the Coeur d’Alene Basin site, the civil
action numbers 96-0122-N-EJL, 91-0342-N-EJL and 94-0206-N-HLR and this Consent
Decree.

-16-

--------------------------------------------------------------------------------



          11.     With respect to the interest payments due under Paragraphs
6(c)-6(e) and 7(c)-7(e), the Financial Litigation Unit (“FLU”) of the United
States Attorney’s Office for the District of Idaho shall send a calculation of
the interest due for each payment to Hecla Limited. Hecla Limited may make any
payment due under Paragraphs 6(c) – 6(e) and 7(c) – 7(e) prior to the due date,
but must contact the FLU in advance for a determination regarding the amount of
interest to be included with the payment.

          12.     Hecla Limited shall make payments required in Paragraphs 6 and
7 by FedWire Electronic Funds Transfer (“EFT”) to the U.S. Department of Justice
account in accordance with current EFT procedures, included in the written
instructions that shall be provided to Settling Companies by the FLU after the
Effective Date. The payment instructions provided by the FLU shall include a
Consolidated Debt Collection System (“CDCS”) number, which shall be used to
identify all payments required to be made in accordance with this Consent
Decree. The FLU shall provide the payment instructions in accordance with
Section XXIII (Notices and Submissions). If the payment instructions are not
provided by the FLU at least three days prior to a payment’s due date, then the
due date for that payment shall be extended until the third day after the FLU
provides payment instructions for that payment.

          13.     At the time of each payment, Hecla Limited shall send notice
to each Plaintiff that payment has been made to it in accordance with Section
XXIII (Notices and Submissions). In addition, for payments required by
Paragraphs 6 and 7, Hecla Limited shall send notice that payment has been made
to the EPA Cincinnati Finance Office by email at acctsreceivable.cinwd@epa.gov,
or by mail to:

 

 

 

EPA Cincinnati Finance Office
26 Martin Luther King Drive
Cincinnati, Ohio 45268

Such notice shall reference the Site/Spill ID Number1020, DOJ Case Numbers
90-11-3-128L and 90-11-3-128M.

          14.     The amounts paid by the Settling Companies to the EPA
Hazardous Superfund shall be deposited by EPA into the Bunker Hill Mining and
Metallurgical Complex Superfund Site Special Account, to be retained and used to
conduct or finance response actions relating to water treatment, including
operation and maintenance, as necessary, and other response actions at or in
connection with the Bunker Hill Mining and Metallurgical Complex Superfund Site.

-17-

--------------------------------------------------------------------------------



Proceeds from the sale of any shares of stock delivered to the EPA Account For
Receiving Stock pursuant to Paragraph 6(b) also shall be deposited by EPA into
the Bunker Hill Mining and Metallurgical Complex Superfund Site Special Account,
to be retained and used to conduct or finance response actions relating to water
treatment, including operation and maintenance, as necessary, and other response
actions at or in connection with the Bunker Hill Mining and Metallurgical
Complex Superfund Site. After completion of response actions at or in connection
with the Bunker Hill Mining and Metallurgical Complex Superfund Site, any
remaining funds may be transferred by EPA to the EPA Hazardous Substance
Superfund.

          15.     Hecla Mining Company guarantees all payments and deliveries of
stock to be made by Hecla Limited pursuant to Paragraphs 6(a) – 6(c), 7(a) –
7(c), 8, 9, and 10. Hecla Mining Company shall immediately assume responsibility
for and fulfill any obligation in this Consent Decree of Hecla Limited pursuant
to Paragraphs 6(a) – 6(c), 7(a) – 7(c), 8, 9, and 10 to make payments or deliver
stock if Hecla Limited fails to do so, including any and all principal payments,
interest, and penalties or additional payments required by Section IX below.

          16.     Hecla Limited shall secure the full amounts of the payments
required in Paragraphs 6(d)-6(f) and 7(d)-7(f), excluding interest, with
third-party performance guarantee(s) in the form(s) attached hereto in Appendix
H-1 (EPA) or Appendix H-2 (Trustees), or in one consolidated form designating
both EPA and the Trustees. Within 30 days after the Effective Date of this
Consent Decree, Hecla Limited shall execute or otherwise finalize all
instruments or other documents required in order to make the performance
guarantees in Appendix H legally binding, and such performance guarantees shall
thereupon be fully effective. Within 45 days of the Effective Date of this
Consent Decree, Hecla Limited shall submit to Plaintiffs copies of all executed
and/or otherwise finalized instruments or other documents required in order to
make the performance guarantees legally binding in accordance with Section XXIII
(Notices and Submissions).

          17.     Hecla Limited shall have the right to decrease the dollar
amount of a relevant performance guarantee pursuant to Paragraph 16 by the
amounts of any payments made by Hecla Limited pursuant to Paragraphs 6(f) and
7(f) against the guaranteed obligation. When any payment required to be made
pursuant to Paragraphs 6(d)-6(f) and 7(d)-7(f) has been made, Hecla Limited may
adjust or discontinue the relevant performance guarantee.

-18-

--------------------------------------------------------------------------------



          18.     In the event that the United States or any Settling Company
becomes aware of information indicating that any performance guarantee in
Appendix H is no longer fully effective or is otherwise not materially in
compliance with the terms of this Consent Decree, Hecla Limited, within ninety
(90) days of receipt of notice from the United States, or, as the case may be,
within ninety (90) days of the Settling Company becoming aware of such
information, shall obtain a revised or alternative form of performance guarantee
that is equivalent to the form of the guarantee set forth in either Appendix H-1
(EPA) or Appendix H-2 (Trustees).

          19.     In the event that the initial guarantee required by Paragraph
16 or the replacement guarantee required by Paragraph 18 is not provided as
specified and within the time periods required by those Paragraphs, all payments
remaining to be made by Hecla Limited pursuant to this Consent Decree shall be
accelerated and shall become fully due and payable fifteen (15) days after such
event.

          20.     All payments for natural resource damages will be spent
according to the provisions of CERCLA Sections 107(f) and 111(i).

          21.     A minimum of $10,000,000 from the above payments for natural
resource damages will be used for restoration of Lake Coeur d’Alene. In
addition, use of these funds will be guided by the existing Memorandum of
Understanding between the federal trustees and the Tribe, as well as future
agreements that may be reached among all the Trustees.

          22.     This Consent Decree is based on Settling Companies’ limited
ability to pay. The Parties stipulate for the limited purposes specified herein
that but for Settling Companies’ limited ability to pay, Settling Companies’
potential liability to Plaintiffs for the Site could be substantially higher
than $263,400,000. Therefore, in the event that any Settling Company files or
becomes subject to a petition for relief under the Bankruptcy Code, Plaintiffs
may assert, notwithstanding any other provision of the Consent Decree, a claim
for the full amount of that Settling Company’s potential liability. Settling
Companies reserve the right to oppose the claim on any ground other than that
the amount of their liability is limited by the terms of this Consent Decree.
The provisions of the Bankruptcy Code and applicable nonbankruptcy law shall
then govern Plaintiffs’ and Settling Companies’ rights. This paragraph shall be
null and void when the payments to be made under Paragraphs 6(a)-6(c),
7(a)-7(c), and 8-10 have been made.

-19-

--------------------------------------------------------------------------------



VII. EXCESS RECOVERIES UNDER INSURANCE POLICIES

          23.     Settling Companies, in their sole discretion, may by
settlement or litigation seek to recover funds from insurers based on a duty to
indemnify pursuant to the insurance policies identified in the Insurance
Information in Appendix D. If Settling Companies receive any such insurance
proceeds in excess of the aggregate amount of $3,100,000.00, Settling Companies
shall pay to Plaintiffs 50% of the any amounts exceeding $3,100,000.00, as
follows:

                    a.     Within 30 days of receiving funds such that the
aggregate amount of all recoveries from the insurance policies identified in the
Insurance Information exceeds $3,100,000, Settling Companies shall pay 37.5% of
the amount of funds received that exceeds $3,100,000.00 in the aggregate to the
“Bunker Hill Mining and Metallurgical Complex Superfund Site Special Account.”

                    b.     Within 30 days of receiving funds such that the
aggregate amount of all recoveries from the insurance policies identified in the
Insurance Information exceeds $3,100,000, Settling Companies shall pay 12.5% of
the amount of funds received that exceeds $3,100,000.00 in the aggregate to the
“Coeur d’Alene Basin Natural Resource Trustee Account.”

VIII. CESSATION OF DISCHARGES FROM LUCKY FRIDAY TAILINGS POND 1

          24.     Beginning on the Effective Date, Settling Companies shall
cease any and all discharges of pollutants pursuant to NPDES permit No.
ID-000017-5 from the tailings pond identified by EPA as the Lucky Friday
Tailings Pond No. 3 MUL020, but which Appendix I refers to as “Pond #1.” The
prohibition on the discharges referenced in this Paragraph shall not preclude
utilization of Outfall 001 (as identified in NPDES permit No. ID-000017-5) for
discharges not from Tailings Pond No. 1. Outfall 001 is located proximate to but
not within Tailings Pond No. 1.

          25.     No later than December 15, 2013, Settling Companies shall
complete closure of Tailings Pond No. 1 pursuant to all applicable legal
requirements, including the requirements of the Idaho Department of Water
Resources. Proper completion of closure of Tailings Pond No. 1 shall not be a
basis for exercising the reservations of rights in Paragraphs 32(j), 37(i), and
42(i) (precluding EPA’s work plan).

-20-

--------------------------------------------------------------------------------



IX. FAILURE TO COMPLY WITH CONSENT DECREE

          26.     Interest on Payments. Interest will accrue on any unpaid
amounts until the total amount due has been received if Hecla Limited or Hecla
Mining Company, as guarantor, if applicable, fail to make any payment required
by Paragraphs 6 - 10 by the required due date.

          27.     Stipulated Penalties or Additional Payments.

                    a.     If any amounts due under Paragraphs 6 – 10, 19, and
23 are not paid by the required date, Settling Companies shall be in violation
of this Consent Decree and Hecla Limited or Hecla Mining Company, as guarantor,
if applicable, shall pay, in addition to the Interest required by Paragraph 26,
a stipulated penalty or additional payment in the amount of one-half of one
percent (.5%) of the amount of each payment that is late for each day late.
Stipulated penalties or additional payments shall be due to each Plaintiff in
proportion to that Plaintiff’s percentage share of payments due it under Section
VI. The portion of any stipulated penalty for payments relating to Paragraphs 6,
8, or 19 owed to EPA shall be paid as set forth below. The portion of any
additional payment for payments relating to Paragraphs 7, 9, 10, or 19 owed to
the Trustees shall be paid as set forth below.

                    b.     If Settling Companies do not comply with Sections
VIII (Cessation of Discharges from Lucky Friday Tailings Pond 3), XVII (Notice
to Successors), XIX (Access to Information), XVIII (Access and Institutional
Controls), and those requirements of the Protocol not subject to the Protocol’s
stipulated penalty provisions, Settling Companies shall be in violation of this
Consent Decree and Hecla Limited shall pay to EPA pursuant to sub-paragraph (c)
or the Trustees pursuant to sub-paragraph (d), as applicable, as a stipulated
penalty or additional payment, per violation per day of such noncompliance, as
follows:

 

 

 

 

Penalty Per Violation Per Day

Period of Noncompliance

 

 

$750.00

1st through 14th day

 

$1,750.00

15th through 30th day

 

$3,000.00

31st day and beyond

                    c.     Stipulated penalties owed to EPA are due and payable
within thirty (30) days after the date of the written demand for payment of the
penalties by EPA. All payments to EPA under this Paragraph shall be identified
as “stipulated penalties” and shall be made by FedWire Electronic Funds Transfer
to:

-21-

--------------------------------------------------------------------------------



 

 

 

Federal Reserve Bank of New York
ABA = 021030004
Account = 68010727
SWIFT address = FRNYUS33
33 Liberty Street
New York NY 10045
Field Tag 4200 of the FedWire message should read “D 68010727
Environmental Protection Agency”

and shall reference the CDCS Number, Site/Spill ID Number 1020, and DOJ Case
Number 90-11-3-128L.

                    d.     Additional payments owed to the Trustees shall be to
provide additional compensation for injuries to natural resources that are not
otherwise addressed by this ability-to-pay settlement. Additional payments owed
to the Trustees are due and payable within thirty (30) days after the date of
the written demand for payment of the additional payments by the Trustees. All
payments to the Trustees under this Paragraph shall be identified as “additional
payments” and shall be made to the Coeur d’Alene Basin Natural Resource Trustee
Account and shall reference DOJ Case Number 90-11-3-128M.

                    e.     At the time of payment, Hecla Limited or Hecla Mining
Company, as guarantor, if applicable, shall send notice that payment has been
made to Plaintiffs in accordance with Section XXIII (Notices and Submissions),
and (for payments due to EPA only) to the EPA Cincinnati Finance Office by email
at acctsreceivable.cinwd@epa.gov, or by mail to:

 

 

 

EPA Cincinnati Finance Office
26 Martin Luther King Drive
Cincinnati, Ohio 45268

Such notice shall reference the CDCS Number, Site/Spill ID Number 1020, and DOJ
Case Number 90-11-3-128L.

                    f.     Penalties and additional payments shall accrue as
provided in this Paragraph regardless of whether any Plaintiff has notified
Settling Companies of the violation or made a demand for payment, but need only
be paid upon demand. All penalties and additional payments shall begin to accrue
on the day after payment is due or the day a violation occurs, and shall
continue to accrue through the date of payment or the final day of correction of
the noncompliance or

-22-

--------------------------------------------------------------------------------



completion of the activity. Nothing in this Consent Decree shall prevent the
simultaneous accrual of separate penalties or additional payments for separate
violations of this Consent Decree.

          28.     If one or more Plaintiffs bring an action to enforce this
Consent Decree, Hecla Limited or Hecla Mining Company shall reimburse such
Plaintiffs for all reasonable costs of such action, including but not limited to
costs of attorney time.

          29.     Payments made under this Section shall be in addition to any
other remedies or sanctions available to Plaintiffs by virtue of Settling
Companies’ failure to comply with the requirements of this Consent Decree.
However, stipulated penalties and additional payments shall not accrue: (1) with
respect to a decision by the Director of the Office of Environmental Cleanup,
EPA Region 10, under Paragraph 83(b) or 84(a) of Section XXII (Dispute
Resolution), during the period, if any, beginning on the 21st day after the date
that the Settling Companies’ reply to EPA’s Statement of Position is received
until the date that the Director issues a final decision regarding such dispute;
and (2) with respect to judicial review by this Court of any dispute under
Section XXII (Dispute Resolution), during the period, if any, beginning on the
31st day after the Court’s receipt of the final submission regarding the dispute
until the date that the Court issues a final decision regarding such dispute.

          30.     Notwithstanding any other provision of this Section, any
Plaintiff may, in its unreviewable discretion, waive payment of any portion of
the stipulated penalties or additional payments that have accrued to it pursuant
to this Consent Decree. Payment of stipulated penalties or additional payments
shall not excuse Hecla Limited or Hecla Mining Company, as guarantor, if
applicable, from payment as required by Section VI or from performance of any
other requirements of this Consent Decree.

X. COVENANTS NOT TO SUE AND RESERVATIONS OF RIGHTS BY THE UNITED STATES

          31.     United States’ Covenant Not to Sue. Except as specifically
provided in Paragraphs 32-35 (Reservations of Rights by United States), the
United States covenants not to sue or to take administrative action against
Settling Companies regarding the Site pursuant to Sections 106 and 107(a) of
CERCLA, 42 U.S.C. §§ 9606 and 9607(a), Section 7003 of RCRA, 42 U.S.C. § 6973,
and Sections 309, 311 and 504 of the CWA, 33 U.S.C. § 1319, 1321and 1364. With
respect to present and future liability, these covenants shall take effect upon
receipt of all of the payments

-23-

--------------------------------------------------------------------------------



and/or deliveries of stock required by Paragraphs 6(a)-6(c), 7(a)-7(c), 8, 9,
and 10 (Payments, Deliveries, and Guarantees). These covenants not to sue are
conditioned upon the satisfactory performance by Settling Companies of their
obligations under this Consent Decree, including but not limited to payment of
all amounts due under Paragraphs 6 - 10 (Payments, Deliveries, and Guarantees)
and any Interest, stipulated penalties, or additional payments due thereon under
Section IX (Failure to Comply with Consent Decree). These covenants not to sue
are also conditioned upon the veracity of the Financial Information (except as
to Forward-Looking Information) and the Insurance Information provided by
Settling Companies and the financial, insurance, and indemnity certification
made by Settling Companies in Paragraph 79. If the Financial Information (except
as to Forward-Looking Information) or the Insurance Information provided by
Settling Companies, or the financial, insurance, or indemnity certification made
by Settling Companies in Paragraph 79, is subsequently determined by the United
States, following consultation with the State and the Tribe, to be (subject to
dispute resolution in accordance with Section XXII) knowingly false or in any
material respect inaccurate, in each case as of the date such Financial
Information was provided by the Settling Companies, then Settling Companies
shall forfeit all payments made pursuant to this Consent Decree and these
covenants not to sue and the contribution protection in Paragraph 53 shall be
null and void. Such forfeiture shall not constitute liquidated damages and shall
not in any way foreclose the United States’ right to pursue any other causes of
action arising from Settling Companies’ materially inaccurate information.
However, such payments will be credited against any Settling Company’s CERCLA
liability at the Site. These covenants not to sue extend only to Settling
Companies and do not extend to any other person.

          32.     Reservations of Rights By United States. The United States
reserves, and this Consent Decree is without prejudice to, all rights against
Settling Companies with respect to all matters not expressly included within the
Covenants Not to Sue by United States in Paragraph 31. Notwithstanding any other
provision of this Consent Decree, the United States reserves all rights against
Settling Companies with respect to the Site for:

                    a.          liability for failure of Settling Companies to
meet a requirement of this Consent Decree;

                    b.          criminal liability;

-24-

--------------------------------------------------------------------------------



                    c.          liability for violations of federal law by
Settling Companies which occur after the Lodging Date;

                    d.          liability based on releases of Waste Materials
after the Lodging Date from Settling Companies’ Active Operations;

                    e.          liability based on releases of Waste Materials
after the Lodging Date from Settling Companies’ Exploration Operations, but
excluding liability for releases of Waste Materials (i) present at the Site
prior to or as of the Lodging Date, and (ii) if such releases were not caused by
Settling Companies’ Exploration Operations;

                    f.          liability, based on Settling Companies’
ownership of real property within the Site when such ownership commences after
the Lodging Date, up to but not exceeding the increase in fair market value of
the property as a result of response actions conducted on the property after
Settling Companies’ ownership of the property commenced, but excluding liability
for property transferred from one Settling Company to another, where the
property has been continuously and exclusively owned by one or more Settling
Companies on and after the Lodging Date;

                    g.          liability based on any Settling Companies’
transportation, treatment, storage, discharge, or disposal, or the arrangement
for the transportation, treatment, storage, discharge, release, or disposal of a
Waste Material at or in connection with the Site, after the Lodging Date;
provided that a re-release of Waste Materials present at the Site prior to or as
of the Lodging Date not caused by Settling Companies is not included within this
reservation of rights;

                    h.          liability based on releases of Waste Materials
after the Lodging Date from Star Tailings Ponds 5 and 6;

                    i.           liability based on releases of Waste Materials
from adits, portals, tunnels, or shafts where Settling Companies conduct Active
Operations after the Lodging Date, regardless of whether the Waste Materials
relate to activities conducted prior to the Lodging Date or after the Lodging
Date;

                    j.          with respect to any property currently owned by
Settling Companies that is inactive as of the Lodging Date but that is
subsequently redeveloped for Exploration Operations or Active Operations
(including but not limited to the Hecla-Star Complex), liability

-25-

--------------------------------------------------------------------------------



based on the presence of Waste Materials at the subject property prior to the
Lodging Date to the extent the Settling Companies’ Exploration Operations or
Active Operations preclude EPA from responding to releases from such Waste
Materials pursuant to EPA’s work plan for the property;

                    k.          liability for unpermitted discharges or
disposition of Waste Materials in connection with or resulting from Active
Operations or Exploration Operations where the discharge or disposition requires
a permit under the CWA, regardless of whether the Waste Materials relate to
activities conducted prior to the Lodging Date or after the Lodging Date;

                    l.           liability for violations of permit conditions
in Site-related permits issued under the CWA to any Settling Company in
connection with Active Operations or Exploration Operations, including
violations of Site-related permit conditions by Settling Companies occurring
prior to the Lodging Date, regardless of whether the violations of permit
conditions relate to activities conducted prior to the Lodging Date or after the
Lodging Date;

                    m.         liability under the CWA or RCRA for imminent and
substantial endangerment in connection with Settling Companies’ Active
Operations or Exploration Operations conducted after the Lodging Date; and

                    n.          liability arising from the past, present, or
future disposal, release or threat of release of a Waste Material outside of the
Site.

          33.     Nothing in this Consent Decree shall be interpreted to limit
or diminish Settling Companies’ obligations to obtain and comply with any
necessary permits, including, but not limited to, under the CWA, for Active
Operations or Exploration Operations that Settling Companies conduct after the
Lodging Date. Nothing in this Consent Decree shall affect whether Waste
Materials present at the Site prior to the Lodging Date are subject to any
permit requirements after the Lodging Date.

          34.     Nothing in this Consent Decree shall be interpreted to limit
or diminish the United States’ authority to establish, modify, or enforce permit
conditions or discharge limitations in permits issued to Settling Companies,
including permits issued before and after the Lodging Date.

          35.     Notwithstanding any other provision of this Consent Decree,
the United States reserves, and this Consent Decree is without prejudice to, the
right to reinstitute or reopen this action, or to commence a new action seeking
relief other than as provided in

-26-

--------------------------------------------------------------------------------



this Consent Decree, if the Financial Information (except as to Forward-Looking
Information) or the Insurance Information provided by Settling Companies, or the
financial, insurance, or indemnity certification made by Settling Companies in
Paragraph 79, is subsequently determined by the United States, following
consultation with the State and the Tribe, to be (subject to dispute resolution
in accordance with Section XXII) knowingly false or in any material respect
inaccurate, in each case as of the date such Financial Information was provided
by the Settling Companies.

XI. COVENANTS NOT TO SUE AND RESERVATIONS OF RIGHTS BY THE TRIBE

          36.     Tribe’s Covenant Not to Sue. Except as specifically provided
in Paragraphs 37-40 (Reservations of Rights by Tribe), the Tribe covenants not
to sue or to take administrative action against Settling Companies regarding the
Site pursuant to Section 104 of CERCLA, 42 U.S.C. § 9604, Section 107(a) of
CERCLA, 42 U.S.C. § 9607(a), Section 7002 of RCRA, 42 USC § 6972, and Sections
309, 311 and 505 of the CWA, 33 U.S.C. §§ 1319, 1321 and 1365, and pursuant to
any applicable law of the Tribe concerning natural resource damages or response
actions or costs. With respect to present and future liability, these covenants
shall take effect upon receipt of all of the payments and/or deliveries of stock
required by Paragraphs 6(a)-6(c), 7(a)-7(c), 8, 9, and 10 (Payments, Deliveries,
and Guarantees). These covenants not to sue are conditioned upon the
satisfactory performance by Settling Companies of their obligations under this
Consent Decree, including but not limited to payment of all amounts due under
Paragraphs 6 - 10 (Payments, Deliveries, and Guarantees) and any Interest,
stipulated penalties, or additional payments due thereon under Section IX
(Failure to Comply with Consent Decree). These covenants not to sue are also
conditioned upon the veracity of the Financial Information (except as to
Forward-Looking Information) and the Insurance Information provided by Settling
Companies and the financial, insurance, and indemnity certification made by
Settling Companies in Paragraph 79. If the Financial Information (except as to
Forward-Looking Information) or the Insurance Information provided by Settling
Companies, or the financial, insurance, or indemnity certification made by
Settling Companies in Paragraph 79, is subsequently determined by the United
States, following consultation with the State and the Tribe, to be (subject to
dispute resolution in accordance with Section XXII) knowingly false or in any
material respect inaccurate, in each case as of the date such Financial

-27-

--------------------------------------------------------------------------------



Information was provided by the Settling Companies, then Settling Companies
shall forfeit all payments made pursuant to this Consent Decree and these
covenants not to sue and the contribution protection in Paragraph 53 shall be
null and void. Such forfeiture shall not constitute liquidated damages and shall
not in any way foreclose the Tribe’s right to pursue any other causes of action
arising from Settling Companies’ materially inaccurate information. However,
such payments will be credited against any Settling Company’s CERCLA liability
at the Site. These covenants not to sue extend only to Settling Companies and do
not extend to any other person.

          37.     Reservations of Rights By Tribe. The Tribe reserves, and this
Consent Decree is without prejudice to, all rights against Settling Companies
with respect to all matters not expressly included within the Covenants Not to
Sue by Tribe in Paragraph 36. Nothing in this Consent Decree (including the
Protocol in Appendix B) shall be construed to enlarge, diminish, or be deemed an
admission by Settling Companies of the Tribe’s jurisdiction or legal authority
under applicable law. Notwithstanding any other provision of this Consent
Decree, the Tribe reserves all rights it may have under applicable law against
Settling Companies with respect to the Site for:

                    a.          liability for failure of Settling Companies to
meet a requirement of this Consent Decree;

                    b.          liability for violations of applicable law by
Settling Companies which occur after the Lodging Date;

                    c.          liability based on releases of Waste Materials
after the Lodging Date from Settling Companies’ Active Operations;

                    d.          liability based on releases of Waste Materials
after the Lodging Date from Settling Companies’ Exploration Operations, but
excluding liability for releases of Waste Materials (i) present at the Site
prior to or as of the Lodging Date, and (ii) if such releases were not caused by
Settling Companies’ Exploration Operations;

                    e.          liability, based on Settling Companies’
ownership of real property within the Site when such ownership commences after
the Lodging Date, up to but not exceeding the increase in fair market value of
the property as a result of response actions conducted on the property after
Settling Companies’ ownership of the property commenced, but excluding

-28-

--------------------------------------------------------------------------------



liability for property transferred from one Settling Company to another, where
the property has been continuously and exclusively owned by one or more Settling
Companies on and after the Lodging Date;

                    f.          liability based on any Settling Companies’
transportation, treatment, storage, discharge, or disposal, or the arrangement
for the transportation, treatment, storage, discharge, release, or disposal of a
Waste Material at or in connection with the Site, after the Lodging Date;
provided that a re-release of Waste Materials present at the Site prior to or as
of the Lodging Date not caused by Settling Companies is not included within this
reservation of rights;

                    g.          liability based on releases of Waste Materials
after the Lodging Date from Star Tailings Ponds 5 and 6;

                    h.          liability based on releases of Waste Materials
from adits, portals, tunnels, or shafts where Settling Companies conduct Active
Operations after the Lodging Date, regardless of whether the Waste Materials
relate to activities conducted prior to the Lodging Date or after the Lodging
Date;

                    i.           with respect to any property currently owned by
Settling Companies that is inactive as of the Lodging Date but that is
subsequently redeveloped for Exploration Operations or Active Operations
(including but not limited to the Hecla-Star Complex), liability based on the
presence of Waste Materials at the subject property prior to the Lodging Date to
the extent the Settling Companies’ Exploration Operations or Active Operations
preclude EPA from responding to releases from such Waste Materials pursuant to
EPA’s work plan for the property;

                    j.          liability for unpermitted discharges or
disposition of Waste Materials in connection with or resulting from Active
Operations or Exploration Operations where the discharge or disposition requires
a permit under the CWA, regardless of whether the Waste Materials relate to
activities conducted prior to the Lodging Date or after the Lodging Date;

                    k.          liability for violations of permit conditions in
Site-related permits issued under the CWA to any Settling Company in connection
with Active Operations or Exploration Operations, including violations of
Site-related permit conditions by Settling Companies occurring prior to the

-29-

--------------------------------------------------------------------------------



Lodging Date, regardless of whether the violations of permit conditions relate
to activities conducted prior to the Lodging Date or after the Lodging Date;

                    l.          liability under the CWA or RCRA for imminent and
substantial endangerment in connection with Settling Companies’ Active
Operations or Exploration Operations conducted after the Lodging Date; and

                    m.          liability arising from the past, present, or
future disposal, release or threat of release of a Waste Material outside of the
Site.

          38.     Nothing in this Consent Decree shall be interpreted to limit
or diminish Settling Companies’ obligations to obtain and comply with any
necessary permits, including, but not limited to, under the CWA, for Active
Operations or Exploration Operations that Settling Companies conduct after the
Lodging Date. Nothing in this Consent Decree shall affect whether Waste
Materials present at the Site prior to the Lodging Date are subject to any
permit requirements after the Lodging Date.

          39.     Nothing in this Consent Decree (including the Protocol) shall
be interpreted to enlarge or diminish, or be deemed an admission by Settling
Companies of any jurisdiction or legal authority the Tribe may have under
applicable laws to establish, modify, or enforce permit conditions or discharge
limitations in permits issued to Settling Companies, including permits issued
before and after the Lodging Date.

          40.     Notwithstanding any other provision of this Consent Decree,
the Tribe reserves, and this Consent Decree is without prejudice to, the right
to reinstitute or reopen this action, or to commence a new action seeking relief
other than as provided in this Consent Decree, if the Financial Information
(except as to Forward-Looking Information) or the Insurance Information provided
by Settling Companies, or the financial, insurance, or indemnity certification
made by Settling Companies in Paragraph 79, is subsequently determined by the
United States, following consultation with the State and the Tribe, to be
(subject to dispute resolution in accordance with Section XXII) knowingly false
or in any material respect inaccurate, in each case as of the date such
Financial Information was provided by the Settling Companies.

-30-

--------------------------------------------------------------------------------



XII. COVENANTS NOT TO SUE AND RESERVATIONS OF RIGHTS BY THE STATE

          41.     State’s Covenant Not to Sue. Except as specifically provided
in Paragraphs 42-45 (Reservations of Rights by State), the State covenants not
to sue or to take administrative action against Settling Companies regarding the
Site pursuant to Section 107(a) of CERCLA, (42 U.S.C. § 9607(a)), RCRA Section
7002, (42 U.S.C. § 6972), Sections 311 and 505 of the CWA, (33 U.S.C. §§ 1321
and 1365), Idaho Code section 39-108 and Idaho Code section 39-4413, and to the
extent otherwise authorized by law, it being the intent of this Consent Decree
to have the effect of a Consent Order pursuant to Idaho Code section
39-108(3)(a)(iv) and Idaho Code section 39-4413(A)(1)(d). With respect to
present and future liability, these covenants shall take effect upon receipt of
all of the payments and/or deliveries of stock required by Paragraphs 6(a)-6(c),
7(a)-7(c), 8, 9, and 10 (Payments, Deliveries, and Guarantees). These covenants
not to sue are conditioned upon the satisfactory performance by Settling
Companies of their obligations under this Consent Decree, including but not
limited to payment of all amounts due under Paragraphs 6 - 10 (Payments,
Deliveries, and Guarantees) and any Interest, stipulated penalties, or
additional payments due thereon under Section IX (Failure to Comply with Consent
Decree). These covenants not to sue are also conditioned upon the veracity of
the Financial Information (except as to Forward-Looking Information) and the
Insurance Information provided by Settling Companies and the financial,
insurance, and indemnity certification made by Settling Companies in Paragraph
79. If the Financial Information (except as to Forward-Looking Information) or
the Insurance Information provided by Settling Companies, or the financial,
insurance, or indemnity certification made by Settling Companies in Paragraph
79, is subsequently determined by the United States, following consultation with
the State and the Tribe, to be (subject to dispute resolution in accordance with
Section XXII) knowingly false or in any material respect inaccurate, in each
case as of the date such Financial Information was provided by the Settling
Companies, then Settling Companies shall forfeit all payments made pursuant to
this Consent Decree and these covenants not to sue and the contribution
protection in Paragraph 53 shall be null and void. Such forfeiture shall not
constitute liquidated damages and shall not in any way foreclose the State’s
right to pursue any other causes of action arising from Settling Companies’
materially inaccurate information. However, such payments will be credited
against any Settling Company’s CERCLA liability

-31-

--------------------------------------------------------------------------------



at the Site. These covenants not to sue extend only to Settling Companies and do
not extend to any other person.

          42.     Reservations of Rights By State. The State reserves, and this
Consent Decree is without prejudice to, all rights against Settling Companies
with respect to all matters not expressly included within the Covenants Not to
Sue by State in Paragraph 41. Notwithstanding any other provision of this
Consent Decree, the State reserves all rights against Settling Companies with
respect to: liability for failure of Settling Companies to meet a requirement of
this Consent Decree;

                    a.          liability for failure of Settling Companies to
meet a requirement of this Consent Decree;

                    b.          criminal liability;

                    c.          liability for violations of law by Settling
Companies which occur after the Lodging Date;

                    d.          liability based on releases of Waste Materials
after the Lodging Date from Settling Companies’ Active Operations;

                    e.          liability based on releases of Waste Materials
after the Lodging Date from Settling Companies’ Exploration Operations, but
excluding liability for releases of Waste Materials (i) present at the Site
prior to or as of the Lodging Date, and (ii) if such releases were not caused by
Settling Companies’ Exploration Operations;

                    f.          liability based on any Settling Companies’
transportation, treatment, storage, discharge, or disposal, or the arrangement
for the transportation, treatment, storage, discharge, release, or disposal of a
Waste Material at or in connection with the Site, after the Lodging Date;
provided that a re-release of Waste Materials present at the Site prior to or as
of the Lodging Date not caused by Settling Companies is not included within this
reservation of rights;

                    g.          liability based on releases of Waste Materials
after the Lodging Date from Star Tailings Ponds 5 and 6;

                    h.          liability based on releases of Waste Materials
from adits, portals, tunnels, or shafts where Settling Companies conduct Active
Operations after the Lodging Date,

-32-

--------------------------------------------------------------------------------



regardless of whether the Waste Materials relate to activities conducted prior
to the Lodging Date or after the Lodging Date;

                    i.          with respect to any property currently owned by
Settling Companies that is inactive as of the Lodging Date but that is
subsequently redeveloped for Exploration Operations or Active Operations
(including but not limited to the Hecla-Star Complex), liability based on the
presence of Waste Materials at the subject property prior to the Lodging Date to
the extent the Settling Companies’ Exploration Operations or Active Operations
preclude EPA from responding to releases from such Waste Materials pursuant to
EPA’s work plan for the property;

                    j.          liability under the CWA or RCRA for imminent and
substantial endangerment in connection with Settling Companies’ Active
Operations or Exploration Operations conducted after the Lodging Date; and

                    k.          liability arising from the past, present, or
future disposal, release or threat of release of a Waste Material outside of the
Site.

          43.     Nothing in this Consent Decree shall be interpreted to limit
or diminish Settling Companies’ obligations to obtain and comply with any
necessary permits for Active Operations or Exploration Operations that Settling
Companies conduct after the Lodging Date. Nothing in this Consent Decree shall
affect whether Waste Materials present at the Site prior to the Lodging Date are
subject to any permit requirements after the Lodging Date.

          44.     Nothing in this Consent Decree shall be interpreted to limit
or diminish the State’s authority to establish, modify, or enforce permit
conditions in permits issued to Settling Companies, including permits issued
before and after the Lodging Date.

          45.     Notwithstanding any other provision of this Consent Decree,
the State reserves, and this Consent Decree is without prejudice to, the right
to reinstitute or reopen this action, or to commence a new action seeking relief
other than as provided in this Consent Decree, if the Financial Information
(except as to Forward-Looking Information) or the Insurance Information provided
by Settling Companies, or the financial, insurance, or indemnity certification
made by Settling Companies in Paragraph 79, is subsequently determined by the
United States, following consultation with the State and the Tribe, to be
(subject to dispute resolution in accordance with Section

-33-

--------------------------------------------------------------------------------



XXII) knowingly false or in any material respect inaccurate, in each case as of
the date such Financial Information was provided by the Settling Companies.

XIII. COVENANTS NOT TO SUE BY SETTLING COMPANIES

          46.     Settling Companies covenant not to sue and agree not to assert
any claims or causes of action against the United States, the Tribe, or the
State, or their contractors or employees, with respect to the Site and this
Consent Decree, including but not limited to:

                    a.          any direct or indirect claim for reimbursement
from the Hazardous Substance Superfund based on Sections 106(b)(2), 107, 111,
112, or 113 of CERCLA, 42 U.S.C. §§ 9606(b)(2), 9607, 9611, 9612, or 9613, or
any other provision of law;

                    b.          any claim arising out of response actions at or
in connection with the Site, including any claim under the United States
Constitution, the Tribal Constitution, the State Constitution, the Tucker Act,
28 U.S.C. § 1491, the Equal Access to Justice Act, 28 U.S.C. § 2412, as amended,
or at common law; or

                    c.          any claim against the United States, the Tribe,
or the State pursuant to Sections 107(a) and 113 of CERCLA, 42 U.S.C. §§ 9607(a)
and 9613, Section 7002 of RCRA, 42 U.S.C. §§ 6972, and Section 505 of the CWA,
33 U.S.C. § 1365, tribal law, or state law, relating to the Site.

          47.     Except as provided in Paragraph 49 (Claims against other PRPs)
and Paragraph 55 (Res Judicata and other Defenses), these covenants not to sue
shall not apply in the event the United States, the Tribe, or the State brings a
cause of action or issues an order pursuant to any of the reservations set forth
in Paragraph 32 (Reservations of Rights by United States), Paragraph 37
(Reservations of Rights by Tribe), or Paragraph 42 (Reservations of Rights by
State), other than in Paragraphs 32(a), 37)(a), and 42(a) (claims for failure to
meet a requirement of the Consent Decree), Paragraphs 32(b) and 42(b) (criminal
liability), Paragraphs 32(c), 37(b), and 42(c) (violation of law), Paragraphs
32(f) and 37(e) (after-acquired property), Paragraphs 32(j), 37(i), and 42(i)
(precluding EPA’s work plan), Paragraphs 32(k) and 37(j) (claims for unpermitted
discharges), Paragraphs 32(l) and 37(k) (claims for violations of permit
conditions), or Paragraphs 32(m), 37(l), and 42(j) (imminent and substantial
endangerment), but only to the extent that: (i) Settling Companies’ claims arise
from the same response action, response costs, or damage claim that the United
States, the Tribe,

-34-

--------------------------------------------------------------------------------



or the State is seeking pursuant to the applicable reservation; and (ii) the
facts in support of the Settling Companies’ claims occur after the Lodging Date.
Settling Companies’ covenants not to sue in this Section do not bar Settling
Companies from seeking to intervene as a defendant in an action brought by a
Plaintiff against another Plaintiff pursuant to Paragraph 51; provided, however,
that in such an action Settling Companies may not assert against a Plaintiff any
claim that is barred by Settling Companies’ covenants not to sue in this
Section.

          48.     Nothing in this Consent Decree shall be deemed to constitute
approval or preauthorization of a claim within the meaning of Section 111 of
CERCLA, 42 U.S.C. § 9611, or 40 C.F.R. 300.700(d).

          49.     Settling Companies agree not to assert any claims and to waive
all claims or causes of action (including but not limited to claims or causes of
action under Sections 107(a) and 113 of CERCLA and Section 311 of the CWA)
arising prior to the Lodging Date that they may have with respect to response
costs and natural resource damages at the Site against any other person who, or
entity which, is a potentially responsible party under CERCLA, RCRA, the CWA,
tribal law, or state law at the Site. This waiver shall not apply with respect
to any defense, claim, or cause of action that a Settling Company may have
against such person or entity, if such person or entity asserts a claim or cause
of action relating to the Site against a Settling Company.

XIV. COVENANTS NOT TO SUE AMONG PLAINTIFFS

          50.     Except as specifically provided in Paragraph 51 (Reservations
of Rights by Plaintiffs), Plaintiffs covenant not to sue and agree not to assert
any claims or causes of action against each other, or their contractors or
employees, with respect to Waste Materials present at the Site prior to the
Lodging Date, including but not limited to:

                    a.          any direct or indirect claim for reimbursement
from the Hazardous Substance Superfund based on Sections 106(b)(2), 107, 111,
112, or 113 of CERCLA, 42 U.S.C. §§ 9606(b)(2), 9607, 9611, 9612, or 9613, or
any other provision of law;

                    b.          any claim arising out of response actions at or
in connection with the Site, including any claim under the United States
Constitution, the Tribal Constitution, the State Constitution, the Tucker Act,
28 U.S.C. § 1491, the Equal Access to Justice Act, 28 U.S.C. § 2412, as amended,
or at common law; or

-35-

--------------------------------------------------------------------------------



                    c.          any claim against each other pursuant to
Sections 106, 107(a), and 113 of CERCLA, 42 U.S.C. §§ 9606, 9607(a), and 9613,
Sections 3008, 7002, and 7003 of RCRA, 42 U.S.C. §§ 6928, 6972, and 6973, and
Sections 309, 311, 504, and 505 of the CWA, 33 U.S.C. §§ 1319, 1321, 1364, and
1365, tribal law, or state law.

          51.     Plaintiffs reserve, and this Consent Decree is without
prejudice to, all rights against each other with respect to all matters not
expressly included within the Covenants Not to Sue Among Plaintiffs in Paragraph
50. Notwithstanding any other provision of this Consent Decree, the Plaintiffs
reserve all rights against each other with respect to the Site for: (i)
liability for violations of applicable law which occur after the Lodging Date,
and (ii) judicial review under federal, state, or Tribal law, including the CWA,
RCRA, CERCLA, and their state law and Tribal law counterparts, of actions taken,
delayed, or not taken after the Lodging Date, and which pertain to water quality
or Waste Materials (including Waste Materials present at the Site prior to the
Lodging Date and Waste Materials present at the Site after the Lodging Date) in
the Site. This includes, but is not limited to, judicial review of the issuance
or denial of permits, the promulgation of regulations or standards, cleanup
decisions, and claims for failure to perform nondiscretionary duties. A
prevailing Plaintiff may seek remand, vacatur, or any other relief that may be
obtained by a party prevailing on a claim included in this reservation of
rights. This reservation of rights does not include: (i) any claims for monetary
relief regarding Waste Materials present at the Site prior to the Lodging Date,
other than claims for fees and costs where a Plaintiff prevails on a claim
included in this reservation of rights; or (ii) any claims, other than for
violations of applicable law which occur after the Lodging Date, that any
Plaintiff caused, contributed to, or is otherwise liable for any releases,
handling, storage, treatment, transportation, or disposal of any Waste Materials
present at the Site prior to the Lodging Date.

XV. EFFECT OF SETTLEMENT/CONTRIBUTION

          52.     Except as provided in Paragraph 49 (claims against other
PRPs), nothing in this Consent Decree shall be construed to create any rights
in, or grant any cause of action to, any person not a Party to this Consent
Decree. Except as provided in Paragraph 49 (claims against other PRPs), each of
the Parties expressly reserves any and all rights (including, but not limited
to, under Section 113 of CERCLA, 42 U.S.C. § 9613), defenses, claims, demands,
and causes of action which it may have with respect to any matter, transaction,
or occurrence relating in any way

-36-

--------------------------------------------------------------------------------



to the Site against any person not a Party hereto. Nothing in this Consent
Decree diminishes the right of the United States, the Tribe, or the State,
pursuant to Section 113(f)(2) and (3) of CERCLA, 42 U.S.C. § 9613(f)(2) - (3),
to pursue any such persons to obtain additional response costs or response
action and to enter into settlements that give rise to contribution protection
pursuant to Section 113(f)(2).

          53.     The Parties agree, and by entering this Consent Decree this
Court finds, that this settlement constitutes a judicially-approved settlement
for purposes of Section 113(f)(2) of CERCLA, 42 U.S.C. § 9613(f)(2), and that
Settling Companies are entitled, as of the Effective Date, to protection from
contribution actions or claims as provided by Section 113(f)(2) of CERCLA, or as
may be otherwise provided by law, for “matters addressed” in this Consent
Decree. The “matters addressed” in this Consent Decree are claims for natural
resource damages and all response actions taken or to be taken and all response
costs incurred or to be incurred, at or in connection with the Site, by the
United States, the Tribe, the State, or any other person; provided, however,
that if the United States, the Tribe, or the State exercise rights under the
reservations in Paragraph 32 (Reservations of Rights by United States),
Paragraph 37 (Reservations of Rights by Tribe), or Paragraph 42 (Reservations of
Rights by State), other than in Paragraphs 32(a), 37)(a), and 42(a) (claims for
failure to meet a requirement of the Consent Decree), Paragraphs 32(b) and 42(b)
(criminal liability), Paragraphs 32(c), 37(b), and 42(c) (violation of law),
Paragraphs 32(f) and 37(e) (after-acquired property), Paragraphs 32(j), 37(i),
and 42(i) (precluding EPA’s work plan), Paragraphs 32(k) and 37(j) (claims for
unpermitted discharges), Paragraphs 32(l) and 37(k) (claims for violations of
permit conditions), or Paragraphs 32(m), 37(l), and 42(j) (imminent and
substantial endangerment), the “matters addressed” in this Consent Decree will
no longer include those response costs or response actions or natural resource
damages that are within the scope of the exercised reservation.

          54.     Settling Companies shall, with respect to any suit or claim
brought by them for matters related to this Consent Decree, notify the United
States, the Tribe, and the State in writing no later than 60 days prior to the
initiation of such suit or claim. Settling Companies also shall, with respect to
any suit or claim brought against them by a person other than a Plaintiff for
matters related to this Consent Decree, notify the United States, the Tribe, and
the State in

-37-

--------------------------------------------------------------------------------



writing within ten days of service of the complaint or claim upon them. In
addition, Settling Companies shall notify the United States, the Tribe, and the
State within ten days of service or receipt of any Motion for Summary Judgment,
and within ten days of receipt of any order from a court setting for trial a
case subject to this Paragraph.

          55.     In any subsequent administrative or judicial proceeding
initiated by the United States, the Tribe, or the State for injunctive relief,
recovery of response costs, or other relief relating to the Site, Settling
Companies shall not assert, and may not maintain, any defense or claim based
upon the principles of waiver, res judicata, collateral estoppel, issue
preclusion, claim-splitting, or other defenses based upon any contention that
the claims raised by the United States, the Tribe, or the State in the
subsequent proceeding were or should have been brought in the instant case;
provided, however, that nothing in this Paragraph affects the enforceability of
the Covenants Not to Sue set forth in Sections X, XI, and XII.

XVI. EFFECT UPON PRIOR SETTLEMENTS AND AGREEMENTS

          56.     It is understood and agreed by the remaining parties to the
Box Consent Decree that this Consent Decree fully addresses, resolves and
satisfies any remaining obligations of the Settling Companies (i) under the Box
Consent Decree, and (ii) under any other CERCLA order or CERCLA-related
agreement relating to the Site that pertains to the Settling Companies. The
remaining parties to the Box Consent Decree shall, within thirty (30) days of
the Effective Date, prepare and file a stipulation dismissing Hecla Limited from
the Box Consent Decree. The governmental parties to the Box Consent Decree will
request the Court to retain jurisdiction over the Box Consent Decree due to the
continuing nature of the Institutional Controls Program (ICP) as an integral
part of the remedy in the Box.

          57.     It is understood and agreed by the Parties to this Consent
Decree that nothing in this Consent Decree shall be modified by or otherwise
subject to any claim of offset or credit arising from or related to that certain
Credit And Tolling Agreement entered by and between the State of Idaho and Hecla
Mining Company on March 22, 1996, it being the express intent that this Consent
Decree be the exclusive statement of terms and conditions associated with
resolution of the State’s claims against Hecla.

-38-

--------------------------------------------------------------------------------



XVII. NOTICE TO SUCCESSORS-IN-TITLE AND TRANSFERS OF REAL PROPERTY

          58.     For any real property owned or controlled by Settling
Companies located at the Site, except for Federal Lands, Settling Companies
shall, within 30 days after the Effective Date, record with the appropriate land
records office a notice attached hereto as Appendix J that provides a
description of such real property and provides notice to all successors-in-title
that the real property is part of the Site, that EPA has selected or may in the
future select a response action for the real property in question, and that
potentially responsible parties have entered into this Consent Decree containing
access and related provisions that contemplate the implementation of response
actions at the Site. The notice shall describe the land use restrictions set
forth in Paragraph 63(b). Such notice(s) shall identify the U.S. District Court
in which the Consent Decree was filed. Settling Companies shall provide EPA, the
Tribe, and the State with a certified copy of the recorded notice(s) within ten
days of recording such notice(s).

          59.     Settling Companies shall, at least 60 days prior to any
Transfer of any real property located at the Site to any other person or entity,
give written notice: (a) to the transferee regarding the Consent Decree and any
Proprietary Controls regarding the real property; and (b) to EPA, the United
States Department of Agriculture, the United States Department of the Interior,
the Tribe, and the State regarding the proposed Transfer, including the name and
address of the transferee and the date on which the transferee was notified of
the Consent Decree and any Proprietary Controls.

          60.     Any Settling Company may Transfer any real property located at
the Site only if: (a) except for Federal Lands, any Proprietary Controls
required by Paragraph 63(c) have been recorded with respect to the real
property; or (b) Settling Companies have obtained an agreement from the
transferee, enforceable by the Settling Company, the State, and the United
States, to allow access and restrict land/water use, pursuant to Paragraphs
63(a) and 63(b), and, except for Federal Lands, record any Proprietary Controls
on the real property after such Proprietary Controls have been approved in
writing by EPA. In the event of any Transfer of real property located at the
Site, to the extent the Settling Companies retain an interest in the transferred
property, Settling Companies shall continue to comply with their obligations

-39-

--------------------------------------------------------------------------------



under the Consent Decree with respect to the transferred property, including,
but not limited to, those identified in Section XVIII (Access and Institutional
Controls)

          61.     Prior to a transfer of any Settling Company’s interest in a
Fractional Interest Property, that Settling Company shall (i) comply with the
requirements of Paragraph 59 for that Fractional Interest Property, (ii) comply
with the requirements of Paragraph 63(c) for that Fractional Interest Property
to the extent allowed by law, and (iii) except for Federal Lands, exercise its
best efforts (excluding payment of compensation of other interest holders in the
Fractional Interest Property) to obtain consent to record Proprietary Controls
from all other interest holders in the property.

          62.     Any Settling Company that grants a security interest, or
pledges or mortgages any real property it owns or controls within the Site shall
obtain an agreement from the secured entity or person at the time of such grant
that upon foreclosure of the real property any transfer of the title to the real
property, including any transfer by operation of law, shall be subject to the
Proprietary Controls. Documentation of compliance with this Paragraph shall be
provided to EPA by such Settling Company within thirty (30) days of the
establishment of such security interest, pledge, or mortgage.

XVIII. ACCESS AND INSTITUTIONAL CONTROLS

          63.     For those portions of the Site owned or controlled by Settling
Companies where access or land/water use restrictions are determined by EPA
(after consultation with any Federal Land Management Agency regarding any
Federal Lands) to be applicable (subject to dispute resolution pursuant to
Section XXII (Dispute Resolution)):

                    a.          Settling Companies shall, commencing on the
Effective Date, provide Performing Parties and their representatives,
contractors, and subcontractors, with access at all reasonable times and upon
reasonable notice (at least 72 hours absent an emergency) to those portions of
the Site owned or controlled by Settling Companies to conduct any activity
relating to a response action at the Site, including, but not limited to, the
following activities, after consultation with any Federal Land Management Agency
regarding any Federal Lands:

                                 (1)     Monitoring, investigation, removal,
remedial or other activities at the Site;

-40-

--------------------------------------------------------------------------------



                                 (2)     Verifying any data or information
submitted to the United States or the State;

                                 (3)     Conducting investigations regarding
contamination at or near the Site;

                                 (4)     Obtaining samples;

                                 (5)     Assessing the need for, planning, or
implementing response actions at or near the Site;

                                 (6)     Assessing compliance by Settling
Companies with this Consent Decree and the activities of any Performing Parties;

                                 (7)     Implementing, monitoring, maintaining,
reporting on, and enforcing any Institutional Controls; and

                                 (8)     Constructing, operating, repairing, and
maintaining one or more waste repositories at Star Ponds #1 and #2. Settling
Companies shall not have any regulatory responsibilities for any such waste
repositories, however, any of Settling Companies’ regulatory responsibilities
for Star Ponds #1 and #2 apart from such waste repositories shall not be
affected by this sub-sub Paragraph. Notwithstanding the notice requirement
applicable to most of this sub-paragraph, no prior notice to Settling Companies
shall be required for access to Star Ponds #1 and #2.

Whenever Performing Parties or their representatives, contractors, or
subcontractors exercise their access rights under this sub-Paragraph, the Tribe
may accompany those persons for purposes of assessing compliance with this
Consent Decree. Nothing in this Consent Decree shall limit or preclude the
Tribe, or representatives and companies affiliated with the Tribe, from serving
as response action contractors for any Performing Party.

                    b.          Except as provided in the Protocol, commencing
on the Lodging Date, Settling Companies shall not use any real property in the
Site in any manner that EPA determines, after consultation with any Federal Land
Management Agency regarding any Federal Lands, will pose an unacceptable risk to
human health and the environment due to exposure of Waste Materials or interfere
with or adversely affect the implementation,

-41-

--------------------------------------------------------------------------------



integrity or protectiveness of the removal or remedial measures taken or to be
performed at the Site. EPA acknowledges that the Settling Companies currently
use real property they own or control within the Site, and will continue to use
and will likely expand their use of property within the Site for Active Mining
Operations and Exploration Activities. EPA believes that the Settling Companies’
current Active Mining Operations and Exploration Operations will not interfere
with or adversely affect the implementation, integrity or protectiveness of
removal or remedial measures taken or to be performed at the Site. If current
circumstances change, EPA and the Settling Companies agree to work together
pursuant to the Protocol, to formulate and implement a course of action to avoid
such interference or adverse effects on the implementation, integrity or
protectiveness of removal or remedial measures taken or to be performed at the
Site. Except as provided in Section 5.A.(1) of the Protocol, if EPA and the
Settling Companies are unable to agree upon a course of action to avoid such
interference or adverse effects on the implementation, integrity or
protectiveness on removal or remedial measures taken or to be performed at the
Site, EPA’s determination as to the appropriate course of action shall govern,
subject to the Settling Companies’ rights to invoke Dispute Resolution under
Section XXII of this Consent Decree.

                    c.          Prior to a Settling Company’s transfer of any
real property interest in the Site, and within forty-five (45) days of receipt
of the notice to be provided pursuant to Paragraph 59, EPA, after consultation
with the State and any Federal Land Management Agency regarding any Federal
Lands, shall review and approve draft Proprietary Controls that will provide the
rights and obligations set forth in Paragraphs 63(a) and 63(b). Except for
Federal Lands, Settling Companies shall submit such draft Proprietary Controls
substantially in the form attached hereto as Appendix A (Environmental Covenant
appendix) at the time notice is provided pursuant to Paragraph 59. Except for
Federal Lands, upon approval from EPA, such Settling Company shall execute and
record the Proprietary Controls in the appropriate land records office during or
before the transfer. Any dispute regarding the form of the Proprietary Controls
under this sub-Paragraph is subject to the Settling Companies’ rights to invoke
Dispute Resolution under Section XXII of this Consent Decree.

          64.     Performing Parties will coordinate their respective use of the
right of access provided in Paragraph 63 to ensure that interference with the
Settling Companies’ use and

-42-

--------------------------------------------------------------------------------



enjoyment of its property is minimized to the extent practicable. During such
coordination, the Settling Companies may provide the Performing Party(ies) with
any written health and safety policies regarding the Settling Companies’
property within the Site.

          65.     If, after consultation with any Federal Land Management Agency
regarding any Federal Lands, EPA determines (subject to dispute resolution in
accordance with Section XXII) that Institutional Controls in the form of future
regulations, ordinances, zoning restrictions, or other governmental controls are
applicable to real property in the Site owned or controlled by any Settling
Company, then that Settling Company shall provide information requested by EPA
with respect to such Institutional Controls and shall not oppose EPA’s and the
State’s efforts to secure compliance with such controls.

          66.     Except as provided herein, the United States, the State, and
the Tribe retain all of their access authorities and rights, as well as all of
their rights to require applicable Institutional Controls, including enforcement
authorities related thereto, under CERCLA, RCRA, and any other applicable
statute or regulations.

XIX. ACCESS TO INFORMATION

          67.     Settling Companies shall provide to EPA, the State, and the
Tribe, upon request, copies of all records, reports, or information (including
records, reports, documents and other information in electronic form)
(hereinafter referred to as “Records”) within their possession or control or
that of their contractors or agents relating to the implementation of this
Consent Decree or implementation of response actions at the Site and
documentation required by the Protocol.

          68.     Confidential Business Information and Privileged Documents.

                     a.          Settling Companies may assert business
confidentiality claims covering part or all of the Records submitted to
Plaintiffs under this Consent Decree to the extent permitted by and in
accordance with Section 104(e)(7) of CERCLA, 42 U.S.C. § 9604(e)(7), and 40
C.F.R. § 2.203(b). Records determined to be confidential by EPA will be accorded
the protection specified in 40 C.F.R. Part 2, Subpart B. If no claim of
confidentiality accompanies Records when they are submitted to EPA, the State,
or the Tribe, or if EPA has notified Settling Companies that the Records are not
confidential under the standards of Section 104(e)(7) of

-43-

--------------------------------------------------------------------------------



CERCLA or 40 C.F.R. Part 2, Subpart B, the public may be given access to such
Records without further notice to Settling Companies.

                    b.          Settling Companies may assert that certain
Records are privileged under the attorney-client privilege or any other
privilege recognized by federal law. If Settling Companies assert such a
privilege in lieu of providing Records, they shall provide EPA, the State, or
the Tribe with the following: (1) the title of the Record; (2) the date of the
Record; (3) the name, title, affiliation (e.g., company or firm), and address of
the author of the Record; (4) the name and title of each addressee and
recipient; (5) a description of the subject of the Record; and (6) the privilege
asserted. If a claim of privilege applies only to a portion of a Record, the
Record shall be provided to the United States, the State, or the Tribe in
redacted form to mask the privileged portion only. Settling Companies shall
retain all Records that they claim to be privileged until the United States, the
State, or the Tribe has had a reasonable opportunity to dispute the privilege
claim and any such dispute has been resolved in Settling Companies’ favor.

          69.     Except for records submitted by Settling Companies that are
designated as confidential pursuant to Section 2 of the Protocol, no claim of
confidentiality or privilege shall be made with respect to any data, including
but not limited to, all sampling, analytical, monitoring, hydrogeologic,
scientific, chemical, or engineering data, or any other records evidencing
conditions at or around the Site that are generated after the Lodging Date.

          70.     Nothing in this Section is in derogation of the May 29, 2008
Protective Order.

XX. PROTOCOL FOR COORDINATING SETTLING COMPANIES’ MINING
OPERATIONS WITH EPA’S REMEDIAL ACTIONS

          71.     EPA and Settling Companies expect that EPA will be conducting
substantial response activities throughout the Site for many years to come and
that Settling Companies will be conducting Active Operations and Exploration
Operations at certain areas within the Site for many years to come.

          72.     To better coordinate Settling Companies’ Active Operations and
Exploration Operations with EPA’s response activities, EPA and Settling
Companies have agreed upon the Protocol set forth in Appendix B.

          73.     Except as provided in Sections X, XI and XII (Covenants and
Reservations), nothing in this Consent Decree (including the Protocol) alters or
diminishes the rights or

-44-

--------------------------------------------------------------------------------



authorities of the United States, the State, or the Tribe to evaluate, select,
or implement any and all response actions under applicable law, and the United
States, the State, and the Tribe retain all authority and reserve all rights to
take any and all response actions authorized by law.

          74.     Nothing in the Protocol in Appendix B enlarges in any fashion
the rights of Settling Companies or any other person to obtain judicial review
of the United States’ or the State’s response actions, including, but not
limited to, judicial review of the United States’ or the State’s selection of
remedial actions in Records of Decision or the United States’ or the State’s
actions to implement those Records of Decision. In addition, Settling Companies
shall not seek judicial review of EPA’s selection of any or all response actions
proposed in EPA’s July 2010 Proposed Plan for the Upper Coeur d’Alene Basin and
Box.

          75.     Nothing in this Consent Decree (including the Protocol) shall
be interpreted as exempting the Parties from compliance with any applicable
legal obligations, including but not limited to CERCLA, General Mining Law of
1872, 30 U.S.C. Sections 22-54, and the Federal Land Policy and Management Act,
43 U.S.C. section 1701 et seq., and their applicable regulations.

XXI. RETENTION OF RECORDS AND CERTIFICATIONS

          76.     Until ten (10) years after the entry of this Consent Decree,
Settling Companies shall preserve and retain all non-identical copies of Records
now in their possession or control, or which come into their possession or
control, that relate in any manner to the implementation of this Consent Decree,
regardless of any corporate retention policy to the contrary.

          77.     After the conclusion of the document retention period in the
preceding paragraph, Settling Companies shall notify Plaintiffs at least 90 days
prior to the destruction of any such Records, and, upon request by a Plaintiff,
Settling Companies shall deliver any such Records to Plaintiffs. Settling
Companies may assert that certain Records are privileged under the
attorney-client privilege or any other privilege recognized by federal law. If
Settling Companies assert such a privilege, they shall provide the Plaintiffs
with the following: (1) the title of the Record; (2) the date of the Record; (3)
the name, title, affiliation (e.g., company or firm), and address of the author
of the Record; (4) the name and title of each addressee and recipient; (5) a
description of the subject of the Record; and (6) the privilege asserted. If a

-45-

--------------------------------------------------------------------------------



claim of privilege applies only to a portion of a Record, the Record shall be
provided to Plaintiffs in redacted form to mask the privileged portion only.
Settling Companies shall retain all Records that it claims to be privileged
until the Plaintiffs have had a reasonable opportunity to dispute the privilege
claim and any such dispute has been resolved in Settling Companies’ favor.

          78.     Settling Companies certify that, to the best of their
knowledge and belief, they have fully complied with any and all EPA and State
requests for information regarding the Site and Settling Companies’ financial
circumstances, including but not limited to insurance and indemnity information,
pursuant to Sections 104(e) and 122(e) of CERCLA, 42 U.S.C. §§ 9604(e) and
9622(e), and Section 3007 of RCRA, 42 U.S.C. § 6927.

          79.     Settling Companies certify that they have:

                    a.          submitted to Plaintiffs Financial Information
(excluding Forward-Looking Information) and to the U.S. Securities and Exchange
Commission filings for operations in the year 2010 that are accurate in all
material respects; and

                    b.          fully disclosed to Plaintiffs, as requested, the
insurance policies and other information that is included in the Insurance
Information.

XXII. DISPUTE RESOLUTION

          80.     Except as otherwise provided in the Protocol, the dispute
resolution procedures of this Section shall be the exclusive mechanism to
resolve all disputes regarding this Consent Decree. Except where the Consent
Decree expressly provides otherwise, the dispute resolution procedures in this
Section apply to disputes arising under provisions of the Consent Decree that
expressly reference Section XXII (Dispute Resolution) and disputes that contain
no such express reference. However, except as otherwise provided in the
Protocol, the procedures set forth in this Section shall not apply to actions by
the Plaintiffs to enforce obligations of Settling Companies that have not been
disputed in accordance with this Section.

          81.     Any dispute regarding this Consent Decree shall in the first
instance be the subject of informal negotiations between the Parties to the
dispute. The period for informal negotiations shall not exceed 20 days from the
time the dispute arises, unless it is modified

-46-

--------------------------------------------------------------------------------



by written agreement of the Parties to the dispute. The dispute shall be
considered to have arisen when one Party sends the other Parties a written
notice of dispute.

          82.     Statements of Position.

                    a.          In the event that the Parties cannot resolve a
dispute by informal negotiations under the preceding Paragraph, then the
position advanced by those Plaintiffs that are party to the dispute (hereafter
in this Section, “Disputing Plaintiffs”) shall be considered binding unless,
within 15 days after the conclusion of the informal negotiation period, Settling
Companies invoke the formal dispute resolution procedures of this Section by
serving on the United States, the State, and the Tribe a written Statement of
Position on the matter in dispute, including, but not limited to, any factual
data, analysis or opinion supporting that position and any supporting
documentation relied upon by Settling Companies. The Statement of Position shall
specify Settling Companies’ position as to whether formal dispute resolution
should proceed under Paragraph 83 or Paragraph 84.

                    b.          Within 30 days after receipt of Settling
Companies’ Statement of Position, Disputing Plaintiffs will serve on Settling
Companies their Statement(s) of Position (jointly or separately, at their
discretion), including, but not limited to, any factual data, analysis, or
opinion supporting that position and all supporting documentation relied upon by
Disputing Plaintiffs. Disputing Plaintiffs’ Statement(s) of Position shall
include a statement as to whether formal dispute resolution should proceed under
Paragraph 83 or 84. Within 15 days after receipt of Disputing Plaintiffs’
Statement(s) of Position, Settling Companies may submit a Reply.

                    c.          If there is disagreement between Disputing
Plaintiffs and Settling Companies as to whether dispute resolution should
proceed under Paragraph 83 or 84, the Parties to the dispute shall follow the
procedures set forth in the paragraph determined by Disputing Plaintiffs to be
applicable. If Disputing Plaintiffs do not agree whether dispute resolution
should proceed under Paragraph 83 or 84, the Parties to the dispute shall follow
the procedures set forth in the paragraph determined by the United States to be
applicable. However, if Settling Companies ultimately appeal to the Court to
resolve the dispute, the Court shall determine which paragraph is applicable in
accordance with the standards of applicability set forth in Paragraphs 83 or 84.

-47-

--------------------------------------------------------------------------------



          83.     Record Review. Formal dispute resolution for disputes
pertaining to the selection or adequacy of any response action and all other
disputes that are accorded review on the administrative record under applicable
principles of administrative law shall be conducted pursuant to the procedures
set forth in this Paragraph. For purposes of this Paragraph, the selection or
adequacy of any response action includes, without limitation, the adequacy or
appropriateness of plans, procedures to implement plans, or any other items
requiring approval by EPA under this Consent Decree. Nothing in this Consent
Decree shall be construed to allow any dispute by Settling Companies regarding
the validity of any EPA Record of Decision, or amendment thereto, regarding the
Site.

                    a.          An administrative record of the dispute shall be
maintained by EPA and shall contain all statements of position, including
supporting documentation, submitted pursuant to this Section. Where appropriate,
EPA may allow submission of supplemental statements of position by the Parties
to the dispute.

                    b.          The Director of the Office of Environmental
Cleanup, EPA Region 10, will issue a final administrative decision resolving the
dispute based on the administrative record described in Paragraph 83(a). This
decision shall be binding upon Settling Companies, subject only to the right to
seek judicial review pursuant to Paragraphs 83(c) and 83(d).

                    c.          Any final administrative decision made by EPA
pursuant to Paragraph 83(b) shall be reviewable by this Court, provided that a
motion for judicial review of the decision is filed by Settling Companies with
the Court and served on all Parties within ten days of receipt of EPA’s
decision. The motion shall include a description of the matter in dispute, the
efforts made by the Parties to resolve it, the relief requested, and the
schedule, if any, within which the dispute must be resolved to ensure orderly
implementation of this Consent Decree. The Disputing Plaintiffs may file a
response (jointly or separately, at their discretion) to Settling Companies’
motion.

                    d.          In proceedings on any dispute governed by this
Paragraph, Settling Companies shall have the burden of demonstrating that the
decision of the Director of the Office of Environmental Cleanup is arbitrary and
capricious or otherwise not in accordance

-48-

--------------------------------------------------------------------------------



with law. Judicial review of EPA’s decision shall be on the administrative
record compiled pursuant to Paragraph 83(a).

          84.     Other Disputes. Formal dispute resolution for disputes that
neither pertain to the selection or adequacy of any response action nor are
otherwise accorded review on the administrative record under applicable
principles of law, shall be governed by this Paragraph.

                    a.          Following receipt of Settling Companies’
Statement of Position submitted pursuant to Paragraph 82, the Director of the
Office of Environmental Cleanup, EPA Region 10, will issue a final decision
resolving the dispute. The Office of Environmental Cleanup Director’s decision
shall be binding on Settling Companies unless, within ten days of receipt of the
decision, Settling Companies file with the Court and serve on the Parties a
motion for judicial review of the decision setting forth the matter in dispute,
the efforts made by the Parties to resolve it, the relief requested, and the
schedule, if any, within which the dispute must be resolved to ensure orderly
implementation of matters affected by the dispute. The Disputing Plaintiffs may
file a response (jointly or separately, at their discretion) to Settling
Companies’ motion.

                    b.            Judicial review of any dispute governed by
this Paragraph shall be governed by applicable principles of law.

          85.     The invocation of formal dispute resolution procedures under
this Section shall not extend, postpone, or affect in any way any obligation of
Settling Companies under this Consent Decree, not directly in dispute, unless
all Disputing Plaintiffs or the Court agree otherwise. Stipulated penalties or
additional payments with respect to the disputed matter shall continue to
accrue, but payment shall be stayed pending resolution of the dispute.
Notwithstanding the stay of payment, stipulated penalties or additional payments
shall accrue from the first day of noncompliance with any applicable provision
of this Consent Decree. In the event that Settling Companies do not prevail on
the disputed issue, stipulated penalties or additional payments shall be
assessed and paid as provided in Section IX (Failure to Comply With Consent
Decree).

-49-

--------------------------------------------------------------------------------



XXIII. NOTICES AND SUBMISSIONS

          86.     Whenever, under the terms of this Consent Decree, notice is
required to be given or a document is required to be sent by one Party to
another, it shall be directed to the individuals at the addresses specified
below, unless those individuals or their successors give notice of a change to
the other Parties in writing. Except as otherwise provided herein, written
notice as specified in this Section shall constitute complete satisfaction of
any written notice requirement of the Consent Decree with respect to the United
States, the Tribe, the State, and Settling Companies, respectively.

 

 

 

As to the United States:

 

Chief, Environmental Enforcement Section

 

 

Environment and Natural Resources Division

 

 

U.S. Department of Justice

 

 

P.O. Box 7611

 

 

Washington, D.C. 20044-7611

 

 

Re: DJ# 90-11-3-128L and 90-11-3-128M

 

 

 

 

 

Chief, Environmental Defense Section

 

 

Environment and Natural Resources Division

 

 

U.S. Department of Justice

 

 

P.O. Box 23986

 

 

Washington, D.C. 20026-3986

 

 

Re: DJ# 90-11-3-1681

 

 

 

 

 

and

 

 

 

As to EPA:

 

Director, Office of Environmental Cleanup

 

 

U.S. Environmental Protection Agency, Region 10

 

 

1200 Sixth Avenue

 

 

Seattle, WA 98101

 

 

Attention: Cami Grandinetti, Shawn Blocker,

 

 

                    and Bill Adams

 

 

 

 

 

Regional Counsel

 

 

Office of Regional Counsel

 

 

U.S. Environmental Protection Agency, Region 10

 

 

1200 Sixth Avenue

 

 

Seattle, WA 98101

 

 

Attention: Ted Yackulic

-50-

--------------------------------------------------------------------------------



 

 

 

As to the Department of Agriculture:

 

Diane Connolly

 

 

USDA Office of the General Counsel

 

 

740 Simms Street

 

 

Golden, CO 80401-4720

 

 

 

 

 

Bob Kirkpatrick, P.E.

 

 

Deputy Director of Engineering

 

 

USDA - Forest Service, Northern Region

 

 

200 E. Broadway

 

 

Missoula, MT 59807

 

 

 

As to the Department of the Interior:

 

U.S. Fish & Wildlife Service Pacific Region, Regional Office

 

 

Kathleen Moynan, DOI Project Manager

 

 

911 NE 11th Avenue

 

 

Portland, Oregon 97232

 

 

 

With a copy to:

 

Barry Stein

 

 

Office of the Regional Solicitor

 

 

805 SW Broadway, Suite 600

 

 

Portland, Oregon 97205

 

 

 

As to the Tribe:

 

Phillip Cernera, Director

 

 

Lake Management Department

 

 

Coeur d’Alene Tribe

 

 

850 A Street

 

 

P.O. Box 408

 

 

Plummer, Idaho 83851

 

 

 

 

 

Eric Van Orden

 

 

Office of Legal Counsel

 

 

Coeur d’Alene Tribe

 

 

850 A Street

 

 

P.O. Box 408

 

 

Plummer, Idaho 83851

 

 

 

With a copy to:

 

Howard A. Funke

 

 

Howard Funke & Associates, P.C.

 

 

424 Sherman Avenue, Suite 308

 

 

P.O. Box 969

 

 

Coeur d’Alene, Idaho 83816-0969

-51-

--------------------------------------------------------------------------------



 

 

 

As to the State:

 

Rob Hanson,

 

 

Mine Waste Program Manager

 

 

Idaho Department of Environmental Quality

 

 

1410 N. Hilton

 

 

Boise, Idaho 83706

 

 

 

As to Settling Companies:

 

Hecla Mining Company

 

 

Attn: General Counsel

 

 

6500 N. Mineral Dr., Suite 200

 

 

Coeur d’Alene, ID 83815-9408

 

 

 

With a copy to:

 

Elizabeth H. Temkin

 

 

Temkin Wielga & Hardt LLP

 

 

1900 Wazee Street, Suite 303

 

 

Denver, CO 80202

XXIV. RETENTION OF JURISDICTION

          87.     This Court retains jurisdiction over both the subject matter
of this Consent Decree and Settling Companies for the duration of the
performance of the terms and provisions of this Consent Decree for the purpose
of enabling any of the Parties to apply to the Court at any time for such
further order, direction, and relief as may be necessary or appropriate for the
construction or modification of this Consent Decree, or to effectuate or enforce
compliance with its terms, or to resolve disputes in accordance with Section
XXII (Dispute Resolution).

XXV. INTEGRATION/APPENDICES

          88.     This Consent Decree and its appendices constitute the final,
complete and exclusive agreement and understanding between the Parties with
respect to the settlement embodied in this Consent Decree. Except with respect
to Financial Information provided by Settling Companies to Plaintiffs but not
attached to this Consent Decree due to its confidential nature, the Parties
acknowledge that there are no representations, agreements or understandings
relating to the settlement other than those expressly contained in this Consent
Decree. The following appendices are attached to and incorporated into this
Consent Decree:

 

 

 

 

Appendix A:

Environmental Covenant

 

 

 

 

Appendix B:

Protocol (with MMP)

 

 

 

 

Appendix C:

Depiction of Hecla-Star Complex

-52-

--------------------------------------------------------------------------------



 

 

 

 

Appendix D:

Insurance Information

 

 

 

 

Appendix E:

Depiction of Lucky Friday Active Area

 

 

 

 

Appendix F:

Information on Other Excluded Locations

 

 

 

 

Appendix G:

Depiction of Star Tailings Ponds

 

 

 

 

Appendix H:

Performance Guarantees (H-1 (EPA), H-2 (Trustees))

 

 

 

 

Appendix I:

Depiction of Lucky Friday Tailings Pond #1

 

 

 

 

Appendix J:

Notice of Consent Decree

 

 

 

 

Appendix K:

Court Order for creation of Registry Account

XXVI. MODIFICATION

          89.     Material modifications to this Consent Decree (including the
Protocol) shall be in writing, signed by the Parties, and shall be effective
upon approval by the Court. Non-material modifications to this Consent Decree
(including the Protocol) shall be in writing and shall be effective when signed
by duly authorized representatives of the Parties.

          90.     Nothing in this Consent Decree shall be deemed to alter the
Court’s power to enforce, supervise or approve modifications to this Consent
Decree.

XXVII. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

          91.     This Consent Decree shall be lodged with the Court for a
period of not less than 30 days for public notice and comment. The United
States, the State, and the Tribe each reserves the right to withdraw or withhold
its consent if the comments regarding the Consent Decree disclose facts or
considerations which indicate that this Consent Decree is inappropriate,
improper, or inadequate. Settling Companies consent to the entry of this Consent
Decree without further notice.

          92.     If for any reason this Court should decline to approve this
Consent Decree in the form presented, this Consent Decree is voidable at the
sole discretion of any Party and the terms of the Consent Decree may not be used
as evidence in any litigation between the Parties.

XXVIII. SIGNATORIES/SERVICE

          93.     Each undersigned representative of Settling Companies, the
Assistant Attorney General of the Environmental and Natural Resources Division,
United States Department of Justice, Chief Allan, Chairman, Coeur

-53-

--------------------------------------------------------------------------------



d’Alene Tribe, Howard Funke, Special Counsel, Coeur d’Alene Tribe, and the
Governor of the State of Idaho certifies that he or she is authorized to enter
into the terms and conditions of this Consent Decree and to execute and bind
legally such Party to this document.

          94.     Settling Companies agree not to oppose entry of this Consent
Decree by this Court or to challenge any provision of this Consent Decree,
unless the United States, the State, or the Tribe has notified Settling
Companies in writing that it no longer supports entry of the Consent Decree.

          95.     Settling Companies shall identify, on the attached signature
page, the name and address of an agent who is authorized to accept service of
process by mail on their behalf with respect to all matters arising under or
relating to this Consent Decree. Settling Companies agree to accept service in
that manner and to waive the formal service requirements set forth in Rule 4 of
the Federal Rules of Civil Procedure and any applicable local rules of this
Court, including but not limited to, service of a summons.

XXIX. FINAL JUDGMENT

          96.     Upon entry of this Consent Decree by the Court, this Consent
Decree shall constitute the final judgment between and among the United States,
the Tribe, the State, and Settling Companies. The Court enters this judgment as
a final judgment under Fed. R. Civ. P. 54 and 58.

SO ORDERED THIS ________________________ DAY OF ________________________, 2011.


 

 

 

 

 

Hon. Edward J. Lodge

 

United States District Judge

-54-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

 

 

 

 

 

FOR THE UNITED STATES OF AMERICA:

 

 

 

 

 

 

 

 

IGNACIA S. MORENO

 

 

 

 

Assistant Attorney General

 

 

 

 

Environment and Natural Resources Division

 

 

 

U.S. Department of Justice

 

 

 

 

 

 

 

 

 

JOHN CRUDEN

 

 

 

 

Deputy Assistant Attorney General

 

 

 

 

Environment and Natural Resources Division

 

 

 

 

 

Date: 

 

 

 

 

 

 

 

MICHAEL J. ZEVENBERGEN

 

 

 

 

Senior Counsel

 

 

 

 

Environmental Enforcement Section

 

 

 

 

c/o NOAA Damage Assessment

 

 

 

 

7600 Sand Point Way, NE

 

 

 

 

Seattle, Washington 98115

 

 

 

 

 

 

 

 

 

DAVID ASKMAN, Senior Counsel

 

 

 

 

PAT CASEY, Senior Counsel

 

 

 

 

DAVID DAIN, Senior Attorney

 

 

 

 

KATHRYN C. MACDONALD, Senior Attorney

 

 

 

ROBERT E. MAHER, JR., Assistant Chief

 

 

 

 

Environmental Enforcement Section

 

 

 

 

601 “D” Street, N.W.

 

 

 

 

Washington, D.C. 20004

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

MARK A. NITCZYNSKI

 

 

 

 

Senior Counsel

 

 

 

 

Environmental Defense Section

 

 

 

 

999 18th Street, South Terrace, Suite 370

 

 

 

 

Denver, CO 80202

 

-55-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

FOR THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY:

 

 

 

 

 

Date: 

 

 

 

 

 

 

 

DENNIS J. MCLERRAN

 

 

 

 

Regional Administrator

 

 

 

 

United States Environmental Protection Agency,

 

 

 

Region 10

 

 

 

 

1200 Sixth Avenue

 

 

 

 

Seattle, WA 98101

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

TED YACKULIC

 

 

 

 

Office of Regional Counsel

 

 

 

 

United States Environmental Protection Agency,

 

 

 

Region 10

 

 

 

 

1200 Sixth Avenue

 

 

 

 

Seattle, WA 98101

 

-56-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

FOR THE COEUR D’ALENE TRIBE

 

 

 

 

 

Date: 

 

 

 

 

 

 

 

CHIEF J. ALLAN, Chairman

 

 

 

 

Coeur d’Alene Tribal Council

 

 

 

 

Coeur d’Alene Tribe

 

 

 

 

P.O. Box 408

 

 

 

 

Plummer, Idaho 83851

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

HOWARD A. FUNKE
Special Counsel

 

 

 

 

Coeur d’Alene Tribe

 

 

 

 

Howard Funke & Associates, P.C.

 

 

 

 

P.O. Box 969

 

 

 

 

Coeur d’Alene, Idaho 83816-0969
hfunke@indian-law.org

 

-57-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

FOR THE STATE OF IDAHO

 

 

 

 

 

Date: 

 

 

 

 

 

 

 

C.L. “BUTCH” OTTER

 

 

 

 

Governor, State of Idaho

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

DARRELL G. EARLY

 

 

 

 

Deputy Attorney General

 

 

 

 

Office of the Idaho Attorney General

 

 

 

 

Environmental Quality Section

 

 

 

 

1410 N. Hilton

 

 

 

 

Boise, ID 83706

 


-58-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

FOR HECLA LIMITED

 

 

 

Date: May 6, 2011

/s/ Dean W.A. McDonald

 

 

Dean W.A. McDonald

 

 

President

 

-59-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

FOR HECLA MINING COMPANY

 

 

 

Date: May 6, 2011

/s/ Phillips S. Baker, Jr.

 

 

Phillips S. Baker, Jr.

 

 

CEO & President

 

-60-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

FOR HECLA SILVER VALLEY, INC.

 

 

 

Date: May 6, 2011

/s/ Dean W.A. McDonald

 

 

Dean W.A. McDonald

 

 

President

 

-61-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

FOR SILVER HUNTER MINING COMPANY

 

 

 

Date: May 6, 2011

/s/ Dean W.A. McDonald

 

 

Dean W.A. McDonald

 

 

President

 

-62-

--------------------------------------------------------------------------------



Signature Page for Consent Decree regarding United States of America et al. v.
Hecla Limited et al. and consolidated cases, Nos. 96-0122-N-EJL, 91-0342-N-EJL,
and 94-0206-N-HLR, relating to the Bunker Hill Mining and Metallurgical Complex
Superfund Site in Northern Idaho

FOR HLT, INC.

 

 

 

Date: May 6, 2011

/s/ James A. Sabala

 

 

James A. Sabala

 

 

President

 

-63-

--------------------------------------------------------------------------------



 

Appendix A

--------------------------------------------------------------------------------

Environmental Covenant


--------------------------------------------------------------------------------



Recording Requested By and
When Recorded Return to:

 

 

SPACE ABOVE THIS LINE FOR RECORDERS USE ONLY

THIS PROPERTY IS SUBJECT TO AN ENVIRONMENTAL COVENANT IMPOSING ACTIVITY AND USE
LIMITATIONS PURSUANT TO THE UNIFORM ENVIRONMENTAL COVENANTS ACT, IDAHO CODE §
55-3001, et seq.

ENVIRONMENTAL COVENANT

This instrument is an Environmental Covenant (“Environmental Covenant”) executed
by Hecla Limited (“Hecla”), the United States Environmental Protection Agency
(“EPA”), and the Idaho Department of Environmental Quality (“Department”)
pursuant to the Uniform Environmental Covenants Act, Idaho Code §§ 55-3001
through 3015. This Environmental Covenant sets forth protective provisions,
covenants, restrictions and conditions (collectively referred to as “Activity
and Use Limitations”) on the Property described below. The Activity and Use
Limitations are designed to protect natural resources, human health and the
environment. Hecla is a “Holder” as defined in Idaho Code § 55-3002(6). Hecla,
as the current property owner, grants this Environmental Covenant to EPA and the
Department.

Property. This Environmental Covenant concerns real property located in the
County of Shoshone, State of Idaho, legally described as [INSERT LOT AND
TOWNSHIP] (hereafter referred to as “the Property”). The Property is legally
described in the attached Schedule A. [Attach map if available]

Property Ownership. Hecla hereby represents and warrants to the other
signatories to this Environmental Covenant that it is the sole owner of the
Property as of the date this Environmental Covenant is executed, holds fee
simple title to the Property, and has the power and authority to enter into this
Environmental Covenant. [This will change for partial ownership]

Reason for Activity and Use Limitations. Historic mine wastes have been
identified on, or may exist on, certain portions of the Property. On [INSERT
DATE], Hecla entered into a Consent Decree with the United States and State of
Idaho in United States of America v. Hecla Limited, Nos. 96-0122-N-EJL,
91-0342-N-EJL, and No. 94-0206-N-HLR, United States District Court, State of
Idaho (the “Consent Decree”), which provides for, or in the future may provide
for, the

1

--------------------------------------------------------------------------------



remediation of certain portions of the Property. The Consent Decree was entered
by the Court on [INSERT DATE]. This Environmental Covenant is required because
any remediation which is conducted may leave residual concentrations of lead,
arsenic, cadmium and zinc in soil and residual concentrations of lead, cadmium
and zinc in groundwater underlying the Property. This Environmental Covenant
ensures EPA and the Department necessary access and requires that activities on
the Property protect and do not interfere with historic mining features on the
Property that have been remediated.

Name and Location of Administrative Record. A copy of the administrative record
for EPA decision-making at the Bunker Hill Mining and Metallurgical Complex
Superfund Site (which includes the Property) can be found at the Wallace Public
Library, 415 River Street, Wallace, Idaho 83873 or EPA Field Office, 1910
Northwest Boulevard, Suite 208, Coeur d’Alene, Idaho, Idaho 83814.

Activity and Use Limitations. By acceptance and recordation of this
Environmental Covenant, Hecla, and any successors in interest with respect to
the Property, are hereby restricted from using the Property, or any portion
thereof, now or at any time in the future, as specifically set forth below
unless such use has been expressly approved in writing by the Department:

          1. A right of access is granted to the EPA, the Department, any party
performing on behalf of the EPA or the Department and their respective
representatives, employees and contractors for purposes of conducting any
activity related to the Consent Decree, including, but not limited to, those
activities listed in Paragraph 63(a-b) of the Consent Decree.

          2. Except as otherwise provided in the Consent Decree, the Property
will not be used in a manner that will materially interfere with or adversely
affect the integrity or protectiveness of the removal or remedial measures taken
at the Site. [Additional language more specific to use restriction will be
developed, if appropriate prior to transfer, in accordance with Paragraph 63(c)
of the Consent Decree.]

          3. Groundwater under the Property may not be used for drinking water
or other purposes involving direct human contact, except in the exercise of
valid water rights under Idaho law and in accordance with any applicable
regulatory requirements or except if treated, as necessary, to meet applicable
drinking water standards or direct human contact standards.

          4. The Property, and any portion thereof, may be used for commercial
and industrial uses. Any portion of the Property that is identified for
remediation or at which remediation has been completed shall not be used for
residential uses or as a location of a children’s school or daycare center
unless site conditions at that portion of the Property are determined to be
protective of human health.

Each owner of the Property, or any portion thereof, shall be solely responsible
for demonstrating that his/her/its use at the time of his/her/its ownership is
in conformity with the Activity and Use Limitations. The Activity and Use
Limitations are imposed due to conditions resulting from identification of
historic mine wastes on portions of the Property.

2

--------------------------------------------------------------------------------



Amendment by Consent. The Environmental Covenant may be amended by consent
pursuant to Idaho Code § 55-3010. Except for an assignment undertaken pursuant
to a governmental reorganization, assignment of the Environmental Covenant to a
new Holder is an amendment requiring consent.

Termination by Consent. The Activity and Use Limitations shall apply to the
Property or any subdivided portion thereof, unless Hecla, or its successors in
interest, applies to EPA and the Department to have this Environmental Covenant
terminated pursuant to Idaho Code § 55-3010 and demonstrates that:

          1. The Property or any subdivided portion thereof is shown in an
EPA-or Department-approved document not to contain contaminated soils or
groundwater; or

          2. Contaminated soils and groundwater are at levels the EPA and the
Department deem in writing to be adequate for the Property to be developed for
unrestricted use.

Provisions to Run With the Land. Each and all of the Activity and Use
Limitations shall run with the land, and pass with each and every portion of the
Property, and shall apply to and bind the respective successors in interest
thereof. Each and all of the Activity and Use Limitations are imposed upon the
entire Property unless expressly stated as applicable to a specific portion of
the Property.

Concurrence of Subsequent Owners Presumed. All purchasers, lessees, or
possessors of any portion of the Property shall be deemed by their purchase,
leasing, or possession of such Property, to be in accord with the foregoing and
to agree for and among themselves, and their successors, that the Activity and
Use Limitations as herein established must be adhered to and that their interest
in the Property shall be subject to the Activity and Use Limitations contained
herein.

Recording/Filing of Environmental Covenants. This Environmental Covenant, once
fully executed, and any amendment or termination of the Environmental Covenant,
shall be recorded by the Property owner in the county recorder’s office of every
county in which any portion of the Property subject to the Environmental
Covenant is located, as required by Paragraph 63(c) of the Consent Decree.
Within thirty (30) days of the recording of this Environmental Covenant, or any
amendment or termination, the owner at that time shall provide to the EPA and
the Department a copy of this recorded Environmental Covenant, or any amendment
or termination of this Environmental Covenant. Upon receipt of the copy of the
recorded Environmental Covenant, and any amendment or termination therein, the
Department shall post the copy of the fully executed instrument in the Registry
as required by Idaho Code § 55-3012(1). In addition, a copy of the recorded
Environmental Covenant, or any amendment or termination, shall be

3

--------------------------------------------------------------------------------



provided by the owner at that time to the following persons: (a) each person
that signed the Environmental Covenant; (b) each person holding a recorded
interest in the Property; (c) each person in possession of the Property; (d)
each municipality or other local government in which the Property is located;
and (e) any other person the Department requires. The validity of the
Environmental Covenant is not affected by failure to provide a copy of the
Environmental Covenant as required under this section. The Activity and Use
Limitations set forth herein shall be incorporated by reference in each and all
deeds and leases of any portion of the Property.

Enforcement. The EPA, the Department, and any party to the Environmental
Covenant shall have authority to enforce the Activity and Use Limitations
against the owner(s) at the time of a violation of this Environmental Covenant
and any other person(s) then using the Property. Failure to comply with any of
the Activity and Use Limitations set forth herein shall be grounds for the EPA,
the Department, or their successors to require that the owner(s) at the time of
the violation correct or remove any violations of this Environmental Covenant.
Violation of this Environmental Covenant shall be grounds for the EPA, the
Department, or their successors, to file civil actions against the owner(s) at
the time of the violation as provided by law or in equity, including without
limitation, the Uniform Environmental Covenants Act, Idaho Code § 55-3011.

Notice of Conveyance of Property. Within thirty (30) days of the closing of any
conveyance of the Property, or part thereof, the conveyor of the Property shall
provide written notice of the fact of conveyance to the EPA and the Department
and each municipality or other local government in which the Property is
located. Such notice shall include the name and address of all the then owners
and/or occupants of the Property, or part thereof, conveyed. The EPA and the
Department shall not, by reason of this Environmental Covenant, have authority
to approve, disapprove, or otherwise affect any conveyance of the Property
except as otherwise provided by law.

Notices. All notices required or permitted to be given hereunder shall be in
writing and mailed in the United States Mail, postage prepaid, by certified or
registered mail, return receipt requested, to the appropriate address indicated
below or at such other place or places as Hecla or its successors, the EPA or
its successors, or the Department or its successors, may, from time to time,
respectively, designate in a written notice given to the others. Notices which
are deposited in the United States Mail in accordance with the terms of this
provision shall be deemed received three (3) days after the date of mailing
thereof.

 

 

Hecla:

Hecla Mining Company

 

ATTN: General Counsel

 

6500 N. Mineral Dr., Suite 200

 

Coeur d’Alene, ID 83815-9408

 

 

          EPA:

United States Environmental Protection Agency

 

ATTN: ___________________

4

--------------------------------------------------------------------------------



 

 

 

1200 Sixth Avenue, Suite 900

 

Seattle, Washington 98101

 

 

          IDEQ:

Idaho Department of Environmental Quality

 

ATTN: ___________________

 

1410 N. Hilton

 

Boise, ID 83706

Costs and Expenses. All costs of terminating this Environmental Covenant,
including the cost of any remediation or abatement of any environmental
condition related to Activity and Use Limitations pertaining to the Property,
shall be borne by the party seeking such termination.

Partial Invalidity. If any portion of the Environmental Covenant or terms set
forth herein is determined to be invalid for any reason, the remaining portion
shall remain in full force and effect as if such invalidated portion had not
been included herein.

Headings. Headings at the beginning of each section of this Environmental
Covenant are solely for the convenience of the parties and are not part of the
Environmental Covenant.

Idaho Code References. All references to the Idaho Code sections include
successor provisions.

Reservation of Rights by EPA and the Department, and Notice to Subsequent
Owners. Notwithstanding any provision of this Environmental Covenant, the EPA
and the Department retain all of their access and enforcement authorities with
respect to the Property under any applicable statute or rule. Nothing in this
Environmental Covenant shall affect the EPA’s or the Department’s ability to
enforce the terms of the Consent Decree or any other future agreement relating
to remediation of the Property. Nothing in this Environmental Covenant shall
affect the obligations of Settling Companies under the Consent Decree or any
other future agreement with EPA or the State. Nothing in this Environmental
Covenant shall affect the Department’s or EPA’s ability to modify this covenant
in accordance with the authorities set forth in the Uniform Environmental
Covenants Act, Idaho Code §§ 55-3001 through 3015.

Reservation of Rights by Hecla. Hecla retains all of its rights in the Property
to the extent that those rights are not affected by this Environmental Covenant
or the Consent Decree.

No Third-Party Beneficiaries. This Environmental Covenant is solely for the
benefit of EPA, the Department and Hecla and its successors to the Property.
There are no other intended third-party

5

--------------------------------------------------------------------------------



beneficiaries, and the parties hereto expressly disclaim any unintended
third-party beneficiaries to this Environmental Covenant or any part hereof.

Effective Date. The effective date of this instrument shall be the date the
fully executed Environmental Covenant is recorded at the county recorder’s
office.

Signature and Acknowledgments

6

--------------------------------------------------------------------------------



 

Appendix B

--------------------------------------------------------------------------------

Protocol


--------------------------------------------------------------------------------



PROTOCOL

 

 

1.

GUIDING PRINCIPLES

          The Parties intend this Protocol to provide a cooperative process that
allows the Settling Companies to exercise their right to continue and expand
their Mining Activity within the Site consistent with the need for the United
States Environmental Protection Agency (“EPA”) and the Idaho Department of
Environmental Quality (“IDEQ”) to retain and exercise their decision-making
authority on remedy selection and implementation of response activity in order
to protect human health and the environment. The process embodied in this
Protocol is intended to allow each of these activities to go forward in the
future and provides for coordination between the Parties to minimize the
conflicts between Settling Companies’ future Mining Activity and EPA’s and the
IDEQ’s actions to address the environmental conditions of concern in the Site.
The Parties agree to work together in good faith to achieve these guiding
principles.

          The EPA has identified the Bunker Hill Mining and Metallurgical
Complex Superfund Site located in Northern Idaho for response actions under
CERCLA. The “Site” as defined in the Consent Decree (including this Protocol)
comprises nearly all of the EPA’s Superfund Site (see definition of “Site” in
Section IV of the Consent Decree). EPA’s response actions are ongoing and will
continue into the future at multiple locations within the Site. The Settling
Companies have significant investments and own significant property interests,
including mineral rights such as unpatented mining claims, surface rights, water
rights, right-of-ways and improvements in the Site. Settling Companies will
continue to conduct Mining Activity and make significant investments at their
properties within the Site into the future.

 

 

2.

SCOPE OF PROTOCOL

          This Protocol applies to Mining Activities undertaken in certain
specified locations in the Upper Basin of the Site. As set forth in more detail
below, the applicability of the various procedures and requirements in this
Protocol depends on the type of Mining Activity being conducted, the location of
that Mining Activity, and whether that Mining Activity affects EPA’s ongoing or
completed response actions.

          This Protocol is subject to the provisions of the Consent Decree and
is not intended to alter or amend any terms of the Consent Decree.

          Discussions conducted and documents submitted pursuant to the Protocol
shall be treated as confidential by the Parties to the extent that Settling
Companies assert business confidentiality claims pursuant to Section XIX (Access
to Information) of the Consent Decree. The Parties intend to request the Court
to enter a protective order to prohibit the disclosure of such confidential
information submitted pursuant to the Protocol.

          Only Settling Companies, EPA, IDEQ, the Tribe, and the Federal Natural
Resource Trustees are participants in this Protocol.

1

--------------------------------------------------------------------------------



          For any Mining Activity on lands under the jurisdiction, custody or
control of a Federal Land Management Agency, for which oversight will be
conducted by EPA or IDEQ under this Protocol, EPA or IDEQ shall notify the
Federal Land Management Agency that the Settling Company intends to perform
Mining Activities and shall consult with the Federal Land Management Agency
prior to approving any such Mining Activities.

 

 

3.

DEFINITIONS

          Terms not defined herein shall have the same definition as provided in
the Consent Decree to which this Appendix B is attached. Terms defined in the
plural may also be used in a singular form. For convenience, Consent Decree
definitions are replicated and attached at Attachment 1.

          “Active Mining Operations in Un-Remediated Areas” shall mean all
Active Mining Operations conducted by Settling Companies in the Upper Basin
other than Active Mining Operations in Remediated Areas.

          “Covered Exploration Operations in Un-Remediated Areas,” or “Covered
Exploration Operations,” shall mean Exploration Operations in Response Action
Areas and Exploration Operations determined to be Covered Exploration Operations
pursuant to Section 5. A.

          “Exploration Operations in Un-Remediated Areas” shall mean all
Exploration Operations conducted by Settling Companies in areas of the Upper
Basin other than Exploration Operations in Remediated Areas.

          “Federal Land Management Agencies” shall mean the United States Bureau
of Land Management and the United States Forest Service.

          “Federal Natural Resource Trustees” shall mean the United States
Department of the Interior, and the United States Department of Agriculture
(including the United States Forest Service).

          “Materials Management Plan” (MMP) shall mean the plan of the same name
attached hereto as Attachment 2.

          “Mining Activity” shall mean both Active Mining Operations and
Exploration Operations.

          “Parties” shall mean the Settling Companies, EPA, IDEQ, the Federal
Natural Resource Trustees, and the Tribe.

          “Remediated Areas” shall mean areas in the Upper Basin where response
actions are ongoing, complete, or where a pre-final remedial design report has
been prepared (e.g., a 60% or similar design level), including areas proximately
located thereto as needed for access (including road construction), staging of
response actions, and consolidation of waste materials.

          “Response Action Areas” shall mean locations in the Upper Basin, other
than Remediated Areas, where EPA has proposed or selected response actions,
including areas

2

--------------------------------------------------------------------------------



proximately located thereto as needed for access (including road construction),
staging of response actions, and consolidation of waste materials. As of the
date of this Protocol, these locations are identified in EPA’s Focused
Feasibility Study Alternative 3+ in the July 2010 Final Draft Focused
Feasibility Study Report for the Upper Basin ROD Amendment.

          “Upper Basin” shall mean that geographic area including the South Fork
of the Coeur d’ Alene River drainage east of the confluence of the South Fork
and North Fork of the Coeur d’ Alene River, including the Box, but excluding the
Lucky Friday Active Area.

 

 

4.

ANNUAL MEETING

          Pre-meeting Information. By February 1 of each year, the Settling
Companies shall, to the extent known, provide EPA, IDEQ, and the Trustees with
detailed information identifying the areas of all Mining Activity that Settling
Companies intend to undertake in the Upper Basin during that year and any plans
for the next two- and five-year periods, including the route of access for such
Mining Activity. Any Mining Activity that cannot timely be identified at or
before the annual meeting shall be identified in writing by Settling Companies
as soon as possible, but at least thirty (30) days in advance of the proposed
activity. The notice shall identify the location and schedule for the activity
and a description of the activity, including the route of access for the
activity.

          By February 1 of each year, EPA and DEQ shall, to the extent known,
provide Settling Companies detailed information identifying the locations of
response actions that EPA or IDEQ intend to undertake in the Upper Basin during
that year and any plans for response actions during the next two and five year
periods, including descriptions of the response actions and the route of access
for such response actions. Any response actions that cannot be timely identified
prior to or at the annual meeting provided for in this Section shall be
identified in writing by EPA and IDEQ as soon as possible, but at least thirty
(30) days in advance of the response action. The notice shall identify the
location and the schedule for the response action and a description of the
response action, including the route of access for that response action.

          Annual Meeting. At least once a year on or before March 1, the Parties
shall meet, provide notice of and confer on:

 

 

 

 

A.

all Mining Activity in the Upper Basin any Settling Company proposes to
undertake during that year and, to the extent known, during the next two and
five year periods;

 

 

 

 

B.

all response actions within the Upper Basin that either EPA or the IDEQ proposes
to undertake during that year or, to the extent known, during the next two- and
five-year periods; and

 

 

 

 

C.

any work plans or details, as further described herein, relating to such
proposed Mining Activity or any such proposed response actions by any Party,
which shall be shared with the other Parties by February 1.

          One purpose of the meeting is to share planning information in order
to minimize conflicts and facilitate the ability of each Party to undertake its
planned activities as scheduled.

3

--------------------------------------------------------------------------------



Among other things, during the annual meeting, the Parties intend to identify
areas where they may share interests and identify potential conflicts and try to
resolve the same. Another purpose of the meeting is to identify for each of
Settling Companies’ planned activities the provisions of the Protocol that apply
to that activity.

          The annual meeting may include a field visit (subject to winter
access) to view locations and access routes contemplated for Mining Activity and
Response Actions. In addition, the Parties may schedule additional meetings,
and, as necessary, develop schedules for exchanges of their respective planning
or other related documents.

          The Trustees may attend the annual meeting and all other coordinating
meetings between EPA, the State, and Settling Companies held pursuant to
Protocol, and the Trustees shall be provided with copies of all materials
exchanged pursuant to the Protocol. EPA and the State intend, to the extent
practicable, to keep the Trustees informed of coordination meetings under the
Protocol.

 

 

5.

EXPLORATION OPERATIONS

          Settling Companies’ Exploration Operations in the Site shall comply
with all applicable best management practices (“BMPs”).

          A. Exploration Operations In Un-Remediated Areas

          The following provisions apply to Exploration Operations in
Un-Remediated Areas:

 

 

 

 

(1)

Determining which Exploration Operations are Covered Exploration Operations in
Un-Remediated Areas.

          For all Exploration Operations in Un-Remediated Areas that are
identified as set forth above in Section 4 (Annual Meeting), EPA and the
Settling Companies will determine whether each Exploration Operation is a
Covered Exploration Operation. This determination will be made at the annual
meeting described in Section 4 or as soon a practicable after written notice of
Exploration Operations is given. Exploration Operations that will occur in
Response Action Areas are Covered Exploration Operations. In addition, EPA may
request that Exploration Operations outside of Response Action Areas be included
as Covered Exploration Operations if EPA determines there is a threatened
release of Waste Materials present at the Site prior to the Lodging Date as a
result of those Exploration Operations. If Settling Companies and EPA disagree
about whether to include any Exploration Operations as Covered Exploration
Operations, EPA and the State shall consult and make a determination within
fourteen (14) days of notice from the Settling Companies that they disagree with
EPA’s inclusion of those Exploration Operations as Covered Exploration
Operations. If EPA and the State agree that such Exploration Operations should
be Covered Exploration Operations, then those Exploration Operations shall be
Covered Exploration Operations. If EPA and the State do not agree that such
Exploration Operations should be Covered Exploration Operations, then those
Exploration Operations shall not be Covered Exploration Operations. The outcome
of the consultation between EPA and the State in this paragraph shall not be
subject to further dispute resolution under the Consent Decree (including this
Protocol).

4

--------------------------------------------------------------------------------



 

 

 

 

(2)

Requirements For Covered Exploration Operations.

          Settling Companies shall comply with the MMP attached hereto at each
Covered Exploration Operation.

          By October 15 of the year during which the Covered Exploration
Operations are performed, the Settling Company will certify and document for
each Covered Exploration Operation that has been completed by October 1 of that
year. Settling Companies shall certify and document for each Covered Exploration
Operation that continues after October 1, through the end of the calendar year,
within 30 days of completion of that Covered Exploration Operation:

 

 

 

 

a.

Compliance with the MMP, including requirements pertaining to waste and water
management, permits, and other legal requirements (i.e., applicable federal,
IDEQ and local laws);

 

 

 

 

b.

The environmental conditions of the area subject to the Exploration Operation
before and after the Exploration Operation; and

 

 

 

 

c.

If applicable, compliance with any work plan approved pursuant to Section
5.C.(3).

          IDEQ shall evaluate Settling Companies’ compliance with the MMP by
reviewing the self-certifications required by this Section 5.A.(2) and by
performing field inspections. IDEQ may perform a field inspection of any Covered
Exploration Operation. During such a field inspection, if IDEQ determines the
Settling Company has failed to comply with the MMP, then IDEQ may direct
Settling Company to modify the Exploration Operation so that the Exploration
Operation complies with the MMP.

          If IDEQ determines that any Covered Exploration Operation is not in
compliance with the requirements of this Protocol, then, in addition to the
actions authorized by this Section 5.A, IDEQ may take further actions as
provided in Section 7.A. (Enforcement and Dispute Resolution).

 

 

 

 

(3)

Additional requirements for certain Covered Exploration Operations in
Un-Remediated Areas.

          In addition to the above requirements of Section 5.A.(2) for Covered
Exploration Operations, whenever a planned Covered Exploration Operation and
EPA’s response activities are scheduled to occur in the same or proximate
location and at the same times such that they potentially conflict, the
following requirements apply:

 

 

 

 

a.

The Settling Companies shall meet with EPA and IDEQ to discuss an approach and
schedule for coordinating the implementation of the Covered Exploration
Operations and EPA’s response activities.

 

 

 

 

b.

If Settling Companies and EPA are unable within twenty one (21) days to agree
upon an approach and schedule for implementing the Covered

5

--------------------------------------------------------------------------------



 

 

 

 

 

Exploration Operations and remediation, EPA shall within fifteen (15) days issue
a decision for such an approach and schedule that is subject to the dispute
resolution process, excluding informal negotiations pursuant to Consent Decree ¶
80 (informal negotiation provision).

 

 

 

 

c.

If the Settling Companies and EPA agree to an approach and schedule for
implementing Covered Exploration Operations or if EPA issues a decision that
provides for such implementation, the Settling Companies shall, subject to the
dispute resolution provisions of the Consent Decree’s dispute resolution
process, excluding informal negotiations pursuant to Consent Decree ¶ 80
(informal negotiation provision), implement the Exploration Operations in
accordance with the conditions of this Section 5.A or elect in the Settling
Companies’ sole discretion not to proceed with the Covered Exploration
Operation.

          B. Exploration Operations that are not Covered Exploration Operations.

          Except as provided in this paragraph, Exploration Operations in
Un-Remediated Areas that are not Covered Exploration Operations are not subject
to any further requirements under this Protocol. However, as provided in
Paragraph 75 of the Consent Decree and Section 9.D of this Protocol, such
Exploration Operations remain subject to all other applicable federal, state, or
other legal requirements. In addition, IDEQ will inspect such Exploration
Operations. If IDEQ determines that an Exploration Operation is not in
compliance with BMPs or that the Exploration Operation may be out of compliance
with other applicable requirements relating to environmental protection, then
IDEQ shall provide written notice to the Settling Company of the alleged
non-compliance with BMPs or other applicable requirements within DEQ’s
jurisdiction, and that Exploration Operation shall, as to such alleged
non-compliance, be immediately treated as a Covered Exploration Operation for
purposes of this Protocol, including MMP compliance prospectively and
self-certification. If IDEQ identifies compliance issues related to
environmental laws or regulations outside of its jurisdiction, IDEQ will notify
the appropriate regulatory entity, including, as applicable, the appropriate
Federal Land Management Agency.

          C. Exploration Operations in Remediated Areas.

                    (1)          Exploration Operations in Remediated Areas
shall comply with the requirements of Section 5.A.(2), except that EPA shall
perform the State’s roles set forth in that Section.

                    (2)          For each Exploration Operation in Remediated
Areas, Settling Companies shall, within forty-five (45) days of notifying EPA of
such Exploration Operation, develop and submit a work plan for EPA review and
approval that:

 

 

 

 

a.

Describes whether and how the Exploration Operation may impact the remedy;

 

 

 

 

b.

Identifies and describes plans and specifications for managing or addressing the
impacts to the remedy and/or to repair the remedy;

6

--------------------------------------------------------------------------------



 

 

 

 

c.

Provides plans and specifications (engineered, if necessary) that identify how
the remedy will meet performance standards and design specifications of the
remedy as originally implemented after any necessary repair.

                    (3)          EPA shall approve or disapprove the work plan
submitted under Section 5.C.(2) within thirty (30) days of receipt of the work
plan. If EPA disapproves a submitted work plan, it shall notify the Settling
Company in writing, identifying the alleged deficiencies. Settling Company shall
have fifteen (15) days from receipt to submit a revised work plan addressing the
alleged deficiencies. EPA shall have thirty (30) days to review and approve or
disapprove, in writing, the revised work plan. If Settling Companies dispute
EPA’s decision to approve or disapprove the revised work plan, the dispute shall
be resolved pursuant to the dispute resolution provisions of the Consent Decree,
excluding informal negotiations pursuant to Paragraph 81 (Dispute Resolution).

                    (4)          EPA may approve a work plan that provides for a
remedial repair that does not meet performance standards and design
specifications of the remedy originally implemented if the repairs provide a
level of protection to human health and the environment at least as protective
as the originally implemented remedy.

                    (5)          Settling Companies may not conduct the
Exploration Operation in Remediated Areas until the work plan has been approved
by EPA. Settling Companies shall implement the work plan as approved by EPA, or
elect, at the Settling Company’s sole discretion, not to proceed with the
Exploration Operation under the work plan.

                    (6)          After the Exploration Operation is complete,
the Settling Companies shall provide documentation demonstrating to EPA that the
work plan was implemented as approved, the impacts to the remedy have been
addressed and/or the remedy has been repaired as approved.

                    (7)          If EPA subsequently determines that any
Settling Company has not implemented a work plan as approved by EPA or that the
implemented work fails to meet performance objectives or design specifications
included in that work plan, then EPA may do one or more of the following:

 

 

 

 

a.

EPA may require Settling Companies to submit to EPA for review and approval a
corrective work plan, including a schedule, to implement said work plan as
approved. EPA shall make a determination to approve or disapprove said work plan
within twenty-one (21) days of submittal by Settling Companies. If EPA approves
the work plan, the Settling Companies shall implement this work plan as approved
and submit documentation demonstrating compliance with the corrective work plan
(including a demonstration of compliance with performance objectives and design
specifications in the work plan). If EPA disapproves the work plan, EPA may
require re-submittal of the disapproved work plan under the procedures and
schedule in this Section 5.C.(7).a.; or

7

--------------------------------------------------------------------------------



 

 

 

 

b.

EPA may perform additional work if EPA disapproves the corrective work plan
submitted by Settling Companies under Section 5.C.(7).a., or if the Settling
Company’s implementation of a work plan under Section 5.C.(7).a does not meet
the requirements of that work plan. EPA may recover from Settling Companies its
costs of performing such work under this Section 5.C.(7).b.


 

 

6.

ACTIVE MINING OPERATIONS

          Active Mining Operations shall be subject to the requirements of this
section.

          A. Active Mining Operations in Un-Remediated Areas

          The following requirements apply to Active Mining Operations in
Un-Remediated Areas:

                    (1)          Within thirty (30) days of receipt of notice
pursuant to Section 4 that Settling Companies intend to undertake an Active
Mining Operation, EPA shall determine whether a work plan for that Active Mining
Operation is required. If EPA determines that a work plan is needed in
connection with the Active Mining Operation, the provisions in this Section 6.A
shall apply to the preparation, approval, and implementation of that work plan.
Settling Companies may dispute EPA’s determination that a work plan is required
pursuant to the Dispute Resolution provision in Section XXII of the Consent
Decree. EPA may require a work plan under the following circumstances:

 

 

 

 

a.

the Active Mining Operation is in a Response Action Area,

 

 

 

 

b.

EPA determines that the Active Mining Operation may limit EPA’s ability to
perform its planned response actions in a Response Action Area, by limiting
access to or use of locations outside the Response Action Area needed, for
example, for access, staging or waste consolidation, or,

 

 

 

 

c.

EPA determines that the Active Mining Operation may cause releases of Waste
Materials present in the Upper Basin prior to the Lodging Date.

                    (2)          Settling Companies shall develop and submit to
EPA a work plan before initiating or expanding an Active Mining Operation if EPA
determines pursuant to Section 6.A(1) above that such a work plan is needed. The
submitted work plan shall, as applicable:

 

 

 

 

a.

Define the footprint of the Active Operations area such that EPA can determine
what response actions may need to be completed prior to Settling Companies’
activities.

 

 

 

 

b.

Define the Active Operations project schedule.

 

 

 

 

c.

Define the timing of demolition of existing structures and other constructed
features.

8

--------------------------------------------------------------------------------



 

 

 

 

d.

Identify other required earthmoving activities.

 

 

 

 

e.

Describe how impacts associated with the Active Mining Operation will be
documented, including but not limited to an assessment of pre-development
conditions, appropriate monitoring data, and an assessment of post-development
conditions.

 

 

 

 

f.

Describe whether and how the Active Mining Operation will affect Waste Materials
present at the time the Active Mining Operations is initiated and what steps
will be taken to prevent the release of those Waste Materials into the
environment.

 

 

 

 

g.

Describe whether and how the Active Mining Operation may impact any remediation
to be conducted in a Response Action Area and what steps will be taken to
address any such impact.

 

 

 

 

h.

Identify special conditions that may require additional consideration and
planning.

                    (3)          Settling Companies shall submit a work plan as
described in Section 6.A.(2) above within forty-five (45) days of EPA’s
determination that a work plan is needed for such Active Mining Operation. EPA
shall review the submitted work plan and shall determine, based on potential
conflicts with EPA’s planned response activities, whether to follow the process
in sub-paragraph (4) or sub-paragraph (5) below.

                    (4)          Coordination Process Where Active Mining
Operations May Conflict With EPA’s Response Activities.

                                   Whenever a planned Active Mining Operations
may prevent EPA from performing its response actions, then at the written
request of EPA:

 

 

 

 

a.

Settling Companies shall meet with EPA to discuss an approach and schedule for
coordinating the implementation of the work plan and response action.

 

 

 

 

b.

EPA will prepare and provide the Settling Companies within ninety (90) days of
the meeting with a schedule for completing the necessary response actions that
considers the schedule submitted in Section 6.A.(2).b. above, but which also
must consider:

 

 

 

 

 

     i.            disposal of contaminated waste materials, including the time
needed to develop, design, and construct a waste repository;

 

 

 

 

 

     ii.          the time needed to construct the infrastructure to collect,
transport, and treat contaminated water from the area in and around the Active
Mining Operation;

9

--------------------------------------------------------------------------------



 

 

 

 

 

     iii.         the time needed to design the response actions and to procure
and implement a construction contract to perform the response actions; and

 

 

 

 

 

     iv.         other relevant considerations.

 

 

 

 

c.

If the EPA and Settling Companies s are unable to timely agree upon an approach
and schedule for implementing the work plan and response actions, EPA will
within 21 days of providing the Settling Companies with its schedule, issue a
decision for such an approach and schedule that is subject to the Consent
Decree’s dispute resolution process.

 

 

 

 

d.

If the Settling Companies and EPA agree to an approach and schedule for
implementing the work plan, or if EPA issues a decision that provides for such
implementation, the Settling Companies shall implement the work plan; provided
however, Settling Companies shall have the right, in their sole discretion, to
not proceed with the Active Mining Operation under the schedule and work plan.

                    (5)          Coordination Process Where Active Mining
Operations Will Not Conflict With EPA’s Response Activities. EPA, after
consultation with the State, shall review and approve or disapprove the work
plan within forty-five (45) days of receipt of the work plan. If EPA disapproves
a submitted work plan, it shall notify the Settling Company in writing,
identifying the alleged deficiencies. Settling Company shall have forty-five
(45) days from receipt to submit a revised work plan addressing the alleged
deficiencies. EPA shall have forty-five (45) days from receipt of the revised
work plan to review and approve or disapprove, in writing, the revised work
plan. If Settling Companies dispute EPA’s decision to approve or disapprove the
revised work plan, the dispute shall be resolved pursuant to the dispute
resolution provisions of the Consent Decree, excluding informal negotiations,
pursuant to Section XXII (Dispute Resolution).

                    (6)          Changes in the Field. Settling Companies shall
provide seven (7) days advance written notice to the designated EPA Remedial
Project Manager (RPM) of requested field changes to the approved work plan. All
field changes must be approved by the designated RPM before being implemented.
If the Settling Companies are unable to provide such written notice, the field
change may be implemented if EPA’s RPM approves the field change verbally or in
writing. A verbal approval requires written confirmation within seven (7) days
of the verbal approval.

                    (7)          Settling Companies may not conduct those
portions of the Active Mining Operation covered by the work plan in Section
6.A.(2)(e) – (h), as applicable, until the work plan has been approved by EPA.
Settling Companies will implement the work plan as approved by EPA, provided
however, the Settling Companies may elect, in their sole discretion, not to
proceed with the Active Mining Operation activities associated with the work
plan.

10

--------------------------------------------------------------------------------



                    (8)          After the work plan is implemented, the
Settling Companies shall provide documentation demonstrating to EPA that the
work plan was implemented as approved.

                    (9)          If EPA subsequently determines that any
Settling Company has not implemented a work plan as approved by EPA or that the
implemented work fails to meet performance objectives or design specifications
included in that work plan, then EPA may do one or more of the following:

 

 

 

 

a.

EPA may require Settling Companies to submit to EPA for review and approval a
corrective work plan, including a schedule, to implement said work plan as
approved. EPA shall make a determination to approve or disapprove said work plan
within forty-five (45) days of submittal by Settling Companies. If EPA approves
the work plan, the Settling Companies shall implement this work plan as approved
and submit documentation demonstrating compliance with the corrective work plan
(including a demonstration of compliance with performance objectives and design
specifications in the work plan). If EPA disapproves the work plan, EPA may
require re-submittal of the disapproved work plan under the procedures and
schedule in this Section 6.A.(9).a.; or

 

 

 

 

b.

EPA may perform additional work if EPA disapproves the corrective work plan
submitted by Settling Companies under Section 6.A.(9).a., or if the Settling
Company’s implementation of a work plan under this Section 6.A.(9).a does not
meet the requirements of that work plan. EPA may recover from Settling Companies
its costs of performing such work under this Section 6.A.(9).a.

          B. Active Mining Operations in Remediated Areas

          The following requirements apply to Active Mining Operations in
Remediated Areas:

                    (1)          Settling Companies shall develop and submit to
EPA a work plan before initiating or expanding an Active Mining Operation. This
work plan shall:

 

 

 

 

a.

Document impacts to Remediated Areas, including but not limited to assessing
pre-development conditions, monitoring, and assessing post-development
conditions.

 

 

 

 

b.

Describe whether and how the Active Mining Operation may impact the implemented
remedy;

 

 

 

 

c.

Identify and address plans and specifications for managing or addressing any
impacts;

 

 

 

 

d.

Provide engineered plans and specifications that identify how any repairs to the
remedy will continue to meet performance standards and design specifications of
the remedy as originally implemented.

11

--------------------------------------------------------------------------------



                    (2)          EPA, after consultation with the State, shall
have seventy-five (75) days to review and approve or disapprove the work plan.
If EPA disapproves a submitted work plan, it shall notify the Settling Company
in writing, identifying the alleged deficiencies. Settling Company shall have
forty-five (45) days from receipt to submit a revised work plan addressing the
alleged deficiencies. EPA shall have forty-five (45) days to review and approve
or disapprove, in writing, the revised work plan. If Settling Companies dispute
EPA’s decision to approve or disapprove the revised work plan, the dispute shall
be resolved pursuant to the dispute resolution provisions of the Consent Decree,
excluding informal negotiations pursuant to Paragraph 81 (Dispute Resolution).

                    (3)          Settling Companies shall provide seven (7) days
advance written notice to the designated EPA Remedial Project Manager (RPM) of
requested field changes to the approved work plan. All field changes must be
approved by the designated RPM before being implemented. If the Settling
Companies are unable to provide such written notice, the field change may be
implemented if EPA’s RPM approves the field change verbally or in writing. A
verbal approval requires written confirmation within seven (7) days of the
verbal approval.

                    (4)          EPA may approve a work plan that provides for a
response that does not meet performance standards and design specifications of
the remedy originally implemented if the response provides a level of protection
to human health and the environment at least as protective as the originally
implemented remedy, providing, however, the Settling Companies may elect, in
their sole discretion, not to proceed with Active Mining Operation activities
associated with the work plan.

                    (5)          Settling Companies may not conduct the Active
Mining Operation until the work plan has been approved by EPA.

                    (6)          If approved, the Settling Companies shall
implement the work plan as approved and provide documentation demonstrating to
EPA that any impacts to the remedy have been addressed and/or the remedy has
been repaired as approved.

                    (7)          If EPA subsequently determines that any
Settling Company has not implemented a work plan as approved by EPA or that the
implemented work fails to meet performance objectives or design specifications
included in that work plan, then EPA may do one or more of the following:

 

 

 

 

a.

EPA may require Settling Companies to submit to EPA for review and approval a
corrective work plan, including a schedule, to implement said work plan as
approved. EPA shall make a determination to approve or disapprove said work plan
within forty-five (45) days of submittal by Settling Companies. If EPA approves
the work plan, the Settling Companies shall implement this work plan as approved
and submit documentation demonstrating compliance with the corrective work plan
(including a demonstration of compliance with performance objectives and design
specifications in the work plan). If EPA disapproves the work plan, EPA may
require re-submittal of the

12

--------------------------------------------------------------------------------



 

 

 

 

 

disapproved work plan under the procedures and schedule in this Section
6.B.(7).a.; or

 

 

 

 

b.

EPA may perform additional work if EPA disapproves the corrective work plan
submitted by Settling Companies under Section 6.B.(7).a., or if the Settling
Company’s implementation of a work plan under this Section 6.B.(7).a does not
meet the requirements of that work plan. EPA may recover from Settling Companies
its costs of performing such work under this Section 6.B.(7).a.


 

 

 

7.

ENFORCEMENT AND DISPUTE RESOLUTION

 

 

 

 

A.

Enforcement and Dispute Resolution for Protocol Requirements Overseen By the
State

          The following provisions shall govern the enforcement of Protocol
requirements overseen by the State, as well as dispute resolution of alleged
violations of Protocol requirements overseen by the State:

                    (1) Compliance with the MMP by a Settling Company in
connection with an Exploration Operation shall be evaluated and enforced by the
IDEQ. In making such determinations, IDEQ may conduct onsite inspections and
review the self certifications submitted by a Settling Company. During
inspections, IDEQ may provide verbal direction concerning compliance with the
MMP.

                    (2) In the event violations of the MMP are not cured during
the inspection, IDEQ shall provide written notice of any finding by IDEQ of
violations of the MMP. The Settling Company receiving the Notice shall have ten
(10) days from receipt of the notice to cure (or, if weather does not permit, a
plan to cure as soon as practicable) any alleged violation.

                    (3) In the event of deficient self certifications, IDEQ
shall provide written notice of any finding by IDEQ of incomplete self
certification. The Settling Company receiving the Notice shall have twenty-one
(21) days from receipt of the Notice to correct any alleged violation to which
stipulated penalties pursuant to this Section 7.A.

                    (4) Uncured violations of any MMP requirements or incomplete
self certification shall result in a stipulated penalty of $1,000 per day for
each day of violation.

                    (5) In the event a Settling Company fails to cure as
required in Section 7.A.2 or A.3, Stipulated Penalties as specified in Section
7.A.4 shall accrue commencing upon the date of discovery of the violation. IDEQ
shall notify Settling Companies in writing of such uncured violation and of the
amount of any assessed stipulated penalty associated with such violation.

                    (6) If Settling Companies dispute the existence of any
uncured violation or the amount of any stipulated penalty assessed by IDEQ
pursuant to Section 7.A.5 above, Settling Companies shall have ten (10) days
from receipt of such notice to request and conduct a conference with IDEQ to
resolve the claimed or “alleged” violation by mutual agreement, including any
necessary corrective action and payment of all or a portion of the stipulated

13

--------------------------------------------------------------------------------



penalty assessed, which shall be made within ten (10) days following the
conclusion of the conference.

                    (7) If Setting Companies fail to request a conference within
ten (10) days, Settling Companies shall comply with IDEQ’s compliance directive
as set out in the original notice and if applicable, pay the assessed stipulated
penalty not later than thirty (30) days following receipt of the initial notice
from IDEQ.

                    (8) If the parties are not able to reach agreement at the
conference specified in Section 7.A.6, IDEQ will issue a written decision
resolving the dispute not later than fifteen (15) days after the conclusion of
the conference. Any such decision shall be final and not subject to further
dispute resolution. Settling Defendants shall have fifteen (15) days from the
date of receipt of the decision to comply with the decision and pay any assessed
stipulated penalty.

                    (9) In the event Settling Defendants fail to comply with the
IDEQ’s decision, including a failure to pay any assessed stipulated penalties
within the time period specified, IDEQ may bring a motion in the United States
District Court pursuant to the retained jurisdiction of the Court in this matter
to enforce the decision and collect any assessed stipulated penalty. The motion
shall describe the violation, the assessed stipulated penalty and the parties’
efforts to resolve the violation and shall attach all non-privileged documents
generated in this enforcement process. Proceedings in the Court to resolve the
motion shall be governed by the Federal Rules of Civil Procedure and applicable
local rules.

 

 

 

 

B.

Enforcement and Dispute Resolution for Protocol Requirements Overseen By EPA

                    (1)          Violations of any requirements of this Protocol
involving EPA-approved work plans, including conducting Mining Activities before
obtaining EPA approval of required work plans, failing to correct deficiencies
in a work plan previously disapproved by EPA, and failing to properly implement
a work plan, shall result in stipulated penalties pursuant to Section IX of the
Consent Decree (Failure to Comply with Consent Decree), subject to dispute
resolution pursuant to Section XXII of the Consent Decree.

                    (2)          Except for disputes resolved under Section
5.A.(1) of this Protocol, all disputes under this Protocol between EPA and
Settling Companies shall be resolved pursuant to the dispute resolution
provisions in Section XXII of the Consent Decree (Dispute Resolution).

 

 

 

 

C.

General Provisions Relating To Enforcement

                    (1)          All enforcement remedies under this Protocol
shall be in addition to, and not in lieu of, penalties, actions, or other
enforcement actions otherwise available, except as provided in the Consent
Decree, for any violations of required permits (including any failure to obtain
a permit) or other federal, state or local laws applicable to Mining Activities.

                    (2)          The State, EPA, and the Trustees shall notify
each other upon discovery of potential violations by Settling Companies of this
Protocol.

14

--------------------------------------------------------------------------------



 

 

8.

HECLA-STAR COMPLEX

          The Hecla-Star Complex is an inactive mill and mine site and has the
likely potential to be redeveloped by one or more of the Settling Companies in
the near future. The potential near-term redevelopment involves a mining
scenario and, possibly, a milling scenario, soon thereafter. The first scenario
would involve removing ore through the Star 2000 level to be milled off site
with temporary support structures located on the surface of the Hecla-Star
Complex. The second redevelopment scenario would involve demolition of existing
structures and constructing permanent structures at the Hecla-Star Complex for
milling ore and for supporting Mining Activities.

          The Hecla-Star Complex is an area where EPA is likely to implement
substantial remedial work that likely will involve sub-surface excavation of
Waste Materials. Efforts to coordinate Hecla’s redevelopment work with EPA
response actions will be handled under Section 6.A of this Protocol. The Parties
intend to fast track coordination efforts. To this end, the EPA began
coordination efforts immediately upon learning of potential redevelopment of the
Star Complex, and the Parties agree to continue their coordination efforts both
before and after the Lodging Date of the Consent Decree.

          Based on discussions to date between EPA and Hecla, EPA believes that
its plans and schedule for remediation of the Hecla-Star Complex can be
completed contemporaneously with removing ore through the Star 2000 level to be
milled off site, with temporary support structures located on the surface of the
Hecla-Star Complex.

          For the redevelopment involving locating permanent milling facilities
at the Hecla-Star Complex in particular, there are potentially significant
logistical issues and opportunities associated with accommodating both
development and remedial requirements. In order to characterize the Waste
Materials to be remediated, establish the contracts for remediation, and
implement the work, EPA believes that at least three years will be required
after the existing structures are demolished, barring unforeseen circumstances.

 

 

 

9.

GENERAL PROVISIONS

 

 

 

 

A.

Nothing in this Protocol shall be construed to modify or limit in any way the
reservations of rights of the United States, the Tribe, or the State in Sections
X, XI, XII, or XIV of the Consent Decree.

 

 

 

 

B.

Reimbursement of EPA Costs.

 

 

 

 

 

(1) Costs incurred by EPA in approval and administration of work plans and in
conducting work pursuant to this Protocol, and the oversight costs by the State
pursuant to this Protocol, shall be reimbursed by Settling Companies to the
extent they incur costs on an annual basis. No later than March 31 of each year,
EPA shall submit to Settling Companies a bill for their costs incurred pursuant
to this Protocol during the prior calendar year. Settling Companies shall pay
the bills within 30 days of receipt, subject to the right to invoke Dispute
Resolution pursuant to the Consent Decree. In the event that Settling Companies
invoke Dispute Resolution as to some costs, Settling Companies

15

--------------------------------------------------------------------------------



 

 

 

 

 

shall timely pay EPA for all costs for which Dispute Resolution was not invoked.

 

 

 

 

 

(2) Within thirty (30) days of the Annual Meeting specified in Section 4 of this
Protocol, EPA and Settling Companies shall discuss by telephone or in person
EPA’s estimate of EPA’s costs for the coming year under this Protocol, including
the estimated division of costs to be incurred by EPA staff and by EPA’s
contractors. This cost estimate shall not be binding and shall not be used by
any party in any dispute with EPA under Section 9.B.(1) regarding reimbursement
of EPA’s costs by Settling Companies.

 

 

 

 

C.

Reimbursement of IDEQ Costs. Settling Companies hereby agree to reimburse the
reasonable costs of the Department incurred in implementing this Protocol in the
following manner:

 

 

 

 

 

(1) Within thirty (30) days of the Effective Date, as an initial deposit,
Settling Companies will pay the sum of ten thousand dollars ($10,000.00) to be
deposited to an account established for this Agreement. Payment of this deposit
shall be made to:


 

 

 

Idaho Department of Environmental Quality,

 

ATTN: Fiscal Office

 

1410 N. Hilton

 

Boise, ID 83706

 

Reference: Coeur d’Alene Basin Protocol Cost Recovery


 

 

 

(2) Within thirty (30) days of the Annual Meeting specified in Section 4 of this
Protocol the IDEQ shall provide Settling Companies with a budget estimate for
the current years in light of information provided before and at the Annual
Meeting. This estimate shall not be considered a cap on the amounts billed
pursuant to this Section but is provided for informational purposes to Settling
Companies.

 

 

 

(3) Thereafter, the IDEQ shall provide a quarterly accounting and invoice to
Hecla of Costs incurred by the IDEQ in relation to this Protocol. “Costs”
subject to reimbursement under this paragraph shall mean all direct or indirect
costs incurred by the IDEQ after the effective date of the Protocol in
connection with the Department’s support of Work performed by or on behalf of
the IDEQ under this Protocol including but not limited to: reasonable time and
travel costs associated with oversight of the Work performed under the Protocol;
the IDEQ’s contractor costs; compliance monitoring, including the collection and
analysis of split samples; Site visits; review and approval or disapproval of
document submittals; reasonable overhead charges and any other costs directly or
indirectly incurred in overseeing this Protocol.

16

--------------------------------------------------------------------------------



 

 

 

 

 

(4) Within thirty (30) days of Settling Companies’ receipt of the IDEQ’s
quarterly accounting invoice, Settling Companies shall reimburse the IDEQ for
all costs reflected in the accounting invoice.

 

 

 

 

 

(5) In the event this Protocol is terminated, the initial deposit or such
remaining amounts as appropriate will be returned to Hecla within sixty (60)
days of the date the IDEQ receives final payment of all costs.

 

 

 

 

D.

With respect to Mining Activities conducted under this Protocol on federal
lands, including but not limited to lands that are subject to unpatented mining
claims, nothing in this Protocol shall be interpreted as exempting the Parties
from compliance with any otherwise-applicable legal obligations, including but
not limited to the General Mining Law of 1872, 30 U.S.C. Sections 22-54, and the
Federal Land Policy and Management Act, 43 U.S.C. Section 1701 et seq. and their
applicable regulations. Nothing in this Protocol shall preclude or limit the
Federal Land Management Agencies from enforcing violations by Settling Companies
of such otherwise-applicable legal obligations. Moreover, the State’s role in
implementing this Protocol on federal lands shall not be construed to expand
state jurisdiction or authority over federal lands or activities on federal
lands, or to restrict the authority of the Federal Land Management Agencies to
enforce all applicable federal laws and regulations.

 

 

 

 

E.

The Parties may select and identify their representatives under this Protocol.

 

 

 

 

F.

When Settling Companies perform reclamation activities at Active Mining
Operations in the Upper Basin, Settling Companies shall provide EPA, the State,
and the Trustees with notice of those operations and a copy of the reclamation
plans.

 

 

 

 

G.

If EPA fails to take an action required under this Protocol within the time
period provided for that action, Settling Companies may seek Dispute Resolution
under Section XXII of the Consent Decree to compel that action.

17

--------------------------------------------------------------------------------



ATTACHMENT 1 TO THE PROTOCOL

EXCERPT OF DEFINITIONS FROM CONSENT DECREE

--------------------------------------------------------------------------------



IV. DEFINITIONS

          3.          Unless otherwise expressly provided in this Consent
Decree, terms used in this Consent Decree that are defined in CERCLA or in
regulations promulgated under CERCLA shall have the meaning assigned to them in
CERCLA or in such regulations. Terms defined in this Section in the plural may
also be used in a singular form. Whenever terms listed below are used in this
Consent Decree, including in any appendix attached hereto, the following
definitions shall apply:

          “Active Mining Operations” shall mean, after the Lodging Date,
activities, including construction activities, related to the extraction,
removal or recovery, and beneficiation of metal ore in commercial quantities,
and thereby excludes Exploration Operations.

          “Active Operations” shall mean, after the Lodging Date, all Active
Mining Operations and all business, commercial or industrial activities of any
kind other than Exploration Operations.

          “Box Consent Decree” shall mean the consent decree entered on November
18, 1994 in United States, et al. v. Asarco, Inc., et al., Civ. No.
94-0206-N-HLR, to which Hecla Limited (formerly Hecla Mining Company) is a
party.

          “Bunker Hill Mining and Metallurgical Complex Superfund Site Special
Account” shall mean the special account, within the EPA Hazardous Substances
Superfund, established for the Bunker Hill Mining and Metallurgical Complex
Superfund Site by EPA pursuant to Section 122(b)(3) of CERCLA, 42 U.S.C. §
9622(b)(3).

          “CAA” shall mean the Clean Air Act, 42 U.S.C. §§ 7401 et seq.

          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq.

          “Coeur d’Alene Basin Natural Resource Trustee Account” shall mean the
DOI Restoration Fund NRDAR Account 14X5198.

          “Consent Decree” shall mean this Consent Decree and all appendices
attached hereto. In the event of conflict between this Consent Decree and any
appendix, this Consent Decree shall control.

          “CWA” shall mean the Clean Water Act, 33 U.S.C. §§ 1251 et seq.

--------------------------------------------------------------------------------



          The term “day” shall mean a calendar day. In computing any period of
time under this Consent Decree, where the last day would fall on a Saturday,
Sunday, or federal holiday, the period shall run until the close of business of
the next working day.

          “DOI Account For Receiving Stock For The Trustees” shall mean the
following account:

 

 

 

Merrill Lynch:

 

For Federal Book Entry Securities:

 

ABA#021000018

 

BK of NYC/MLGOV

 

Further Credit to the US Department of the Interior

 

Account Number: 78L-09001

          “DOJ” shall mean the United States Department of Justice and any
successor departments, agencies or instrumentalities of the United States.

          “Effective Date” shall be the date upon which this Consent Decree is
entered by the Court as recorded on the Court docket, or, if the Court instead
issues an order approving the Consent Decree, the date such order is recorded on
the Court docket.

          “Environmental Covenant” shall mean a recordable instrument under the
Idaho Uniform Environmental Covenants Act, as amended, in the form of the
document attached as Appendix A and including any site specific conditions
selected by EPA, after consultation with the Idaho Department of Environmental
Quality, necessary to ensure the protectiveness of any remedy implemented on the
property.

          “EPA” shall mean the United States Environmental Protection Agency and
any successor departments, agencies or instrumentalities of the United States.

          “EPA Account For Receiving Stock” shall mean the following account:

 

 

 

Merrill Lynch:

 

DTC#: 5198 Merrill Lynch

 

Account Name: U.S. Department of the Treasury

 

Further Credit to the United States Environmental Protection Agency

 

Account#: 78L-09000

          “EPA Hazardous Substance Superfund” shall mean the Hazardous Substance
Superfund established by the Internal Revenue Code, 26 U.S.C. § 9507.

--------------------------------------------------------------------------------



          “Exploration Operations” shall mean activities, after the Lodging
Date, performed on the surface of lands or underground to locate mineral bodies
and to determine the mineability and merchantability thereof, and which are
conducted in conformance with the requirements of the Protocol in Appendix B.
These activities include, but are not limited to, construction of roads or other
accesses, trenches, and drilling.

          “Federal Land Management Agencies” shall mean the United States Bureau
of Land Management and the United States Forest Service.

          “Federal Lands” shall mean federal lands within the Site, including
but not limited to lands that are subject to unpatented mining claims.

          “Financial Information” shall mean those financial documents provided
by David Sienko, on behalf of Settling Companies to Patrick Casey, on behalf of
Plaintiffs, on July 15, 2010, July 26, 2010, and August 4, 2010, pursuant to the
Protective Order entered by this Court on May 29, 2008.

          “Forward-Looking Information” is that Financial Information provided
by Settling Companies to the Plaintiffs which consists of variable projections
and estimates of future metals prices and of the Settling Companies’ future
performance that may not be accurate predictors of any actual outcome.

          “Fractional Interest Property” shall mean any real property within the
Site where one or more of the Settling Companies own less than one hundred
percent (100%) of the interest in the real property as a tenant in common or a
joint tenant and one or more persons or entities who or which are not Settling
Companies own the remaining interest in the real property.

          “Governors Trust Fund” shall mean that certain trust fund established
by the State of Idaho and attached to the Box Consent Decree as attachment M.

          “Hecla Limited” shall mean Hecla Limited, a Delaware corporation.

          “Hecla Mining Company” shall mean Hecla Mining Company, a Delaware
corporation.

          “Hecla-Star Complex” shall mean the real property and other interests
depicted in Appendix C and related current and future facilities located in or
on said property.

          “IDAPA” shall mean the official publication of the Administrative
Rules of the State of Idaho as required by the Idaho Administrative Procedures
Act.

          “Institutional Controls” shall mean any applicable laws, regulations,
ordinances, zoning restrictions, or other governmental controls or notices that:
(a) limit land, water and/or resource

--------------------------------------------------------------------------------



use to minimize potential for human exposure to Waste Materials at the Site; (b)
limit land, water and/or resource use to implement, ensure non-interference
with, or ensure the protectiveness of any response action at the Site; and/or
(c) provide information intended to modify or guide human behavior in response
to risks posed by Waste Materials at the Site.

          “Insurance Information” shall mean those insurance documents included
in Appendix D.

          “Interest” shall mean interest at the rate specified for interest on
investments of the EPA Hazardous Substance Superfund established by 26 U.S.C. §
9507, compounded annually on October 1 of each year, in accordance with 42
U.S.C. § 9607(a). The applicable rate of interest shall be the rate in effect at
the time the interest accrues. The rate of interest is subject to change on
October 1 of each year.

          “Lodging Date” shall mean the date on which this Consent Decree is
lodged with the Court.

          “Lucky Friday Active Area” shall mean the real property and other
interests depicted in Appendix E and related current and future facilities
located in or on said property.

          “Natural Resource Trustees,” or “Trustees,” shall mean the United
States Department of the Interior, the United States Department of Agriculture
(including the United States Forest Service), the Tribe, and the State.

          “Paragraph” shall mean a portion of this Consent Decree identified by
an Arabic numeral or an upper or lower case letter.

          “Parties” (or “Party” in the singular form) shall mean the United
States, the Coeur d’Alene Tribe, the State of Idaho, and Settling Companies.

          “Performing Parties” shall mean the United States, the State, the
ASARCO Trust, and potentially responsible parties who have entered into or may
enter into an agreement with the United States or the State for performance of
response actions at the Site.

          “Plaintiffs” shall mean the United States, the Coeur d’Alene Tribe,
and the State of Idaho.

          “Pre-Lodging Interest” shall mean interest calculated at an annual
rate of 3.25% on the sum $197.5 million, from April 15, 2011, through the
Lodging Date, if the Lodging Date is after April 15, 2011.

          “Proprietary Controls” shall mean: (1) easements or covenants running
with the land that limit land, water use, or resource use and/or provide access
rights; and (2) are created pursuant

--------------------------------------------------------------------------------



to common law or statutory law by an instrument that is recorded by the owner in
the appropriate land records office.

          “Protocol” shall mean the document attached as Appendix B.

          “RCRA” shall mean the Solid Waste Disposal Act, 42 U.S.C. § 6901, et
seq. (also known as the Resource Conservation and Recovery Act).

          “Section” shall mean a portion of this Consent Decree identified by a
Roman numeral.

          “Settling Companies” (or “Settling Company” in the singular) shall
mean Hecla Mining Company, Hecla Limited, Hecla Silver Valley, Inc., Silver
Hunter Mining Company and HLT, Inc. “Settling Companies” also shall include
successors and assigns to the Settling Companies to the extent that their
liability, if any, arises solely from their status as successors or assigns to a
Settling Company.

          “Site” shall mean the Bunker Hill Mining and Metallurgical Complex
Superfund Site, which is generally located in the Coeur d’Alene Basin watershed
in Idaho, including, without limitation, the South Fork of the Coeur d’Alene
River (“South Fork”) and its tributaries, the 7-mile by 3-mile area known as
“the Box,” the mainstem of the Coeur d’Alene River downstream of the confluence
of the South Fork and the North Fork of the Coeur d’Alene River (“North Fork”),
Lake Coeur d’Alene, and the Spokane River upstream of Upriver Dam, and those
other areas where Waste Material originating from facilities on the South Fork
and its tributaries have come to be located. The Lucky Friday Active Area, as
depicted in Appendix E, the two properties owned by Hecla Limited that are
identified in Appendix F, and the North Fork, including all tributaries of the
North Fork, are excluded from the “Site” for purposes of this Consent Decree.
The exclusion of the Lucky Friday Active Area from the “Site” for purposes of
this Consent Decree does not exclude the Lucky Friday Active Area from the
Bunker Hill Mining and Metallurgical Complex Superfund Site as listed by EPA on
the National Priorities List on September 3, 1983. 48 Fed.Reg. 40,658, 40,670
(Sept. 8, 1983).

          “State” shall mean the State of Idaho.

          “Star Tailings Ponds” shall mean the tailings impoundments (Nos. 1-6)
and related facilities located proximate to Woodland Park in the Canyon Creek
drainage, as depicted in Appendix G.

          “Transfer” shall mean to sell, assign, convey or lease, or where used
as a noun, a sale, assignment, conveyance, or any other disposition of any
interest by operation of law or

--------------------------------------------------------------------------------



otherwise. Transfer shall not include (i) the granting of a security interest,
pledge or mortgage of any interest except when the holder of any such interest
forecloses or otherwise exercises its right to take both equitable and legal
title to the interest, (ii) the transfer of any interest in a Fractional
Interest Property, or (iii) a transfer from one Settling Company to another
Settling Company.

          “Tribe” shall mean the federally-recognized Indian tribe known as the
Coeur d’Alene Tribe, including its departments, agencies, and instrumentalities.
The Tribe, which has a governing Tribal Constitution and Tribal Council duly
recognized by the Secretary of the Interior, is an “Indian tribe” within the
meaning of Section 101(36) of CERCLA, 42 U.S.C. § 9601(36).

          “United States” shall mean the United States of America and each
department, agency, and instrumentality of the United States.

          “Waste Material” shall mean (1) any hazardous substance under Section
101(14) of CERCLA, 42 U.S.C. § 9601(14) or under Section 311(a)(14) of the CWA,
33 U.S.C. § 1321(a)(14); (2) any pollutant or contaminant under Section 101(33)
of CERCLA, 42 U.S.C. § 9601(33); (3) any “solid waste” under Section 1004(27) of
RCRA, 42 U.S.C. § 6903(27); (4) any pollutant under Section 502(6) of the CWA,
33 U.S.C. § 1362(6); (5) hazardous wastes as defined in the Idaho Hazardous
Waste Management Act, Idaho Code 39-4403(8); (6) “pollutants” as defined in
IDAPA 58.01.02.010.78; (7) “contaminants” as defined in IDAPA 58.01.11.007.10;
(8) “hazardous materials” as defined in IDAPA 58.01.02.010.44; or (9)
“deleterious materials” as defined in IDAPA 58.01.02.010.19.

--------------------------------------------------------------------------------



ATTACHMENT 2 TO THE PROTOCOL

MATERIALS MANAGEMENT PLAN

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

LIST OF TABLES

 

2

 

 

 

 

 

1.0

INTRODUCTION

 

3

 

1.1

Applicability

 

3

 

1.2

Purpose

 

3

 

1.3

Objective

 

3

 

1.4

Performance Standards

 

3

2.0

SITE MANAGEMENT

 

4

 

2.1

Activity Scenarios

 

4

 

2.2

Activity Planning

 

5

 

2.3

Remediated Properties

 

6

3.0

NOTICES

 

6

4.0

CARE AND MAINTENANCE OF BMPS

 

6

5.0

COMPLETION OF ACTIVITIES

 

6

6.0

SELF-CERTIFICATION

 

6

7.0

REFERENCES

 

7

 

 

 

 

 

 

 

 

 

 

LIST OF TABLES

 

 

 

 

 

Table 1.

Activity Scenarios

 

 

Table 2.

Best Management Practices (BMP) Categories

 

 

Table 3.

Typical Conceptual Design (TCD) Repairs

 

 

2

--------------------------------------------------------------------------------



1.0       INTRODUCTION

This Materials Management Plan (MMP) has been developed to guide certain
activities specified in the Protocol as Covered Exploration Operations. The
status of the remedial action at these Covered Exploration Operations may be
future, ongoing, or completed.

1.1       Applicability

This MMP shall apply to those Covered Exploration Operations identified in
Section 5 of the Protocol, Appendix B to the Consent Decree.

1.2       Purpose

The purpose of the MMP is to serve as a guidance document for selection of best
management practices (BMPs) that are to be implemented to meet the objectives of
the MMP.

1.3       Objective

The objective of the MMP is to properly manage mining-related waste materials to
achieve the following:

 

 

•

to prevent the contribution of sediment to area streams;

•

to prevent impacts to existing water quality; and

•

to attain equivalent protectiveness at sites where remedial actions have already
been implemented.

1.4       Performance Standards

The performance standards selected to achieve the objectives of the MMP are
guidelines and BMPs established by the State of Idaho (ID, 2010) and Idaho
Department of Lands (IDL, 1992). Sources of performance standards include:

 

 

•

The IDL manual, Best Management Practices for Mining in Idaho,(a joint effort
through the Idaho Mining Advisory Committee (MAC) – Idaho Department of Lands,
Idaho Department of Water Resources, Idaho Department of Environmental Quality,
Idaho Department of Fish and Game, Idaho Conservation League, Clark Fork
Coalition, Idaho Mining Association, and Independent Miner’s Association), is
commonly referenced by the US Forest Service and the Bureau of Land Management,
MAC members, for mining exploration plans of operation on Forest Service and BLM
lands;

•

Hecla’s “Environmental Standard, Surface Diamond Drilling”;

•

BMPs for underground exploration to control impacts to existing drainage from
mine openings;

•

Existing regulatory coverage under EPA’s Multi-Sector General Permit for
Stormwater Discharges Associated with Industrial Activity (MSGP) provides for
BMP identification and implementation for certain activities; and

•

Catalog of Stormwater Best Management Practices for Idaho Cities and Counties.

•

IDAPA 58, Title 1, Chapter 22, Section 10(82), Short-Term or Temporary Activity.

3

--------------------------------------------------------------------------------



2.0       SITE MANAGEMENT

Properties under the MMP fall into one or more of the activity scenarios in
Table 1. The BMP categories are presented in Table 2. The properties and
activities covered under the MMP are industrial in nature, and as such, work
activities are covered by specific OSHA and MSHA regulations/requirements and
individuals accessing these properties to conduct work are required to have
appropriate training and comply with all appropriate requirements.

2.1       Activity Scenarios

The table shown below (Table 1) provides a list of potential activities to be
conducted during Covered Exploration Operations and the media affected.

Table 1 Illustrative Activity Scenarios

 

 

Activity

Potentially Affected Media

Access Road Construction

Soil – Sediment

 

Surface Water Quality

 

Vegetation

Creek Drainage Crossing

Stream flow

 

Stream bank stability

Mine Opening Rehabilitation

Mine Water Quality

 

Soil – Sediment

 

Vegetation

Drill Operation

Mine Water Quality

Drill Pad Construction (including

Soil – Sediment

waste rock pile recontouring)

Surface Water Quality

 

Vegetation

Additions to or relocation of Waste

Soil – Sediment

Rock Piles

Surface Water Quality

 

Vegetation

Structure Removal

Soil – Sediment

 

Surface Water Quality

Road Rehabilitation

Soil – Sediment

 

Surface Water Quality

 

Vegetation

New Infrastructure

Soil - Sediment

 

Surface Water Quality

 

Vegetation

Infrastructure Development/Repair/

Soil - Sediment

Replace (includes roads and utilities)

Surface Water Quality

 

Vegetation

Mine Opening Repairs

Mine Water Quality

 

Soil – Sediment

Mine Opening Closures*

Soil – Sediment

 

Surface Water Quality

 

Vegetation

Road/Access Restrictions*

Soil – Sediment

 

Surface Water Quality

 

Vegetation

* These activities may also be associated with responses to safety-related
conditions

4

--------------------------------------------------------------------------------



2.2        Activity Planning

Prior to conducting the activity scenarios in Table 1, the Settling Company will
assess the potential impacts of the activity in the context of the current
regulatory requirements and required mitigation expectations.

2.2.1     Preliminary Activity Assessment

The preliminary activity assessment will consist of a contaminant level
assessment and a permit requirement assessment. The contaminant level assessment
consists of reviewing the history and function of the historic mining features
where Covered Exploration Operations are to occur and visually evaluating Waste
Materials present prior to the Lodging Date to determine if sampling for
Principal Threat Materials (PTM) is required. Sampling will be required if the
referenced information suggests the presence of PTM. Disturbance of historic
materials with concentrations exceeding the Principal Threat Action Levels
established for certain metals (see Section 3.4 of the Proposed Plan, Upper
Basin of the Coeur d’Alene River, Bunker Hill Mining and Metallurgical Complex
Superfund Site. July 12, 2010) requires special handling and disposal in an
engineered repository. In addition to this PTM assessment, the Settling Company
will review the Covered Exploration Operation and anticipated impacts to
determine if existing permits may require modification or if new permits may be
required.

2.2.2     BMP Selection

The potential BMPs that can be applied to control impacts listed in Table 1 are
shown in Table 2 below. The actual BMPs selected and implemented will be based
on location-specific conditions, potentially affected media, applicable permit
requirements and performance standards as determined by the Settling Company
conducting the activity at the location, to meet the objectives of Section 1.3
of this MMP.

Table 2 Illustrative BMP Categories

 

 

BMP Category (IDL, 1992)

BMPs

Soil Stabilization

Matting

 

Erosion Control Blanket

 

Mulch – Straw

 

Mulch – Wood Chips

 

Compaction

 

Gabions

 

Riprap

 

Native Rock Retaining Walls

 

Timing-Construction/Control Application

 

Limited Surface Disturbance

Seeding and Revegetation

Topsoiling

 

Seedbed Preparation

 

General Planting/Seeding Specifications

 

Broadcast Seeding

 

Drill Seeding

 

Vegetative Planting

 

Fertilizer Use

 

Maintenance of Revegetated Areas

Runoff Collection

Diversion Dike/Ditch

 

Interceptor Trench

5

--------------------------------------------------------------------------------



 

 

BMP Category (IDL, 1992)

BMPs

 

Open Top Box Culverts

 

Siltation Berm

 

Waterbars

 

Culverts

 

Drain Fields

 

Stream Alteration

 

Drop Structures

 

Rolling Dips

 

Road Sloping

Runoff Dispersion

Serrated Slopes

 

Benched Slopes

 

Level Spreader

Sediment Collection

Straw Bale Barrier

 

Sediment Trap or Catch Basins

 

Vegetated Buffer Strip

 

Silt Fence/Filter Fence

 

Brush Sediment Barriers

 

Sediment Settling Ponds

 

Slash Filter Windrows

2.3     Remediated Properties

Covered Exploration Operations in a Remediated Area will comply with Section 5.C
of the Protocol.

3.0     NOTICES

Applicable notices will be given by the Settling Companies according to the
Protocol.

4.0     CARE AND MAINTENANCE OF BMPS

Care and maintenance procedures for the BMPs will be based on standard
recommendations provided in the references listed in Section 1.4. Performance
Standards and adjustments will be made to accommodate site specific conditions
and project schedule. The procedures will ensure the effectiveness of the BMPs.

5.0     COMPLETION OF ACTIVITIES

The actions to be taken on properties that were accessed temporarily include the
following:

 

 

•

Removal of temporary BMPs, if necessary;

•

Reclamation of areas that will no longer be accessed.

6.0     SELF-CERTIFICATION

Self-certification of compliance with this MMP will be prepared for each Covered
Exploration Operation accessed under the Protocol in a given year. Each
certification will include a signed statement that all activities on a property
were conducted in accordance with the MMP and that appropriate BMPs have been
implemented and maintained as prescribed by the MMP. The

6

--------------------------------------------------------------------------------



certification will provide a detailed discussion of the activities conducted and
indicate if all activities have been concluded and closure (reclamation)
activities have been completed as required. At a minimum the certification will
include the following:

 

 

•

Photo documentation will be provided of conditions prior to disturbance and
following completion of activities.

•

Activities that impact mine waters, such as re-routing flows, will require
samples of the mine water be collected before re-routing and after activities
are completed. The certification will include the analysis of the samples.

•

A list of BMPs employed for the activity and the status of the BMPs at
completion of the activity.

•

A discussion of what waste was generated during the activity and how the waste
was handled.

•

Documentation of any new permits obtained.

If activities are to be continued on a given property during the following year
then it will be noted. The self-certification documents for all Covered
Exploration Operations accessed during the year under the Protocol will be
prepared and submitted in accordance with the Protocol.

7.0     REFERENCES

 

Hecla Limited. Environmental Standard Surface Diamond Drilling. Silver Valley
Generative Exploration. Document No. SVGP 09-01. August 27, 2009.

 

Idaho Administrative Code (ID 2010). IDAPA 20.03.02 – Rules Governing
Exploration/Surface Mining/Closure of Cyanidation Facilities, 2010.

 

Idaho Department of Environmental Quality. Catalog of Stormwater Best Management
Practices for Idaho Cities and Counties. September 2005.

 

Idaho Department of Lands (IDL 1992). Best Management Practices for Mining in
Idaho. November 16, 1992.

 

U.S. EPA (EPA 2010). Proposed Plan, Upper Basin of the Coeur d’Alene River,
Bunker Hill Mining and Metallurgical Complex Superfund Site. July 12, 2010.

 

U.S. EPA (EPA 2009). United States Environmental Protection Agency, National
Pollutant Discharge Elimination System, Multi-Sector General Permit for
Stormwater Discharges Associated with Industrial Activity. Modified effective
May 27, 2009.

7

--------------------------------------------------------------------------------



 

Appendix C

--------------------------------------------------------------------------------

Depiction of Hecla-Star Complex


--------------------------------------------------------------------------------



(MAP) [a112956001_v1.jpg]

--------------------------------------------------------------------------------




 

Appendix D

 

--------------------------------------------------------------------------------

Insurance Information


--------------------------------------------------------------------------------



(HECLA LOGO) [a112956007_v1.jpg]

VIA COURIER

March 15, 2011

Michael J. Zevenbergen, Senior Counsel
Department of Justice, EES
c/o NOAA/Damage Assessment
7600 Sand Point Way, NE
Seattle, WA 98115

          Re: Coeur d’Alene (“CDA”) Basin - Hecla Insurance Coverages

Dear Mr. Zevenbergen:

          You asked for information concerning Hecla’s outstanding insurance
coverage potentially applicable to Hecla’s CDA Basin — related liability
exposures. Hecla has settled with all of its carriers for the CDA basin
liabilities, with the exception of Continental Insurance and Pacific Insurance
Company, who are now under the umbrella of CNA. This coverage is the subject of
litigation in the case of Hecla Mining Co. v Continental Insurance Co., et al,
Civ 91-87608 filed in State of Idaho District Court for Kootenai County. This
case was originally filed in 1991 and was stayed in 1996. That stay is still in
effect.

          CNA provided coverage of general liability policies to Hecla during
the following periods:

 

 

 

 

1.

1/1/1966-1/1/1969; Primary $100,000 per occurrence;

 

 

 

 

2.

1/1/1969-1/1/1972; Primary $100,000 per occurrence; Excess $1,000,000 per
occurrence;

 

 

 

 

3.

1/1/1972-1/1/1975; Primary $100,000 per occurrence; Excess $1,000,000 per
occurrence;

 

 

 

 

4.

2/15/1978-2/15/1979; Primary $500,000 per occurrence;

 

 

 

 

5.

2/15/1979-2/15/1980; Primary $500,000 per occurrence.

6500 Mineral Drive, Suite 200 • Coeur d’Alene, Idaho 83815-9408 • 208.769.4100 •
FAX 208.769.4107

--------------------------------------------------------------------------------



Each of these policies provides “occurrence” based coverage. The 1972, 1978 and
1979 policies all contain the “sudden and accidental” pollution exclusion. Hecla
has a reference to one excess policy prior to 1969, but has not located the
policy; and summary judgment in the above referenced case was granted to CNA on
the grounds that Hecla could not prove the terms and conditions of that excess
policy.

          As you requested, enclosed are copies of these primary and excess
policies.

          Hecla also obtained a property damage liability policy with limits of
$25,000 issued to one of its predecessors-in-interest, the Lucky Friday Silver
Lead Mines, by Aetna Casualty in the mid-1960s. We have not located a copy of
this policy and so have no policy to attach.

          If you have any questions about this information, please contact me.

 

 

 

Very truly yours,

 

 

-s- Michael B. White [a112956008_v1.jpg]

 

Michael B. White

 

Corporate Secretary

MBW/apb/se
Enclosures

 

 

cc:

Elizabeth Temkin w/o enclosures
David Sienko w/o enclosures

6500 Mineral Drive, Suite 200 • Coeur d’Alene, Idaho 83815-9408 • 208.769.4100 •
FAX 208.769.4107

--------------------------------------------------------------------------------



The CONTINENTAL INSURANCE COMPANY
A Stock Company Organized 1853

160 PINE STREET, SAN FRANCISCO 11, CALIFORNIA

 

 

COMPREHENSIVE BUSINESS POLICY

No. CBP 95806


 

 

 

 

 

Amount: (As stated in Schedules.)

Provisional Premium

Policy Term: Three Years

$ 88,250.00

if paid in advance.

Inception:

JANUARY 1, 1966

 

$ 30,886.00

each installment, if

Expiration:

JANUARY 1, 1969

 

 

paid in installments.

INSURED’S NAME AND MAILING ADDRESS

HECLA MINING COMPANY AND HECLA MINING COMPANY OF CANADA, LTD.

P.O. BOX 320
WALLACE, IDAHO

Insurance is afforded only under those parts of the policy designated by the
word “Included” opposite such part below. The insurance afforded under any part
is only in the amounts and to the extent set forth in such part, subject to all
the terms of the policy having reference thereto.

 

 

 

 

 

Part I

Fire, Lightning, Windstorm and Hail, Explosion, Riot, Riot attending a Strike,
Civil Commotion, Aircraft and Vehicles, Sonic Shock Waves, Smoke, Vandalism and
Malicious Mischief, Sprinkler Leakage, Elevator Collision, Accident to an Object
(Steam Boiler, Fired Pressure Vessel or Electric Steam Generator)

INCLUDED

 

Part I (Optional)

Unfired Vessels and Machinery

INCLUDED

 

Part II

Business Income

INCLUDED

 

Part III

Inland Marine

 

 

Part IV

Automobile Physical Damage

INCLUDED

 

Part V

Comprehensive Automobile Liability

INCLUDED

 

Part VI

Comprehensive General Liability

INCLUDED

 

Part VII

Crime

INCLUDED

IN CONSIDERATION OF THE PROVISIONS AND STIPULATIONS HEREIN OR ADDED HERETO AND
OF the premium above specified, this Company for the term of years specified
above from inception date shown above At Noon (Standard Time) to expiration date
shown above At Noon (Standard Time) at location of property involved, to an
amount not exceeding the amount(s) above specified, does insure the insured
named above and legal representatives, to the extent of the actual cash value of
the property at the time of loss, but not exceeding the amount which it would
cost to repair or replace the property with material of like kind and quality
within a reasonable time after such loss, without allowance for any increased
cost of repair or reconstruction by reason of any ordinance or law regulating
construction or repair, and without compensation for loss resulting from
interruption of business or manufacture, nor in any event for more than the
interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING AND BY
REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY,
EXCEPT AS HEREINAFTER PROVIDED, to the property described hereinafter while
located or contained as described in this policy, or pro rata for five days at
each proper place to which any of the property shall necessarily be removed for
preservation from the perils insured against in this policy, but not elsewhere.

Assignment of this policy shall not be valid except with the written consent of
this Company.

This policy is made and accepted subject to the foregoing provisions and
stipulations and those hereinafter stated, which are hereby made a part of this
policy, together with such other provisions, stipulations and agreements as may
be added hereto, as provided in this policy.

Countersignature Date               JANUARY 1, 1966               Agency at

 

 

 

 

(SIGNATURE) [a112956009_v1.jpg]

Agent

Page 1

--------------------------------------------------------------------------------



Concealment, fraud.

This entire [ILLEGIBLE] shall [ILLEGIBLE] void if, whether before or [ILLEGIBLE]
loss, [ILLEGIBLE] insured has wilfully concealed or misrepresented any material
fact or circumstance concerning this insurance or the subject thereof, or the
interest of the insured therein, or in case of any fraud or false swearing by
the insured relating thereto.

Uninsurable and excepted property.

This policy shall not cover accounts, bills, currency, deeds, evidences of debt,
money or securities; nor, unless specifically named hereon in writing, bullion
or manuscripts.

Perils not included.

This Company shall not be liable for loss by fire or other perils insured
against in this policy caused, directly or indirectly, by: (a) enemy attack by
armed forces, including action taken by military, naval or air forces in
resisting an actual or an immediately impending enemy attack; (b) invasion; (c)
insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power;
(h) order of any civil authority except acts of destruction at the time of and
for the purpose of preventing the spread of fire, provided that such fire did
not originate from any of the perils excluded by this policy; (i) neglect of the
insured to use all reasonable means to save and preserve the property at and
after a loss, or when the property is endangered by fire in neighboring
premises; (j) nor shall this Company be liable for loss by theft.

Other Insurance.

Other insurance may be prohibited or the amount of insurance may be limited by
endorsement attached hereto.

Conditions suspending or restricting insurance. Unless otherwise provided in
writing added hereto this Company shall not be liable for loss occurring

(a) while the hazard is increased by any means within the control or knowledge
of the insured; or

(b) while a described building, whether intended for occupancy by owner or
tenant, is vacant or unoccupied beyond a period of sixty consecutive days; or

(c) as a result of explosion or riot, unless fire ensue, and in that event for
loss by fire only:

Other perils or subjects.

Any other peril to be insured against or subject of insurance to be covered in
this policy shall be by endorsement in writing hereon or added hereto.

Added provisions.

The extent of the application of insurance under this policy and of the
contribution to be made by this Company in case of loss, and any other provision
or agreement not inconsistent with the provisions of this policy, may be
provided for in writing added hereto, but no provision may be waived except such
as by the terms of this policy is subject to change.

Waiver provisions.

No permission affecting this insurance shall exist, or waiver of any provision
be valid, unless granted herein or expressed in writing added hereto. No
provision, stipulation or forfeiture shall be held to be waived by any
requirement or proceeding on the part of this Company relating to appraisal or
to any examination provided for herein. .

Cancellation of policy.

This policy shall be cancelled at any time at the request of the insured, in
which case this Company shall, upon demand and surrender of this policy, refund
the excess of paid premium above the customary short rates for the expired time.
This policy may be cancelled at any time by this Company by giving to the
insured a five days’ written notice of cancellation with or without tender of
the excess of paid premium above the pro rata premium for the expired time,
which excess, if not tendered, shall be refunded on demand. Notice of
cancellation shall state that said excess premium (if not tendered) will be
refunded on demand.

Mortgagee interests and obligations.

If loss hereunder is made payable, in whole or in part, to a designated
mortgagee not named herein as the insured, such interest in this policy may be
cancelled by giving to such mortgagee a ten days’ written notice of
cancellation.

If the insured fails to render proof of loss such mortgagee, upon notice, shall
render proof of loss in the form herein specified within sixty (60) days
thereafter and shall be subject to the provisions hereof relating to appraisal
and time of payment and of bringing suit. If this Company shall claim that no
liability existed as to the mortgagor or owner, it shall, to the extent of
payment of loss to the mortgagee, be subrogated to all the mortgagee’s rights of
recovery, but without impairing mortgagee’s right to sue; or it may pay off the
mortgage debt and require an assignment thereof and of the mortgage. Other
provisions relating [ILLEGIBLE] and obligations of such mortgagee may be added
[ILLEGIBLE] in writing.

Pro rata liability.

This Company shall not be liable for a greater proportion of any loss than the
amount hereby insured shall bear to the whole insurance covering the property
against the peril involved, whether collectible or not.

Requirements in case loss occurs.

The insured shall give immediate written notice to this Company of any loss,
protect the property from further damage, forthwith separate the damaged and
undamaged personal property, put it in the best possible order, furnish a
complete inventory of the destroyed, damaged and undamaged property, showing in
detail quantities, costs, actual cash value and amount of loss claimed; and
within sixty days after the loss, unless such time is extended in writing by
this Company, the insured shall render to this Company a proof of loss, signed
and sworn to by the insured, stating the knowledge and belief of the insured as
to the following: the time and origin of the loss, the interest of the insured
and of all others in the property, the actual cash value of each item thereof
and the amount of loss thereto, all encumbrances thereon, all other contracts of
insurance, whether valid or not, covering any of said property, any changes in
the title, use, occupation, location, possession or exposures of said property
since the issuing of this policy, by whom and for what purpose any. building
herein described and the several parts thereof were occupied at the time of loss
and whether or not it then stood on leased ground, and shall furnish a copy of
all the descriptions and schedules in all policies and, if required, verified
plans and specifications of any building, fixtures or machinery destroyed or
damaged. The insured, as often as may be reasonably required, shall exhibit to
any person designated by this Company all that remains of any property herein
described, and submit to examinations under oath by any person named by this
Company, and subscribe the same; and, as often as may be reasonably required,
shall produce for examination all books of account, bills, invoices and other
vouchers, or certified copies thereof if originals be lost, at such reasonable
time and place as may be designated by this Company or its representative, and
shall permit extracts and copies thereof to be made.

Appraisal.

In case the insured and this Company shall fail to agree as to the actual cash
value or the amount of loss, then, on the written demand of either, each shall
select a competent and disinterested appraiser and notify the other of the
appraiser selected within twenty days of such demand. The appraisers shall first
select a competent and disinterested umpire; and failing for fifteen days to
agree upon such umpire, then, on request of the insured or this Company, such
umpire shall be selected by a judge of a court of record in the state in which
the property covered is located. The appraisers shall then appraise the loss,
stating separately actual cash value and loss to each item; and, failing to
agree, shall submit their differences, only, to the umpire. An award in writing,
so itemized, of any two when filed with this Company shall determine the amount
of actual cash value and loss. Each appraiser shall be paid by the party
selecting him and the expenses of appraisal and umpire shall be paid by the
parties equally.

Company’s options.

It shall be optional with this Company to take all, or any part, of the property
at the agreed or appraised value, and also to repair, rebuild or replace the
property destroyed or damaged with other of like kind and quality within a
reasonable time, on giving notice of its intention so to do within thirty days
after the receipt of the proof of loss herein required.

Abandonment.

There can be no abandonment to this Company of any property.

When loss payable.

The amount of loss for which this Company may be liable shall be payable sixty
days after proof of loss, as herein provided, is received by this Company and
ascertainment of the loss is made either by agreement between the insured and
this Company expressed in writing or by the filing with this Company of an award
as herein provided.

Suit.

No suit or action on this policy for the recovery of any claim shall be
sustainable in any court of law or equity unless all the requirements of this
policy shall have been complied with, and unless commenced within twelve months
next after inception of the loss.

Subrogation.

This Company may require from the insured an assignment of all right of recovery
against any party for loss to the extent that payment therefor is made by this
Company.

          IN WITNESS WHEREOF, this Company has executed and attested these
presents; but this policy shall not be valid unless countersigned by the duly
authorized Agent of this Company at the agency hereinbefore mentioned.

 

 

(SIGNATURE) [a112956010_v1.jpg]

(SIGNATURE) [a112956011_v1.jpg]

Secretary

President

Page 2

--------------------------------------------------------------------------------



Endorsement No. CBP 600-1

Policy No. CBP 95806

PART VI — COMPREHENSIVE GENERAL LIABILITY

 

 

Item

DECLARATIONS

1.

The insurance afforded under this endorsement is only with respect to such and
so many of the following coverages as are indicated by a limit of liability. The
limit of the company’s liability against each such coverage shall be as stated
herein, subject to all the terms of this policy having reference thereto.


 

 

 

 

 

 

COVERAGES

LIMITS OF LIABILITY

 

 

A

Bodily Injury Liability

$100,000.00
$300,000.00
$300,000.00



each person
each accident
aggregate products



 

B

Property Damage Liability

$100,000.00
$100,000.00
$100,000.00
$100,000.00
$100,000.00

each accident
aggregate operations
aggregate protective
aggregate products
aggregate contractual


 

 

2.

Unless otherwise stated herein, during the past three years no insurer has
canceled insurance, issued to the named insured, similar to that afforded
hereunder. Exceptions, if any:

Form numbers of endorsements or other forms attached hereto: CBP 601

 

CBP 602, CBP 617, CBP 634, CBP 644, CBP 678A, CBP 686, SPECIAL ENDORSEMENT A,
SPECIAL ENDORSEMENT B

GL-1

--------------------------------------------------------------------------------



GENERAL LIABILITY

          None of the provisions, stipulations and other terms of the policy to
which this endorsement is attached shall apply to insurance hereunder except as
expressly provided in this endorsement.

The Company agrees with the insured, named on page 1, in consideration of the
payment of the premium and in reliance upon the statements in the declarations
of this endorsement and subject to the limits of liability, exclusions,
conditions and other terms of this endorsement:

INSURING AGREEMENTS

I. COVERAGE A—BODILY INJURY LIABILITY: To pay on behalf of the insured all sums
which the insured shall become legally obligated to pay as damages because of
bodily injury, sickness or disease, including death at any time resulting
therefrom, sustained by any person and caused by accident.

COVERAGE B—PROPERTY DAMAGE LIABILITY: To pay on behalf of the insured all sums
which the insured shall become legally obligated to pay as damages because of
injury to or destruction of property, including the loss of use thereof, caused
by accident.

II. DEFENSE, SETTLEMENT, SUPPLEMENTARY PAYMENTS: With respect to such insurance
as is afforded by this endorsement, the company shall:

 

 

 

(a)

 

defend any suit against the insured alleging such injury, sickness, disease or
destruction and seeking damages on account thereof, even if such suit is
groundless, false or fraudulent; but the company may make such investigation,
negotiation and settlement of any claim or suit as it deems expedient;

 

 

 

(b)

(1)

pay all premiums on bonds to release attachments for an amount not in excess of
the applicable limit of liability of this endorsement, all premiums on appeal
bonds required in any such defended suit, but without any obligation to apply
for or furnish any such bonds;

 

 

 

 

(2)

pay all expenses incurred by the company, all costs taxed against the insured in
any such suit and all interest accruing after entry of judgment until the
company has paid or tendered or deposited in court such part of such judgment as
does not exceed the limit of the company’s liability thereon;

 

 

 

 

(3)

pay expenses incurred by the insured for such immediate medical and surgical
relief to others as shall be imperative at the time of the accident;

 

 

 

 

(4)

reimburse the insured for all reasonable expenses, other than loss of earnings,
incurred at the company’s request;

and the amounts so incurred, except settlements of claims and suits, are payable
by the company in addition to the applicable limit of liability of this
endorsement.

III. DEFINITION OF INSURED: The unqualified word “insured” includes the named
insured and also includes any executive officer, director or stockholder thereof
while acting within the scope of his duties as such, and any organization or
proprietor with respect to real estate management for the named insured. If the
named insured is a partnership, the unqualified word “insured” also includes any
partner therein but only with respect to his liability as such. The “named
insured” is the insured named on page 1 of this policy.

IV. POLICY PERIOD, TERRITORY: This endorsement applies only to accidents which
occur during the policy period within the United States of America, its
territories or possessions, or Canada. “Policy Period” means the period from
noon on the inception date to noon on the expiration date, both as shown on page
1 of the policy of which this endorsement forms a part, standard time as to both
dates at the insured’s mailing address shown on said page.

EXCLUSIONS

This endorsement does not apply:

 

 

(a)

to liability assumed by the insured under any contract or agreement except (1) a
contract as defined herein or (2) as respects the insurance which is afforded
for the Products Hazard as defined, a warranty of goods or products;

 

 

(b)

to any obligation for which the insured may be held liable in an action on a
contract or an agreement by a person not a party thereto;

CBP 600 (Pac) Incomplete without Page GL-1 and CBP 600-1 Dec

GL-2

--------------------------------------------------------------------------------




 

 

(c)

except with respect to operations performed by independent contractors and
except with respect to liability asumed by the insured under a contract as
defined herein, to the ownership, maintenance, operation, use, loading or
unloading of (1) watercraft if the accident occurs away from premises owned by,
rented to or controlled by the named insured, except insofar as this part of
this exclusion is stated in this endorsement to be inapplicable, (2) automobiles
if the accident occurs away from such premises or the ways immediately
adjoining, or (3) aircraft;

 

 

(d)

to injury, sickness, disease, death or destruction due to war, whether or not
declared, civil war, insurrection, rebellion or revolution, or to any act or
condition incident to any of the foregoing, with respect to (1) liability
assumed by the insured under any contract or agreement or (2) expenses under
Insuring Agreement II (b) (3);

 

 

(e)

to liability imposed upon the insured or any indemnitee, as a person or
organization engaged in the business of manufacturing, selling or distributing
alcoholic beverages, or as an owner or lessor of premises used for such
purposes, by reason of any statute or ordinance pertaining to the sale, gift,
distribution or use of any alcoholic beverage;

 

 

(f)

under coverage A, to any obligation for which the insured or any carrier as his
insurer may be held liable under any workmen’s compensation, unemployment
compensation or disability benefits law, or under any similar law;

 

 

(g)

under coverage A, except with respect to liability assumed by the insured under
a contract as defined herein, to bodily injury to or sickness, disease or death
of any employee of the insured arising out of and in the course of his
employment by the insured;

 

 

(h)

under coverage B, to injury to or destruction of (1) property owned or occupied
by or rented to the insured, or (2) except with respect to liability under
sidetrack agreements covered by this endorsement, property used by the insured,
or (3) except with respect to liability under such sidetrack agreements or the
use of elevators or escalators at premises owned by, rented to or controlled by
the named insured, property in the care, custody or control of the insured or
property as to which the insured for any purpose is exercising physical control,
or (4) any goods, products or containers thereof manufactured, sold, handled or
distributed or premises alienated by the named insured, or work completed by or
for the named insured, out of which the accident arises;

 

 

(i)

under coverage B to injury to or destruction of buildings or property therein,
wherever occurring, arising out of any of the following causes, if such cause
occurs on or from premises owned by or rented to the named insured: (1) the
discharge, leakage or overflow of water or steam from plumbing, heating,
refrigerating or air-conditioning systems, standpipes for fire hose, or
industrial or domestic appliances, or any substance from automatic sprinkler
systems, (2) the collapse or fall of tanks or the component parts or supports
thereof which form a part of automatic sprinkler systems, or (3) rain or snow
admitted directly to the building interior through defective roofs, leaders or
spouting, or open or defective doors, windows, skylights, transoms or
ventilators; but this exclusion does not apply to loss due to fire, to the use
of elevators or escalators, or to operations performed by independent
contractors.

NUCLEAR ENERGY LIABILITY EXCLUSION

Subject to the provisions of paragraph E of this exclusion, the policy and any
endorsement used therewith, regardless of whether such endorsement makes the
policy exclusions inapplicable, does not apply:


 

 

 

A.

Under any liability coverage, to injury, sickness, disease, death or destruction

 

 

 

 

(a)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by the Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

 

 

 

(b)

resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

 

 

B.

Under any medical payments coverage, or under any supplementary payments
provision relating to immediate medical or surgical relief, to expenses incurred
with respect to bodily injury, sickness, disease or death resulting from the
hazardous properties of nuclear material and arising out of the operation of a
nuclear facility by any person or organization.

GL-3

--------------------------------------------------------------------------------




 

 

 

C.

Under any liability coverage, to injury, sickness, disease, death or destruction
resulting from the hazardous properties of nuclear material, if

 

 

 

 

(a)

the nuclear material (1) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (2) has been discharged or dispersed therefrom;

 

 

 

 

(b)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 

 

 

 

(c)

the injury, sickness, disease, death or destruction arises out of the furnishing
by an insured of services, materials, parts or equipment in connection with the
planning, construction, maintenance, operation or use of any nuclear facility,
but if such facility is located within the United States of America, its
territories or possessions or Canada, this exclusion (c) applies only to injury
to or destruction of property at such nuclear facility.

 

 

 

D.

As used in this Nuclear Energy Liability Exclusion

 

 

 

 

“hazardous properties” include radioactive, toxic or explosive properties;

 

 

 

 

“nuclear material” means source material, special nuclear material or byproduct
material;

 

 

 

 

“source material”, “special nuclear material”, and “byproduct material” have the
meanings given them in the Atomic Energy Act of 1954 or in any law amendatory
thereof;

 

 

 

 

“spent fuel” means any fuel element or fuel component, solid or liquid, which
has been used or exposed to radiation in a nuclear reactor;

 

 

 

 

“waste” means any waste material (1) containing byproduct material and (2)
resulting from the operation by any person or organization of any nuclear
facility included within the definition of nuclear facility under paragraph (a)
or (b) thereof;

 

 

 

 

“nuclear facility” means

 

 

 

 

(a)

any nuclear reactor,

 

 

 

 

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

 

 

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 

 

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste,

 

 

 

 

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations;

 

 

 

 

“nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material;

 

 

 

 

With respect to injury to or destruction of property, the word “injury” or
“destruction” includes all forms of radioactive contamination of property.

 

 

 

E.

The provisions of this Nuclear Energy Liability Exclusion do not apply to family
automobile, comprehensive personal liability and farmer’s comprehensive personal
liability insurance.

CONDITIONS

(Unless otherwise noted, the conditions apply to all coverages under this
endorsement)

1.     PREMIUM: An estimated premium for this endorsement has been used as a
factor in the computation of the Provisional premium for this policy. The actual
premium for the insurance afforded by this

GL-4

--------------------------------------------------------------------------------



endorsement, determined in accordance with the Company’s rules, rates, rating
plans, premiums and minimum premiums applicable to this insurance, shall be
included as a factor in the computation of the earned premium for this policy.

 

 

 

 

When used as a premium basis:

 

 

 

 

(1)

the word “admissions” means the total number of persons, other than employees of
the named insured, admitted to the event insured or to events conducted on the
premises whether on paid admission tickets, complimentary tickets or passes;

 

 

 

 

(2)

the word “cost” means the total cost to (a) the named insured with respect to
operations performed for the named insured during the policy period by
independent contractors, or (b) any indemnitee with respect to any contract
covered by this policy, of all work let or sub-let in connection with each
specific project, including the cost of all labor, materials and equipment
furnished, used or delivered for use in the execution of such work, whether
furnished by the owner, contractor or subcontractor, including all fees,
allowances, bonuses or commissions made, paid or due;

 

 

 

 

(3)

the word “receipts” means the gross amount of money charged by the named insured
for such operations by the named insured or by others during the policy period
as are rated on a receipts basis other than receipts from telecasting,
broadcasting or motion pictures, and includes taxes, other than taxes which the
named insured collects as a separate item and remits directly to a governmental
division;

 

 

 

 

(4)

the word “remuneration” means the entire remuneration earned during the policy
period by proprietors and by all employees of the named insured, other than
drivers of teams or automobiles and aircraft pilots and co-pilots, subject to
any overtime earnings or limitation of remuneration rule applicable in
accordance with the manuals in use by the company;

 

 

 

 

(5)

the word “sales” means the gross amount of money charged by the named insured or
by others trading under his name for all goods and products sold or distributed
during the policy period and charged during the policy period for installation,
servicing or repair, and includes taxes, other than taxes which the named
insured and such others collect as a separate item and remit directly to a
governmental division.

          The named insured shall maintain for each hazard records of the
information necessary for premium computation.

2.     DEFINITIONS:

(a) Contract. The word “contract” means, if in writing, a lease of premises,
easement agreement, agreement required by municipal ordinance, sidetrack
agreement, or elevator or escalator maintenance agreement.

(b) Automobile. The word “automobile” means a land motor vehicle, trailer or
semitrailer, provided:

 

 

 

 

(1)

The following described equipment shall be deemed an automobile while towed by
or carried on an automobile not so described, but not otherwise: if of the
crawler-type, any tractor, power crane or shovel, ditch or trench digger; any
farm-type tractor; any concrete mixer other than of the mix-in-transit type; any
grader, scraper, roller or farm implement; and, if not subject to motor vehicle
registration, any other equipment not specified in (2) below, which is designed
for use principally off public roads.

 

 

 

 

(2)

The following described equipment shall be deemed an automobile while towed by
or carried on an automobile as above defined solely for purposes of
transportation or while being operated solely for locomotion, but not otherwise;
if of the non-crawler type, any power crane or shovel, ditch or trench digger;
and any air-compressing, building or vacuum cleaning, spraying or welding
equipment or well drilling machinery.

(c) Products Hazard. The term “products hazard” means

 

 

 

 

(1)

goods or products manufactured, sold, handled or distributed by the named
insured or by others trading under his name, if the accident occurs after
possession of such goods or products has been relinquished to others by the
named insured or by others trading under his name and if

GL-5

--------------------------------------------------------------------------------




 

 

 

 

 

such accident occurs away from premises owned, rented or controlled by the named
insured or on premises for which the classification stated in the company’s
manual excludes any part of the foregoing; provided, such goods or products
shall be deemed to include any container thereof, other than a vehicle, but
shall not include any vending machine or any property, other than such
container, rented to or located for use of others but not sold;

 

 

 

(2)

operations, including any act or omission in connection with operations
performed by or on behalf of the named insured on the premises or elsewhere and
whether or not goods or products are involved in such operations, if the
accident occurs after such operations have been completed or abandoned and
occurs away from premises owned, rented or controlled by the named insured;
provided, operations shall not be deemed incomplete because improperly or
defectively performed or because further operations may be required pursuant to
an agreement; provided further, the following shall not be deemed to be
“operations” within the meaning of this paragraph: (a) pickup or delivery,
except from or onto a railroad car, (b) the maintenance of vehicles owned or
used by or in behalf of the insured, (c) the existence of tools, uninstalled
equipment and abandoned or unused materials and (d) operations for which the
classification stated in the company’s manual specifically includes completed
operations.

 

 

 

(d)

Assault and Battery. Assault and battery shall be deemed an accident unless
committed by or at the direction of the insured.

3. LIMITS OF LIABILITY: Coverage A. The limit of bodily injury liability stated
in the declarations as applicable to “each person” is the limit of the company’s
liability for all damages, including damages for care and loss of services,
arising out of bodily injury, sickness or disease, including death at any time
resulting therefrom, sustained by one person as the result of any one accident;
the limit of such liability stated in the declarations as applicable to “each
accident” is, subject to the above provision respecting each person, the total
limit of the company’s liability for all damages, including damages for care and
loss of services, arising out of bodily injury, sickness or disease, including
death at any time resulting therefrom, sustained by two or more persons as the
result of any one accident.

4. LIMITS OF LIABILITY—PRODUCTS: Subject to the limit of liability with respect
to “each accident”, the limits of bodily injury liability and property damage
liability stated in the declarations as “aggregate products” are respectively
the total limits of the company’s liability for all damages arising out of the
products hazard. Such aggregate limits shall apply separately to each of the
three consecutive annual periods comprising the policy period. All such damages
arising out of one lot of goods or products prepared or acquired by the named
insured or by another trading under his name shall be considered as arising out
of one accident.

5. LIMITS OF LIABILITY: Coverage B. The limit of property damage liability
stated in the declarations as applicable to “each accident” is the total limit
of the company’s liability for all damages arising out of injury to or
destruction of all property of one or more persons or organizations, including
the loss of use thereof, as the result of any one accident.

     Subject to the limit of liability with respect to “each accident”, the
limit of property damage liability stated in the declarations as “aggregate
operations” is the total limit of the company’s liability for all damages
arising out of injury to or destruction of property, including the loss of use
thereof, caused by the ownership, maintenance or use of premises or operations
rated on a remuneration premium basis or by contractors’ equipment rated on a
receipts premium basis.

     Subject to the limit of liability with respect to “each accident”, the
limit of property damage liability stated in the declarations as “aggregate
protective” is the total limit of the company’s liability for all damages
arising out of injury to or destruction of property, including the loss of use
thereof, caused by operations performed for the named insured by independent
contractors or general supervision thereof by the named insured, except (a)
maintenance and repairs at premises owned by or rented to the named insured and
(b) structural alterations at such premises which do not involve changing the
size of or moving buildings or other structures.

     Subject to the limit of liability with respect to “each accident”, the
limit of property damage liability stated in the declarations as “aggregate
contractual” is the total limit of the company’s liability for all damages
arising out of injury to or destruction of property, including the loss of use
thereof, with respect to liability assumed by the insured under contracts
covered by this policy in connection with operations for which there is an
“aggregate operations” limit of property damage liability stated in the
declarations.

GL-6

--------------------------------------------------------------------------------



     The limits of property damage liability stated in the declarations as
“aggregate operations”, “aggregate protective” and “aggregate contractual” apply
separately to each project with respect to operations being performed away from
premises owned by or rented to the named insured. Such aggregate limits shall
apply separately to each of the three consecutive annual periods comprising the
policy period.

6. SEVERABILITY OF INTERESTS: The term “the insured” is used in this endorsement
severally and not collectively, but the inclusion herein of more than one
insured shall not operate to increase the limits of the company’s liability.

7. NOTICE OF ACCIDENT: When an accident occurs written notice shall be given by
or on behalf of the insured to the company or any of its authorized agents as
soon as practicable. Such notice shall contain particulars sufficient to
identify the insured and also reasonably obtainable information respecting the
time, place and circumstances of the accident, the names and addresses of the
injured and of available witnesses.

8. NOTICE OF CLAIM OR SUIT: If claim is made or suit is brought against the
insured, the insured shall immediately forward to the company every demand,
notice, summons or other process received by him or his representative.

9. ASSISTANCE AND COOPERATION OF THE INSURED: The insured shall cooperate with
the company and, upon the company’s request, shall attend hearings and trials
and shall assist in effecting settlements, securing and giving evidence,
obtaining the attendance of witnesses and in the conduct of suits. The insured
shall not, except at his own cost, voluntarily make any payment, assume any
obligation or incur any expense other than for such immediate medical and
surgical relief to others as shall be imperative at the time of accident.

10. ACTION AGAINST COMPANY: No action shall lie against the company unless, as a
condition precedent thereto, the insured shall have fully complied with all the
terms of this endorsement, nor until the amount of the insured’s obligation to
pay shall have been finally determined either by judgment against the insured
after actual trial or by written agreement of the insured, the claimant and the
company.

     Any person or organization or the legal representative thereof who has
secured such judgment or written agreement shall thereafter be entitled to
recover under this endorsement to the extent of the insurance afforded by this
endorsement. Nothing contained in this endorsement shall give any person or
organization any right to join the company as a codefendant in any action
against the insured to determine the insured’s liability.

     Bankruptcy or insolvency of the insured or of the insured’s estate shall
not relieve the company of any of its obligations hereunder.

11. OTHER INSURANCE: If the insured has other insurance against a loss covered
by this endorsement the company shall not be liable under this endorsement for a
greater proportion of such loss than the applicable limit of liability stated in
the declarations bears to the total applicable limit of liability of all valid
and collectible insurance against such loss.

12. SUBROGATION: In the event of any payment under this endorsement, the company
shall be subrogated to all the insured’s rights of recovery therefor against any
person or organization and the insured shall execute and deliver instruments and
papers and do whatever else is necessary to secure such rights. The insured
shall do nothing after loss to prejudice such rights.

13. ASSIGNMENT: Assignment of interest under this endorsement shall not bind the
company until its consent is endorsed hereon; if, however, the named insured
shall die, this endorsement shall cover the named insured’s legal representative
as named insured.

14. CANCELLATION: This endorsement may be canceled in accordance with lines 56
to 67 on page 2 of the policy of which it forms a part.

15. DECLARATIONS: By acceptance of this endorsement the named insured agrees
that the statements in the declarations of this endorsement are his agreements
and representations, that this endorsement is issued in reliance upon the truth
of such representations and that this endorsement embodies all agreements
existing between himself and the company or any of its agents relating to this
insurance.

16. All the General Provisions of the policy apply to this endorsement except
those specifically stated to apply only to other parts.

GL-7

--------------------------------------------------------------------------------



Endorsement No. CBP 601

“CAUSED BY ACCIDENT” ELIMINATED
(Bodily injury only)

With respect to such insurance as is afforded under Coverage A of Part VI
(Comprehensive General Liability), it is agreed as follows:

 

 

 

 

1.

The words “caused by accident” are deleted from coverage A of Insuring Agreement
I, and wherever the word “accident” appears elsewhere in Part VI, when
applicable to coverage A, it shall be understood to mean an occurrence causing
bodily injury, sickness, disease or death.

 

 

 

 

2.

This endorsement does not apply to bodily injury, sickness, disease or death
caused intentionally by or at the direction of the insured.

GL-8

--------------------------------------------------------------------------------



Endorsement No. CBP 602

“CAUSED BY ACCIDENT” ELIMINATED

PROPERTY DAMAGE LIABILITY

It is agreed as follows:

 

 

1.

Coverage B—Property Damage Liability, under Insuring Agreement I of Part VI is
deleted and the following provision substituted therefor:

 

 

 

COVERAGE B—PROPERTY DAMAGE LIABILITY

 

 

 

To pay on behalf of the insured all sums which the insured shall become legally
obligated to pay as damages because of physical injury to or physical
destruction of tangible property (including any loss of use resulting directly
therefrom), caused by an occurrence.

 

 

2.

Wherever the word “accident” appears in Part VI of the policy in connection with
the insurance provided for Property Damage Liability, it shall be understood to
mean an “occurrence” for which insurance is afforded hereunder.

 

 

3.

The word “occurrence” includes accident and also means any unforeseen event, or
continuous or repeated exposure to harmful conditions which cause physical
injury to or physical destruction of tangible property.

 

 

4.

If the insured’s alleged liability arises out of a continuous or repeated
exposure to harmful conditions, the insurance afforded hereunder shall be
applicable only if the first day of the first exposure to such conditions occurs
during the policy period. All consequences of a continuous harmful condition
shall be considered the result of a single occurrence.

 

 

5.

Part VI of the policy does not apply to liability arising from intentional harms
committed by or at the direction of the insured.


--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 617

 

Policy No. CBP 95806

CONTRACTUAL LIABILITY ENDORSEMENT

This endorsement forms part of Part VI of the above-numbered policy.

SCHEDULE

The insurance afforded under this endorsement is only with respect to such and
so many of the following coverages as are indicated by specific limits of
liability.

 

 

 

 

 

Coverages

 

Limits of Liability

Y Contractual Bodily Injury Liability

 

$100,000.00

 

each person

 

 

$300,000.00

 

each accident

Z Contractual Property Damage Liability

 

$100,000.00

 

each accident

 

 

$100,000.00

 

aggregate


 

 

 

Designation of Contracts

 

Premium Bases

 

 

 

 

 

(a) Number Insured

 

 

(b) Cost

 

 

 

ANY WRITTEN CONTRACT

 

BASES TO BE DETERMINED

The company agrees with the named insured, in consideration of the payment of
the premiums and in reliance upon the statements in the declarations and in the
schedule above and subject to the limits of liability, exclusions, conditions
and other terms of this endorsement:

INSURING AGREEMENTS

 

 

I.

Coverage Y — Contractual Bodily Injury Liability

 

 

 

          To pay on behalf of the insured all sums which the insured, by reason
of the liability assumed by him under any written contract designated in the
schedule above, shall become legally obligated to pay as damages because of
bodily injury, sickness or disease, including death at any time resulting
therefrom, sustained by any person and caused by accident.

Coverage Z — Contractual Property Damage Liability

 

 

 

          To pay on behalf of the insured all sums which the insured, by reason
of the liability assumed by him under any written contract designated in the
schedule above, shall become legally obligated to pay as damages because of
injury to or destruction of property, including the loss of use thereof, caused
by accident.

 

 

II.

Defense, Settlement, Supplementary Payments. The provisions of Insuring
Agreement II of Part VI of the policy, other than paragraph (b)(3) thereof, are
applicable to the insurance afforded under this endorsement. With respect to
such injury, sickness, disease or destruction as is covered by the terms of this
endorsement, the company also shall defend an arbitration proceeding wherein an
indemnitee under a written contract designated in the schedule above seeks
damages against the insured on account thereof, and wherein the company is
entitled to exercise the insured’s rights in the choice of arbitrators and in
the conduct of such arbitration proceedings.

 

 

III.

Definition of Insured. The provisions of Insuring Agreement III of Part VI of
the policy are applicable to the insurance afforded under this endorsement.

 

 

IV.

Endorsement Period, Territory. This endorsement applies only to accidents which
occur on and after the effective date hereof, during the policy period and
within the United States of America, its territories or possessions, or Canada.

EXCLUSIONS

This endorsement does not apply:

 

 

 

 

(a)

to liability for any warranty of goods or products;

 

 

 

 

(b)

to damages awarded in arbitration other than an arbitration proceeding as
described in Insuring Agreement II of this endorsement but this exclusion shall
not apply as respects a lease of premises, easement agreement, agreement
required by municipal ordinance, sidetrack agreement or elevator or escalator
maintenance agreement;

 

 

 

 

(c)

to any obligation for which the insured may be held liable in an action on a
contract by a person not a party thereto;

 

 

 

 

(d)

if the insured or indemnitee is an architect, engineer or surveyor, to injury,
sickness, disease, death or destruction arising out of defects in maps, plans,
designs or specifications, prepared, acquired or used by the insured or
indemnitee;


--------------------------------------------------------------------------------




 

 

 

 

(e)

to injury, sickness, disease, death or destruction due to war, whether or not
declared, civil war, insurrection, rebellion or revolution, or to any act or
condition incident to any of the foregoing;

 

 

 

 

(f)

to liability imposed upon any indemnitee, as a person or organization engaged in
the business of manufacturing, selling or distributing alcoholic beverages, or
as an owner or lessor of premises used for such purposes, by reason of any
statute or ordinance pertaining to the sale, gift, distribution or use of any
alcoholic beverage;

 

 

 

 

(g)

under coverage Y, to any obligation for which the insured or any carrier as his
insurer may be held liable under any workmen’s compensation, unemployment
compensation or disability benefits law, or under any similar law;

 

 

 

 

(h)

under coverage Z, to injury to or destruction of (1) property owned or occupied
by or rented to the insured, or (2) except with respect to liability under
sidetrack agreements covered by this endorsement, property used by or in the
care, custody or control of the insured or property as to which the insured for
any purpose is exercising physical control;

 

 

 

 

(i)

under coverage Z, to injury to or destruction of any goods, products or
containers thereof manufactured, sold, handled or distributed or premises
alienated by the named insured, or work completed by or for the named insured,
out of which the accident arises;

 

 

 

 

(j)

under coverage Z, to any of the following insofar as any of them occur on or
from premises owned by or rented to the named insured and injure or destroy
buildings or property therein and are not due to fire: (1) the discharge,
leakage or overflow of water or steam from plumbing, heating, refrigerating or
air-conditioning systems, standpipes for fire hose, or industrial or domestic
appliances, or any substance from automatic sprinkler systems, (2) the collapse
or fall of tanks or the component parts or supports thereof which form a part of
automatic sprinkler systems, or (3) rain or snow admitted directly to the
building interior through defective roofs, leaders or spouting, or open or
defective doors, windows, skylights, transoms or ventilators.

CONDITIONS

 

 

 

1.

Policy Conditions. All of the Conditions of Part VI of the policy which would
apply to the bodily injury liability or property damage liability coverages
thereof shall apply to the insurance under this endorsement except those
respecting “Definitions”, “Limits of Liability” and “Assistance and Cooperation
of the Insured”.

 

 

2.

Limits of Liability

 

 

 

(a)

Coverage Y. The limit of contractual bodily injury liability stated in the
schedule above as applicable to “each person” is the limit of the company’s
liability for all damages, including damages for care and loss of services,
arising out of bodily injury, sickness or disease, including death at any time
resulting therefrom, sustained by one person as the result of any one accident;
the limit of such liability stated in the schedule above as applicable to “each
accident” is, subject to the above provision respecting each person, the total
limit of the company’s liability for all damages, including damages for care and
loss of services, arising out of bodily injury, sickness or disease, including
death at any time resulting therefrom, sustained by two or more persons as the
result of any one accident.

 

 

 

 

(b)

Coverage Z. The limit of contractual property damage liability stated in the
schedule above, as applicable to “each accident” is the total limit of the
company’s liability for all damages arising out of injury to or destruction of
all property of one or more persons or organizations, including the loss of use
thereof, as the result of any one accident; the limit of such liability stated
in the schedule above as “aggregate” is, subject to the above provision
respecting “each accident”, the total limit of the company’s liability for all
damages. Said aggregate limit applies separately to each project with respect to
operations being performed away from premises owned by or rented to the named
insured.

 

 

 

 

(c)

The inclusion herein of more than one insured shall not operate to increase the
limits of the company’s liability.

 

 

 

3.

Assistance and Cooperation of the Insured. The insured shall cooperate with the
company and, upon the company’s request, shall attend hearings and trials and
shall assist in effecting settlements, securing and giving evidence, obtaining
the attendance of witnesses and in the conduct of suits and arbitration
proceedings covered hereunder. The insured shall not, except at his own cost,
voluntarily make any payment, assume any obligation or incur any expense.

 

 

4.

Premium. The premium bases for the contracts described in the schedule above are
stated therein. When used as a premium basis the word “cost” means the total
cost to any indemnitee of all work let or sub-let in connection with each
specific project, including the cost of all labor, materials and equipment
furnished, used or delivered for use in the execution of such work, whether
furnished by the owner, contractor or subcontractor, including all fees,
allowances, bonuses or commissions made, paid or due.


--------------------------------------------------------------------------------



Endorsement No. CBP 634

BROAD FORM PROPERTY DAMAGE COVERAGE — PART VI

It is agreed that exclusion (h) of Part VI of the policy is replaced by the
following:

(h) Under Coverage B:

 

 

 

 

 

 

1.

to injury to or destruction of property owned or occupied by or rented to the
insured, property held by the insured for sale or property entrusted to the
insured for storage or safekeeping, or

 

 

 

 

2.

except with respect to liability under sidetrack agreements covered by Part VI
of this policy or the use of elevators or escalators at premises owned, rented
or controlled by the insured, to injury to or destruction of

 

 

 

 

 

(i)

property while on premises owned by or rented to the insured for the purpose of
having operations performed on such property by or on behalf of the insured,

 

 

 

 

 

 

(ii)

tools or equipment while being used by the insured in performing his operations,

 

 

 

 

 

 

(iii)

property in the custody of the insured which is to be installed, erected or used
in construction by the insured,

 

 

 

 

 

 

(iv)

that particular part of any property, not on premises owned by or rented to the
insured,

 

 

 

 

 

 

 

(a)

upon which operations are being performed by or on behalf of the insured at the
time of the injury thereto or destruction thereof, arising out of such
operations, or

 

 

 

 

 

 

 

 

(b)

out of which any injury or destruction arises, or

 

 

 

 

 

 

 

 

(c)

the restoration, repair or replacement of which has been made or is necessary by
reason of faulty workmanship thereon by or on behalf of the insured.

 

 

 

 

 

 

 

(v)

property which is being transported by the insured by motor vehicle or team,
including the loading or unloading thereof.

 

 

 

 

 

 

3.

to injury or destruction of any goods, products or containers thereof
manufactured, sold, handled or distributed or premises alienated by the named
insured, or work completed by or for the named insured, out of which the
accident arises.


--------------------------------------------------------------------------------



Endorsement No. CBP 644

EMPLOYERS’ NON-OWNERSHIP LIABILITY — AIRCRAFT

It is agreed that notwithstanding anything to the contrary set forth in
exclusion (c) of Part VI of this policy the insurance afforded under Part VI of
the policy applies to the liability of the insured for bodily injury, sickness,
disease or death or injury to or destruction of property arising out of the
operation of any aircraft by any employee of the insured, subject to the
following provisions:

 

 

 

 

1.

The insurance does not apply to the operation of any aircraft owned in whole or
in part by, or registered in the name of, the insured.

 

 

 

 

2.

The insurance shall be excess over any other valid and collectible insurance
available to the insured, either as an insured under a policy applicable with
respect to the aircraft or otherwise, against a loss for which insurance is
afforded by this endorsement.


--------------------------------------------------------------------------------



Endorsement No. CBP 678A
Policy No. CBP 95806          

PERSONAL INJURY LIABILITY COVERAGE—PART VI

          This endorsement forms part of Part VI of the above-numbered policy.

SCHEDULE

          The insurance afforded under this endorsement is only with respect to
such of the following hazards as are indicated by the word “INCLUDED”.

 

 

 

 

 

 

 

 

 

 

 

Hazards

 

Indicate if Included

 

Limits of Liability

A

 

False arrest, detention or imprisonment, or malicious prosecution

 

INCLUDED

 

$100,000.00

 

each person aggregate

B

 

Libel, slander or defamation of character

 

INCLUDED

 

 

 

 

C

 

Invasion of privacy, wrongful eviction or wrongful entry

 

INCLUDED

 

$300,000.00

 

endorsement aggregate

 

 

 

 

Insured’s participation          NIL

 

%

          The company agrees with the named insured, in consideration of the
payment of the premium and in reliance upon the statements in the declarations
and subject to all of the terms of this endorsement:

INSURING AGREEMENTS

 

 

 

I.

PERSONAL INJURY LIABILITY COVERAGE

 

 

 

To pay on behalf of the insured all sums which the insured shall become legally
obligated to pay as damages because of injury sustained by any person or
organization and arising out of the following hazards in the conduct of the
named insured’s business, and the company shall defend any suit against the
insured alleging such injury and seeking damages which are payable under the
terms of this endorsement, even if any of the allegations of the suit are
groundless, false or fraudulent; but the company may make such investigation and
settlement of any claim or suit as it deems expedient:

 

 

 

Hazard A False arrest, detention or imprisonment, or malicious prosecution

 

 

 

Hazard B Libel, slander or defamation of character

 

 

 

Hazard C Invasion of privacy, wrongful eviction or wrongful entry

 

 

II.

SUPPLEMENTARY PAYMENTS

 

 

 

To pay, in addition to the applicable limits of liability.

 

 

 

(1)

all expenses incurred by the company, all costs taxed against the insured in any
defended suit and all interest on the entire amount of any judgment therein
which accrues after entry of the judgment and before the company has paid or
tendered or deposited in court that part of the judgment which does not exceed
the limit of the company’s liability thereon;

 

 

 

 

(2)

premiums on appeal bonds required in any such suit, premiums on bonds to release
attachments for an amount not in excess of the applicable limit of liability of
this endorsement, but without any obligation to apply for or furnish any such
bonds;

 

 

 

 

(3)

all reasonable expenses, other than loss of earnings, incurred by the insured at
the company’s request.

 

 

 

III.

DEFINITION OF INSURED

 

 

 

The unqualified word “insured” includes the named insured and also includes any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such. If the named

LIAB. 6181

--------------------------------------------------------------------------------




 

 

 

 

insured is a partnership, the unqualified word “insured” also includes any
partner therein but only with respect to his liability as such.

 

 

 

The insurance afforded under this endorsement applies separately to each insured
against whom claim is made or suit is brought, but the inclusion herein of more
than one insured shall not operate to increase the limits of the company’s
liability.

 

 

IV.

ENDORSEMENT PERIOD, TERRITORY

 

 

 

This endorsement applies only to injury occurring on and after the effective
date hereof, during the policy period and within the United States of America,
its territories or possessions, or Canada.

 

 

EXCLUSIONS

 

 

 

This endorsement does not apply:

 

 

(a)

to liability assumed by the insured under any contract or agreement;

 

 

 

 

(b)

to injury arising out of the wilful violation of a penal statute or ordinance
committed by or with the knowledge or consent of any insured;

 

 

 

 

(c)

to injury arising out of any advertising, broadcasting or telecasting activities
by or for the insured;

 

 

 

 

(d)

to injury sustained by any person who is an employee of any insured at the time
of the offense causing the injury.

 

 

 

CONDITIONS

 

 

 

1.

Policy Conditions

 

 

 

Any conditions in Part VI of the policy captioned “Premium”, “Notice of Claim or
Suit”, “Assistance and Cooperation of the Insured”, “Action Against Company”,
“Other Insurance”, “Subrogation”, “Assignment”, “Cancelation” and “Declarations”
apply to the insurance afforded by this endorsement.

 

 

2.

Notice of Injury or Occurrence

 

 

 

In the event of injury to which this endorsement applies or of an occurrence
which may give rise to a claim therefor, written notice shall be given by or on
behalf of the insured to the company or any of its authorized agents as soon as
practicable. Such notice shall contain particulars sufficient to identify the
insured and also reasonably obtainable information respecting the time, place
and circumstances of the occurrence, the names and addresses of the injured and
of available witnesses.

 

 

3.

Insured’s Participation

 

 

 

If a participation percentage is stated in the Schedule for the insured, the
company shall not be liable for a greater proportion of any loss than the
difference between such percentage and one hundred per cent, and the balance of
the loss shall be borne by the insured; provided, the company may pay the
insured’s said proportion of a loss to effect settlement of the loss and, upon
notification of the action taken, the named insured shall promptly reimburse the
company therefor.

 

 

4.

Limits of Liability

 

 

 

The limit of liability stated in the Schedule as applicable to “each person
aggregate” is the limit of the company’s liability under this endorsement for
all damages arising out of one or more injuries sustained by the same person or
organization during the endorsement period; the limit of liability stated in the
Schedule as “endorsement aggregate” is, subject to the above provision
respecting “each person aggregate” the total limit of the company’s liability
under this endorsement for all damages.


--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 686

 

Policy No. CBP 95806

AGGREGATE LIMITS ENDORSEMENT

          The aggregate limits of liability stated in Endorsement No. CBP 617
AND CBP 678A apply separately to each of the three consecutive annual periods
comprising the policy period.

For use with End. No. CBP 610, 611A, 626, 642, 678A and [ILLEGIBLE] similar
separate endorsements containing aggregate limits of liability.


--------------------------------------------------------------------------------




 

 

 

SPECIAL ENDORSEMENT A

 

POLICY NO. CBP 95806

ADDITIONAL INSURED - PART VI

IT IS AGREED THAT SUCH INSURANCE AS IS AFFORDED BY PART VI OF THE POLICY APPLIES
TO THE ORGANIZATIONS NAMED BELOW:

 

 

1.

THE BUNKER HILL COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND OPERATION OF THE
STAR MINE

 

 

2.

AMERICAN SMELTING AND REFINING COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND
OPERATION OF THE MORNING MINE

 

 

3.

NEW PARK MINING COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND OPERATION OF THE
MAYFLOWER MINE

 

 

4.

RUBY HILL MINING COMPANY

 

 

5.

NEWMONT MINING COMPANY

 

 

6.

SILVER EUREKA CORPORATION

 

 

7.

CYPRESS EXPLORATION CORPORATION

 

 

8.

RICHMOND-EUREKA MINING COMPANY

THE INTEREST OF ADDITIONAL INSUREDS 4, 5, 6, 7 AND 8 APPLY ONLY AS RESPECT THE
OWNERSHIP AND OPERATION OF THE RUBY HILL MINE, AND/OR RUBY HILL PROJECT

CBP 17

--------------------------------------------------------------------------------




 

 

 

SPECIAL ENDORSEMENT B

 

POLICY NO. CBP 95806

ADDITIONAL INSURING AGREEMENT - PART VI

IT IS HEREBY AGREED THAT “INSURING AGREEMENT I” OF THE PERSONAL INJURY LIABILITY
COVERAGE ENDORSEMENT IS AMENDED BY THE INCLUSION THEREIN OF THE FOLLOWING:

 

 

DAZARD D

DISCRIMINATION (OTHER THAN UNFAIR TRADE PRACTICES), WHERE INSURANCE IN
CONNECTION THEREWITH IS NOT PROHIBITED OR HELD VIOLATIVE OF LAW OR PUBLIC POLICY
BY LEGISLATION, COURT DECISION OR ADMINISTRATIVE RULING.

CBP 17

--------------------------------------------------------------------------------




 

 

The CONTINENTAL INSURANCE COMPANY
A Stock Company Organized 1853

 

 

160 PINE STREET, SAN FRANCISCO, CALIFORNIA 94111

COMPREHENSIVE BUSINESS POLICY

No. CBP 98131


 

 

 

 

 

Amount: (As stated in Schedules.)

Provisional Premium

Policy Term:

Three Years

$

223,002.00  

if paid in advance.

Inception:

JANUARY 1, 1969

$

78,051.00  

each installment, if paid in installments.

Expiration:

JANUARY 1, 1972

 

 

INSURED’S NAME AND MAILING ADDRESS

 

 

 

1. HECLA MINING COMPANY 2. HECLA MINING COMPANY OF CANADA, LTD., 3. NEW PARK
MINING COMPANY WITH RESPECT TO THE MAYFLOWER MINE, WASATCH COUNTY, UTAH ONLY

P.O. BOX 320
WALLACE, IDAHO

Insurance is afforded only under those parts of the policy designated by the
word “Included” opposite such part below. The insurance afforded under any part
is only in the amounts and to the extent set forth in such part, subject to all
the terms of the policy having reference thereto.

 

 

 

 

 

Part I

 

Fire, Lightning, Windstorm and Hail, Explosion, Riot, Riot attending a Strike,
Civil Commotion, Aircraft and Vehicles, Sonic Shock Waves, Smoke, Vandalism and
Malicious Mischief, Sprinkler Leakage, Elevator Collision, Accident to an Object
(Steam Boiler, Fired Pressure Vessel or Electric Steam Generator)

 

INCLUDED

 

Part I (Optional)

 

Unfired Vessels and Machinery

 

INCLUDED

Part II

 

Business Income

 

INCLUDED

Part III

 

Inland Marine

 

INCLUDED

Part IV

 

Automobile Physical Damage

 

INCLUDED

Part V

 

Comprehensive Automobile Liability

 

INCLUDED

Part VI

 

Comprehensive General Liability

 

INCLUDED

Part VII

 

Crime

 

INCLUDED

IN CONSIDERATION OF THE PROVISIONS AND STIPULATIONS HEREIN OR ADDED HERETO AND
OF the premium above specified, this Company for the term of years specified
above from inception date shown above At Noon (Standard Time) to expiration date
shown above At Noon (Standard Time) at location of property involved, to an
amount not exceeding the amount(s) above specified, does insure the insured
named above and legal representatives, to the extent of the actual cash value of
the property at the time of loss, but not exceeding the amount which it would
cost to repair or replace the property with material of like kind and quality
within a reasonable time after such loss, without allowance for any increased
cost of repair or reconstruction by reason of any ordinance or law regulating
construction or repair, and without compensation for loss resulting from
interruption of business or manufacture, nor in any event for more than the
interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING AND BY
REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY,
EXCEPT AS HEREINAFTER PROVIDED, to the property described hereinafter while
located or contained as described in this policy, or pro rata for five days at
each proper place to which any of the property shall necessarily be removed for
preservation from the perils insured against in this policy, but not elsewhere.

Assignment of this policy shall not be valid except with the written consent of
this Company.

This policy is made and accepted subject to the foregoing provisions and
stipulations and those hereinafter stated, which are hereby made a part of this
policy, together with such other provisions, stipulations and agreements as may
be added hereto, as provided in this policy.

 

 

 

Countersignature Date      JANUARY 1, 1969

Agency at SPOKANE, WASHINGTON

 

 

 

 

 

(SIGNATURE) [a112956012_v1.jpg]

Agent

 

McGOVERN - CARROLL - CAVERLY

 

 

 

 

11 CBP 1 (N.Y. Std. Form)

 

 

 

 

 

Page 1

 


--------------------------------------------------------------------------------



[ILLEGIBLE] fraud.

[ILLEGIBLE] before or [ILLEGIBLE] insured has wilfully conceale [ILLEGIBLE] any
material fact or circumstance concerning this insurance or the subject thereof,
or the interest of the insured therein, or in case of any fraud or false
swearing by the insured relating thereto.

Uninsurable and excepted property.

This policy shall not cover accounts, bills, currency, deeds, evidences of debt,
money or securities; nor, unless specifically named hereon in writing, bullion
or manuscripts.

Perils not included.

This Company shall not be liable for loss by fire or other perils insured
against in this policy caused, directly or indirectly, by: (a) enemy attack by
armed forces, including action taken by military, naval or air forces in
resisting an actual or an immediately impending enemy attack; (b) invasion; (c)
insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power;
(h) order of any civil authority except acts of destruction at the time of and
for the purpose of preventing the spread of fire, provided that such fire did
not originate from any of the perils excluded by this policy; (i) neglect of the
insured to use all reasonable means to save and preserve the property at and
after a loss, or when the property is endangered by fire in neighboring
premises; (j) nor shall this Company be liable for loss by theft.

Other Insurance.

Other insurance may be prohibited or the amount of insurance may be limited by
endorsement attached hereto.

Conditions suspending or restricting insurance. Unless otherwise provided in
writing added hereto this Company shall not be liable for loss occurring

(a) while the hazard is increased by any means within the control or knowledge
of the insured; or

(b) “while a described building, whether intended for occupancy by owner or
tenant, is vacant or unoccupied beyond a period of sixty consecutive days; or

(c) as a result of explosion or riot, unless fire ensue, and in that event for
loss by fire only:

Other perils or subjects.

Any other peril to be insured against or subject of insurance to be covered in
this policy shall be by endorsement in writing hereon or added hereto.

Added provisions.

The extent of the application of insurance under this policy and of the
contribution to be made by this Company in case of loss, and any other provision
or agreement not inconsistent with the provisions of this policy, may be
provided for in writing added hereto, but no provision may be waived except such
as by the terms of this policy is subject to change.

Waiver provisions.

No permission affecting this insurance shall exist, or waiver of any provision
be valid, unless granted herein or expressed in writing added hereto. No
provision, stipulation or forfeiture shall be held to be waived by any
requirement or proceeding on the part of this Company relating to appraisal or
to any examination provided for herein.

Cancellation of policy.

This policy shall be cancelled at any time at the request of the insured, in
which case this Company shall, upon demand and surrender of this policy, refund
the excess of paid premium above the customary short rates for the expired time.
This policy may be cancelled at any time by this Company by giving to the
insured a five days’ written notice of cancellation with or without tender of
the excess of paid premium above the pro rata premium for the expired time,
which excess, if not tendered, shall be refunded on demand. Notice of
cancellation shall state that said excess premium (if not tendered) will be
refunded on demand.

Mortgagee interests and obligations.

If loss hereunder is made payable, in whole or in part, to a designated
mortgagee not named herein as the insured, such interest in this policy may be
cancelled by giving to such mortgagee a ten days’ written notice of
cancellation.

If the insured fails to render proof of loss such mortgagee, upon notice, shall
render proof of loss in the form herein specified within sixty (60) days
thereafter and shall be subject to the provisions hereof relating to appraisal
and time of payment and of bringing suit. If this Company shall claim that no
liability existed as to the mortgagor or owner, it shall, to the extent of
payment of loss to the mortgagee, be subrogated to all the mortgagee’s rights of
recovery, but without impairing mortgagee’s right to sue; or it may pay off the
mortgage debt and require an assignment thereof and of the mortgage. Other
provisions [ILLEGIBLE].

Pro rata [ILLEGIBLE].

[ILLEGIBLE] Company shall not be liable for a greater proportion of any loss
than the amount hereby insured shall bear to the whole insurance covering the
property against the peril involved, whether collectible or not.

Requirements in case loss occurs.

The insured shall give immediate written notice to this Company of any loss,
protect the property from further damage, forthwith separate the damaged and
undamaged personal property, put it in the best possible order, furnish a
complete inventory of the destroyed, damaged and undamaged property, showing in
detail quantities, costs, actual cash value and amount of loss claimed; and
within sixty days after the loss, unless such time is extended in writing by
this Company, the insured shall render to this Company a proof of loss, signed
and sworn to by the insured, stating the knowledge and belief of the insured as
to the following: the time and origin of the loss, the interest of the insured
and of all others in the property, the actual cash value of each item thereof
and the amount of loss thereto, all encumbrances thereon, all other contracts of
insurance, whether valid or not, covering any of said property, any changes in
the title, use, occupation, location, possession or exposures of said property
since the issuing of this policy, by whom and for what purpose any building,
herein described and the several parts thereof were occupied at the time of loss
and whether or not it then stood on leased ground, and shall furnish a copy of
all the descriptions and schedules in all policies and, if required, verified
plans and specifications of any building, fixtures or machinery destroyed or
damaged. The insured, as often as may be reasonably required, shall exhibit to
any person designated by this Company all that remains of any property herein
described, and submit to examinations under oath by any person named by this
Company, and subscribe the same; and, as often as may be reasonably required,
shall produce for examination all books of account, bills, invoices and other
vouchers, or certified copies thereof if originals be lost, at such reasonable
time and place as may be designated by this Company or its representative, and
shall permit extracts and copies thereof to be made.

Appraisal.

In case the insured and this Company shall fail to agree as to the actual cash
value or the amount of loss, then, on the written demand of either, each shall
select a competent and disinterested appraiser and notify the other of the
appraiser selected within twenty days of such demand. The appraisers shall first
select a competent and disinterested umpire; and failing for fifteen days to
agree upon such umpire, then, on request of the insured or this Company, such
umpire shall be selected by a judge of a court of record in the state in which
the property covered is located. The appraisers shall then appraise the loss,
stating separately actual cash value and loss to each item; and, failing to
agree, shall submit their differences, only to the umpire. An award in writing,
so itemized, of any two when filed with this Company shall determine the amount
of actual cash value and loss. Each appraiser shall be paid by the party
selecting him and the expenses of appraisal and umpire shall be paid by the
parties equally.

Company’s options.

It shall be optional with this Company to take all, or any part, of the property
at the agreed or appraised value, and also to repair, rebuild or replace the
property destroyed or damaged with other of like kind and quality within a
reasonable time, on giving notice of its intention so to do within thirty days
after the receipt of the proof of loss herein required.

Abandonment.

There can be no abandonment to this Company of any property.

When loss payable.

The amount of loss for which this Company may be liable shall be payable sixty
days after proof of loss, as herein provided, is received by this Company and
ascertainment of the loss is made either by agreement between the insured and
this Company expressed in writing or by the filing with this Company of an award
as herein provided.

Suit.

No suit or action on this policy for the recovery of any claim shall be
sustainable in any court of law or equity unless all the requirements of this
policy shall have been complied with, and unless commenced within twelve months
next after inception of the loss.

Subrogation.

This Company may require from the insured an assignment of all right of recovery
against any party for loss to the extent that payment therefor is made by this
Company.

          IN WITNESS WHEREOF, this Company has executed and attested these
presents; but this policy shall not be valid unless countersigned by [ILLEGIBLE]
duly authorized Agent of this Company at the agency hereinbefore mentioned.

 

 

 

(SIGNATURE) [a112956013_v1.jpg]

 

(SIGNATURE) [a112956014_v1.jpg]

              Secretary

 

President              

Page 2


--------------------------------------------------------------------------------



Endorsement No. CBP 6009E
Policy No. CBP      98131      

CONTRACTUAL LIABILITY INSURANCE

(Blanket Coverage)

          This endorsement forms part of Part VI of the above numbered policy.

SCHEDULE

          The insurance afforded for contractual liability is only with respect
to such of the following coverages as are indicated by specific limits of
liability. The limit of the company’s liability against each such coverage shall
be as stated herein, subject to all the terms of this policy having reference
thereto.

 

 

 

Coverages

 

Limits of Liability

               Contractual Bodily Injury Liability

 

$100,000.00   each person
$300,000.00   each occurrence

               Contractual Property Damage Liability

 

$100,000.00   each occurrence
$100,000.00   aggregate


 

 

 

 

 

Designation of Contracts

 

Premium Bases

 

Code

 

 

 

 

 

 

 

Cost

 

 

 

 

 

 

 

ANY WRITTEN CONTRACT AS
DEFINED IN THIS ENDORSEMENT

 

BASES TO BE DETERMINED

 

 

          The following exclusions do not apply with respect to any
“construction agreement”:

          The company, in consideration of the payment of the premium and
subject to all of the provisions of Part VI of the policy not expressly modified
herein, agrees with the named insured as follows:

 

 

I. COVERAGES—CONTRACTUAL BODILY INJURY LIABILITY

 

CONTRACTUAL PROPERTY DAMAGE LIABILITY

          The company will pay on behalf of the insured all sums which the
insured, by reason of contractual liability assumed by him under any written
contract of the type designated in the schedule for this insurance, shall become
legally obligated to pay as damages because of

bodily injury or  
property damage

to which this insurance applies, caused by an occurrence, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such bodily injury or property damage, even if any of the
allegations of the suit are groundless, false or fraudulent, and may make such
investigation and settlement of any claim or suit as it deems expedient, but the
company shall not be obligated to pay any claim or judgment or to defend

 

 

(1)

any arbitration proceeding wherein the company is not entitled to exercise the
insured’s rights in the choice of arbitrators and in the conduct of such
proceedings, or

 

 

(2)

any suit after the applicable limit of the company’s liability has been
exhausted by payment of judgments or settlements.

 

 

Exclusions

 

This insurance does not apply:

 

 

(a)

to liability assumed by the insured under any incidental contract;

Pac. Liab. 3328A

CLI-1

--------------------------------------------------------------------------------




 

 

 

 

(b)

(1)

if the insured is an architect, engineer or surveyor, to bodily injury or
property damage arising out of professional services performed by such insured,
including

 

 

 

 

 

 

(i)

the preparation or approval of maps, drawings, opinions, reports, surveys,
change orders, designs or specifications, and

 

 

 

 

 

 

(ii)

supervisory, inspection or engineering services;

 

 

 

 

 

(2)

if the indemnitee of the insured is an architect, engineer or surveyor, to the
liability of the indemnitee, his agents or employees, arising out of

 

 

 

 

 

 

(i)

the preparation or approval of maps, drawings, opinions, reports, surveys,
change orders, designs or specifications, or

 

 

 

 

 

 

(ii)

the giving of or the failure to give directions or instructions by the
indemnitee, his agents or employees, provided such giving or failure to give is
the primary cause of the bodily injury or property damage;

 

 

 

 

(c)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing;

 

 

 

 

(d)

to bodily injury or property damage for which the indemnitee may be held liable,
as a person or organization engaged in the business of manufacturing,
distributing, selling or serving alcoholic beverages or as an owner or lessor of
premises used for such purposes, by reason of the selling, serving or giving of
any alcoholic beverage (1) in violation of any statute, ordinance or regulation,
(2) to a minor, (3) to a person under the influence of alcohol, or (4) which
causes or contributes to the intoxication of any person;

 

 

 

 

(e)

to any obligation for which the insured or any carrier as his insurer may be
held liable under any workmen’s compensation, unemployment compensation or
disability benefits law, or under any similar law;

 

 

 

 

(f)

to property damage to

 

 

 

 

 

(1)

property owned or occupied by or rented to the insured,

 

 

 

 

 

(2)

property used by the insured, or

 

 

 

 

 

(3)

property in the care, custody or control of the insured or as to which the
insured is for any purpose exercising physical control;

 

 

 

 

(g)

to any obligation for which the insured may be held liable in an action on a
contract by a third party beneficiary for bodily injury or property damage
arising out of a project for a public authority; but this exclusion does not
apply to an action by the public authority or any other person or organization
engaged in the project;

 

 

 

 

(h)

to property damage to premises alienated by the named insured arising out of
such premises or any part thereof;

 

 

 

 

(i)

to bodily injury or property damage resulting from the failure of the named
insured’s products or work completed by or for the named insured to perform the
function or serve the purpose intended by the named insured, if such failure is
due to a mistake or deficiency in any design, formula, plan, specifications,
advertising material or printed instructions prepared or developed by any
insured; but this exclusion does not apply to bodily injury, or property damage
resulting from the active malfunctioning of such products or work;

 

 

 

 

(j)

to property damage to the named insured’s products arising out of such products
or any part of such products;

 

 

 

 

(k)

to property damage to work performed by or on behalf of the named insured
arising out of the work or any portion thereof, or out of materials, parts or
equipment furnished in connection therewith;

 

 

 

 

(l)

to damages claimed for the withdrawal, inspection, repair, replacement, or loss
of use of the named insured’s products or work completed by or for the named
insured or of any property which such products of work form a part, if such
products, work or property are withdrawn from the market or from use because of
any known or suspected defect or deficiency therein;

 

 

 

 

          Unless stated in the schedule above as not applicable, the following
exclusions also apply to contractual liability assumed by the insured under any
agreement relating to construction operations.

 

 

 

 

 

This insurance does not apply:

 

 

 

 

(m)

to bodily injury or property damage arising out of construction, maintenance or
repair of watercraft or loading or unloading thereof;

 

 

 

 

(n)

to bodily injury or property damage arising out of operations, within fifty feet
of any railroad property, affecting any railroad bridge or trestle, tracks, road
beds, tunnel, underpass or crossing.

CLI-2

--------------------------------------------------------------------------------



Endorsement No. CBP 678E

Policy No. CBP     98131     

PERSONAL INJURY LIABILITY INSURANCE

          This endorsement forms part of Part VI of the above-numbered policy.

SCHEDULE

 

 

 

 

 

Coverage

 

Limits of Liability

P.

Personal Injury Liability

 

 

 

The insurance afforded is only with respect to personal injury arising out of an
offense included within such of the following groups of offenses as are
indicated by the word “Included.”

 

$ 100,000. each person aggregate

 

 

$ 300,000. general aggregate

 

 

Insured’s Participation 0%

 

 

 

 

 

Groups of Offenses

 

Indicate if Included

 

A.

False Arrest, Detention or Imprisonment, or Malicious Prosecution

 

INCLUDED

 

B.

Libel, Slander, Defamation or Violation of Right of Privacy

 

INCLUDED

 

C.

Wrongful Entry or Eviction or Other Invasion of Right of Private Occupancy

 

INCLUDED

I. COVERAGE P—PERSONAL INJURY LIABILITY

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of injury
(herein called “personal injury”) sustained by any person or organization and
arising out of one or more of the following offenses committed in the conduct of
the named insured’s business:

 

 

 

 

Group A—

false arrest, detention or imprisonment, or malicious prosecution;

 

 

 

 

Group B—

the publication or utterance of a libel or slander or of other defamatory or
disparaging material, or a publication or utterance in violation of an
individual’s right of privacy; except publications or utterances in the course
of or related to advertising, broadcasting or telecasting activities conducted
by or on behalf of the named insured;

 

 

 

 

Group C—

wrongful entry or eviction, or other invasion of the right of private occupancy;

if such offense is committed during the policy period within the United States
of America, its territories or possessions, or Canada, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such personal injury even if any of the allegations of the suit
are groundless, false or fraudulent, and may make such investigation and
settlement of any claim or suit as it deems expedient, but the company shall not
be obligated to pay any claim or judgment or to defend any suit after the
applicable limit of the company’s liability has been exhausted by payment of
judgments or settlements.

Exclusions

          This insurance does not apply:

 

 

(a)

to liability assumed by the insured under any contract or agreement;

 

 

(b)

to personal injury arising out of the wilful violation of a penal statute or
ordinance committed by or with the knowledge or consent of any insured;

Liab. 6688A

--------------------------------------------------------------------------------




 

 

(c)

to personal injury sustained by any person as a result of an offense directly or
indirectly related to the employment of such person by the named insured;

 

 

(d)

to personal injury arising out of any publication or utterance described in
Group B, if the first injurious publication or utterance of the same or similar
material by or on behalf of the named insured was made prior to the effective
date of this insurance.

 

 

(e)

to personal injury arising out of a publication or utterance described in Group
B concerning any organization or business enterprise, or its products or
services, made by or at the direction of any insured with knowledge of the
falsity thereof.

II. PERSONS INSURED

          Each of the following is an insured under this insurance to the extent
set forth below:

 

 

(a)

if the named insured is designated in the declarations as an individual, the
person so designated;

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

(c)

if the named insured is designated in the declarations as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such.

          This insurance does not apply to personal injury arising out of the
conduct of any partnership or joint venture of which the insured is a partner or
member and which is not designated in this policy as a named insured.

III. LIMITS OF LIABILITY—INSURED’S PARTICIPATION

          Regardless of the number of (1) insureds under this policy, (2)
persons or organizations who sustain personal injury, or (3) claims made or
suits brought on account of personal injury, the total liability of the company
for all damages because of all personal injury to which this coverage applies,
sustained by any one person or organization, shall not exceed the limit of
personal injury liability stated in the schedule as “each person aggregate”.

          Subject to the above provision respecting “each person aggregate”, the
total limit of the company’s liability under this coverage for all damages shall
not exceed the limit of personal injury liability stated in the schedule as
“general aggregate”.

          If a participation percentage is stated in the schedule for the
insured, the company shall not be liable for a greater proportion of any loss
than the difference between such percentage and one hundred percent and the
balance of the loss shall be borne by the insured; provided, the company may pay
the insured’s portion of a loss to effect settlement of the loss, and, upon
notification of the action taken, the named insured shall promptly reimburse the
company therefor.

          The limits of the company’s liability shall apply separately to each
consecutive annual period comprising the policy period.

IV. AMENDED DEFINITION

          When used in reference to this insurance:

“damages” means only those damages which are payable because of personal injury
arising out of an offense to which this insurance applies.

V. ADDITIONAL CONDITION

          The following provisions of Part VI apply to the insurance afforded
under this endorsement; Supplementary Payments; Definitions, other than the
definition of damages; Conditons; Nuclear Energy Liability Exclusion.

--------------------------------------------------------------------------------



II. PERSONS INSURED

          Each of the following is an insured under this insurance to the extent
set forth below:

 

 

(a)

if the named insured is designated in the declarations of Part VI as an
individual, the person so designated;

 

 

(b)

if the named insured is designated in the declarations of Part VI as a
partnership or joint venture, the partnership or joint venture so designated and
any partner or member thereof but only with respect to his liability as such;

 

 

(c)

if the named insured is designated in the declarations of Part VI as other than
an individual, partnership or joint venture, the organization so designated and
any executive officer, director or stockholder thereof while acting within the
scope of his duties as such.

III. LIMITS OF LIABILITY

          Regardless of the number of (1) insureds under this policy, (2)
persons or organizations who sustain bodily injury or property damage, or (3)
claims made or suit brought on account of bodily injury or property damage, the
company’s liability is limited as follows:

Contractual Bodily Injury Liability: The limit of bodily injury liability stated
in the schedule as applicable to “each person” is the limit of the company’s
liability for all damages because of bodily injury sustained by one person as
the result of any one occurrence; but subject to the above provision respecting
“each person”, the total liability of the company for all damages because of
bodily injury sustained by two or more persons as the result of any one
occurrence shall not exceed the limit of bodily injury liability stated in the
schedule as applicable to “each occurrence”.

Contractual Property Damage Liability: The total liability of the company for
all damages because of all property damage sustained by one or more persons or
organizations as the result of any one occurrence shall not exceed the limit of
property damage liability stated in the schedule as applicable to “each
occurrence”.

          Subject to the above provision respecting “each occurrence”, the total
liability of the company for all damages because of all property damage to which
this coverage applies shall not exceed the limit of property damage liability
stated in the schedule as “aggregate”. Such aggregate limit of liability applies
separately with respect to each project away from premises owned by or rented to
the named insured.

Contractual Bodily Injury and Property Damage Liability: For the purpose of
determining the limit of the company’s liability, all bodily injury and property
damage arising out of continuous or repeated exposure to substantially the same
general conditions shall be considered as arising out of one occurrence.

          The limits of the company’s liability shall apply separately to each
consecutive annual period comprising the policy period.

IV. ENDORSEMENT PERIOD; TERRITORY

          This insurance applies only to bodily injury or property damage which
occurs during the endorsement period within the policy territory.

V. ADDITIONAL DEFINITIONS

          When used in reference to this insurance (including endorsements
forming a part of Part VI of the policy):

          “Contractual liability” means liability expressly assumed under a
written contract or agreement; provided, however, that contractual liability
shall not be construed as including liability under a warranty of the fitness or
quality of the named insured’s products or a warranty that work performed by or
on behalf of the named insured will be done in a workmanlike manner;

          “Suit” includes an arbitration proceeding to which the insured is
required to submit or to which the insured has submitted with the company’s
consent.

CLI-3

--------------------------------------------------------------------------------



VI. ADDITIONAL CONDITIONS

 

 

1.

Arbitration: The company shall be entitled to exercise all of the insured’s
rights in the choice of arbitrators and in the conduct of any arbitration
proceeding.

 

 

2.

Premium: When used as a premium basis, the word “cost” means the total cost of
all work in connection with all contracts of the type designated in the schedule
for this insurance with respect to which “cost” is the basis of premium,
regardless of whether any liability is assumed under such contracts by the
insured. It includes the cost of all labor, materials and equipment furnished,
used or delivered for use in the execution of such work, whether furnished by
the insured, or others including all fees, allowances, bonuses or commissions
made, paid or due. It shall not include the cost of any operations to which
exclusions (m) or (n) apply, unless such exclusions are voided in the schedule.

 

 

 

          The provisional premium for this policy includes an estimated premium
on account of such written contracts as are on file with or known to the
company. The named insured shall notify the company of all other written
contracts entered into during the policy period to which this insurance applies.

 

 

3.

The following provisions of Part VI apply to the insurance afforded by this
endorsement: Supplementary Payments; Definitions; Conditions; Nuclear Energy
Exclusion Endorsement.

CLI-4

--------------------------------------------------------------------------------




 

 

 

SPECIAL ENDORSEMENT A

 

POLICY NO. CBP 98131

ADDITIONAL INSURED - PART VI

IT IS AGREED THAT SUCH INSURANCE AS IS AFFORDED BY PART VI OF THE POLICY APPLIES
TO THE ORGANIZATIONS NAMED BELOW:

 

 

1.

THE BUNKER HILL COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND OPERATION OF THE
STAR MINE

 

 

2.

AMERICAN SMELTING AND REFINING COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND
OPERATION OF THE MORNING MINE

 

 

3.

NEW PARK MINING COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP and operation of the
mayflower mine

 

 

4.

RUBY HILL MINING COMPANY

 

 

5.

NEWMONT MINING COMPANY

 

 

6.

SILVER EUREKA CORPORATION

 

 

7.

CYPRESS EXPLORATION CORPORATION

 

 

8.

RICHMOND-EUREKA MINING COMPANY

THE INTEREST OF ADDITIONAL INSURED 4, 5, 6, 7 AND 8 APPLY ONLY AS RESPECT THE
OWNERSHIP AND OPERATION OF THE RUBY HILL MINE AND/OR THE RUBY HILL PROJECT.

[ILLEGIBLE]

--------------------------------------------------------------------------------




 

 

 

SPECIAL ENDORSEMENT B

 

POLICY NO. CBP 98131

ADDITIONAL INSURING AGREEMENT - PART VI

IT IS HEREBY AGREED THAT “INSURING AGREEMENT I” OF THE PERSONAL INJURY LIABILITY
COVERAGE ENDORSEMENT IS AMENDED BY THE INCLUSION THEREIN OF THE FOLLOWING:

 

 

HAZARD D

DISCRIMINATION (OTHER THAN UNFAIR TRADE PRACTICES), WHERE INSURANCE IN
CONNECTION THEREWITH IS NOT PROHIBITED OR HELD VIOLATIVE OF LAW OR PUBLIC POLICY
BY LEGISLATION, COURT DECISION OR ADMINISTRATIVE RULING.

[ILLEGIBLE]

--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 644E

 

Policy No. CBP 98131

EMPLOYERS’ NON-OWNERSHIP LIABILITY - AIRCRAFT

It is agreed that notwithstanding anything to the contrary set forth in
exclusion (b) of Part VI of this policy the insurance afforded under Part VI of
the policy applies to the liability of the insured for bodily injury, sickness,
disease or death or injury to or destruction of property arising out of the
operation of any aircraft by any employee of the insured, subject to the
following provisions:

 

 

1.

The insurance does not apply to the operation of any aircraft owned in whole or
in part by, or registered in the name of, the insured.

 

 

2.

The insurance shall be excess over any other valid and collectible insurance
available to the insured, either as an insured under a policy applicable with
respect to the aircraft or otherwise, against a loss for which insurance is
afforded by this endorsement.

[ILLEGIBLE]

--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 634E

BROAD FORM PROPERTY DAMAGE COVERAGE — PART VI

This endorsement forms part of Part VI and modifies such insurance as is
afforded by the provisions of Part VI of the policy relating to the following:

COMPREHENSIVE GENERAL LIABILITY INSURANCE

It is agreed that exclusion (i) of Part VI of the policy is replaced by the
following:

 

 

 

 

(i)

to property damage


 

 

 

 

(1)

to property owned or occupied by or rented to the insured, or held by the
insured for sale or entrusted to the insured for storage or safekeeping,

 

 

 

 

(2)

except with respect to liability under a written sidetrack agreement or the use
of elevators to


 

 

 

 

 

 

(i)

property while on premises owned by or rented to the insured for the purpose of
having operations performed on such property by or on behalf of the insured,

 

 

 

 

 

 

(ii)

tools or equipment while being used by the insured in performing his operations,

 

 

 

 

 

 

(iii)

property in the custody of the insured which is to be installed, erected or used
in construction by the insured,

 

 

 

 

 

 

(iv)

that particular part of any property, not on premises owned by or rented to the
insured,


 

 

 

 

 

 

 

 

(a)

upon which operations are being performed by or on behalf of the insured at the
time of the property damage arising out of such operations, or

 

 

 

 

 

 

 

 

(b)

out of which any property damage arises, or

 

 

 

 

 

 

 

 

(c)

the restoration, repair or replacement of which has been made or is necessary by
reason of faulty workmanship thereon by or, on behalf of the insured,

 

 

 

 

 

 

 

 

but parts (a), (b) and (c) of this exclusion do not apply (1) to the named
insured’s products where the insured has relinquished physical possession of
such products to others, or (2) where the property damage arises out of the
completed operations hazard,


 

 

 

 

 

 

(v)

property which is being transported by the insured by automobile, mobile
equipment or team, including the loading or unloading thereof.

Liab 6924

--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 600E

 

Policy No. CBP  98131

PART VI — COMPREHENSIVE GENERAL LIABILITY INSURANCE
DECLARATIONS

The insurance afforded is only with respect to such of the following coverages
as are indicated by a limit of liability. The limit of the company’s liability
against each such coverage shall be as stated herein, subject to all the terms
of this policy having reference thereto.

 

 

 

 

 

 

 

 

 

COVERAGES AND LIMITS OF LIABILITY

 

 

 

 

 

 

 

 

 

Coverage A
Bodily Injury Liability

 

Coverage B
Property Damage Liability

 

 

 

 

 

 

 

 

 

each person

 

each occurrence

 

aggregate

 

each occurrence

 

aggregate

$100,000.00

 

$300,000.00

 

$300,000.00

 

$100,000.00

 

$100,000.00

Audit Period: Annual, unless otherwise stated.

 

 

 

 

 

 

The named insured is:

individual  o;

partnership  o;

corporation  x;

joint venture  o;

other (specify)—

 

Location of all premises owned by, rented to or controlled by the named insured.
(Enter “same” if same location as address shown on page 1 of the
policy.)___________________________________________________________

 

Interest of named insured in such premises. (Describe interest, such as “owner”,
“general lessee” or “tenant”.)

 

 

Part occupied by named
insured__________________________________________________________________________

 

 

 

Forms and Endorsements made a part of Part VI at time of issue: CBP 6005D

 

CBP 634E, CBP 644, CBP 678E, SPECIAL ENDORSEMENT A AND B

 

When used as a premium basis:

 

 

(1)

“admissions” means the total number of persons, other than employees of the
named insured, admitted to the event insured or to events conducted on the
premises whether on paid admission tickets, complimentary tickets or passes;

 

 

(2)

“cost” means the total cost to the named insured with respect to operations
performed for the named insured during the policy period by independent
contractors of all work let or sub-let in connection with each specific project,
including the cost of all labor, materials and equipment furnished, used or
delivered for use in the execution of such work, whether furnished by the owner,
contractor or subcontractor, including all fees, allowances, bonuses or
commissions made, paid or due;

 

 

(3)

“receipts” means the gross amount of money charged by the named insured for such
operations by the named insured or by others during the policy period as are
rated on a receipts basis other than receipts from telecasting, broadcasting or
motion pictures, and includes taxes, other than taxes which the named insured
collects as a separate item and remits directly to a governmental division;

 

 

(4)

“remuneration” means the entire remuneration earned during the policy period by
proprietors and by all employees of the named insured, other than chauffeurs
(except operators of mobile equipment) and aircraft pilots and co-pilots,
subject to any overtime earnings or limitation of remuneration rule applicable
in accordance with the manuals in use by the company;

 

 

(5)

“sales” means the gross amount of money charged by the named insured or by
others trading under his name for all goods and products sold or distributed
during the policy period and charged during the policy period for installation,
servicing or repair, and includes taxes, other than taxes which the named
insured and such others collect as a separate item and remit directly to a
governmental division.

CBP 600 E—Dec. (Pac)—Incomplete without pages GL-2 through GL-10

GL-1

--------------------------------------------------------------------------------



COMPREHENSIVE GENERAL LIABILITY INSURANCE

          The Company, in consideration of the payment of the premium, in
reliance upon the statements in the declarations of this endorsement made a part
hereof and subject to all of the terms of this endorsement, agrees with the
named insured as follows:

 

 

 

 

 

I.

COVERAGE A—BODILY INJURY LIABILITY

 

 

 

COVERAGE B—PROPERTY DAMAGE LIABILITY

 

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of

 

 

 

 

A.

bodily injury or

 

B.

property damage

to which this insurance applies, caused by an occurrence, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such bodily injury or property damage, even if any of the
allegations of the suit are groundless, false or fraudulent, and may make such
investigation and settlement of any claim or suit as it deems expedient, but the
company shall not be obligated to pay any claim or judgment or to defend any
suit after the applicable limit of the company’s liability has been exhausted by
payment of judgments or settlements.

Exclusions

          This insurance does not apply:

 

 

 

(a)

to liability assumed by the insured under any contract or agreement except an
incidental contract; but this exclusion does not apply to a warranty of fitness
or quality of the named insured’s products or a warranty that work performed by
or on behalf of the named insured will be done in a workmanlike manner;

 

 

(b)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of

 

(1)

any automobile or aircraft owned or operated by or rented or loaned to the named
insured, or

 

(2)

any other automobile or aircraft operated by any person in the course of his
employment by the named insured;

 

 

 

 

but this exclusion does not apply to the parking of an automobile on premises
owned by, rented to or controlled by the named insured or the ways immediately
adjoining, if such automobile is not owned by or rented or loaned to the named
insured;

 

 

(c)

to bodily injury or property damage arising out of and in the course of the
transportation of mobile equipment by an automobile owned or operated by or
rented or loaned to the named insured;

 

 

(d)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of any watercraft, if the bodily injury or
property damage occurs away from premises owned by, rented to or controlled by
the named insured; but this exclusion does not apply to bodily injury or
property damage included within the products hazard or the completed operations
hazard or resulting from operations performed for the named insured by
independent contractors or to liability assumed by the insured under an
incidental contract;

 

 

(e)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing, with respect to

 

 

 

(1)

liability assumed by the insured under an incidental contract, or

 

(2)

expenses for first aid under the Supplementary Payments provision;

 

 

 

(f)

to bodily injury or property damage for which the insured or his indemnitee may
be held liable, as a person or organization engaged in the business of
manufacturing, distributing, selling or serving alcoholic beverages or as an
owner or lessor of premises used for such purposes, by reason of the selling,
serving or giving of any alcoholic beverage

 

 

 

 

(1)

in violation of any statute, ordinance or regulation,

 

(2)

to a minor,

 

(3)

to a person under the influence of alcohol, or

 

(4)

which causes or contributes to the intoxication of any person;

GL-2

--------------------------------------------------------------------------------




 

 

 

(g)

to any obligation for which the insured or any carrier as his insurer may be
held liable under any workmen’s compensation, unemployment compensation or
disability benefits law, or under any similar law;

 

 

(h)

to bodily injury to any employee of the insured arising out of and in the course
of his employment by the insured; but this exclusion does not apply to liability
assumed by the insured under an incidental contract;

 

 

(i)

to property damage to

 

 

 

(1)

property owned or occupied by or rented to the insured,

 

(2)

property used by the insured, or

 

(3)

property in the care, custody or control of the insured or as to which the
insured is for any purpose exercising physical control;

 

 

 

but parts (2) and (3) of this exclusion do not apply with respect to liability
under a written sidetrack agreement and part (3) of this exclusion does not
apply with respect to property damage (other than to elevators) arising out of
the use of an elevator at premises owned by, rented to or controlled by the
named insured;

 

 

(j)

to property damage to premises alienated by the named insured arising out of
such premises or any part thereof;

 

 

(k)

to bodily injury or property damage resulting from the failure of the named
insured’s products or work completed by or for the named insured to perform the
function or serve the purpose intended by the named insured, if such failure is
due to a mistake or deficiency in any design, formula, plan, specifications,
advertising material or printed instructions prepared or developed by any
insured; but this exclusion does not apply to bodily injury or property damage
resulting from the active malfunctioning of such products or work;

 

 

(1)

to property damage to the named insured’s products arising out of such products
or any part of such products;

 

 

(m)

to property damage to work performed by or on behalf of the named insured
arising out of the work or any portion thereof, or out of materials, parts or
equipment furnished in connection therewith;

 

 

(n)

to damages claimed for the withdrawal, inspection, repair, replacement, or loss
of use of the named insured’s products or work completed by or for the named
insured or of any property of which such products or work form a part, if such
products, work or property are withdrawn from the market or from use because of
any known or suspected defect or deficiency therein.

 

 

II. PERSONS INSURED

 

 

Each of the following is an insured under this endorsement to the extent set
forth below:

 

 

(a)

if the named insured is designated in the declarations as an individual, the
person so designated but only with respect to the conduct of a business of which
he is the sole proprietor;

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

(c)

if the named insured is designated in the declaration as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such;

 

 

(d)

any person (other than an employee of the named insured) or organization while
acting as real estate manager for the named insured; and

 

 

(e)

with respect to the operation, for the purpose of locomotion upon a public
highway, of mobile equipment registered under any motor vehicle registration
law,

 

 

 

(i)

an employee of the named insured while operating any such equipment in the
course of his employment, and

 

(ii)

any other person while operating with the permission of the named insured any
such equipment registered in the name of the named insured and any person or
organization legally responsible for such operation, but only if there is no
other valid and collectible insurance available, either on a primary or excess
basis, to such person or organization;

CBP 600E(Pac) Incomplete without CBP 600E-Dec.(Pac)

GL-3

--------------------------------------------------------------------------------




 

 

 

 

provided that no person or organization shall be an insured under this paragraph
(e) with respect to:

 

 

 

 

(1)

bodily injury to any fellow employee of such person injured in the course of his
employment, or

 

(2)

property damage to property owned by, rented to, in charge of or occupied by the
named insured or the employer of any person described in subparagraph (ii).

 

 

 

          This insurance does not apply to bodily injury or property damage
arising out of the conduct of any partnership or joint venture of which the
insured is a partner or member and which is not designated in this endorsement
as a named insured.

 

III. LIMITS OF LIABILITY

 

          Regardless of the number of (1) insureds under this endorsement, (2)
persons or organizations who sustain bodily injury or property damage, or (3)
claims made or suits brought on account of bodily injury or property damage, the
company’s liability under this endorsement is limited as follows:

 

          Coverage A—The limit of bodily injury liability stated in the
declarations as applicable to “each person” is the limit of the company’s
liability for all damages because of bodily injury sustained by one person as
the result of any one occurrence; but subject to the above provision respecting
“each person”, the total liability of the company for all damages because of
bodily injury sustained by two or more persons as the result of any one
occurrence shall not exceed the limit of bodily injury liability stated in the
declarations as applicable to “each occurrence”.

 

          Subject to the above provisions respecting “each person” and “each
occurrence”, the total liability of the company for all damages because of (1)
all bodily injury included within the completed operations hazard and (2) all
bodily injury included within the products hazard shall not exceed the limit of
bodily injury liability stated in the declarations as “aggregate”.

 

          Coverage B—The total liability of the company for all damages because
of all property damage sustained by one or more persons or organizations as the
result of any one occurrence shall not exceed the limit of property damage
liability stated in the declarations as applicable to “each occurrence”.

 

          Subject to the above provision respecting “each occurrence” the total
liability of the company for all damages because of all property damage to which
this coverage applies and described in any of the numbered subparagraphs below
shall not exceed the limit of property damage liability stated in the
declarations as “aggregate”:

 

 

(1)

all property damage arising out of premises or operations rated on a
remuneration basis or contractor’s equipment rated on a receipts basis,
including property damage for which liability is assumed under any incidental
contract relating to such premises or operations, but excluding property damage
included in subparagraph (2) below;

 

 

 

 

(2)

all property damage arising out of and occurring in the course of operations
performed for the named insured by independent contractors and general
supervision thereof by the named insured, including any such property damage for
which liability is assumed under any incidental contract relating to such
operations, but this subparagraph (2) does not include property damage arising
out of maintenance or repairs at premises owned by or rented to the named
insured or structural alterations at such premises which do not involve changing
the size of or moving buildings or other structures;

 

 

 

 

(3)

all property damage included within the products hazard and all property damage
included within the completed operations hazard.

 

 

 

          Such aggregate limit shall apply separately to the property damage
described in subparagraphs (1), (2) and (3) above, and under subparagraphs (1)
and (2), separately with respect to each project away from premises owned by or
rented to the named insured.

 

          Coverages A and B—For the purpose of determining the limit of the
company’s liability, all bodily injury and property damage arising out of
continuous or repeated exposure to substantially the same general conditions
shall be considered as arising out of one occurrence.

 

          The limits of the company’s liability shall apply separately to each
consecutive annual period comprising the policy period.

 

IV. POLICY PERIOD; TERRITORY

 

          This insurance applies only to bodily injury or property damage which
occurs during the policy period as shown on page 1 of the policy of which this
endorsement is a part, within the policy territory.

GL-4

--------------------------------------------------------------------------------



V. SUPPLEMENTARY PAYMENTS

 

 

 

The company will pay, in addition to the applicable limit of liability:

 

 

(a)

all expenses incurred by the company, all costs taxed against the insured in any
suit defended by the company and all interest on the entire amount of any
judgment therein which accrues after entry of the judgment and before the
company has paid or tendered or deposited in court that part of the judgment
which does not exceed the limit of the company’s liability thereon;

 

 

(b)

premiums on appeal bonds required in any such suit, premiums on bonds to release
attachments in any such suit for an amount not in excess of the applicable limit
of liability of this endorsement, and the cost of bail bonds required of the
insured because of accident or traffic law violation arising out of the use of
any vehicle to which this endorsement applies, not to exceed $250 per bail bond,
but the company shall have no obligation to apply for or furnish any such bonds;

 

 

(c)

expenses incurred by the insured for first aid to others at the time of an
accident, for bodily injury to which this endorsement applies;

 

 

(d)

reasonable expenses incurred by the insured at the company’s request, including
actual loss of wages or salary (but not loss of other income) not to exceed $25
per day because of his attendance at hearings or trials at such request.

VI. DEFINITIONS

          When used in this endorsement (including endorsements forming a part
hereof):

          “automobile” means a land motor vehicle, trailer or semi-trailer
designed for travel on public roads (including any machinery or apparatus
attached thereto), but does not include mobile equipment;

          “bodily injury” means bodily injury, sickness or disease sustained by
any person;

          “completed operations hazard” includes bodily injury and property
damage arising out of operations or reliance upon a representation or warranty
made at any time with respect thereto, but only if the bodily injury or property
damage occurs after such operations have been completed or abandoned and occurs
away from premises owned by or rented to the named insured. “Operations” include
materials, parts or equipment furnished in connection therewith. Operations
shall be deemed completed at the earliest of the following times:

 

 

(1)

when all operations to be performed by or on behalf of the named insured under
the contract have been completed,

 

 

(2)

when all operations to be performed by or on behalf of the named insured at the
site of the operations have been completed, or

 

 

(3)

when the portion of the work out of which the injury or damage arises has been
put to its intended use by any person or organization other than another
contractor or subcontractor engaged in performing operations for a principal as
a part of the same project.

          Operations which may require further service or maintenance work, or
correction, repair or replacement because of any defect or deficiency, but which
are otherwise complete, shall be deemed completed.

          The completed operations hazard does not include bodily injury or
property damage arising out of

 

 

(a)

operations in connection with the transportation of property, unless the bodily
injury or property damage arises out of a condition in or on a vehicle created
by the loading or unloading thereof,

 

 

(b)

the existence of tools, uninstalled equipment or abandoned or unused materials,
or

 

 

(c)

operations for which the classification stated in the policy or in the company’s
manual specifies “including completed operations”;

          “damages” includes damages for death and for care and loss of services
resulting from bodily injury and damages for loss of use of property resulting
from property damage;

           “elevator” means any hoisting or lowering device to connect floors or
landings, whether or not in service, and all appliances thereof including any
car, platform, shaft, hoistway, stairway, runway, power equipment and machinery;
but does not include an automobile servicing hoist, or a hoist without a
platform outside a building if without mechanical power or if not attached to
building walls, or a hod or material hoist used in alteration, construction or
demolition operations, or an inclined conveyor used exclusively for carrying

GL-5

--------------------------------------------------------------------------------



property or a dumbwaiter used exclusively for carrying property and having a
compartment height not exceeding four feet;

          “incidental contract” means any written (1) lease of premises, (2)
easement agreement, except in connection with construction or demolition
operations on or adjacent to a railroad, (3) undertaking to indemnify a
municipality required by municipal ordinance, except in connection with work for
the municipality, (4) sidetrack agreement, or (5) elevator maintenance
agreement;

          “insured” means (1) with respect to coverages A and B any person or
organization qualifying as an insured in the “Persons Insured” provision of this
endorsement and (2) with respect to other coverages any person or organization
qualifying as an insured in the “Persons Insured” provision of the endorsement
affording such coverage. The insurance afforded applies separately to each
insured against whom claim is made or suit is brought, except with respect to
the limits of the company’s liability;

          “mobile equipment” means a land vehicle (including any machinery or
apparatus attached thereto), whether or not self-propelled, (1) not subject to
motor vehicle registration, or (2) maintained for use exclusively on premises
owned by or rented to the named insured, including the ways immediately
adjoining, or (3) designed for use principally off public roads, or (4) designed
or maintained for the sole purpose of affording mobility to equipment of the
following types forming an integral part of or permanently attached to such
vehicle: power cranes, shovels, loaders, diggers and drills; concrete mixers
(other than the mix-in-transit type); graders, scrapers, rollers and other road
construction or repair equipment; air-compressors, pumps and generators,
including spraying, welding and building cleaning equipment; and geophysical
exploration and well servicing equipment;

          “named insured” means the person or organization named on page 1 of
this policy;

          “named insured’s products” means goods or products manufactured, sold,
handled or distributed by the named insured or by others trading under his name,
including any container thereof (other than a vehicle), but “named insured’s
products” shall not include a vending machine or any property other than such
container, rented to or located for use of others but not sold;

          “occurrence” means an accident, including injurious exposure to
conditions, which results, during the policy period, in bodily injury or
property damage neither expected nor intended from the standpoint of the
insured;

          “policy territory” means

 

 

(1)

the United States of America, its territories or possessions, or Canada, or

 

 

(2)

international waters or air space, provided the bodily injury or property damage
does not occur in the course of travel or transportation to or from any other
country, state or nation, or

 

 

(3)

anywhere in the world with respect to damages because of bodily injury or
property damage arising out of a product which was sold for use or consumption
within the territory described in paragraph (1) above, provided the original
suit for such damages is brought within such territory;

          “products hazard” includes bodily injury and property damage arising
out of the named insured’s products or reliance upon a representation or
warranty made at any time with respect thereto, but only if the bodily injury or
property damage occurs away from premises owned by or rented to the named
insured and after physical possession of such products has been relinquished to
others;

          “property damage” means injury to or destruction of tangible property.

VII. CONDITIONS

          1. Premium: An estimated premium for this endorsement has been used as
a factor in the computation of the Provisional premium for this policy. The
actual premium for the insurance afforded by this endorsement, determined in
accordance with the Company’s rules, rates, rating plans, premium and minimum
premiums applicable to this insurance, shall be included as a factor in the
computation of the earned premium for this policy.

          The named insured shall maintain records of such information as is
necessary for premium computation, and shall send copies of such records to the
company at the end of the policy period and at such times during the policy
period as the company may direct.

          2. Financial Responsibility Laws: When this endorsement is certified
as proof of financial responsibility for the future under the provisions of any
motor vehicle financial responsibility law, such insurance as is afforded by
this endorsement for bodily injury liability or for property damage liability
shall comply with the

GL-6

--------------------------------------------------------------------------------



provisions of such law to the extent of the coverage and limits of liability
required by such law. The insured agrees to reimburse the company for any
payment made by the company which it would not have been obligated to make under
the terms of this endorsement except for the agreement contained in this
paragraph.

          3. Insured’s Duties in the Event of Occurrence, Claim or Suit:

 

 

(a)

In the event of an occurrence, written notice containing particulars sufficient
to identify the insured and also reasonably obtainable information with respect
to the time, place and circumstances thereof, and the names and addresses of the
injured and of available witnesses, shall be given by or for the insured to the
company or any of its authorized agents as soon as practicable. The named
insured shall promptly take at his expense all reasonable steps to prevent other
bodily injury or property damage from arising out of the same or similar
conditions, but such expense shall not be recoverable under this endorsement.

 

 

(b)

If claim is made or suit is brought against the insured, the insured shall
immediately forward to the company every demand, notice, summons or other
process received by him or his representative.

 

 

(c)

The insured shall cooperate with the company and, upon the company’s request,
assist in making settlements, in the conduct of suits and in enforcing any right
of contribution or indemnity against any person or organization who may be
liable to the insured because of bodily injury or property damage with respect
to which insurance is afforded under this endorsement; and the insured shall
attend hearings and trials and assist in securing and giving evidence and
obtaining the attendance of witnesses. The insured shall not, except at his own
cost, voluntarily make any payment, assume any obligation or incur any expense
other than for first aid to others at the time of accident.

          4. Action Against Company: No action shall lie against the company
unless, as a condition precedent thereto, there shall have been full compliance
with all of the terms of this endorsement, nor until the amount of the insured’s
obligation to pay shall have been finally determined either by judgment against
the insured after actual trial or by written agreement of the insured, the
claimant and the company.

          Any person or organization or the legal representative thereof who has
secured such judgment or written agreement shall thereafter be entitled to
recover under this endorsement to the extent of the insurance afforded by this
endorsement. No person or organization shall have any right under this
endorsement to join the company as a party to any action against the insured to
determine the insured’s liability, nor shall the company be impleaded by the
insured or his legal representative. Bankruptcy or insolvency of the insured or
of the insured’s estate shall not relieve the company of any of its obligations
hereunder.

          5. Other Insurance: The insurance afforded by this endorsement is
primary insurance, except when stated to apply in excess of or contingent upon
the absence of other insurance. When this insurance is primary and the insured
has other insurance which is stated to be applicable to the loss on an excess or
contingent basis, the amount of the company’s liability under this endorsement
shall not be reduced by the existence of such other insurance.

          When both this insurance and other insurance apply to the loss on the
same basis, whether primary, excess or contingent, the company shall not be
liable under this endorsement for a greater proportion of the loss than that
stated in the applicable contribution provision below:

 

 

(a)

Contribution by Equal Shares. If all of such other valid and collectible
insurance provides for contribution by equal shares, the company shall not be
liable for a greater proportion of such loss than would be payable if each
insurer contributes an equal share until the share of each insurer equals the
lowest applicable limit of liability under any one policy or the full amount of
the loss is paid, and with respect to any amount of loss not so paid the
remaining insurers then continue to contribute equal shares of the remaining
amount of the loss until each such insurer has paid its limit in full or the
full amount of the loss is paid.

 

 

(b)

Contribution by Limits. If any of such other insurance does not provide for
contribution by equal shares, the company shall not be liable for a greater
proportion of such loss than the applicable limit of liability under this
endorsement for such loss bears to the total applicable limit of liability of
all valid and collectible insurance against such loss.

          6. Subrogation: In the event of any payment under this endorsement,
the company shall be subrogated to all the insured’s rights of recovery therefor
against any person or organization and the insured shall execute and deliver
instruments and papers and do whatever else is necessary to secure such rights.
The insured shall do nothing after loss to prejudice such rights.

GL-7

--------------------------------------------------------------------------------



          7. Changes: Notice to any agent or knowledge possessed by any agent or
by any other person shall not effect a waiver or a change in any part of this
endorsement or estop the company from asserting any right under the terms of
this endorsement; nor shall the terms of this endorsement be waived or changed,
except by endorsement issued to form a part of this endorsement, signed by a
duly authorized representative of the company.

          8. Assignment: Assignment of interest under this endorsement shall not
bind the company until its consent is endorsed hereon; if, however, the named
insured shall die, such insurance as is afforded by this endorsement shall apply
(1) to the named insured’s legal representative, as the named insured, but only
while acting within the scope of his duties as such, and (2) with respect to the
property of the named insured, to the person having proper temporary custody
thereof, as insured, but only until the appointment and qualification of the
legal representative.

          9. Cancellation: This endorsement may be cancelled in accordance with
the cancellation provisions on page 2 of the policy of which it forms a part.

          10. Declarations: By acceptance of this endorsement, the named insured
agrees that the statements in the declarations are his agreements and
representations, that this endorsement is issued in reliance upon the truth of
such representations and that this endorsement embodies all agreements existing
between himself and the company or any of its agents relating to this insurance.

          11. None of the provisions, stipulations and other terms of the policy
to which this endorsement is attached shall apply to insurance hereunder except
as expressly provided in this endorsement. All the General Provisions of the
policy apply to this endorsement except those specifically stated to apply only
to other parts.

GL-8

--------------------------------------------------------------------------------




 

 

 

 

Endorsement No. CBP 6005D

 

 

 

 

NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT

 

 

 

 

Broad Form

 

 

 

 

          This endorsement forms part of Part VI and modifies the provisions of
the policy relating to Comprehensive General Liability Insurance and Medical
Payments Insurance.

 

 

 

 

 

          I. Subject to the provisions of paragraph III of this endorsement, it
is agreed that the policy and any endorsement used therewith, regardless of
whether such endorsement makes the policy exclusions inapplicable, does not
apply:

 

 

 

 

 

A.

Under any Liability Coverage, to bodily injury or property damage

 

 

 

 

 

 

(1)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

 

 

 

 

 

(2)

resulting from the hazardous properties of nuclear material and with respect to
which (a) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (b) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

 

 

 

 

B.

Under any Medical Payments Coverage, or under any Supplementary Payments
provision relating to first aid, to expenses incurred with respect to bodily
injury resulting from the hazardous properties of nuclear material and arising
out of the operation of a nuclear facility by any person or organization.

 

 

 

 

 

C.

Under any Liability Coverage, to bodily injury or property damage resulting from
the hazardous properties of nuclear material, if

 

 

 

 

 

 

(1)

the nuclear material (a) is at any nuclear facility owned by, or operated by or
on behalf of, an insured, or (b) has been discharged or dispersed therefrom;

 

 

 

 

 

 

(2)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 

 

 

 

 

 

(3)

the bodily injury or property damage arises out of the furnishing by an insured
of services, materials, parts or equipment in connection with the planning,
construction, maintenance, operation or use of any nuclear facility, but if such
facility is located within the United States of America, its territories or
possessions or Canada, this exclusion (3) applies only to property damage to
such nuclear facility and any property thereat.

 

 

 

 

 

 

II. As used in this endorsement:

 

 

 

 

 

“hazardous properties” include radioactive, toxic or explosive properties;

 

 

 

 

 

“nuclear material” means source material, special nuclear material or byproduct
material;

 

 

 

 

 

“source material”, “special nuclear material”, and “byproduct material” have the
meanings given them in the Atomic Energy Act of 1954 or in any law amendatory
thereof;

 

 

 

 

 

“spent fuel” means any fuel element or fuel component, solid or liquid, which
has been used or exposed to radiation in a nuclear reactor;

 

 

 

 

 

“waste” means any waste material (1) containing byproduct material and (2)
resulting from the operation by any person or organization of any nuclear
facility included within the definition of nuclear facility under paragraph (a)
or (b) thereof;

GL-9

--------------------------------------------------------------------------------




 

 

“nuclear facility” means

 

 

(a)

any nuclear reactor,

 

 

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste,

 

 

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations;

 

 

“nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material;

 

 

“property damage” includes all forms of radioactive contamination of property.

 

 

          III. The provisions of this endorsement do not apply to Comprehensive
Personal and Farmer’s Comprehensive Personal Insurance.

GL-10

--------------------------------------------------------------------------------




 

 

 

SPECIAL ENDORSEMENT A

 

POLICY NO. LX 98131

ADDITIONAL INSURED - PART VI

 

 

IT IS AGREED THAT SUCH INSURANCE AS IS AFFORDED BY PART VI OF THE POLICY APPLIES
TO THE ORGANIZATIONS NAMED BELOW:

 

 

1.

THE BUNKER HILL COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND OPERATION OF THE
STAR MINE

 

 

2.

AMERICAN SMELTING AND REFINING COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND
OPERATION OF THE MORNING MINE

 

 

3.

NEW PARK MINING COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND OPERATION OF THE
MAYFLOWER MINE.

 

 

4.

RUBY HILL MINING COMPANY

 

 

5.

NEWMONT MINING COMPANY

 

 

6.

SILVER EUREKA CORPORATION

 

 

7.

CYPRESS EXPLORATION CORPORATION

 

 

8.

RICHMOND-EUREKA MINING COMPANY

 

 

THE INTEREST OF ADDITIONAL INSURED 4, 5, 6, 7 AND 8 APPLY ONLY AS RESPECT THE
OWNERSHIP AND OPERATION OF THE RUBY HILL MINE AND/OR THE RUBY HILL PROJECT.

CBP 17

--------------------------------------------------------------------------------




 

 

 

Policy No. CBP        98131

POLICY CHANGE ENDORSEMENT

Applying to Part          V & VI          

ADDITIONAL INSURED

 

 

 

 

IT IS UNDERSTOOD AND AGREED THAT EL PASO NATURAL GAS COMPANY, A DELAWARE
CORPORATION, BUT ONLY INSOFAR AS OPERATION, CONDUCTED BY THE HECLA MINING
COMPANY, AT OR IN CONNECTION WITH THE LAKESHORE PROJECT, PINAL COUNTY, ARIZONA
MAY BE CONCERN, IS HEREBY NAMED AS AN ADDITIONAL INSURED.

 

 

 

 

 

IT IS FURTHER UNDERSTOOD AND AGREED THAT THIS ENDORSEMENT DOES NOT EXTEND
COVERAGE OF ANY TYPE TO EL PASO NATURAL GAS COMPANY IN CONNECTION WITH ITS
TEMPORARY USE OF THE LAKESHORE FACILITIES UNDER THE LEASE BACK AGREEMENT WITH
HECLA MINING COMPANY.

 




 

 

 

 

 

 

HECLA MINING COMPANY

 

 

 

 

 

 

X

   [ILLEGIBLE] [a112956015_v1.jpg]

 

 

 

     SIGNATURE OF THE INSURED

 

 

 

     assistant Secretary

 

          This endorsement shall not be binding upon the company unless
countersigned by a duly authorized representative of the company.

          This endorsement forms a part of the above-numbered policy and applies
as of the effective time and date stated below.

          

 

POLICY ISSUED TO

                                             HECLA MINING COMPANY


 

 

By

THE CONTINENTAL INSURANCE COMPANY

 

(Insert Name of Company)


 

 

 

 

 

 

 

THIS ENDORSEMENT EFFECTIVE

JUNE 24

, 19

69

AT

NOON

 .M.

 

 

 

 

(Hour and Minute)

 

 

 

 

 

 

 

 

McGOVERN - CARROLL - CAVERLY

 

COUNTERSIGNED BY

     By

[-s-John M. Shipley] [a112956016_v1.jpg]

 

 

Authorized Representative

 

PAC CBP 3067A

--------------------------------------------------------------------------------




 

 

 

POLICY NO. CBP 98131


 

 

 

POLICY CHANGE ENDORSEMENT

 

 

 

APPLYING TO PART V & VI

 

 

 

ADDITIONAL INSURED

IT IS UNDERSTOOD AND AGREED THAT THE PAPAGO INDIAN TRIBE IS NAMED AS AN
ADDITIONAL INSURED AS RESPECTS THE LAKESHORE PROJECT, PINAL COUNTY, ARIZONA

POLICY ISSUED TO: HECLA MINING COMPANY

BY: THE CONTINENTAL INSURANCE COMPANY

THIS ENDORSEMENT EFFECTIVE: SEPTEMBER 12, 1969

 

 

 

 

 

 

 

McGOVERN - CARROLL - CAVERLY

 

COUNTERSIGNED BY: 

     By

  [-s-John M. Shipley] [a112956017_v1.jpg]

 


 

 

 

 

 

 

COUNTERSIGNED:

 

 

By

[-s-John M. Shipley] [a112956018_v1.jpg]

 

 

 

 

(JOHN M. SHIPLEY)

 

 

 

RESIDENT STATE AGENT AT

 

 

 

COEUR D’ALENE, IDAHO

 

CBP 17

--------------------------------------------------------------------------------




CBP 98131

POLICY CHANGE ENDORSEMENT

APPLYING TO PART V AND VI

IT IS HEREBY UNDERSTOOD AND AGREED THAT THE ENDORSEMENTS NAMING

EL PASO NATURAL GAS COMPANY &
PAPAGO INDIAN TRIBE                           

AS ADDITIONAL NAMED INSUREDS IN CONNECTION WITH THE LAKESHORE PROJECT, PINAL
COUNTY, ARIZONA ARE DELETED IN THEIR ENTIRETY.

POLICY ISSUED TO: HECLA MINING COMPANY
BY THE CONTINENTAL INSURANCE COMPANY
THIS ENDORSEMENT EFFECTIVE JANUARY 1, 1970

 

 

 

 

McGOVERN-CARROLL-CAVERLY

 

COUNTERSIGNED BY    

(Signature) [a112956019_v1.jpg]

 


[ILLEGIBLE] 17

--------------------------------------------------------------------------------



PACIFIC INSURANCE COMPANY

A Stock Company

160 PINE STREET, SAN FRANCISCO, CALIFORNIA 94111

 

 

COMPREHENSIVE BUSINESS POLICY

No. CBP 94227


Amount:   (As stated in Schedules.)

 

Provisional Premium

Policy Term:   Three Years

 

$ 284,500.00 if paid in advance.

Inception:    JANUARY 1, 1972         

 

$ 99,446.00 each installment, if paid in installments.

Expiration:  JANUARY 1, 1975           

 



INSURED’S NAME AND MAILING ADDRESS

1. HECLA MINING COMPANY. 2. HECLA MINING COMPANY OF CANADA, LTD., 3. NEW PARK
MINING COMPANY WITH RESPECT TO THE MAYFLOWER MINE, WASATCH COUNTY, UTAH ONLY, 4.
CONSOLIDATED SILVER CORPORATION AND AMERICAN SMELTING AND REFINING COMPANY, WITH
RESPECT TO THE CONSIL PROJECT (FORMERLY SILVER SUMMITT MINE), LOSS, IF ANY, TO
BE ADJUSTED WITH AND PAYABLE TO HECLA MINING COMPANY. P.O. BOX 320, HECLA
OPERATING CO.     WALLACE, IDAHO 83873

Insurance is afforded only under those parts of the policy designated by the
word “Included” opposite such part below. The insurance afforded under any part
is only in the amounts and to the extent set forth in such part, subject to all
the terms of the policy having reference thereto.

 

 

 

Part I

Fire, Lightning, Windstorm and Hail, Explosion, Riot, Riot attending a Strike,
Civil Commotion, Aircraft and Vehicles, Sonic Shock Waves, Smoke, Vandalism and
Malicious Mischief, Sprinkler Leakage, Elevator Collision, Accident to an Object
(Steam Boiler, Fired Pressure Vessel or Electric Steam Generator)

INCLUDED

 

Part I
(Optional)

Unfired Vessels and Machinery

INCLUDED

Part II

Business Income

INCLUDED

Part III

Inland Marine

 

Part IV

Automobile Physical Damage

INCLUDED

Part V

Comprehensive Automobile Liability

INCLUDED

Part VI

Comprehensive General Liability

INCLUDED

Part VII

Crime

INCLUDED

Part VIII

BROAD FORM EXCESS POLICY

INCLUDED

IN CONSIDERATION OF THE PROVISIONS AND STIPULATIONS HEREIN OR ADDED HERETO AND
OF the premium above specified, this Company for the term of years specified
above from inception date shown above At Noon (Standard Time) to expiration date
shown above At Noon (Standard Time) at location of property involved, to an
amount not exceeding the amount(s) above specified, does insure the insured
named above and legal representatives, to the extent of the actual cash value of
the property at the time of loss, but not exceeding the amount which it would
cost to repair or replace the property with material of like kind and quality
within a reasonable time after such loss, without allowance for any increased
cost of repair or reconstruction by reason of any ordinance or law regulating
construction or repair, and without compensation for loss resulting from
interruption of business or manufacture, nor in any event for more than the
interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING AND BY
REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY,
EXCEPT AS HEREINAFTER PROVIDED, to the property described hereinafter while
located or contained as described in this policy, or pro rata for five days at
each proper place to which any of the property shall necessarily be removed for
preservation from the perils insured against in this policy, but not elsewhere.
Assignment of this policy shall not be valid except with the written consent of
this Company.
This policy is made and accepted subject to the foregoing provisions and
stipulations and those hereinafter stated, which are hereby made a part of this
policy, together with such other provisions, stipulations and agreements as may
be added hereto, as provided in this policy.

 

 

 

 

Countersignature Date JANUARY 1, 1972

 

Agency at    SPOKANE, WASHINGTON

 

 

 

(Signature) [a112956020_v1.jpg] 

Agent

 

 

FRED S. JAMES OF WASHINGTON

 

 

 

 

70 CBP-1 N.Y.

Page 1

--------------------------------------------------------------------------------




 

Concealment, fraud.

This entire policy shall be void if, whether before [ILLEGIBLE], the insured has
wilfully [ILLEGIBLE] any material fact or circumstance concerning this insurance
or the subject thereof, or the interest of the insured therein, or in case of
any fraud or false swearing by the insured relating thereto.

 

Uninsurable and excepted property.

This policy shall not cover accounts, bills, currency, deeds, evidences of debt,
money or securities; nor, unless specifically named hereon in writing, bullion
or manuscripts.

 

Perils not included.

This Company shall not be liable for loss by fire or other perils insured
against in this policy caused, directly or indirectly, by: (a) enemy attack by
armed forces, including action taken by military, naval or air forces in
resisting an actual or an immediately impending enemy attack; (b) invasion; (c)
insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power;
(h) order of any civil authority except acts of destruction at the time of and
for the purpose of preventing the spread of fire, provided that such fire did
not originate from any of the perils excluded by this policy; (i) neglect of the
insured to use all reasonable means to save and preserve the property at and
after a loss, or when the property is endangered by fire in neighboring
premises; (j) nor shall this Company be liable for loss by theft.

 

Other Insurance.

Other insurance may be prohibited or the amount of insurance may be limited by
endorsement attached hereto.

 

Conditions suspending or restricting insurance. Unless otherwise provided in
writing added hereto this Company shall not be liable for loss occurring

 

(a) while the hazard is increased by any means within the control or knowledge
of the insured; or

 

(b) while a described building, whether intended for occupancy by owner or
tenant, is vacant or unoccupied beyond a period of sixty consecutive days; or

 

(c) as a result of explosion or riot, unless fire ensue, and in that event for
loss by fire only.

 

Other perils or subjects.

Any other peril to be insured against or subject of insurance to be covered in
this policy shall be by endorsement in writing hereon or added hereto.

 

Added provisions.

The extent of the application of insurance under this policy and of the
contribution to be made by this Company in case of loss, and any other provision
or agreement not inconsistent with the provisions of this policy, may be
provided for in writing added hereto, but no provision may be waived except such
as by the terms of this policy is subject to change.

 

Waiver provisions.

No permission affecting this insurance shall exist, or waiver of any provision
be valid, unless granted herein or expressed in writing added hereto. No
provision, stipulation or forfeiture shall be held to be waived by any
requirement or proceeding on the part of this Company relating to appraisal or
to any examination provided for herein.

 

Cancellation of policy.

This policy shall be cancelled at any time at the request of the insured, in
which case this Company shall, upon demand and surrender of this policy, refund
the excess of paid premium above the customary short rates for the expired time.
This policy may be cancelled at any time by this Company by giving to the
insured a five days’ written notice of cancellation with or without tender of
the excess of paid premium above the pro rata premium for the expired time,
which excess, if not tendered, shall be refunded on demand. Notice of
cancellation shall state that said excess premium (if not tendered) will be
refunded on demand.

 

Mortgagee interests and obligations.

If loss hereunder is made payable, in whole or in part, to a designated
mortgagee not named herein as the insured, such interest in this policy may be
cancelled by giving to such mortgagee a ten days’ written notice of
cancellation.

If the insured fails to render proof of loss such mortgagee, upon notice, shall
render proof of loss in the form herein specified within sixty (60) days
thereafter and shall be subject to the provisions hereof relating to appraisal
and time of payment and of bringing suit. If this Company shall claim that no
liability existed as to the mortgagor or owner, it shall, to the extent of
payment of loss to the mortgagee, be subrogated to all the mortgagee’s rights of
recovery, but without impairing mortgagee’s right to sue; or it may pay off the
mortgage debt and require an assignment thereof and of the mortgage. Other
provisions relating [ILLEGIBLE] the interests and obligations of such mortgagee
may be [ILLEGIBLE] agreement in writing.

 

Pro rata [ILLEGIBLE].

This Company shall not be liable for a greater proportion of any loss than the
amount hereby insured shall bear to the whole insurance covering the property
against the peril involved, whether collectible or not.

 

Requirements in case loss occurs.

The insured shall give immediate written notice to this Company of any loss,
protect the property from further damage, forthwith separate the damaged and
undamaged personal property, put it in the best possible order, furnish a
complete inventory of the destroyed, damaged and undamaged property, showing in
detail quantities, costs, actual cash value and amount of loss claimed; and
within sixty days after the loss, unless such time is extended in writing by
this Company, the insured shall render to this Company a proof of loss, signed
and sworn to by the insured, stating the knowledge and belief of the insured as
to the following: the time and origin of the loss, the interest of the insured
and of all others in the property, the actual cash value of each item thereof
and the amount of loss thereto, all encumbrances thereon, all other contracts of
insurance, whether valid or not, covering any of said property, any changes in
the title, use, occupation, location, possession or exposures of said property
since the issuing of this policy, by whom and for what purpose any building
herein described and the several parts thereof were occupied at the time of loss
and whether or not it then stood on leased ground, and shall furnish a copy of
all the descriptions and schedules in all policies and, if required, verified
plans and specifications of any building, fixtures or machinery destroyed or
damaged. The insured, as often as may be reasonably required, shall exhibit to
any person designated by this Company all that remains of any property herein
described, and submit to examinations under oath by any person named by this
Company, and subscribe the same; and, as often as may be reasonably required,
shall produce for examination all books of account, bills, invoices and other
vouchers, or certified copies thereof if originals be lost, at such reasonable
time and place as may be designated by this Company or its representative, and
shall permit extracts and copies thereof to be made.

 

Appraisal.

In case the insured and this Company shall fail to agree as to the actual cash
value or the amount of loss, then, on the written demand of either, each shall
select a competent and disinterested appraiser and notify the other of the
appraiser selected within twenty days of such demand. The appraisers shall first
select a competent and disinterested umpire; and failing for fifteen days to
agree upon such umpire, then, on request of the insured or this Company, such
umpire shall be selected by a judge of a court of record in the state in which
the property covered is located. The appraisers shall then appraise the loss,
stating separately actual cash value and loss to each item; and, failing to
agree, shall submit their differences, only, to the umpire. An award in writing,
so itemized, of any two when filed with this Company shall determine the amount
of actual cash value and loss. Each appraiser shall be paid by the party
selecting him and the expenses of appraisal and umpire shall be paid by the
parties equally.

 

Company’s options.

It shall be optional with this Company to take all, or any part, of the property
at the agreed or appraised value, and also to repair, rebuild or replace the
property destroyed or damaged with other of like kind and quality within a
reasonable time, on giving notice of its intention so to do within thirty days
after the receipt of the proof of loss herein required.

 

Abandonment.

There can be no abandonment to this Company of any property.

 

When loss payable.

The amount of loss for which this Company may be liable shall be payable sixty
days after proof of loss, as herein provided, is received by this Company and
ascertainment of the loss is made either by agreement between the insured and
this Company expressed in writing or by the filing with this Company of an award
as herein provided.

 

Suit.

No suit or action on this policy for the recovery of any claim shall be
sustainable in any court of law or equity unless all the requirements of this
policy shall have been complied with, and unless commenced within twelve months
next after inception of the loss.

 

Subrogation.

This Company may require from the insured an assignment of all right of recovery
against any party for loss to the extent that payment therefor is made by this
Company.

IN WITNESS WHEREOF, this Company has executed and attested these presents; but
this policy shall not be valid unless countersigned by the duly authorized Aqent
of this Company at the agency hereinbefore mentioned.

 

 

 

Signature [a112956021_v1.jpg]

 

Signature [a112956022_v1.jpg]

Secretary



Page 2

President          


--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 600E

 

Policy No. CBP   94227        

PART VI — COMPREHENSIVE GENERAL LIABILITY INSURANCE
DECLARATIONS

The insurance afforded is only with respect to such of the following coverages
as are indicated by a limit of liability. The limit of the company’s liability
against each such coverage shall be as stated herein, subject to all the terms
of this policy having reference thereto.

 

 

 

 

 

 

 

 

 

COVERAGES AND LIMITS OF LIABILITY

 

 

Coverage A
Bodily Injury Liability

 

Coverage B
Property Damage Liability

each person

 

each occurrence

 

aggregate

 

each occurrence

 

aggregate

$100,000.00

 

$ 300,000.00

 

$300,000.00

 

$100,000.00

 

$ 100,000.00


 

 

Audit Period: Annual, unless otherwise stated.

 

 

The named insured is: individual o; partnership o; corporation x; joint venture
o; other (specify)

 

 


 

Location of all premises owned by, rented to or controlled by the named insured.
(Enter “same” if same location as address
shown on page 1 of the policy.)
_____________________________________________________________________________
Interest of named insured in such premises. (Describe interest, such as “owner”,
“general lessee” or “tenant”.)

___________________________________________________________________________________________________________

Part occupied by named insured
__________________________________________________________________________

___________________________________________________________________________________________________________

Forms and Endorsements made a part of Part-VI at time of issue: CBP 6005D

    CBP 644E, CBP 678E, CBP 6024, CBP 6036, SPECIAL ENDORSEMENT A AND B
                                                                        

When used as a premium basis:

 

 

(1)

“admissions” means the total number of persons, other than employees of the
named insured, admitted to the event insured or to events conducted on the
premises whether on paid admission tickets, complimentary tickets or passes;

 

 

(2)

“cost” means the total cost to the named insured with respect to operations
performed for the named insured during the policy period by independent
contractors of all work let or sub-let in connection with each specific project,
including the cost of all labor, materials and equipment furnished, used or
delivered for use in the execution of such work, whether furnished by the owner,
contractor or subcontractor, including all fees, allowances, bonuses or
commissions made, paid or due;

 

 

(3)

“receipts” means the gross amount of money charged by the named insured for such
operations by the named insured or by others during the policy period as are
rated on a receipts basis other than receipts from telecasting, broadcasting or
motion pictures, and includes taxes, other than taxes which the named insured
collects as a separate item and remits directly to a governmental division;

 

 

(4)

“remuneration” means the entire remuneration earned during the policy period by
proprietors and by all employees of the named insured, other than chauffeurs
(except operators of mobile equipment) and aircraft pilots and co-pilots,
subject to any overtime earnings or limitation of remuneration rule applicable
in accordance with the manuals in use by the company;

 

 

(5)

“sales” means the gross amount of money charged by the named insured or by
others trading under his name for all goods and products sold or distributed
during the policy period and charged during the policy period for installation,
servicing or repair, and includes taxes, other than taxes which the named
insured and such others collect as a separate item and remit directly to a
governmental division.

CBP 600 E—Dec. (Pac)—Incomplete without pages GL-2 through GL-10

GL-1

--------------------------------------------------------------------------------



COMPREHENSIVE GENERAL LIABILITY INSURANCE

          The Company, in consideration of the payment of the premium, in
reliance upon the statements in the declarations of this endorsement made a part
hereof and subject to all of the terms of this endorsement, agrees with the
named insured as follows:

I.  COVERAGE A—BODILY INJURY LIABILITY
              COVERAGE B—PROPERTY DAMAGE LIABILITY

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of

 

A.

bodily injury or

B.

property damage

to which this insurance applies, caused by an occurrence, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such bodily injury or property damage, even if any of the
allegations of the suit are groundless, false or fraudulent, and may make such
investigation and settlement of any claim or suit as it deems expedient, but the
company shall not be obligated to pay any claim or judgment or to defend any
suit after the applicable limit of the company’s liability has been exhausted by
payment of judgments or settlements.

Exclusions

          This insurance does not apply:

 

 

 

(a)

to liability assumed by the insured under any contract or agreement except an
incidental contract; but this exclusion does not apply to a warranty of fitness
or quality of the named insured’s products or a warranty that work performed by
or on behalf of the named insured will be done in a workmanlike manner;

 

 

(b)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of

 

 

 

(1)

any automobile or aircraft owned or operated by or rented or loaned to the named
insured, or

 

 

 

 

(2)

any other automobile or aircraft operated by any person in the course of his
employment by the named insured;

 

 

 

 

but this exclusion does not apply to the parking of an automobile on premises
owned by, rented to or controlled by the named insured or the ways immediately
adjoining, if such automobile is not owned by or rented or loaned to the named
insured;

 

 

(c)

to bodily injury or property damage arising out of and in the course of the
transportation of mobile equipment by an automobile owned or operated by or
rented or loaned to the named insured;

 

 

(d)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of any watercraft, if the bodily injury or
property damage occurs away from premises owned by, rented to or controlled by
the named insured; but this exclusion does not apply to bodily injury or
property damage included within the products hazard or the completed operations
hazard or resulting from operations performed for the named insured by
independent contractors or to liability assumed by the insured under an
incidental contract;

 

 

(e)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing, with respect to

 

 

 

(1)

liability assumed by the insured under an incidental contract, or

 

 

 

 

(2)

expenses for first aid under the Supplementary Payments provision;

 

 

 

(f)

to bodily injury or property damage for which the insured or his indemnitee may
be held liable, as a person or organization engaged in the business of
manufacturing, distributing, selling or serving alcoholic beverages or as an
owner or lessor of premises used for such purposes, by reason of the selling,
serving or giving of any alcoholic beverage

 

 

 

(1)

in violation of any statute, ordinance or regulation,

 

 

 

 

(2)

to a minor,

 

 

 

 

(3)

to a person under the influence of alcohol, or

 

 

 

 

(4)

which causes or contributes to the intoxication of any person;

GL-2

--------------------------------------------------------------------------------




 

 

 

(g)

to any obligation for which the insured or any carrier as his insurer may be
held liable under any workmen’s compensation, unemployment compensation or
disability benefits law, or under any similar law;

 

 

(h)

to bodily injury to any employee of the insured arising out of and in the course
of his employment by the insured; but this exclusion does not apply to liability
assumed by the insured under an incidental contract;

 

 

 

(i)

to property damage to

 

 

 

 

(1)

property owned or occupied by or rented to the insured,

 

 

 

 

(2)

property used by the insured, or

 

 

 

 

(3)

property in the care, custody or control of the insured or as to which the
insured is for any purpose exercising physical control;

 

 

 

 

but parts (2) and (3) of this exclusion do not apply with respect to liability
under a written sidetrack agreement and part (3) of this exclusion does not
apply with respect to property damage (other than to elevators) arising out of
the use of an elevator at premises owned by, rented to or controlled by the
named insured;

 

 

 

(j)

to property damage to premises alienated by the named insured arising out of
such premises or any part thereof;

 

 

(k)

to bodily injury or property damage resulting from the failure of the named
insured’s products or work completed by or for the named insured to perform the
function or serve the purpose intended by the named insured, if such failure is
due to a mistake or deficiency in any design, formula, plan, specifications,
advertising material or printed instructions prepared or developed by any
insured; but this exclusion does not apply to bodily injury or property damage
resulting from the active malfunctioning of such products or work;

 

 

(1)

to property damage to the named insured’s products arising out of such products
or any part of such products;

 

 

(m)

to property damage to work performed by or on behalf of the named insured
arising out of the work or any portion thereof, or out of materials, parts or
equipment furnished in connection therewith;

 

 

(n)

to damages claimed for the withdrawal, inspection, repair, replacement, or loss
of use of the named insured’s products or work completed by or for the named
insured or of any property of which such products or work form a part, if such
products, work or property are withdrawn from the market or from use because of
any known or suspected defect or deficiency therein.

II.   PERSONS INSURED

 

 

 

 

Each of the following is an insured under this endorsement to the extent set
forth below:

 

 

(a)

if the named insured is designated in the declarations as an individual, the
person so designated but only with respect to the conduct of a business of which
he is the sole proprietor;

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

(c)

if the named insured is designated in the declaration as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such;

 

 

(d)

any person (other than an employee of the named insured) or organization while
acting as real estate manager for the named insured; and

 

 

(e)

with respect to the operation, for the purpose of locomotion upon a public
highway, of mobile equipment registered under any motor vehicle registration
law,

 

 

 

 

(i)

an employee of the named insured while operating any such equipment in the
course of his employment, and

 

 

 

 

(ii)

any other person while operating with the permission of the named insured any
such equipment registered in the name of the named insured and any person or
organization legally responsible for such operation, but only if there is no
other valid and collectible insurance available, either on a primary or excess
basis, to such person or organization;

CBP 600E(Pac) Incomplete without CBP 600E-Dec.(Pac)

GL-3

--------------------------------------------------------------------------------




 

 

 

 

provided that no person or organization shall be an insured under this paragraph
(e) with respect to:

 

 

 

 

(1)

bodily injury to any fellow employee of such person injured in the course of his
employment, or

 

 

 

 

(2)

property damage to property owned by, rented to, in charge of or occupied by the
named insured or the employer of any person described in subparagraph (ii).

          This insurance does not apply to bodily injury or property damage
arising out of the conduct of any partnership or joint venture of which the
insured is a partner or member and which is not designated in this endorsement
as a named insured.

III.   LIMITS OF LIABILITY

          Regardless of the number of (1) insureds under this endorsement, (2)
persons or organizations who sustain bodily injury or property damage, or (3)
claims made or suits brought on account of bodily injury or property damage, the
company’s liability under this endorsement is limited as follows:

          Coverage A—The limit of bodily injury liability stated in the
declarations as applicable to “each person” is the limit of the company’s
liability for all damages because of bodily injury sustained by one person as
the result of any one occurrence; but subject to the above provision respecting
“each person”, the total liability of the company for all damages because of
bodily injury sustained by two or more persons as the result of any one
occurrence shall not exceed the limit of bodily injury liability stated in the
declarations as applicable to “each occurrence”.

          Subject to the above provisions respecting “each person” and “each
occurrence”, the total liability of the company for all damages because of (1)
all bodily injury included within the completed operations hazard and (2) all
bodily injury included within the products hazard shall not exceed the limit of
bodily injury liability stated in the declarations as “aggregate”.

          Coverage B—The total liability of the company for all damages because
of all property damage sustained by one or more persons or organizations as the
result of any one occurrence shall not exceed the limit of property damage
liability stated in the declarations as applicable to “each occurrence”.

          Subject to the above provision respecting “each occurrence” the total
liability of the company for all damages because of all property damage to which
this coverage applies and described in any of the numbered subparagraphs below
shall not exceed the limit of property damage liability stated in the
declarations as “aggregate”:

 

 

 

 

(1)

all property damage arising out of premises or operations rated on a
remuneration basis or contractor’s equipment rated on a receipts basis,
including property damage for which liability is assumed under any incidental
contract relating to such premises or operations, but excluding property damage
included in subparagraph (2) below;

 

 

 

 

(2)

all property damage arising out of and occurring in the course of operations
performed for the named insured by independent contractors and general
supervision thereof by the named insured, including any such property damage for
which liability is assumed under any incidental contract relating to such
operations, but this subparagraph (2) does not include property damage arising
out of maintenance or repairs at premises owned by or rented to the named
insured or structural alterations at such premises which do not involve changing
the size of or moving buildings or other structures;

 

 

 

 

(3)

all property damage included within the products hazard and all property damage
included within the completed operations hazard.

          Such aggregate limit shall apply separately to the property damage
described in subparagraphs (1), (2) and (3) above, and under subparagraphs (1)
and (2), separately with respect to each project away from premises owned by or
rented to the named insured.

          Coverages A and B—For the purpose of determining the limit of the
company’s liability, all bodily injury and property damage arising out of
continuous or repeated exposure to substantially the same general conditions
shall be considered as arising out of one occurrence.

          The limits of the company’s liability shall apply separately to each
consecutive annual period comprising the policy period.

IV.   POLICY PERIOD; TERRITORY

          This insurance applies only to bodily injury or property damage which
occurs during the policy period as shown on page 1 of the policy of which this
endorsement is a part, within the policy territory.

GL-4

--------------------------------------------------------------------------------



V. SUPPLEMENTARY PAYMENTS

          The company will pay, in addition to the applicable limit of
liability:

 

 

(a)

all expenses incurred by the company, all costs taxed against the insured in any
suit defended by the company and all interest on the entire amount of any
judgment therein which accrues after entry of the judgment and before the
company has paid or tendered or deposited in court that part of the judgment
which does not exceed the limit of the company’s liability thereon;

 

 

(b)

premiums on appeal bonds required in any such suit, premiums on bonds to release
attachments in any such suit for an amount not in excess of the applicable limit
of liability of this endorsement, and the cost of bail bonds required of the
insured because of accident or traffic law violation arising out of the use of
any vehicle to which this endorsement applies, not to exceed $250 per bail bond,
but the company shall have no obligation to apply for or furnish any such bonds;

 

 

(c)

expenses incurred by the insured for first aid to others at the time of an
accident, for bodily injury to which this endorsement applies;

 

 

(d)

reasonable expenses incurred by the insured at the company’s request, including
actual loss of wages or salary (but not loss of other income) not to exceed $25
per day because of his attendance at hearings or trials at such request.

VI.   DEFINITIONS

          When used in this endorsement (including endorsements forming a part
hereof):

          “automobile” means a land motor vehicle, trailer or semi-trailer
designed for travel on public roads (including any machinery or apparatus
attached thereto), but does not include mobile equipment;

          “bodily injury” means bodily injury, sickness or disease sustained by
any person;

          “completed operations hazard” includes bodily injury and property
damage arising out of operations or reliance upon a representation or warranty
made at any time with respect thereto, but only if the bodily injury or property
damage occurs after such operations have been completed or abandoned and occurs
away from premises owned by or rented to the named insured. “Operations” include
materials, parts or equipment furnished in connection therewith. Operations
shall be deemed completed at the earliest of the following times:

 

 

(1)

when all operations to be performed by or on behalf of the named insured under
the contract have been completed,

 

 

(2)

when all operations to be performed by or on behalf of the named insured at the
site of the operations have been completed, or

 

 

(3)

when the portion of the work out of which the injury or damage arises has been
put to its intended use by any person or organization other than another
contractor or subcontractor engaged in performing operations for a principal as
a part of the same project.

          Operations which may require further service or maintenance work, or
correction, repair or replacement because of any defect or deficiency, but which
are otherwise complete, shall be deemed completed.

          The completed operations hazard does not include bodily injury or
property damage arising out of

 

 

(a)

operations in connection with the transportation of property, unless the bodily
injury or property damage arises out of a condition in or on a vehicle created
by the loading or unloading thereof,

 

 

(b)

the existence of tools, uninstalled equipment or abandoned or unused materials,
or

 

 

(c)

operations for which the classification stated in the policy or in the company’s
manual specifies “including completed operations”;

          “damages” includes damages for death and for care and loss of services
resulting from bodily injury and damages for loss of use of property resulting
from property damage;

          “elevator” means any hoisting or lowering device to connect floors or
landings, whether or not in service, and all appliances thereof including any
car, platform, shaft, hoistway, stairway, runway, power equipment and machinery;
but does not include an automobile servicing hoist, or a hoist without a
platform outside a building if without mechanical power or if not attached to
building walls, or a hod or material hoist used in alteration, construction or
demolition operations, or an inclined conveyor used exclusively for carrying

GL-5

--------------------------------------------------------------------------------



property or a dumbwaiter used exclusively for carrying property and having a
compartment height not exceeding four feet;

          “incidental contract” means any written (1) lease of premises, (2)
easement agreement, except in connection with construction or demolition
operations on or adjacent to a railroad, (3) undertaking to indemnify a
municipality required by municipal ordinance, except in connection with work for
the municipality, (4) sidetrack agreement, or (5) elevator maintenance
agreement;

          “insured” means (1) with respect to coverages A and B any person or
organization qualifying as an insured in the “Persons Insured” provision of this
endorsement and (2) with respect to other coverages any person or organization
qualifying as an insured in the “Persons Insured” provision of the endorsement
affording such coverage. The insurance afforded applies separately to each
insured against whom claim is made or suit is brought, except with respect to
the limits of the company’s liability;

          “mobile equipment” means a land vehicle (including any machinery or
apparatus attached thereto), whether or not self-propelled, (1) not subject to
motor vehicle registration, or (2) maintained for use exclusively on premises
owned by or rented to the named insured, including the ways immediately
adjoining, or (3) designed for use principally off public roads, or (4) designed
or maintained for the sole purpose of affording mobility to equipment of the
following types forming an integral part of or permanently attached to such
vehicle: power cranes, shovels, loaders, diggers and drills; concrete mixers
(other than the mix-in-transit type); graders, scrapers, rollers and other road
construction or repair equipment; air-compressors, pumps and generators,
including spraying, welding and building cleaning equipment; and geophysical
exploration and well servicing equipment;

          “named insured” means the person or organization named on page 1 of
this policy;

          “named insured’s products” means goods or products manufactured, sold,
handled or distributed by the named insured or by others trading under his name,
including any container thereof (other than a vehicle), but “named insured’s
products” shall not include a vending machine or any property other than such
container, rented to or located for use of others but not sold;

          “occurrence” means an accident, including injurious exposure to
conditions, which results, during the policy period, in bodily injury or
property damage neither expected nor intended from the standpoint of the
insured;

          “policy territory” means

 

 

(1)

the United States of America, its territories or possessions, or Canada, or

 

 

(2)

international waters or air space, provided the bodily injury or property damage
does not occur in the course of travel or transportation to or from any other
country, state or nation, or

 

 

(3)

anywhere in the world with respect to damages because of bodily injury or
property damage arising out of a product which was sold for use or consumption
within the territory described in paragraph (1) above, provided the original
suit for such damages is brought within such territory;

“products hazard” includes bodily injury and property damage arising out of the
named insured’s products or reliance upon a representation or warranty made at
any time with respect thereto, but only if the bodily injury or property damage
occurs away from premises owned by or rented to the named insured and after
physical possession of such products has been relinquished to others;

“property damage” means injury to or destruction of tangible property.

VII.   CONDITIONS

          1.  Premium: An estimated premium for this endorsement has been used
as a factor in the computation of the Provisional premium for this policy. The
actual premium for the insurance afforded by this endorsement, determined in
accordance with the Company’s rules, rates, rating plans, premium and minimum
premiums applicable to this insurance, shall be included as a factor in the
computation of the earned premium for this policy.

          The named insured shall maintain records of such information as is
necessary for premium computation, and shall send copies of such records to the
company at the end of the policy period and at such times during the policy
period as the company may direct.

          2.  Financial Responsibility Laws: When this endorsement is certified
as proof of financial responsibility for the future under the provisions of any
motor vehicle financial responsibility law, such insurance as is afforded by
this endorsement for bodily injury liability or for property damage liability
shall comply with the

GL-6

--------------------------------------------------------------------------------



provisions of such law to the extent of the coverage and limits of liability
required by such law. The insured agrees to reimburse the company for any
payment made by the company which it would not have been obligated to make under
the terms of this endorsement except for the agreement contained in this
paragraph.

          3. Insured’s Duties in the Event of Occurrence, Claim or Suit:

 

 

(a)

In the event of an occurrence, written notice containing particulars sufficient
to identify the insured and also reasonably obtainable information with respect
to the time, place and circumstances thereof, and the names and addresses of the
injured and of available witnesses, shall be given by or for the insured to the
company or any of its authorized agents as soon as practicable. The named
insured shall promptly take at his expense all reasonable steps to prevent other
bodily injury or property damage from arising out of the same or similar
conditions, but such expense shall not be recoverable under this endorsement.

 

 

(b)

If claim is made or suit is brought against the insured, the insured shall
immediately forward to the company every demand, notice, summons or other
process received by him or his representative.

 

 

(c)

The insured shall cooperate with the company and, upon the company’s request,
assist in making settlements, in the conduct of suits and in enforcing any right
of contribution or indemnity against any person or organization who may be
liable to the insured because of bodily injury or property damage with respect
to which insurance is afforded under this endorsement; and the insured shall
attend hearings and trials and assist in securing and giving evidence and
obtaining the attendance of witnesses. The insured shall not, except at his own
cost, voluntarily make any payment, assume any obligation or incur any expense
other than for first aid to others at the time of accident.

          4. Action Against Company: No action shall lie against the company
unless, as a condition precedent thereto, there shall have been full compliance
with all of the terms of this endorsement, nor until the amount of the insurer’s
obligation to pay shall have been finally determined either by judgment against
the insured after actual trial or by written agreement of the insured, the
claimant and the company.

          Any person or organization or the legal representative thereof who has
secured such judgment or written agreement shall thereafter be entitled to
recover under this endorsement to the extent of the insurance afforded by this
endorsement. No person or organization shall have any right under this
endorsement to join the company as a party to any action against the insured to
determine the insured’s liability, nor shall the company be impleaded by the
insured or his legal representative. Bankruptcy or insolvency of the insured or
of the insured’s estate shall not relieve the company of any of its obligations
hereunder.

          5. Other Insurance: The insurance afforded by this endorsement is
primary insurance, except when stated to apply in excess of or contingent upon
the absence of other insurance. When this insurance is primary and the insured
has other insurance which is stated to be applicable to the loss on an excess or
contingent basis, the amount of the company’s liability under this endorsement
shall not be reduced by the existence of such other insurance.

          When both this insurance and other insurance apply to the loss on the
same basis, whether primary, excess or contingent, the company shall not be
liable under this endorsement for a greater proportion of the loss than that
stated in the applicable contribution provision below:

 

 

(a)

Contribution by Equal Shares. If all of such other valid and collectible
insurance provides for contribution by equal shares, the company shall not be
liable for a greater proportion of such loss than would be payable if each
insurer contributes an equal share until the share of each insurer equals the
lowest applicable limit of liability under any one policy or the full amount of
the loss is paid, and with respect to any amount of loss not so paid the
remaining insurers then continue to contribute equal shares of the remaining
amount of the loss until each such insurer has paid its limit in full or the
full amount of the loss is paid.

 

 

(b)

Contribution by Limits. If any of such other insurance does not provide for
contribution by equal shares, the company shall not be liable for a greater
proportion of such loss than the applicable limit of liability under this
endorsement for such loss bears to the total applicable limit of liability of
all valid and collectible insurance against such loss.

          6. Subrogation: In the event of any payment under this endorsement,
the company shall be subrogated to all the insured’s rights of recovery therefor
against any person or organization and the insured shall execute and deliver
instruments and papers and do whatever else is necessary to secure such rights.
The insured shall do nothing after loss to prejudice such rights.

GL-7

--------------------------------------------------------------------------------



          7. Changes: Notice to any agent or knowledge possessed by any agent or
by any other person shall not effect a waiver or a change in any part of this
endorsement or estop the company from asserting any right under the terms of
this endorsement; nor shall the terms of this endorsement be waived or changed,
except by endorsement issued to form a part of this endorsement, signed by a
duly authorized representative of the company.

          8. Assignment: Assignment of interest under this endorsement shall not
bind the company until its consent is endorsed hereon; if, however, the named
insured shall die, such insurance as is afforded by this endorsement shall apply
(1) to the named insured’s legal representative, as the named insured, but only
while acting within the scope of his duties as such, and (2) with respect to the
property of the named insured, to the person having proper temporary custody
thereof, as insured, but only until the appointment and qualification of the
legal representative.

          9. Cancellation: This endorsement may be cancelled in accordance with
the cancellation provisions on page 2 of the policy of which it forms a part.

          10. Declarations: By acceptance of this endorsement, the named insured
agrees that the statements in the declarations are his agreements and
representations, that this endorsement is issued in reliance upon the truth of
such representations and that this endorsement embodies all agreements existing
between himself and the company or any of its agents relating to this insurance.

          11. None of the provisions, stipulations and other terms of the policy
to which this endorsement is attached shall apply to insurance hereunder except
as expressly provided in this endorsement. All the General Provisions of the
policy apply to this endorsement except those specifically stated to apply only
to other parts.

GL-8

--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 644E

 

Policy No. CBP 94227

EMPLOYERS’ NON-OWNERSHIP LIABILITY - AIRCRAFT

It is agreed that notwithstanding anything to the contrary set forth in
exclusion (b) of Part VI of this policy the insurance afforded under Part VI of
the policy applies to the liability of the insured for bodily injury, sickness,
disease or death or injury to or destruction of property arising out of the
operation of any aircraft by any employee of the insured, subject to the
following provisions:

 

 

1.

The insurance does not apply to the operation of any aircraft owned in whole or
in part by, or registered in the name of, the insured.

 

 

2.

The insurance shall be excess over any other valid and collectible insurance
available to the insured, either as an insured under a policy applicable with
respect to the aircraft or otherwise, against a loss for which insurance is
afforded by this endorsement.

[ILLEGIBLE]

--------------------------------------------------------------------------------




 

 

 

 

 

 

Endorsement No. CBP 6005D

 

 

 

NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT

 

Broad Form

 

          This endorsement forms part of Part VI and modifies the provisions of
the policy relating to Comprehensive General Liability Insurance and Medical
Payments Insurance.

 

 

          I. Subject to the provisions of paragraph III of this endorsement, it
is agreed that the policy and any endorsement used therewith, regardless of
whether such endorsement makes the policy exclusions inapplicable, does not
apply:

 

 

 

 

 

A.

Under any Liability Coverage, to bodily injury or property damage

 

 

 

 

 

 

(1)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

 

 

 

 

 

(2)

resulting from the hazardous properties of nuclear material and with respect to
which (a) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (b) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

 

 

 

 

B.

Under any Medical Payments Coverage, or under any Supplementary Payments
provision relating to first aid, to expenses incurred with respect to bodily
injury resulting from the hazardous properties of nuclear material and arising
out of the operation of a nuclear facility by any person or organization.

 

 

 

 

 

C.

Under any Liability Coverage, to bodily injury or property damage resulting from
the hazardous properties of nuclear material, if

 

 

 

 

 

 

(1)

the nuclear material (a) is at any nuclear facility owned by, or operated by or
on behalf of, an insured, or (b) has been discharged or dispersed therefrom;

 

 

 

 

 

 

(2)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 

 

 

 

 

 

(3)

the bodily injury or property damage arises out of the furnishing by an insured
of services, materials, parts or equipment in connection with the planning,
construction, maintenance, operation or use of any nuclear facility, but if such
facility is located within the United States of America, its territories or
possessions or Canada, this exclusion (3) applies only to property damage to
such nuclear facility and any property thereat.

 

 

 

 

 

 

II.

As used in this endorsement:

 

 

 

 

 

“hazardous properties” include radioactive, toxic or explosive properties;

 

 

 

 

 

“nuclear material” means source material, special nuclear material or byproduct
material;

 

 

 

 

 

“source material”, “special nuclear material”, and “byproduct material” have the
meanings given them in the Atomic Energy Act of 1954 or in any law amendatory
thereof;

 

 

 

 

 

“spent fuel” means any fuel element or fuel component, solid or liquid, which
has been used or exposed to radiation in a nuclear reactor;

 

 

 

 

 

“waste” means any waste material (1) containing byproduct material and (2)
resulting from the operation by any person or organization of any nuclear
facility included within the definition of nuclear facility under paragraph (a)
or (b) thereof;

GL-9


--------------------------------------------------------------------------------




 

 

“nuclear facility” means

 

 

(a)

any nuclear reactor,

 

 

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste,

 

 

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations;

 

 

“nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material;

 

 

“property damage” includes all forms of radioactive contamination of property.

 

 

          III. The provisions of this endorsement do not apply to Comprehensive
Personal and Farmer’s Comprehensive Personal Insurance.

GL-10


--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 678E

 

Policy No. CBP    94227   

PERSONAL INJURY LIABILITY INSURANCE

          This endorsement forms part of Part VI of the above-numbered policy.

SCHEDULE

 

 

 

 

 

 

Coverage

 

Limits of Liability

 

 

 

P.

Personal Injury Liability

 

 

$ 100,000. each person aggregate

 

The insurance afforded is only with respect to personal injury arising out of an
offense included within such of the following groups of offenses as are
indicated by the word “Included.”

 

 

$ 300,000. general aggregate
Insured’s Participation 0%

 

 

 

Groups of Offenses

 

Indicate if Included

 

 

 

 

A.

False Arrest, Detention or Imprisonment, or Malicious Prosecution

 

 

INCLUDED

 

B.

Libel, Slander, Defamation or Violation of Right of Privacy

 

 

INCLUDED

 

C.

Wrongful Entry or Eviction or Other Invasion of Right of Private Occupancy

 

 

INCLUDED

I. COVERAGE P—PERSONAL INJURY LIABILITY

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of injury
(herein called “personal injury”) sustained by any person or organization and
arising out of one or more of the following offenses committed in the conduct of
the named insured’s business:

 

 

 

 

Group A—

false arrest, detention or imprisonment, or malicious prosecution;

 

 

 

 

Group B—

the publication or utterance of a libel or slander or of other defamatory or
disparaging material, or a publication or utterance in violation of an
individual’s right of privacy; except publications or utterances in the course
of or related to advertising, broadcasting or telecasting activities conducted
by or on behalf of the named insured;

 

 

 

 

Group C—

wrongful entry or eviction, or other invasion of the right of private occupancy;

if such offense is committed during the policy period within the United States
of America, its territories or possessions, or Canada, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such personal injury even if any of the allegations of the suit
are groundless, false or fraudulent, and may make such investigation and
settlement of any claim or suit as it deems expedient, but the company shall not
be obligated to pay any claim or judgment or to defend any suit after the
applicable limit of the company’s liability has been exhausted by payment of
judgments or settlements.

Exclusions

 

 

 

This insurance does not apply:

 

 

(a)

to liability assumed by the insured under any contract or agreement;

 

 

(b)

to personal injury arising out of the wilful violation of a penal statute or
ordinance committed by or with the knowledge or consent of any insured;

Liab. 6688A

--------------------------------------------------------------------------------




 

 

(c)

to personal injury sustained by any person as a result of an offense directly or
indirectly related to the employment of such person by the named insured;

 

 

(d)

to personal injury arising out of any publication or utterance described in
Group B, if the first injurious publication or utterance of the same or similar
material by or on behalf of the named insured was made prior to the effective
date of this insurance.

 

 

(e)

to personal injury arising out of a publication or utterance described in Group
B concerning any organization or business enterprise, or its products or
services, made by or at the direction of any insured with knowledge of the
falsity thereof.

II. PERSONS INSURED

 

 

 

Each of the following is an insured under this insurance to the extent set forth
below:

 

 

(a)

if the named insured is designated in the declarations as an individual, the
person so designated;

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

(c)

if the named insured is designated in the declarations as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such.

          This insurance does not apply to personal injury arising out of the
conduct of any partnership or joint venture of which the insured is a partner or
member and which is not designated in this policy as a named insured.

III. LIMITS OF LIABILITY—INSURED’S PARTICIPATION

          Regardless of the number of (1) insureds under this policy, (2)
persons or organizations who sustain personal injury, or (3) claims made or
suits brought on account of personal injury, the total liability of the company
for all damages because of all personal injury to which this coverage applies,
sustained by any one person or organization, shall not exceed the limit of
personal injury liability stated in the schedule as “each person aggregate”.

          Subject to the above provision respecting “each person aggregate”, the
total limit of the company’s liability under this coverage for all damages shall
not exceed the limit of personal injury liability stated in the schedule as
“general aggregate”.

          If a participation percentage is stated in the schedule for the
insured, the company shall not be liable for a greater proportion of any loss
than the difference between such percentage and one hundred percent and the
balance of the loss shall be borne by the insured; provided, the company may pay
the insured’s portion of a loss to effect settlement of the loss, and, upon
notification of the action taken, the named insured shall promptly reimburse the
company therefor.

          The limits of the company’s liability shall apply separately to each
consecutive annual period comprising the policy period.

IV. AMENDED DEFINITION

          When used in reference to this insurance:

“damages” means only those damages which are payable because of personal injury
arising out of an offense to which this insurance applies.

V. ADDITIONAL CONDITION

          The following provisions of Part VI apply to the insurance afforded
under this endorsement; Supplementary Payments; Definitions, other than the
definition of damages; Conditons; Nuclear Energy Liability Exclusion.

--------------------------------------------------------------------------------




 

 

 

Endorsement No. CBP 6009E

 

Policy No. CBP    94227   

CONTRACTUAL LIABILITY INSURANCE

(Blanket Coverage)

          This endorsement forms part of Part VI of the above numbered policy.

SCHEDULE

          The insurance afforded for contractual liability is only with respect
to such of the following coverages as are indicated by specific limits of
liability. The limit of the company’s liability against each such coverage shall
be as stated herein, subject to all the terms of this policy having reference
thereto.

 

 

 

 

 

 

 

Coverages

 

Limits of Liability

Contractual Bodily Injury Liability

 

$

100,000.00

  each person

 

 

$

300,000.00

  each occurrence

Contractual Property Damage Liability

 

$

100,000.00

  each occurrence

 

 

$

100,000.00

  aggregate

 

Designation of Contracts

 

Premium Bases

 

Code

 

 

 

ANY CONSTRUCTION AGREEMENT
ANY PURCHASE ORDER AGREEMENT
ANY SERVICE AND INSTALLATION AGREEMENT

 

Cost

 

 

 

 

 

BASES TO BE DETERMINED

          The following exclusions do not apply with respect to any
“construction agreement”:

          The company, in consideration of the payment of the premium and
subject to all of the provisions of Part VI of the policy not expressly modified
herein, agrees with the named insured as follows:

I. COVERAGES—CONTRACTUAL BODILY INJURY LIABILITY
CONTRACTUAL PROPERTY DAMAGE LIABILITY

          The company will pay on behalf of the insured all sums which the
insured, by reason of contractual liability assumed by him under any written
contract of the type designated in the schedule for this insurance, shall become
legally obligated to pay as damages because of

bodily injury or 
property damage

to which this insurance applies, caused by an occurrence, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such bodily injury or property damage, even if any of the
allegations of the suit are groundless, false or fraudulent, and may make such
investigation and settlement of any claim or suit as it deems expedient, but the
company shall not be obligated to pay any claim or judgment or to defend

 

 

(1)

any arbitration proceeding wherein the company is not entitled to exercise the
insured’s rights in the choice of arbitrators and in the conduct of such
proceedings, or

 

 

(2)

any suit after the applicable limit of the company’s liability has been
exhausted by payment of judgments or settlements.

 

 

Exclusions

 

 

 

This insurance does not apply:

 

 

(a)

to liability assumed by the insured under any incidental contract;

Pac. Liab. 3328A

CLI-1

--------------------------------------------------------------------------------




 

 

 

 

(b)

(1)

if the Insured is an architect, engineer or surveyor, to bodily injury or
property damage arising out of professional services performed by such insured,
including

 

 

 

 

 

 

(i)

the preparation or approval of maps, drawings, opinions, reports, surveys,
change orders, designs or specifications, and

 

 

 

 

 

 

(ii)

supervisory, inspection or engineering services;

 

 

 

 

 

(2)

if the indemnitee of the insured is an architect, engineer or surveyor, to the
liability of the indemnitee, his agents or employees, arising out of

 

 

 

 

 

 

(i)

the preparation or approval of maps, drawings, opinions, reports, surveys,
change orders, designs or specifications, or

 

 

 

 

 

 

(ii)

the giving of or the failure to give directions or instructions by the
indemnitee, his agents or employees, provided such giving or failure to give is
the primary cause of the bodily injury or property damage;

 

 

 

 

(c)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing;

 

 

 

 

(d)

to bodily injury or property damage for which the indemnitee may be held liable,
as a person or organization engaged in the business of manufacturing,
distributing, selling or serving alcoholic beverages or as an owner or lessor of
premises used for such purposes, by reason of the selling, serving or giving of
any alcoholic beverage (1) in violation of any statute, ordinance or regulation,
(2) to a minor, (3) to a person under the influence of alcohol, or (4) which
causes or contributes to the intoxication of any person;

 

 

 

 

(e)

to any obligation for which the insured or any carrier as his insurer may be
held liable under any workmen’s compensation, unemployment compensation or
disability benefits law, or under any similar law;

 

 

 

 

(f)

to property damage to

 

 

 

 

 

(1)

property owned or occupied by or rented to the insured,

 

 

 

 

 

(2)

property used by the insured, or

 

 

 

 

 

(3)

property in the care, custody or control of the insured or as to which the
insured is for any purpose exercising physical control;

 

 

 

 

(g)

to any obligation for which the insured may be held liable in an action on a
contract by a third party beneficiary for bodily injury or property damage
arising out of a project for a public authority; but this exclusion does not
apply to an action by the public authority or any other person or organization
engaged in the project;

 

 

 

 

(h)

to property damage to premises alienated by the named insured arising out of
such premises or any part thereof;

 

 

 

 

(i)

to bodily injury or property damage resulting from the failure of the named
insured’s products or work completed by or for the named insured to perform the
function or serve the purpose intended by the named insured, if such failure is
due to a mistake or deficiency in any design, formula, plan, specifications,
advertising material or printed instructions prepared or developed by any
insured; but this exclusion does not apply to bodily injury, or property damage
resulting from the active malfunctioning of such products or work;

 

 

 

 

(j)

to property damage to the named insured’s products arising out of such products
or any part of such products;

 

 

 

 

(k)

to property damage to work performed by or on behalf of the named insured
arising out of the work or any portion thereof, or out of materials, parts or
equipment furnished in connection therewith;

 

 

(1)

to damages claimed for the withdrawal, inspection, repair, replacement, or loss
of use of the named insured’s products or work completed by or for the named
insured or of any property which such products of work form a part, if such
products, work or property are withdrawn from the market or from use because of
any known or suspected defect or deficiency therein;

          Unless stated in the schedule above as not applicable, the following
exclusions also apply to contractual liability assumed by the insured under any
agreement relating to construction operations.

          This insurance does not apply:

 

 

(m)

to bodily injury or property damage arising out of construction, maintenance or
repair of watercraft or loading or unloading thereof;

 

 

(n)

to bodily injury or property damage arising out of operations, within fifty feet
of any railroad property, affecting any railroad bridge or trestle, tracks, road
beds, tunnel, underpass or crossing.

CLI-2

--------------------------------------------------------------------------------



II. PERSONS INSURED

 

 

 

Each of the following is an insured under this insurance to the extent set forth
below:

 

 

(a)

if the named insured is designated in the declarations of Part VI as an
individual, the person so designated;

 

 

(b)

if the named insured is designated in the declarations of Part VI as a
partnership or joint venture, the partnership or joint venture so designated and
any partner or member thereof but only with respect to his liability as such;

 

 

(c)

if the named insured is designated in the declarations of Part VI as other than
an individual, partnership or joint venture, the organization so designated and
any executive officer, director or stockholder thereof while acting within the
scope of his duties as such.

III. LIMITS OF LIABILITY

          Regardless of the number of (1) insureds under this policy, (2)
persons or organizations who sustain bodily injury or property damage, or (3)
claims made or suit brought on account of bodily injury or property damage, the
company’s liability is limited as follows:

Contractual Bodily Injury Liability: The limit of bodily injury liability stated
in the schedule as applicable to “each person” is the limit of the company’s
liability for all damages because of bodily injury sustained by one person as
the result of any one occurrence; but subject to the above provision respecting
“each person”, the total liability of the company for all damages because of
bodily injury sustained by two or more persons as the result of any one
occurrence shall not exceed the limit of bodily injury liability stated in the
schedule as applicable to “each occurrence”.

Contractual Property Damage Liability: The total liability of the company for
all damages because of all property damage sustained by one or more persons or
organizations as the result of any one occurrence shall not exceed the limit of
property damage liability stated in the schedule as applicable to “each
occurrence”.

          Subject to the above provision respecting “each occurrence”, the total
liability of the company for all damages because of all property damage to which
this coverage applies shall not exceed the limit of property damage liability
stated in the schedule as “aggregate”. Such aggregate limit of liability applies
separately with respect to each project away from premises owned by or rented to
the named insured.

Contractual Bodily Injury and Property Damage Liability: For the purpose of
determining the limit of the company’s liability, all bodily injury and property
damage arising out of continuous or repeated exposure to substantially the same
general conditions shall be considered as arising out of one occurrence.

          The limits of the company’s liability shall apply separately to each
consecutive annual period comprising the policy period.

IV. ENDORSEMENT PERIOD; TERRITORY

          This insurance applies only to bodily injury or property damage which
occurs during the endorsement period within the policy territory.

V. ADDITIONAL DEFINITIONS

          When used in reference to this insurance (including endorsements
forming a part of Part VI of the policy):

          “Contractual liability” means liability expressly assumed under a
written contract or agreement; provided, however, that contractual liability
shall not be construed as including liability under a warranty of the fitness or
quality of the named insured’s products or a warranty that work performed by or
on behalf of the named insured will be done in a workmanlike manner;

          “Suit” includes an arbitration proceeding to which the insured is
required to submit or to which the insured has submitted with the company’s
consent.

CLI-3

--------------------------------------------------------------------------------



VI. ADDITIONAL CONDITIONS

 

 

1.

Arbitration: The company shall be entitled to exercise all of the insured’s
rights in the choice of arbitrators and in the conduct of any arbitration
proceeding.

 

 

2.

Premium: When used as a premium basis, the word “cost” means the total cost of
all work in connection with all contracts of the type designated in the schedule
for this insurance with respect to which “cost” is the basis of premium,
regardless of whether any liability is assumed under such contracts by the
insured. It includes the cost of all labor, materials and equipment furnished,
used or delivered for use in the execution of such work, whether furnished by
the insured, or others including all fees, allowances, bonuses or commissions
made, paid or due. It shall not include the cost of any operations to which
exclusions (m) or (n) apply, unless such exclusions are voided in the schedule.

 

 

 

          The provisional premium for this policy includes an estimated premium
on account of such written contracts as are on file with or known to the
company. The named insured shall notify the company of all other written
contracts entered into during the policy period to which this insurance applies.

 

 

3.

The following provisions of Part VI apply to the insurance afforded by this
endorsement: Supplementary Payments; Definitions; Conditions; Nuclear Energy
Exclusion Endorsement.

CLI-4

--------------------------------------------------------------------------------




 

 

EFFECTIVE JANUARY 1, 1972

POLICY NO. CBP 94227

REPLACING CBP 634F

 

Endorsement No. CPB 6024

BROAD FORM PROPERTY DAMAGE COVERAGE—PART VI

(Including Completed Operations)

This endorsement forms part of Part VI and modifies such insurance as is
afforded by the provisions of Part VI of the policy relating to the following:

COMPREHENSIVE GENERAL LIABILITY INSURANCE
CONTRACTUAL LIABILITY INSURANCE

It is agreed that the insurance for property damage liability applies, subject
to the following additional provisions:

 

 

 

 

 

 

A.

The exclusions relating to property damage to (1) property owned, occupied or
used by or rented to the insured or in the care, custody or control of the
insured or as to which the insured is for any purpose exercising physical
control and (2) work performed by or on behalf of the named insured arising out
of the work or any portion thereof, or out of materials, parts or equipment
furnished in connection therewith, are replaced by the following exclusions (y)
and (z):

 

 

 

 

 

 

 

(y)

to property damage

 

 

 

 

 

 

 

 

(1)

to property owned or occupied by or rented to the insured, or, except with
respect to the use of elevators, to property held by the insured for sale or
entrusted to the insured for storage or safekeeping,

 

 

 

 

 

 

 

 

(2)

except with respect to liability under a written sidetrack agreement or the use
of elevators to

 

 

 

 

 

 

 

 

 

(a)

property while on premises owned by or rented to the insured for the purpose of
having operations performed on such property by or on behalf of the insured,

 

 

 

 

 

 

 

 

 

(b)

tools or equipment while being used by the insured in performing his operations,

 

 

 

 

 

 

 

 

 

(c)

property in the custody of the insured which is to be installed, erected or used
in construction by the insured,

 

 

 

 

 

 

 

 

 

(d)

that particular part of any property, not on premises owned by or rented to the
insured,

 

 

 

 

 

 

 

 

 

 

(i)

upon which operations are being performed by or on behalf of the insured at the
time of the property damage arising out of such operations, or

 

 

 

 

 

 

 

 

 

 

(ii)

out of which any property damage arises, or

 

 

 

 

 

 

 

 

 

 

(iii)

the restoration, repair or replacement of which has been made or is necessary by
reason of faulty workmanship thereon by or on behalf of the insured;

 

 

 

 

 

 

 

(z)

with respect to the completed operations hazard, to property damage to work
performed by the named insured arising out of the work or any portion thereof,
or out of materials, parts or equipment furnished in connection therewith.

 

 

 

 

 

 

B.

The insurance afforded by this endorsement shall be excess insurance over any
valid and collectible property insurance (including any deductible portion
thereof) available to the insured, such as but not limited to Fire and Extended
Coverage, Builder’s Risk Coverage or Installation Risk Coverage, and the “Other
Insurance” Condition is amended accordingly.

Liab. 7104

--------------------------------------------------------------------------------




 

 

EFFECTIVE JANUARY 1, 1972

POLICY NO. CBP 94227

Endorsement No. CBP 6036

EXCLUSION
(Contamination or Pollution)

          This endorsement forms part of Part VI of the policy and modifies such
insurance as is afforded by the provisions of Part VI of the policy relating to
the following:

Comprehensive General Liability Insurance
Contractual Liability Insurance
Storekeeper’s Insurance

          It is agreed that the insurance does not apply to bodily injury or
property damage arising out of the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water; but this exclusion
does not apply if such discharge, dispersal, release or escape is sudden and
accidental.

Liab. 7287
G335

--------------------------------------------------------------------------------




 

 

 

SPECIAL ENDORSEMENT A

 

POLICY NO: CBP 94227

ADDITIONAL INSURED - PART VI

IT IS AGREED THAT SUCH INSURANCE AS IS AFFORDED BY PART VI OF THE POLICY APPLIES
TO THE ORGANIZATIONS NAMED BELOW:

 

 

1.

THE BUNKER HILL COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND OPERATION OF THE
STAR MINE.

 

 

2.

AMERICAN SMELTING AND REFINING COMPANY, BUT ONLY AS RESPECTS THE CONSOLIDATED
SILVER (CONSIL) PROJECT.

 

 

3.

NEW PARK MINING COMPANY, BUT ONLY AS RESPECTS THE OWNERSHIP AND OPERATION OF THE
MAYFLOWER MINE.

 

 

4.

RUBY HILL MINING COMPANY.

 

 

5.

NEWMONT MINING COMPANY.

 

 

6.

SILVER EUREKA CORPORATION.

 

 

7.

CYPRESS EXPLORATION CORPORATION.

 

 

8.

RICHMOND-EUREKA MINING COMPANY.

 

 

9.

EL PASO NATURAL GAS COMPANY, BUT ONLY AS RESPECTS THE LAKESHORE PROJECT, PINAL
COUNTY, ARIZONA.

 

 

10.

PAPAGO INDIAN TRIBE, BUT ONLY AS RESPECTS THE LAKESHORE PROJECT, PINAL COUNTY,
ARIZONA.

THE INTEREST OF ADDITIONAL INSURED 4, 5, 6, 7 AND 8 APPLY ONLY AS RESPECT THE
OWNERSHIP AND OPERATION OF THE RUBY HILL MINE AND/OR THE RUBY HILL PROJECT.

[ILLEGIBLE]

--------------------------------------------------------------------------------




 

 

 

SPECIAL ENDORSEMENT B

 

POLICY NO. CBP 94227

ADDITIONAL INSURING AGREEMENT - PART VI

IT IS HEREBY AGREED THAT “INSURING AGREEMENT I” OF THE PERSONAL INJURY LIABILITY
COVERAGE ENDORSEMENT IS AMENDED BY THE INCLUSION THEREIN OF THE FOLLOWING:

 

 

HAZARD D

DISCRIMINATION (OTHER THAN UNFAIR TRADE PRACTICES), WHERE INSURANCE IN
CONNECTION THEREWITH IS NOT PROHIBITED OR HELD VIOLATIVE OF LAW OR PUBLIC POLICY
BY LEGISLATION, COURT DECISION OR ADMINISTRATIVE RULING.

[ILLEGIBLE]

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

A STOCK COMPANY

   Policy No.

Policy

THE CONTINENTAL

 

 

   L1 28 53 18

Issued By

INSURANCE COMPANY

1

 

 

 

NEW YORK, N.Y.

 

 

 


 

 

 

 

 

 

 

 

 

Renewal of:

Producer’s

. Fred S. James & Co. of Wash. Inc.

46 810 446

 

 

Name

. P.O. Box 2151

◄ Producer’s

   NEW

and



. Spokane, Washington 99210

 

Code

 

[ILLEGIBLE]

 

 

 

 


 

 

 

Named

 

The named insured is:

Insured

. Hecla Mining Company

Individual o; Partnership o; Corporation o;

and Address

. P.O. BOX 320

Joint Venture o;

Number and

. Wallace, Idaho 83800

Other (specify)

Street, Town or

 

 

City, County

 

Business of the named insured is:

and State)

 

 


 

 

Item 2.

 

Policy
Period:

From 12:01A.M., Feb. 15, 1978 to Feb. 15, 1979

 

       (Hour and Minute)

 

12:01 A.M., standard time at the address of the named insured as stated herein.

 

 

Audit
Period:

Annual, unless otherwise stated.


 

 

 

 

 

Audit Required

 

 

 x Yes   

o No

 

LIABILITY INSURANCE POLICY – SECTION TWO – DECLARATIONS
(For Automobile Insurance or General Liability Insurance separately or combined)

 

 

Item 3.

The insurance afforded is only with respect to such of the following Coverage
Parts as are indicated by specific premium charge or charges.


 

 

 

 

 

Coverage Parts

 

Advance
Premiums

 

Basic Automobile Liability Insurance

 

$

 

 

Comprehensive Automobile Liability Insurance

 

$

6,496

 

Automobile Medical Payments Insurance

 

$

 

 

Garage Insurance

 

$

 

 

Uninsured Motorists Insurance

 

$

112

 

Automobile Physical Damage Insurance

 

$

457

 

Automobile Physical Damage Insurance (Dealers)

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

Comprehensive General Liability Insurance

 

$

47,307

 

Owners’, Landlords’ and Tenants’ Liability Insurance

 

$

 

 

Manufacturers’ and Contractors’ Liability Insurance

 

$

 

 

Comprehensive Personal Insurance

 

$

 

 

Farmer’s Comprehensive Personal Insurance

 

$

 

 

Contractual Liability Insurance

 

$

65

 

Premises Medical Payments Insurance

 

$

 

 

Owners’ and Contractors’ Protective Liability Insurance

 

$

 

 

Personal Injury Liability Insurance

 

$

2,186

 

image [a112956023a_v1.jpg]

 

$

 

 

 

$

 

 

 

$

 

 

 

$

 

 

 

$

 

 

Total Advance Premium for this policy

 

$

56,623

 

 

 

 

 

 

Form numbers of endorsements forming a part of the policy on its effective date:
6680 7104 6688

7165 7251 0001 604 610 0010 0025 0037 0030 8186 7240

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

Premium is payable: On effective date of policy

 

$

56,623

 

;  

1st Anniversary

 $                

;

  2nd Anniversary 

$

This declarations page shall not be binding on the company unless countersigned
by a duly authorized representative of the company, and attached, [ILLEGIBLE]
issued, to Section One of the company’s Liability Insurance Policy, and
completed by one or more Coverage Parts for which there is an advance
[ILLEGIBLE] indicated on this page.

 

 

 

 

Countersigned by

image [a112956023_v1.jpg]

 

 

LIAB 6625C

 


--------------------------------------------------------------------------------




 

 

SCHEDULE

The insurance afforded is only with respect [ILLEGIBLE] each of the following
coverages as are indicated [ILLEGIBLE] premium charge or charges. The limit of
the company’s liability against each such [ILLEGIBLE] shall be as stated herein,
subject to all [ILLEGIBLE] of this policy having reference thereto.

 

COVERAGES AND LIMITS OF LIABILITY

 

 

Coverage A
Bodily Injury Liability

Coverage B
Property Damage Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

each occurrence

 

 

aggregate

 

 

each occurrence

 

 

aggregate

 

$

500,000

 

$

500,000

 

$

500,000

 

$

500,000

 

 

 

 

 

 

 

 

Advance Premium

$

14,663

 

Advance Premium

$

32,644

Total Advance Premium

$

47,307

 

 

 

 


GENERAL LIABILITY HAZARDS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rates

 

Advance Premium

 

Description of Hazards

 

Code No.

 

Premium Bases

 

Bodily Injury
Liability

 

Property Damage
Liability

 

Bodily Injury
Liability

 

Property Damage
Liability

 

(a) Premises—Operations

 

 

 

(a) Area (sq.ft.)

 

(a) Per 100sq.ft. of Area

 

 

 

 

 

 

 

 

(b) Remuneration

 

(b) Per $100 of Remuneration

 

 

 

 

 

 

 

 

(c)

 

(c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As per Form 7240 attached

 

 

 

 

 

 

 

 

 

14,583

 

32,553

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Escalators

 

 

 

Number Insured

 

Per Landing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Independent Contractors

 

 

 

Cost

 

Per $100 of Cost

 

 

 

 

 

Construction operations-owner
(not railroads) excluding
operations on board ships

 

16292

 

TBD

 

.0407

 

.0276

 

22mp

 

19mp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Completed Operations

 

 

 

Receipts

 

Per $1,000 of Receipts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) Products

 

 

 

Sales

 

Per $1,000 of Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Composition goods-not floor coverings

 

26612

 

TBD

 

1.193

 

.623

 

58mp

 

72mp

 

GENERAL LIABILITY MINIMUM PREMIUMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bodily Injury
Liability

 

Property Damage
Liability

 

Bodily Injury
Liability

 

Property Damage
Liability

 

Bodily Injury
Liability

 

Property Damage
Liability

(a) $

77

 

$

25

 

(c) $

22

 

$

19

 

(e) $

58

 

$

72

(b) $

 

 

$

 

 

(d) $

 

 

$

 

 

 

 

 

 

 


 

Locations of all premises owned by, rented to or controlled by the named
insured. (Enter “same” if same location as address shown in Item 1. of
declarations.)

 

Interest of named insured in such premises. (Describe interest, such as “owner”,
“general lessee” or “tenant”.)____________

 

Part occupied by named
insured___________________________________________________________________________

 

The foregoing discloses all hazards insured hereunder known to exist at the
effective date of this policy, unless otherwise stated herein.

When used as a premium basis:

 

 

 

 

1.

“admissions” means the total number of persons, other than employees of the
named insured, admitted to the event insured or to events conducted on the
premises whether on paid admission tickets, complimentary tickets or passes;

 

 

 

 

2.

“cost” means the total cost to the named insured with respect to operations
performed for the named insured during the policy period by independent
contractors of all work let or sub-let in connection with each specific project,
including the cost of all labor, materials and equipment furnished, used or
delivered for use in the execution of such work, whether furnished by the owner,
contractor or subcontractor, including all fees, allowances, bonuses or
commissions made, paid or due;

 

 

 

 

3.

“receipts” means the gross amount of money charged by the named insured for such
operations by the named insured or by others during the policy period as are
rated on the receipts basis other than receipts from telecasting; broadcasting
or motion pictures, and includes taxes, other than taxes which the named insured
collects as a separate item and remits directly to a governmental division;

 

 

 

 

4.

“remuneration” means the entire remuneration earned during the policy period by
proprietors and by all employees of the named insured, other than chaufleurs
(except operators of mobile equipment) and aircraft pilots and co-pilots,
subject to any overtime earnings or limitation of remuneration rule applicable
in accordance with the manuals in use by the company;

 

 

 

 

5.

“sales” means the gross amount of money charged by the named insured or by
others trading under his name for all goods and products sold or distributed
during the policy period and charged during the policy period for installation,
servicing or repair, and includes taxes, other than taxes which the named
insured and such others collect as a separate item and remit directly to a
governmental division.


 

 

Policy Issued By  __________________________________________________

Policy No.  _________________________

 

 

Named
Insured  _______________________________________________________________________________________


 

 

 

This Coverage Part shall not be binding upon the company unless attached to
Sections One and Two of the company’s Liability Insurance Policy.


 

 

LIAB. 66808

PRINTED IN U.S.A


--------------------------------------------------------------------------------



COMPREHENSIVE GENERAL LIABILITY INSURANCE

 

 

I.

COVERAGE A—BODILY INJURY LIABILITY

 

COVERAGE B—PROPERTY DAMAGE LIABILITY

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of

 

 

 

 

A.

bodily injury or

 

B.

property damage

to which this insurance applies, caused by an occurrence, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such bodily injury or property damage, even if any of the
allegations of the suit are groundless, false or fraudulent, and may make such
investigation and settlement of any claim or suit as it deems expedient, but the
company shall not be obligated to pay any claim or judgment or to defend any
suit after the applicable limit of the company’s liability has been exhausted by
payment of judgments or settlements.

Exclusions

 

 

 

 

     This insurance does not apply:

 

 

 

 

(a)

to liability assumed by the insured under any contract or agreement except an
incidental contract, but this exclusion does not apply to a warranty of fitness
or quality of the named insured’s products or a warranty that work performed by
or on behalf of the named insured will be done in a workmanlike manner;

 

 

 

 

(b)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of

 

 

 

 

 

(1)

any automobile or aircraft owned or operated by or rented or loaned to any
insured, or

 

 

 

 

 

(2)

any other automobile or aircraft operated by any person in the course of his
employment by any insured;

 

 

 

 

 

but this exclusion does not apply to the parking of an automobile on premises
owned by, rented to or controlled by the named insured or the ways immediately
adjoining, if such automobile is not owned by or rented or loaned to any
insured;

 

 

 

 

(c)

to bodily injury or property damage arising out of (1) the ownership,
maintenance, operation, use, loading or unloading of any mobile equipment while
being used in any prearranged or organized racing, speed or demolition contest
or in any stunting activity or in practice or preparation for any such contest
or activity or (2) the operation or use of any snowmobile or trailer designed
for use therewith;

 

 

 

 

(d)

to bodily injury or property damage arising out of and in the course of the
transportation of mobile equipment by an automobile owned or operated by or
rented or loaned to any insured;

 

 

 

 

(e)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of

 

 

 

 

 

(1)

any watercraft owned or operated by or rented or loaned to any insured, or

 

 

 

 

 

(2)

any other watercraft operated by any person in the course of his employment by
any insured;

 

 

 

 

 

but this exclusion does not apply to watercraft while ashore on premises owned
by, rented to or controlled by the named insured;

 

 

 

 

(f)

to bodily injury or property damage arising out of the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any water course or body of
water; but this exclusion does not apply if such discharge, dispersal, release
or escape is sudden and accidental;

 

 

 

 

(g)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing, with respect to

 

 

 

 

 

(1)

liability assumed by the insured under an incidental contract or

 

 

 

 

 

(2)

expenses for first aid under the Supplementary Payments provision;

 

 

 

 

(h)

to bodily injury or property damage for which the insured or his indemnitee may
be held liable

 

 

 

 

 

(1)

as a person or organization engaged in the business of manufacturing,
distributing, selling or serving alcoholic beverages, or

 

 

 

 

 

(2)

if not so engaged, as an owner or lessor of premises used for such purposes, if
such liability is imposed

 

 

 

 

 

(i)

by, or because of the violation of, any statute, ordinance or regulation
pertaining to the sale, gift, distribution or use of any alcoholic beverage, or

 

 

 

 

 

(ii)

by reason of the selling, serving or giving of any alcoholic beverage to a minor
or to a person under the influence of alcohol or which causes or contributes to
the intoxication of any person;

 

 

 

 

 

but part (ii) of this exclusion does not apply with respect to liability of the
insured or his indemnitee as an owner or lessor described in (2) above;

 

 

 

 

(i)

to any obligation for which the insured or any carrier as his insurer may be
held liable under any workmen’s compensation, unemployment compensation or
disability benefits law, or under any similar law;

 

 

 

 

(j)

to bodily injury to any employee of the insured arising out of and in the course
of his employment by the insured or to any obligation of the insured to
indemnity another because of damages arising out of such injury; but this
exclusion does not apply to liability assumed by the insured under an incidental
contract;

 

 

 

 

(k)

to property damage to

 

 

 

 

 

(1)

property owned or occupied by or rented to the insured,

 

 

 

 

 

(2)

property used by the insured, or

 

 

 

 

 

(3)

property in the care, custody or control of the insured or as to which the
insured is for any purpose exercising physical control;

 

 

 

 

 

but parts (2) and (3) of this exclusion do not apply with respect to liability
under a written sidetrack agreement and part (3) of this exclusion does not
apply with respect to property damage (other than to elevators) arising out of
the use of an elevator at premises owned by, rented to or controlled by the
named insured;

 

 

 

 

(l)

to property damage to premises alienated by the named insured arising out of
such premises or any part thereof;

 

 

 

 

(m)

to loss of use of tangible property which has not been physically injured or
destroyed resulting from

 

 

 

 

 

(1)

a delay in or lack of performance by or on behalf of the named insured of any
contract or agreement, or

 

 

 

 

 

(2)

the failure of the named insured’s products or work performed by or on behalf of
the named insured to meet the level of performance, quality, fitness or
durability warranted or represented by the named insured;

 

 

 

 

 

but this exclusion does not apply to loss of use of other tangible property
resulting from the sudden and accidental physical injury to or destruction of
the named insured’s products or work performed by or on behalf of the named
insured after such products or work have been put to use by any person or
organization other than an insured;

 

 

 

 

(n)

to property damage to the named insured’s products arising out of such products
or any part of such products;

 

 

 

 

(o)

to property damage to work performed by or on behalf of the named insured
arising out of the work or any portion thereof, or out of materials, parts or
equipment furnished in connection therewith;

 

 

 

 

(p)

to damages claimed for the withdrawal, inspection, repair, replacement, or loss
of use of the named insured’s products or work completed by or for the named
insured or of any property of which such products or work form a part, if such
products, work or property are withdrawn from the market or from use because of
any known or suspected defect or deficiency therein;


 

 

 

II.

PERSONS INSURED

 

 

 

     Each of the following is an insured under this insurance to the extent set
forth below:

 

 

 

(a)

if the named insured is designated in the declarations as an individual, the
person so designated but only with respect to the conduct of a business of which
he is the sole proprietor, and the spouse of the named insured with respect to
the conduct of such a business;

 

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

 

(c)

if the named insured is designated in the declarations as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such;

 

 

 

(d)

any person (other than an employee of the named insured) or organization while
acting as real estate manager for the named insured; and

 

 

 

(e)

with respect to the operation, for the purpose of locomotion upon a public
highway, of mobile equipment registered under any motor vehicle registration
law,

 

 

 

 

(i)

an employee of the named insured while operating any such equipment in the
course of his employment, and

 

 

 

 

(ii)

any other person while operating with the permission of the named insured any
such equipment registered in the name of the named insured and any person or
organization legally responsible for such operation, but only if there is no
other valid and collectible insurance available, either on a primary or excess
basis, to such person or organization;

 

 

 

 

provided that no person or organization shall be an insured under this paragraph
(e) with respect to:

 

 

 

 

(1)

bodily injury to any fellow employee of such person injured in the course of his
employment, or

 

 

 

 

(2)

property damage to property owned by, rented to, in charge of or occupied by the
named insured or the employer of any person described in subparagraph (ii).

 

This insurance does not apply to bodily injury or property damage arising out of
the conduct of any partnership or joint venture of which the insured is a
partner or member and which is not designated in this policy as a named
insured.;

 

III.

LIMITS OF LIABILITY

     Regardless of the number of (1) insureds under this policy, (2) persons or
organizations who sustain bodily injury or property damage, or (3) claims made
or suits brought on account of bodily injury or property damage, the company’s
liability is limited as follows:

     Coverage A—The total liability of the company for all damages, including
damages for care and loss of services, because of bodily injury sustained by one
or more persons as the result of any one occurrence shall not exceed the limit
of bodily injury liability stated in the schedule as applicable to “each
occurrence.”

     Subject to the above provision respecting “each occurrence”, the total
liability of the company for all damages because of (1) all bodily injury
included within completed operations hazard and (2) all bodily injury included
within the products hazard shall not exceed the limit of bodily injury liability
stated in the schedule as “aggregate”.

     Coverage B—The total liability of the company for all damages because of
all property damage sustained by one or more persons or organizations as the
result of any one occurrence shall not exceed the limit of property damage
liability stated in the schedule as applicable to “each occurrence”.

     Subject to the above provision respecting “each occurrence”, the total
liability of the company for all damages because of all property damage to which
this coverage applies and described in any of the numbered subparagraphs below
shall not exceed the limit of property damage liability stated in the schedule
as “aggregate”;

 

 

 

 

(1)

all property damage arising out of premises or operations rated on a
remuneration basis or contractor’s equipment rated on a receipts basis,
including property damage for which liability is assumed under any incidental
contract relating to such premises or operations, but excluding property damage
included in subparagraph (2) below;

 

 

 

 

(2)

all property damage arising out of and occurring in the course of operations
performed for the named insured by independent contractors and general
supervision thereof by the named insured, including any such property damage for
which liability is assumed under any incidental contract relating to such
operations, but this subparagraph (2) does not include property damage arising
out of maintenance or repairs at premises owned by or rented to the named
insured or structural alterations at such premises which do not involve changing
the size of or moving buildings or other structures;

 

 

 

 

(3)

all property damage included within the products hazard and all property damage
included within the completed operations hazard.

     Such aggregate limit shall apply separately to the property damage
described in subparagraphs (1), (2) and (3) above, and under subparagraphs (1)
and (2), separately with respect to each project away from premises owned by or
rented to the named insured.

     Coverages A and B—For the purpose of determining the limit of the company’s
liability, all bodily injury and property damage arising out of continuous or
repeated exposure to substantially the same general conditions shall be
considered as arising out of one occurrence.

IV. POLICY TERRITORY

     This insurance applies only to bodily injury or property damage which
occurs within the policy territory.

 

 

 

LIAB. 66808

OVER

 


--------------------------------------------------------------------------------



SCHEDULE EXTENDED
– GENERAL LIABILITY INSURANCE

Policy No. ______________________ Issued to
_____________________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RATES

 

ADVANCE PREMIUM

 

DESCRIPTION OF HAZARDS

 

CODE
NO.

 

PREMIUM BASES

 

BODILY INJURY
LIABILITY

 

PROPERTY DAMAGE
LIABILITY

 

BODILY INJURY
LIABILITY

 

PROPERTY DAMAGE
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M&C
Mining NOC - Idaho

 

12002

 

b)

6,761,000

 

.173

 

.251

 

11,697

 

16,970

 

 

 

X

 

 

 

 

 

 

.126

 

 

 

8,519

 

Mining NOC - Nevada

 

12002

 

b)

15,000

 

.250

 

.126

 

38

 

19

 

 

 

X

 

 

 

 

 

 

.126

 

 

 

19

 

Mining NOC - Colorado

 

12002

 

b)

TBD

 

.115

 

.0904

 

Incl

 

Incl

 

 

 

X

 

 

 

 

 

 

.126

 

 

 

Incl

 

Geophysical Exploration - seismic method - all employees-including completed
operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Idaho

 

13841

z

b)

58,000

 

.672

 

.502

 

390

 

291

 

Colorado

 

13841

z

b)

29,000

 

.595

 

.326

 

173

 

95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ore Mining - Idaho

 

33300

 

b)

487,554

 

.346

 

.176

 

1,687

 

858

 

Machine Shops - Idaho

 

39996

 

b)

169,873

 

.346

 

.176

 

588

 

299

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Limits

 

99901

 

Flat Charge

 

 

 

 

 

10

 

45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Broad Form Property Damage

 

99982

 

@ 20%

 

 

 

 

 

 

 

5,438

 


 

 

LIAB 7240

PRINTED IN U.S.A.


--------------------------------------------------------------------------------



[ILLEGIBLE] FORM PROPERTY DAMAGE ENDORSEMENT
(Including Completed Operations)

This endorsement modifies such insurance as is afforded by the provisions of the
policy relating to the following:

COMPREHENSIVE GENERAL LIABILITY INSURANCE
CONTRACTUAL LIABILITY INSURANCE

This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

Issued By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

.

 

 

 

_____________,19 ___at ________.M.

 

.
.

 

 

 

Hour and Minute 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 



.
.
.
.

 

 

 

 

It is agreed that the insurance for property damage liability applies, subject
to the following additional provisions:

 

 

 

 

 

 

A.

The exclusions relating to property damage to (1) property owned, occupied or
used by or rented to the insured or in the care, custody or control of the
insured or as to which the insured is for any purpose exercising physical
control and (2) work performed by or on behalf of the named insured arising out
of the work or any portion thereof, or out of materials, parts or equipment
furnished in connection therewith, are replaced by the following exclusions (y)
and (z):

 

 

 

(y)

to property damage

 

 

 

 

 

(1)

to property owned or occupied by or rented to the insured, or, except with
respect to the use of elevators, to property held by the insured for sale or
entrusted to the insured for storage or safekeeping,

 

 

 

 

 

 

(2)

except with respect to liability under a written sidetrack agreement or the use
of elevators to

 

 

 

 

 

 

 

(a)

property while on premises owned by or rented to the insured for the purpose of
having operations performed on such property by or on behalf of the insured,

 

 

 

 

 

 

 

 

(b)

tools or equipment while being used by the insured in performing his operations,

 

 

 

 

 

 

 

 

(c)

property in the custody of the insured which is to be installed, erected or used
in construction by the insured,

 

 

 

 

 

 

 

 

(d)

that particular part of any property, not on premises owned by or rented to the
insured,

 

 

 

 

 

 

 

 

 

(i)

upon which operations are being performed by or on behalf of the insured at the
time of the property damage arising out of such operations, or

 

 

 

 

 

 

 

 

 

 

(ii)

out of which any property damage arises, or

 

 

 

 

 

 

 

 

 

 

(iii)

the restoration, repair or replacement of which has been made or is necessary by
reason of faulty workmanship thereon by or on behalf of the insured;

 

 

 

 

 

 

 

(z)

with respect to the completed operations hazard and with respect to any
classification stated below as “including completed operations”, to property
damage to work performed by the named insured arising out of the work or any
portion thereof, or out of materials, parts or equipment furnished in connection
therewith.

 

 

 

B.

The insurance afforded by this endorsement shall be excess insurance over any
valid and collectible property insurance (including any deductible portion
thereof) available to the insured, such as but not limited to Fire and Extended
Coverage, Builder’s Risk Coverage or Installation Risk Coverage, and the “Other
Insurance” Condition is amended accordingly.

Classification

As Per Form 7240

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

 

 

Countersigned by_______________________________________________________

 

 

 

 

PRINTED IN U.S.A.

LIAB 7104A
ADV 3006

 


--------------------------------------------------------------------------------



PERSONAL INJURY LIABILITY INSURANCE

I. COVERAGE P—PERSONAL INJURY LIABILITY

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of injury
(herein called “personal injury”) sustained by any person or organization and
arising out of one or more of the following offenses committed in the conduct of
the named insured’s business:

 

 

 

Group A—false arrest, detention or imprisonment, or malicious prosecution;

 

 

Group B—the publication or utterance of a libel or slander or of other
defamatory or disparaging material, or a publication or utterance in violation
of an individual’s right of privacy; except publications or utterances in the
course of or related to advertising, broadcasting or telecasting activities
conducted by or on behalf of the named insured;

 

 

Group C—wrongful entry or eviction, or other invasion of the right of private
occupancy;

if such offense is committed during the policy period within the United States
of America, its territories or possessions, or Canada, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such personal injury even if any of the allegations of the suit
are groundless, false or fraudulent, and may make such investigation and
settlement of any claim or suit as it deems expedient, but the company shall not
be obligated to pay any claim or judgment or to defend any suit after the
applicable limit of the company’s liability has been exhausted by payment of
judgments or settlements.

Exclusions

 

 

 

This insurance does not apply

 

 

(a)

to liability assumed by the insured under any contract or agreement;

 

 

(b)

to personal injury arising out of the wilful violation of a penal statute or
ordinance committed by or with the knowledge or consent of any insured;

 

 

(c)

to personal injury sustained by any person as a result of an offense directly or
indirectly related to the employment of such person by the named insured;

 

 

(d)

to personal injury arising out of any publication or utterance described in
Group B, if the first injurious publication or utterance of the same or similar
material by or on behalf of the named insured was made prior to the effective
date of this insurance;

 

 

(e)

to personal injury arising out of a publication or utterance described in Group
B concerning any organization or business enterprise, or its products or
services, made by or at the on of any insured with knowledge of the falsity
thereof.

II. PERSONS INSURED

          Each of the following is an insured under this insurance to the extent
set forth below:

 

 

(a)

if the named insured is designated in the declarations as an individual, the
person so designated and his spouse;

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

(c)

if the named insured is designated in the declarations as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such.

          This insurance does not apply to personal injury arising out of the
conduct of any partnership or joint venture of which the insured is a partner or
member and which is not designated in this policy as a named insured.

III. LIMITS OF LIABILITY INSUREDS PARTICIPATION

          Regardless of the number of (1) insureds under this policy, (2)
persons or organizations who sustain personal injury, or (3) claims made or
suits brought on account of personal injury, the total limit of the company’s
liability under this coverage for all damages shall not exceed the limit of
personal injury liability stated in the schedule as “aggregate”.

          If a participation percentage is stated in the schedule for the
insured, the company shall not be liable for a greater proportion of any loss
than the difference between such percentage and one hundred percent and the
balance of the loss shall be borne by the insured; provided, the company may pay
the insured’s portion of a loss to effect settlement of the loss, and, upon
notification of the action taken, the named insured stall promptly reimburse the
company therefor.

IV. ADDITIONAL DEFINITION

 

 

 

When used in reference to this insurance:

 

“damages” means only those damages which are payable because of personal injury
arising out of an offense to which this insurance applies.


 

 

 

 

 

 

 

99980 @ 15%                                                       
                                      SCHEDULE * Exclusion “C” is deleted

 

Coverage

 

Limits of Liability

 

P.

 

Personal Injury Liability

 

$   500,000           aggregate



 

 

 

The insurance afforded is only with respect to personal injury arising out of an
offense included within such of the following groups of offenses as are
indicated by specific premium charge or charges.

 

Insured’s Participation 0%

 

 

 

 

 

 

 

 

 

Groups of Offenses

 

Advance Premium

 

 

 

 

 

 

 

 

A.

False Arrest, Detention or Imprisonment, or Malicious Prosecution

 

$   2,186

 

 

 

 

 

 

 

 

B.

Libel, Slander, Defamation or Violation of Right of Privacy

 

$   Included

 

 

 

 

 

 

 

 

C.

Wrongful Entry or Eviction or Other Invasion of Right of Private Occupancy

 

$   Included

 

Minimum Premium $     72                                                Total
Advance Premium

 

$   2,186


 

Policy Issued By______________________________________________________ Policy
No.________________________

 

Named
Insured________________________________________________________________________________________


 

This Coverage Part shall not be binding upon the company unless attached to
Sections One and Two of the company’s Liability Insurance Policy.


 

 

LIAB. 6688B

PRINTED IN U.S.A.


--------------------------------------------------------------------------------



(Blanket Coverage—Broad Form)

This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

Issued By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

.

 

 

 

_____________,19 ___at ________.M.

 

.
.

 

 

 

Hour and Minute 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 



.
.
.
.

 

 

 

 

SCHEDULE

The insurance afforded for contractual liability is only with respect to such of
the following Coverages as are indicated by a specific premium charge applicable
thereto. The limit of the company’s liability against each such coverage shall
be as stated herein, subject to all the terms of this policy having reference
thereto.

 

 

 

 

 

 

Coverages

 

Limits of Liability

 

Advance Premium

Contractual Bodily Injury Liability

 

$500,000

each occurrence

 

$35

Contractual Property Damage Liability

 

$500,000

each occurrence

 

$30

 

 

$500,000

aggregate

 

 

MP’s    BI/35    PD/30

 

Total Advance Premium

 

$65

The following exclusions do not apply with respect to any “construction
agreement”:

 

 

 

 

 

 

 

 

 

 

 

 

 

Designation of Contracts on file
or known to the company

 

 

 

 

 

Rates

 

Advance Premium

 

Code

 

Premium Bases

 

Bodily Injury

 

Property Damage

 

Bodily Injury

 

Property Damage

All written Contracts except Nuclear Energy Commission contracts, labor
agreements, stevedoring contracts, construction agreements with railroads &
agreements requiring complete indemnification for all occurences arising out of
the indemnitor’s operations without reference to negligence

 

 

 

(a) Cost
(b) Sales

 

(a) Per $100 of Cost
(b) Per $1000 of Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15193

 

    TBD

 

.0620

 

.0377

 

35mp

 

30mp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$35

 

$30

The company, in consideration of the payment of the premium and subject to all
of the provisions of the policy not expressly modified herein, agrees with the
named insured as follows:

          I. COVERAGES . CONTRACTUAL BODILY INJURY LIABILITY

                                         CONTRACTUAL PROPERTY DAMAGE LIABILITY

The company will pay on behalf of the insured all sums which the insured, by
reason of contractual liability assumed by him under any written contract of the
type designated in the schedule for this insurance, shall become legally
obligated to pay as damages because of

bodily injury or

property damage

to which this insurance applies, caused by an occurrence, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such bodily injury or property damage, even if any of the
allegations of the suit are groundless, false or fraudulent, and may make such
investigation and settlement of any claim or suit as it deems expedient, but the
company shall not be obligated to pay any claim or judgment or to defend

 

 

(1)

any arbitration proceeding wherein the company is not entitled to exercise the
insured’s rights in the choice of arbitrators and in the conduct of such
proceedings, or

 

 

(2)

any suit after the applicable limit of the company’s liability has been
exhausted by payment of judgments or settlements.

Exclusions

This insurance does not apply:

 

 

 

 

 

(a)

to liability assumed by the insured under any incidental contract:

 

 

 

(b)

(1)

if the insured is an architect, engineer or surveyor, to bodily injury or
property damage arising out of professional services performed by such insured,
including

 

 

 

 

 

 

 

(i)

the preparation or approval of maps, drawings, opinions, reports, surveys,
change orders, designs or specifications, and

 

 

 

 

 

 

 

 

(ii)

supervisory, inspection or engineering services:

 

 

 

 

 

 

(2)

if the indemnitee of the insured is an architect, engineer or surveyor, to the
liability of the indemnitee, his agents or employees, arising out of

 

 

 

 

 

 

 

 

(i)

the preparation or approval of maps, drawings, opinions, reports, surveys,
change orders, designs or specifications, or

 

 

 

 

 

 

 

 

(ii)

the giving of or the failure to give directions or instructions by the
indemnitee, his agents or employees, provided such giving or failure to give is
the primary cause of the bodily injury or property damage;

 

 

 

 

 

(c)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing:

 

 

 

 

 

(d)

to bodily injury or property damage for which the indemnitee may be held liable

 

 

 

 

 

 

(1)

as a person or organization engaged in the business of manufacturing,
distributing, selling or serving alcoholic beverages, or

 

 

 

 

(2)

if not so engaged, as an owner or lessor of premises used for such purposes.

 

 

 

 

 

if such liability is imposed

 

 

 

 

 

 

 

 

(i)

by or because of the violation of, any statute, ordinance or regulation
pertaining to the sale, gift, distribution or use of any alcoholic beverage or

 

 

 

 

 

 

 

 

(ii)

by reason of the selling, serving or giving of any alcoholic beverage to a minor
or to a person under the influence of alcohol or which causes or contributes to
the intoxication of any person:


--------------------------------------------------------------------------------




 

 

 

 

 

 

but part [ILLEGIBLE] of this exclusion does not apply with respect to liability
of the indemnitee as an owner of [ILLEGIBLE]

 

 

 

 

 

(e)

to any obligation for which the insured or any [ILLEGIBLE] as his insurer may be
held liable under any workmen’s compensation, unemployment compensation or
disability benefits law or under any similar law;

 

 

 

 

 

(f)

to any obligation for which the insured may be held liable in an action on a
contract by a third party beneficiary for bodily injury or property damage
arising out of a project for a public authority, but this exclusion does not
apply to an action by the public authority or any other person or organization
engaged in the project;

 

 

 

 

 

(g)

to property damage to

 

 

 

 

 

 

(1)

property owned or occupied by or rented to the insured,

 

 

 

 

 

 

(2)

property used by the insured, or

 

 

 

 

 

 

(3)

property in the care, custody or control of the insured or as to which the
insured is for any purpose exercising physical control;

 

 

 

 

 

(h)

to property damage to premises alienated by the named insured arising out of
such premises or any part thereof;

 

 

 

 

(i)

to loss of use of tangible property which has not been physically injured or
destroyed resulting from

 

 

 

 

 

 

(1)

a delay in or lack of performance by or on behalf of the named insured of any
contract or agreement, or

 

 

 

 

 

 

(2)

the failure of the named insured’s products or worh performed by or on behalf of
the named insured to meet the level of performance, quality, fitness or
durability warranted or represented by the named insured;

 

 

 

 

 

 

but this exclusion does not apply to loss of use of other tangible property
resulting from the sudden and accidental physical injury to or destruction of
the named insured’s products or work performed by or on behalf of the named
insured after such products or work have been put to use by any person or
organization other than an insured;

 

 

 

 

(j)

to property damage to the named insured’s products arising out of such products
or any part of such products;

 

 

 

 

(k)

to property damage to work performed by or on behalf of the named insured
arising out of the work or any portion thereof, or out of materials, parts or
equipment furnished in connection therewith;

 

 

 

 

(l)

to damages claimed for the withdrawal, inspection, repair, replacement, or loss
of use of the named insured’s products or work completed by or for the named
insured or of any property of which such products or work form a part, if such
products, work or property are withdrawn from the market or from use because of
any known or suspected defect or deficiency therein;

 

 

 

 

 

(m)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of any mobile equipment while being used in
any prearranged or organized racing, speed or demolition contest or in any
stunting activity or in practice or preparation for any such contest or
activity;

 

 

 

 

(n)

to bodily Injury or property damage arising out of the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land; the atmosphere or any water course or body of
water; but this exclusion does not apply is such discharge, dispersal, release
or escape is sudden and accidental;

 

 

 

 

 

Unless stated in the schedule above as not applicable, the following exclusions
also apply to contractual liability assumed by the insured under any agreement
relating to construction operations.

 

 

 

 

This insurance does not apply:

 

 

 

 

(o)

to bodily injury or property damage arising out of construction, maintenance or
repair of watercraft or loading or unloading thereof;

 

 

 

 

 

(p)

to bodily injury or property damage arising out of operations, within fifty feet
of any railroad property, affecting any railroad bridge or trestle, tracks, road
beds, tunnel, underpass or crossing;

 

 

 

II.

PERSONS INSURED

 

 

 

Each of the following is an insured under this insurance to the extent set forth
below:

 

 

 

(a)

if the named insured is designated in the declarations as an individual the
person so designated and his spouse;

 

 

 

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

 

 

(c)

if the named insured is designated in the declarations as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such.

 

 

 

 

This insurance does not apply to bodily injury or property damage arising out of
the conduct of any partnership or joint venture of which the insured is a
partner or member and which is not designated in this policy as a named insured.

 

 

III.

LIMITS OF LIABILITY

 

 

 

Regardless of the number of (1) insureds under this policy. (2) persons or
organizations who sustain bodily injury or property damage, or (3) claims made
or suits brought on account of bodily injury or property damage, the company’s
liability is limited as follows:

 

 

 

 

CONTRACTUAL BODILY INJURY LIABILITY

 

 

 

The total liability of the company for all damages, including damages for care
and loss of services, because of bodily injury sustained by one or more persons
as the result of any one occurrence shall not exceed the limit of bodily injury
liability stated in the schedule as applicable to “each occurrence”.

 

 

 

 

CONTRACTUAL PROPERTY DAMAGE LIABILITY

 

 

 

The total liability of the company for all damages because of all property
damage sustained by one or more persons or organizations as the result of any
one occurrence shall not exceed the limit of property damage liability stated in
the schedule as applicable to “each occurrence”.

 

 

 

 

 

Subject to the above provision respecting “each occurrence”, the total liability
of the company for all damages because of all property damage to which this
coverage applies shall not exceed the limit of property damage liability stated
in the schedule as “aggregate”. Such aggregate limit of liability applies
separately with respect to each project away from premises owned by or rented to
the named insured.

 

 

 

 

 

CONTRACTUAL BODILY INJURY AND PROPERTY DAMAGE LIABILITY

 

 

 

For the purpose of determining the limit of the company’s liability, all bodily
injury and property damage arising out of continuous or repeated exposure to
substantially the same general conditions shall be considered as arising out of
one occurrence.

 

 

IV.

ENDORSEMENT TERRITORY

 

 

 

This insurance applies only to bodily injury or property damage which occurs
within the policy territory.

 

 

V.

ADDITIONAL DEFINITIONS

 

 

 

When used in reference to this insurance (including endorsements forming a part
of the policy):

 

 

 

“contractual liability” means liability expressly assumed under a written
contract or agreement; provided, however, that contractual liability shall not
be construed as including liability under a warranty of the fitness or quality
of the named insured’s products or a warranty that work performed by or on
behalf of the named insured will be done in a workmanlike manner;

 

 

 

“suit” includes an arbitration proceeding to which the insured is required to
submit or to which the insured has submitted with the company’s consent.

 

 

VI.

ADDITIONAL CONDITIONS

 

 

Arbitration

 

 

 

The company shall be entitled to exercise all of the insured’s rights in the
choice of arbitrators and in the conduct of any arbitration proceeding.

 

 

Premium

 

 

 

The advance premium stated in the schedule is the estimated premium on account
of such written contracts as are on file with or known to the company. The named
insured shall notify the company of all other written contracts entered into
during the endorsement period to which this insurance applies.

 

 

 

 

 

When used as a premium basis:

 

 

 

 

1.

the word “cost” means the total cost of all work in connection with all
contracts of the type designated in the schedule for this insurance with respect
to which “cost” is the basis of premium, regardless of whether any liability is
assumed under such contracts by the insured. It includes the cost of all labor,
materials and equipment furnished, used or delivered for use in the execution of
such work, whether furnished by the insured, or others including all fees,
allowances, bonuses or commissions made, paid or due. It shall not include the
cost of any operations to which exclusions (o) or (p) apply, unless such
exclusions are voided in the schedule.

 

 

 

 

 

 

2.

the word “sales” means the gross amount of money charged by the named insured or
by others trading under his name for all goods and products sold or distributed
during the endorsement period and charged during the endorsement period for
installation, servicing or repair, and includes taxes, other than taxes which
the named insured and such others collect as a separate item and remit directly
to a governmental division.

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

Countersigned by________

--------------------------------------------------------------------------------



This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

[ILLEGIBLE]

 

 

 

 

 

   Policy No.

By

 

 

 

 

 

 

 

 

   The Continental Insurance Company

 

  11

 

  L1 28 53 18

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

. Fred S. James & Co. of Wash, Inc.

 

 

 

__Feb._____15, ____1978 at _12 : 01A.M.

 

. P.O. BOX 2151
. Spokane, Washington   99210

 46 810 446

 

 

Hour and Minute

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 

. Hecla Mining Company

 

 

 

 

   ON ACCOUNT OF THE FOLLOWING THE

 

. P.O. Box 320

 

 

 

 

 

 

. Wallace, Idaho 83800

 

 

 

 

   ADDITIONAL PREMIUM IS $_____________

 

.

 

 

 

 

           RETURN PREMIUM IS $_____________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

EXCLUSION ENDORSEMENT

 

 

 

It is agreed that such insurance as is afforded by the policy under coverage B,
Property Damage, shall not apply to any and all loss caused by subsidence, land
slide, or any other land movement.


 

 

 

 

 

Accepted:  Hecla Mining Company

 

 

 

 

 

By:  

(SIGNATURE) [a112956024_v1.jpg]

 

 

 

 

 

 

Title  

Assistant secretary

 


 

 

 

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

 

 

 

Countersigned by

(SIGNATURE) [a112956025_v1.jpg]

 


 

 

LIAB 7251

 

C—P

PRINTED IN U.S.A.


--------------------------------------------------------------------------------




 

 

 

(SIGNATURE) [a112956026_v1.jpg]

PUNITIVE OR EXEMPLARY DAMAGES EXCLUSION
AMENDATORY ENDORSEMENT

IL  00  01
(Ed. 11-77)

REGARDLESS OF ANY OTHER PROVISION OF THIS POLICY. THIS POLICY DOES NOT APPLY TO
PUNITIVE OR EXEMPLARY DAMAGES.

 

 

IL 00 01 (Ed. 11-77)

Copyright, Insurance Services Office, 1977


--------------------------------------------------------------------------------



This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

[ILLEGIBLE] By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

.

 

 

 

_________________,19___at_________. M.

 

.
.

 

 

 

Hour and Minute

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 

.

 

 

 

 

   ON ACCOUNT OF THE FOLLOWING THE

 

.

 

 

 

 

 

 

.

 

 

 

 

   ADDITIONAL PREMIUM IS $_____________

 

.

 

 

 

 

            RETURN PREMIUM IS $_____________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

ADDITIONAL INSURED ENDORSEMENT NO. 1

 

 

 

It is hereby agreed that such General Liabioity Insurance as is afforded by this
policy applies to the organizations named below:

 

 

 

1.

The Bukner Hill Company, but only as respects the ownership and operation of the
Star Mine

 

 

 

 

2.

American Smelting & Refining Company, but only as respects The Consolidated
Silver (Consil) Project

 

 

 

 

3.

Ruby Hill Mining Company

 

 

 

 

4.

Newmont Mining Company

 

 

 

 

5.

Silver Eureka Corporation

 

 

 

 

6.

Cypress Exploration Corporation

 

 

 

 

7.

Richmond - Eureka Mining Company

 

 

 

 

The Interest of Additional Insured 3, 4, 5, 6 and 7 apply only as respects the
ownership and operations of the Ruby Hill Mine and/or The Ruby Hill Project.


 

 

 

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

 

 

 

Countersigned by

(SIGNATURE) [a112956027_v1.jpg]

 


 

 

LIAB 7251

 

C—P

PRINTED IN U.S.A.


--------------------------------------------------------------------------------



This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

[ILLEGIBLE] By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

.

 

 

 

__________________,19___at_________. M.

 

.
.

 

 

 

Hour and Minute

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 

.

 

 

 

 

   ON ACCOUNT OF THE FOLLOWING THE

 

.

 

 

 

 

 

 

.

 

 

 

 

   ADDITIONAL PREMIUM IS $_____________

 

.

 

 

 

 

           RETURN PREMIUM IS $_____________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

ADDITIONAL INSURED ENDORSEMENT NO.2

 

 

 

 

It is hereby agreed that Sunshine Mining Company is added as an Additional
Insured under Section I and II of this policy, but only with respect to the
Consil Project (Consilidated Silver).


 

 

 

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

 

 

 

Countersigned by

(SIGNATURE) [a112956028_v1.jpg]

 


 

 

LIAB 7251

 

C—P

PRINTED IN U.S.A.


--------------------------------------------------------------------------------



This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

[ILLEGIBLE] By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

.

 

 

 

__________________,19___at_________. M.

 

.
.

 

 

 

Hour and Minute 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 

.

 

 

 

 

   ON ACCOUNT OF THE FOLLOWING THE

 

.

 

 

 

 

 

 

.

 

 

 

 

   ADDITIONAL PREMIUM IS $_____________

 

.

 

 

 

 

           RETURN PREMIUM IS $_____________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

Additional Insured Endorsement No. 3

 

 

 

 

In consideration of an additional premium of $250.00, it is agreed that Dr.
Wilson Blake of Hayden Lake, Idaho is named as an additional insured under this
policy, buy only insofar as a safety study regarding rock mechanics being
performed by or under his supervision at the Star-Morning Mine involving amoung
other things, the use of a Megamatic Drilling System being leased by Blake from
the TRW Mission Manufacturing Company. It is further understood and agreed that
coverage afforded to Dr. Wilson Blake under this endorsement is limited to work
being performed under Contract HO 262039, in which the contracting parties are
Dr. Wilson Blake and the US Department of the Interior, Bureau of Mines,
executed on April 8th, 1976.


 

 

 

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

 

 

 

Countersigned by

(SIGNATURE) [a112956029_v1.jpg]

 


 

 

LIAB 7251

 

C—P

PRINTED IN U.S.A.


--------------------------------------------------------------------------------




 

 

(LOGO) [a112956030_v1.jpg]

G604

(Ed. 7-66)

This endorsement forms a part of the policy to which attached, effective on the
inception date of the policy unless otherwise stated herein.

(The following information is required only when this endorsement is issued
subsequent to preparation of policy.)

 

 

 

Endorsement effective

Policy No.

Endorsement No.

Named Insured

 

 

Additional Premium $ _______________

Countersigned by ___________________________

 

(Authorized Representative)     


 

This endorsement modifies such insurance as is afforded by the provisions of the
policy relating to the following:

 

COMPREHENSIVE GENERAL LIABILITY INSURANCE

MANUFACTURERS AND CONTRACTORS LIABILITY INSURANCE

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY INSURANCE

OWNERS, LANDLORDS AND TENANTS LIABILITY INSURANCE

SMP LIABILITY INSURANCE

 

DEDUCTIBLE LIABILITY INSURANCE

It is agreed that:

 

 

 

 

 

1.

The company’s obligation under the Bodily Injury Liability and Property Damage
Liability Coverages to pay damages on behalf of the insured applies only to the
amount of damages in excess of any deductible amounts stated in the schedule
below as applicable to such coverages.

 

 

 

 

 

2.

The deductible amounts stated in the schedule apply as follows:

 

 

 

 

 

 

(a)

PER CLAIM BASIS—If the deductible is on a “per claim” basis, the deductible
amount applies under the Bodily Injury Liability or Property Damage Liability
Coverage, respectively, to all damages because of bodily injury sustained by one
person, or to all property damage sustained by one person or organization, as
the result of any one occurrence.

 

 

 

 

 

 

(b)

PER OCCURRENCE BASIS—If the deductible is on a “per occurrence” basis, the
deductible amount applies under the Bodily Injury Liability or Property Damage
Liability Coverage, respectively, to all damages because of all bodily injury or
property damage as the result of any one occurrence.

 

 

 

 

 

3.

The terms of the policy, including those with respect to (a) the company’s
rights and duties with respect to the defense of suits and (b) the insured’s
duties in the event of an occurrence apply irrespective of the application of
the deductible amount.

 

 

 

 

 

4.

The company may pay any part or all of the deductible amount to effect
settlement of any claim or suit and, upon notification of the action taken, the
named insured shall promptly reimburse the company for such part of the
deductible amount as has been paid by the company.

SCHEDULE

 

 

 

 

Coverage

Amount and Basis of Deductible      

 

 

 

 

Bodily Injury Liability

 

$

per claim

 

 

$

per occurrence

Property Damage Liability

 

$  50

per claim

 

 

$

per occurrence

APPLICATION OF ENDORSEMENT (Enter here any limitations on the application of
this endorsement. If no limitation is entered, the deductibles apply to all loss
however caused):—

G604 (Ed. 7-66)

--------------------------------------------------------------------------------




 

 

(LOGO) [a112956031_v1.jpg]

G610

(Ed. 7-66)

This endorsement forms a part of the policy to which attached, effective on the
inception date of the policy unless otherwise stated herein.

(The following information is required only when this endorsement is issued
subsequent to preparation of policy.)

 

 

 

Endorsement effective

Policy No.

Endorsement No.


 

 

 

Named Insured

Countersigned by

-s- [ILLEGIBLE] [a112956032_v1.jpg]

 

 

 

 

 

(Authorized Representative)


 

 

This endorsement modifies such insurance as is afforded by the provisions of the
policy relating to the following:

 

COMPREHENSIVE GENERAL LIABILITY INSURANCE

MANUFACTURERS AND CONTRACTORS LIABILITY INSURANCE

OWNERS, LANDLORDS AND TENANTS LIABILITY INSURANCE

 

PRODUCTS HAZARD EXCEPTIONS

It is agreed that the products hazard does not include bodily injury or property
damage arising out of the named insured’s products manufactured, sold, handled
or distributed in connection with (1) the use of any premises described in this
endorsement, owned by or rented to the named insured or (2) any operation,
described in this endorsement, conducted by or on behalf of the named insured.

Description of Premises and Operations:

Geophysical Exploration - Seismic Method - All employees - including completed
operations Code 13841z

G610 (Ed. 7-66)

--------------------------------------------------------------------------------



SCHEDULE

The insurance afforded is only with respect to such of the following coverages
as are indicated by specific premium charge or charges. The limit of the
company’s liability against each such coverage shall be as stated herein,
subject to all the terms of this policy having reference thereto

 

 

 

 

 

COVERAGES AND LIMITS OF LIABILITY

 

COVERAGE C
Badily Injury Liability

 

 

 

COVERAGE D
Property Damage Liability

         

each person

 

each occurrence

 

each occurrence

         

$          500,000

 

$          500,000

 

$          500,000

         

     Advance Premium   $          3,928

 

Advance Premium $          2,568

     

Total Advance Premium $          6,496

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTOMOBILE LIABILITY HAZARDS

                             

DESCRIPTION OF HAZARDS

 

Advance Premium

 

 

 

Bodily Injury
Liability

 

Property Damage
Liability

 

 

                             

1. Owned Automobiles

 

 

 

Premium Basis - Per Automobile

 

 

 

 

 

 

                     

 

 

 

 

Town or City and State in Which the Automobile Will
Be Principally Garaged

 

Year of
Model

 

Trade
Name

 

Body Type and Model
Truck Size; or Bus Seating
Capacity

 

Identification No.
Serial No.
Motor No.

 

Purposes
of Use

 

 

 

 

                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As Per Schedule Form, Auto 8186, Attached

 

3,876

 

2,556

 

                     

 

 

 

 

2. Hired Automobiles

 

 

 

Premium Basis – Total Cost of Hire

 

 

 

 

 

 

                     

 

 

 

 

Estimated Total Cost of Hire for Each State Where the Named Insured is Located.

 

Rates per $100; Total Cost of Hire

 

 

 

 

                     

 

 

 

 

State

 

 

 

 

Estimated Total Cost of Hire

 

Coverage C

 

Coverage D

 

 

 

 

                     

 

 

 

 

Idaho

 

 

 

 

 

TBD

 

.088

 

.073

 

26mp

 

6mp

Nevada

 

 

 

 

 

TBD

 

.110

 

.061

 

Incl

 

Incl

Colorado

 

 

 

 

 

TBD

 

.132

 

.073

 

Incl

 

Incl

                     

 

 

 

 

3. Non-Owned Automobiles

 

Premium Basis -Total Number of Employees at All Locations

 

 

 

 

                     

 

 

 

 

Total Number of Employees at All Locations

 

0-25

 

26

 

6

                             


 

 

 

 

When used as premium basis:

 

 

 

 

 

“Cost of hire” means the amount incurred for (a) the hire of automobiles,
including the entire remuneration of each employee of the named insured engaged
in the operation of such automobiles subject to on average weekly maximum
remuneration of $100, and for (b) pick-up, transportation or delivery service of
property or passengers, other than such services performed by motor carriers
which are subject to the security requirements of any motor carrier law or
ordinance. The rates for each $100 of “cost of hire” shall be 5% of the
applicable hired automobile rates, provided the owner of such hired automobile
has purchased automobile Bodily Injury Liability and Property Damage Liability
insurance covering the interest of the named insured on a direct primary basis
as respects such automobile and submits evidence of such insurance to the named
insured;

 

 

 

 

Policy Issued by ______________________________________________________Policy
No___________________

 

 

 

Named Insured
__________________________________________________________________________________


 

This Coverage Part shall not be binding upon the company unless attached to
Sections One and Two of the company’s Liability Insurance Policy.


 

 

CP 00 10 (Ed. 10-75)

[ILLEGIBLE] Printed in U S A.


--------------------------------------------------------------------------------




 

 

CAL

CP 00 10  

 

(Ed 10-75)

COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE

 

 

I.

COVERAGE C–BODILY INJURY LIABILITY

 

COVERAGE D–PROPERTY DAMAGE LIABILITY

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of

 

 

 

 

 

C.

bodily injury or

 

 

D.

property damage

 

to which this insurance applies, caused by on occurrence and arising out of the
ownership, maintenance or use, including loading and unloading, of any
automobile, and the company shall have the right and duty to defend any suit
against the insured seeking damages on account of such bodily injury or property
damage, even if any of the allegations of the suit are groundless, false or
fraudulent, and may make such investigation and settlement of any claim or suit
as it deems expedient, but the company shall not be obligated to pay any claim
or judgment or to defend any suit after the applicable limit of the company’s
liability has been exhausted by payment of judgments or settlements.

Exclusions
          This insurance does not apply:

 

 

 

(a)

to liability assumed by the insured under any contract or agreement;

 

 

(b)

to any obligation for which the insured or any carrier as his insurer may be
held liable, under any workmen’s compensation, unemployment compensation or
disability benefits law, or under any similiar law;

 

 

(c)

to bodily injury to any employee of the insured arising out of and in the course
of his employment by the insured or to any obligation of the insured to
indemnify another, because of damages arising out of such injury; but this
exclusion does not apply to any such injury arising out of and in the course of
domestic employment by the insured unless benefits therefor are in whole or in
part either payable or required to be provided under any workmen’s compensation
law;

 

 

(d)

to property damage to

 

 

 

 

(1)

property owned or being transported by the insured, or

 

 

 

 

(2)

property rented to or in the core, custody or control of the insured, or to
which the insured is for any purpose exercising physical control, other than
property damage to a residence or private garage by a private passenger
automobile covered by this insurance;

 

 

 

(e)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing, with respect to expenses for first aid under the
Supplementary Payments provision;

 

 

 

(f)

to bodily injury or property damage arising out of the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water; but this exclusion does not apply if such discharge, dispersal, release
or escape is sudden and occidental.

 

 

 

II.

PERSONS INSURED

          Each of the following is an insured under this insurance to the extent
set forth below;

 

 

 

(a)

the named insured;

 

 

 

(b)

any partner or executive officer thereof, but with respect to a non-owned
automobile only while such automobile is being used in the business of the named
insured;

 

 

 

(c)

any other person while using an owned automobile or a hired automobile with the
permission of the named insured, provided his actual operation or (if he is not
operating) his other actual use thereof is within the scope of such permission,
but with respect to bodily injury or property damage arising out of the loading
or unloading thereof, such other person shall be an insured only if he is:

 

 

 

 

(1)

a lessee or borrower of the automobile, or

 

 

 

 

(2)

on employee of the named insured or of such lessee or borrower;

 

 

 

(d)

any other person or organization but only with respect to his or its liability
because of acts or omissions of on insured under (a), (b) or (c) above.

 

 

 

None of the following is an insured:


 

 

 

 

 

 

(i)

 

any person while engaged in the business at his employer with respect to bodily
injury to any fellow employee of such person injured in the course of his
employment;

 

 

 

 

 

 

(ii)

 

the owner or lessee (of whom the named insured is a sub-lessee) of a hired
automobile or the owner of a non-owned automobile, or any agent or employee of
any such owner or lessee;

 

 

 

 

 

 

(iii)

 

an executive officer with respect to an automobile owned by him or by a member
of his household;

 

 

 

 

 

 

(iv)

 

any person or organization, other than the named insured, with respect to:

 

 

 

 

 

 

 

 

(1)

a motor vehicle while used with any trailer owned or hired by such person or
organization and not covered by like insurance in the company (except a trailer
designed for use with a private passenger automobile and not being used far
business purposes with another type motor vehicle), or

 

 

 

 

 

 

 

 

(2)

a trailer while used with any motor vehicle owned or hired by such person or
organization and not covered by like insurance in the company;

 

 

 

 

 

 

(v)

 

any person while employed in or otherwise engaged in duties in connection with
an automobile business, other than an automobile business operated by the named
insured.

          This insurance does not apply to bodily injury or property damage
arising out of (1) a non-owned automobile used in the conduct of any partnership
or joint venture of which the insured is a partner or member and which is not
designated in this policy as a named insured, of (2) if the named insured is a
partnership, an automobile owned by or registered in the name of a partner
thereof.

 

 

III.

LIMITS OF LIABILITY

          Regardless of the number of (1) insured under this policy, (2) persons
or organizations who sustain bodily injury or property damage, (3) claims made
or suits brought on account of bodily injury or property damage or (4)
automobiles to which this policy applies, the company’s liability is limited as
follows:

          Coverage C—The limit of bodily injury liability stated in the schedule
as applicable to “each person” is the limit of the company’s liability for all
damages, including damages for care and loss of services, because of bodily
injury sustained by one person as the result of any one occurrence; but subject
to the above provision respecting “each person”, the total liability of the
company for all damages, including damages for core and loss of services,
because of bodily injury sustained by two or more persons as the result of any
one occurrence shall not exceed the limit of bodily injury liability stated in
the schedule as applicable to “each occurrence”.

          Coverage D—The total liability of the company for all damages because
of all property damage sustained by one or more persons or organizations as the
result of any one occurrence shall not exceed the limit of property damage
liability stated in the schedule as applicable to “each occurrence”.

          Coverages C and D—For the purpose of determining the limit of the
company’s liability, all bodily injury and property damage arising out of
continuous or repeated exposure to substantially the same general conditions
shall be considered as arising out of one occurrence.

 

 

IV.

POLICY TERRITORY

          This insurance applies only to bodily injury or property damage which
occurs within the territory described in paragraph (1) or (2) of the definition
of policy territory.

 

 

V.

ADDITIONAL DEFINITIONS

          When used in reference to this insurance (including endorsements
forming a part of the policy):

          “automobile business” means the business or occupation of selling,
repairing, servicing, storing or parking automobiles;

“hired automobile” means on automobile not owned by the named insured which is
used under contract in behalf of, or loaned to, the named insured, provided such
automobile is not owned by or registered in the name of (a) a partner or
executive officer of the named insured or (b) on employee or agent of the named
insured who is granted an operating allowance of any sort for the use of such
automobile;

“non-owned automobile” means an automobile which is neither an owned automobile
nor a hired automobile;

“owned automobile” means on automobile owned by the named insured;

“private passenger automobile” means a four wheel private passenger or station
wagon type automobile;

“trailer” includes semi-trailer but does not include mobile equipment.

 

 

VI.

ADDITIONAL CONDITIONS

 

 

A.

Excess Insurance – Hired and Non-Owned Automobiles

          With respect to a hired automobile, or a non-owned automobile, this
insurance shall be excess insurance over any other valid and collectible
insurance available to the insured.

 

 

B.

Out of State Insurance

          If, under the provisions of the motor vehicle financial responsibility
law or the motor vehicle compulsory insurance law or any similar law of any
state or province, a non-resident is required to maintain insurance with respect
to the operation or use of a motor vehicle in such state or province and such
insurance requirements are greater than the insurance provided by the policy,
the limits of the company’s liability and kinds of coverage afforded by the
policy shall be as set forth in such law, in lieu of the insurance otherwise
provided by the policy, but only to the extent required by such law and only
with respect to the operation or use of a motor vehicle in such state or
province; provided that the insurance under this provision shall be reduced to
the extent that there is other valid and collectible insurance under this or any
other motor vehicle insurance policy. In no event shall any person be entitled
to receive duplicate payments for the same elements of loss.

(OVER)

--------------------------------------------------------------------------------




 

 

 

VI.

ADDITIONAL CONDITIONS

 

 

 

 

A.

Premium.

 

 

 

 

 

If during the policy period the number of insured highway vehicles owned by the
named insured or spouse or the number of dealer’s license plates issued to the
named insured changes, the named insured shall notify the company during the
policy period of any change and the premium shall be adjusted in accordance with
the manuals in use by the company. If the earned premium thus computed exceeds
the advance premium paid, the named insured shall pay the excess to the company;
if less, the company shall return to the named insured the unearned portion paid
by such insured.

 

 

 

 

B.

Proof of Claim; Medical Reports.

 

 

 

 

 

As soon as practicable, the insured or other person making claim shall give to
the company written proof of claim, under oath if required, including full
particulars of the nature and extent of the injuries, treatment, and other
details entering into the determination of the amount payable hereunder. The
insured and every other person making claim hereunder shall submit to
examinations under oath by any person named by the company and subscribe the
some, as often as may reasonably be required. Proof of claim shall be made upon
forms furnished by the company unless the company shall have failed to furnish
such forms within 15 days after receiving notice of claim.

 

 

 

 

 

The injured person shall submit to physical examinations by physicians selected
by the company when and as often as the company may reasonably require and he,
or in the event of his in capacity his legal representative, or in the event of
his death his legal representative or the person or persons entitled to sue
therefor, shall upon each request from the company execute authorization to
enable the company to obtain medical reports and copies of records.

 

 

 

 

C.

Assistance and Cooperation of the Insured.

 

 

 

 

 

After notice of claim under this insurance, the company may require the insured
to take such action as may be necessary or appropriate to preserve his right to
recover damages from any person or organization alleged to be legally
responsible for the bodily injury; and in any action against the company, the
company may require the insured to join such person or organization as a party
defendant.

 

 

 

 

D.

Notice of Legal Action.

 

 

 

 

 

If, before the company makes payment of loss hereunder, the insured or his legal
representative shall institute any legal action for bodily injury against any
person or organization legally responsible for the use of a highway vehicle
involved in the accident, a copy of the summons and complaint or other process
served in connection with such legal action shall be forwarded immediately to
the company by the insured or his legal representative.

 

 

 

 

E.

Other Insurance.

 

 

 

 

 

With respect to bodily Injury to an insured while occupying a highway vehicle
not owned by the named insured, this insurance shall apply only as excess
insurance over any other similar insurance available to such insured and
applicable to such vehicle as primary insurance, and this insurance shall then
apply only in the amount by which the limit of liability for this coverage
exceeds the applicable limit of liability of such other insurance.

 

 

 

 

 

Except as provided in the foregoing paragraph, if the insured has other similar
insurance available to him and applicable to the accident, the damages shall be
deemed not to exceed the higher of the applicable limits of liability of this
insurance and such other insurance, and the company shall not be liable for a
greater proportion of any loss to which this coverage applies than the limit of
liability hereunder bears to the sum of the applicable limits of liability of
this insurance and such other insurance.

 

 

 

 

F.

Arbitration.

 

 

 

 

 

If any person making claim hereunder and the company do not agree that such
person is legally entitled to recover damages from the owner or operator of an
uninsured highway vehicle because of bodily injury to the insured, or do not
agree as to the amount of payment which may be owing under this insurance, then,
upon written demand of either, the matter or matters upon which such person and
the company do not agree shall be settled by arbitration, which shall be
conducted in accordance with the rules of the American Arbitration Association
unless other means of conducting the arbitration are agreed to between the
insured and the company, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. Such person and the
company each agree to consider itself bound and to be bound by any award made by
the arbitrators pursuant to this insurance.

 

 

 

 

G.

Trust Agreement

 

 

 

 

 

In the event of payment to any person under this insurance:


 

 

 

 

 

 

(a)

the company shall be entitled to the extent of such payment to the proceeds of
any settlement or judgment that may result from the exercise of any rights of
recovery of such person against any person or organization legally responsible
for the bodily injury because of which such payment is made;

 

 

 

 

 

 

(b)

such person shall hold in trust for the benefit of the company all rights of
recovery which he shall have against such other person or organization because
of the damages which are the subject of claim made under this insurance;

 

 

 

 

 

 

(c)

such person shall do whatever is proper to secure and shall do nothing after
loss to prejudice such rights;

 

 

 

 

 

 

(d)

if requested in writing by the company, such person shall take, through any
representative designated by the company, such action as may be necessary or
appropriate to recover such payment as damages from such other person or
organization, such action to be taken in the name of such person; in the event
of a recovery, the company shall be reimbursed out of such recovery for
expenses, costs and attorneys’ fees incurred by it in connection therewith;

 

 

 

 

 

 

(e)

such person shall execute and deliver to the company such instruments and papers
as may be appropriate to secure the rights and obligations of such person and
the company established by this provision.


 

 

 

 

 

H.

Payment of Loss by the Company.

 

 

 

 

 

 

Any amount due hereunder is payable

 

 

 

 

 

 

(a)

to the insured, or

 

 

 

 

 

 

(b)

if the insured be a minor to his parent or guardian, or

 

 

 

 

 

 

(c)

if the insured be deceased to his surviving spouse, otherwise

 

 

 

 

 

 

(d)

to a person authorized by law to receive such payment or to a person legally
entitled to recover the damages which the payment represents;

 

 

 

 

 

 

provided, the company may at its option pay any amount due hereunder in
accordance with division (d) hereof.


 

 

 

 

 

 

 

Schedule

Idaho

 

 

 

 

 

 

Coverage

Limits of Liability

Advance Premium

U. Uninsured Motorists

$

10

,000 each person

 

 

 

 

 

 

 

$

20

,000 each accident

$ 96


 

 

 

 

 

 

Designated Insured

 

 

 

 

 

 

 

 

Description of Insured Highway Vehicles

 

 

 

(Check appropriate box)

 

 

 

 

 

 

 

x

Any automobile owned by the named insured

 

 

 

 

 

 

o

Any private passenger automobile owned by the named insured

 

 

 

 

 

 

o

Any highway vehicle to which are attached dealer’s license plates issued to the
named insured

 

 

 

 

 

 

o

Any highway vehicle designated in the declarations of the policy by the letters
“UM” and a highway vehicle ownership of which is acquired during the policy
period by the named insured as a replacement therefor

 

 

 

 

 

 

o

Any mobile equipment owned or leased by and registered in the name of the named
insured

 

 

 

 

 

 

o

 



 

 

 

 

 

Policy Issued By ____________________________________________________ Policy
No._________________________

 

Named Insured
_______________________________________________________________________________________

 

This Coverage Part shall not be binding upon the company unless attached to
Sections One and Two of the company’s Liability Insurance Policy.


 

 

CP 00 25 (Ed. 1-74)

PRINTED IN U. S. A.


--------------------------------------------------------------------------------




 

 

UM

CP 00 25

 

(Ed 1-74)

UNINSURED MOTORISTS INSURANCE

 

 

I.

COVERAGE U—UNINSURED MOTORISTS

 

(Damages for Bodily Injury)

          The company will pay all sums which the insured or his legal
representative shall be legally entitled to recover as damages from the owner or
operator of an uninsured highway vehicle because of bodily injury sustained by
the insured, caused by accident and arising out of the ownership, maintenance or
use of such uninsured highway vehicle; provided, for the purposes of this
coverage, determination as to whether the insured or such representative is
legally entitled to recover such damages, and if so the amount thereof, shall be
made by agreement between the insured or such representative and the company or,
if they fail to agree, by arbitration.

          No judgment against any person or organization alleged to be legally
responsible for the bodily injury shall be conclusive, as between the insured
and the company, of the issues of liability of such person or organization or of
the amount of damages to which the insured is legally entitled unless such
judgment is entered pursuant to an action prosecuted by the insured with the
written consent of the company.

Exclusions

          This insurance does not apply:

 

 

(a)

to bodily injury to an insured with respect to which such insured, his legal
representative or any person entitled to payment under this insurance shall,
without written consent of the company, make any settlement with any person or
organization who may be legally liable therefor;

 

 

(b)

to bodily injury to an insured while occupying a highway vehicle (other than an
insured highway vehicle) owned by the named insured, any designated insured or
any relative resident in the same household as the named or designated insured,
or through being struck by such a vehicle, but this exclusion does not apply to
the named insured or his relatives while occupying or if struck by a highway
vehicle owned by a designated insured or his relatives;

 

 

(c)

so as to inure directly or indirectly to the benefit of any workmen’s
compensation or disability benefits carrier or any person or organization
qualifying as a self-insurer under any workmen’s compensation or disability
benefits law or any similar law.

 

 

II.

PERSONS INSURED

 

 

 

Each of the following is an insured under this insurance to the extent set forth
below:

 

 

(a)

the named insured and any designated insured and, while residents of the same
household, the spouse and relatives of either;

 

 

(b)

any other person while occupying on insured highway vehicle; and

 

 

(c)

any person, with respect to damages he is entitled to recover because of bodily
injury to which this insurance applies sustained by on insured under (a) or (b)
above.

          The insurance applies separately with respect to each insured, except
with respect to the limits of the company’s liability.

 

 

III.

LIMITS OF LIABILITY

          Regardless of the number of (1) persons or organizations who are
insureds under this policy, (2) persons who sustain bodily injury, (3) claims
made or suits brought on account of bodily injury, or (4) highway vehicles to
which this policy applies.

 

 

 

 

(a)

The limit of liability stated in the schedule as applicable to “each person” is
the limit of the company’s liability for all damages because of bodily injury
sustained by one person as the result of any one accident and, subject to the
above provision respecting “each person”, the limit of liability stated in the
schedule as applicable to “each accident” is the total limit of the company’s
liability for all damages because of bodily injury sustained by two or more
persons as the result of any one accident.

 

 

 

 

(b)

Any amount payable under the terms of this insurance because of bodily injury
sustained in an accident by a person who is an insured under this coverage shall
be reduced by

 

 

 

 

 

(1)

all sums paid on account of such bodily injury by or on behalf of

 

 

 

 

 

 

 (i)

the owner or operator of the uninsured highway vehicle and

 

 

 

 

 

 

(ii)

any other person or organization jointly or severally liable together with such
owner or operator for such bodily injury,

 

 

 

 

 

including all sums paid under the bodily injury liability coverage of the
policy, and

 

 

 

 

 

(2)

the amount paid and the present value of all amounts payable on account of such
bodily injury under any workmen’s compensation law, disability benefits law or
any similar law.

 

 

 

 

(c)

Any payment made under this insurance to or for any insured shall be applied in
reduction of the amount of damages which he may be entitled to recover from any
person or organization who is an insured under the bodily injury liability
coverage of the policy.

 

 

 

 

(d)

The company shall not be obligated to pay under this insurance that part of the
damages which the insured may be entitled to recover from the owner or operator
of an uninsured highway vehicle which represents expenses for medical services
paid or payable under the medical payments coverage of the policy.


 

 

IV.

POLICY PERIOD; TERRITORY

          This insurance applies only to accidents which occur during the policy
period and within the United States of America, its territories or possessions,
or Canada.

 

 

V.

ADDITIONAL DEFINITIONS

          When used in reference to this insurance (including endorsements
forming a part of the policy):

 

 

 

 

“designated insured” means an individual named in the schedule under Designated
Insured;

 

 

 

 

“highway vehicle” means a land motor vehicle or trailer other than

 

 

 

 

(a)

a farm type tractor or other equipment designed for use principally off public
roads, while not upon public roads,

 

 

 

 

(b)

a vehicle operated on rails or crawler-treads, or

 

 

 

 

(c)

a vehicle while located for use as a residence or premises;

 

 

 

 

“hit-and-run vehicle” means a highway vehicle which causes bodily injury to an
insured arising out of physical contact of such vehicle with the insured or with
a vehicle which the insured is occupying at the time of the accident, provided:

 

 

 

 

(a)

there cannot be ascertained the identity of either the operator or owner of such
highway vehicle;

 

 

 

 

(b)

the insured or someone on his behalf shall have reported the accident within 24
hours to a police, peace or judicial officer or to the Commissioner of Motor
Vehicles, and shall have filed with the company within 30 days thereafter a
statement under oath that the insured or his legal representative has a cause or
causes of action arising out of such accident for damages against a person or
persons whose identity is unascertainable, and setting forth the facts in
support thereof; and

 

 

 

 

(c)

at the company’s request, the insured or his legal representative makes
available for inspection the vehicle which the insured was occupying at the time
of the accident;

 

 

 

 

“insured highway vehicle” means a highway vehicle;

 

 

 

 

(a)

described in the schedule as an insured highway vehicle to which the bodily
injury liability coverage of the policy applies;

 

 

 

 

(b)

while temporarily used as a substitute for an insured highway vehicle as
described in subparagraph (a) above, when withdrawn from normal use because of
its breakdown, repair, servicing, loss or destruction;

 

 

 

 

(c)

while being operated by the named or designated insured or by the spouse of
either if a resident of the same household;

 

 

 

 

but the term “insured highway vehicle” shall not include:

 

 

 

 

  (i)

a vehicle while used as a public or livery conveyance, unless such use is
specifically declared and described in this policy;

 

 

 

 

 (ii)

a vehicle while being used without the permission of the owner;

 

 

 

 

(iii)

under subparagraphs (b) and (c) above, a vehicle owned by the named insured, any
designated insured or any resident of the same household as the named or
designated insured; or

 

 

 

 

(iv)

under subparagraphs (b) and (c) above, a vehicle furnished for the regular use
of the named insured or any resident of the same household;

 

 

 

 

“occupying” means in or upon or entering into or alighting from;

 

 

 

 

“state” includes the District of Columbia, a territory or possession of the
United States, and a province of Canada;

 

 

 

 

“uninsured highway vehicle” means:

 

 

 

 

(a)

a highway vehicle with respect to the ownership, maintenance or use of which
there is, in at least the amounts specified by the financial responsibility low
of the state in which the insured highway vehicle is principally garaged, no
bodily injury liability bond or insurance policy applicable at the time of the
accident with respect to any person or organization legally responsible for the
use of such vehicle, or with respect to which there is a bodily injury liability
bond or insurance policy applicable at the time of the accident but the company
writing the same denies coverage thereunder or is or becomes insolvent; or

 

 

 

 

(b)

a hit-and-run-vehicle;

 

 

 

 

but the term “uninsured highway vehicle” shall not include:

 

 

 

 

  (i)

on insured highway vehicle,

 

 

 

 

 (ii)

a highway vehicle which is owned or operated by a self-insurer within the
meaning of any motor vehicle financial responsibility law, motor carrier law or
any similar law,

 

 

 

 

(iii)

a highway vehicle which is owned by the United States of America, Canada, a
state, a political subdivision of any such government or an agency of any of the
foregoing.

(OVER)

--------------------------------------------------------------------------------




 

 

 

VI.

ADDITIONAL CONDITIONS

 

 

 

 

A.

Premium.

 

 

 

 

 

If during the policy period the number of insured highway vehicles owned by the
named insured or spouse or the number of dealer’s license plates issued to the
named insured changes, the named insured shall notify the company during the
policy period of any change and the premium shall be adjusted in accordance with
the manuals in use by the company. If the earned premium thus computed exceeds
the advance premium paid, the named insured shall pay the excess to the company;
if less, the company shall return to the named insured the unearned portion paid
by such insured.

 

 

 

 

B.

Proof of Claim; Medical Reports.

 

 

 

 

 

As soon as practicable, the insured or other person making claim shall give to
the company written proof of claim, under oath if required, including full
particulars of the nature and extent of the injuries, treatment, and other
details entering into the determination of the amount payable hereunder. The
insured and every other person making claim hereunder shall submit to
examinations under oath by any person named by the company and subscribe the
some, as often as may reasonably be required. Proof of claim shall be made upon
forms furnished by the company unless the company shall have failed to furnish
such forms within 15 days after receiving notice of claim.

 

 

 

 

 

The injured person shall submit to physical examinations by physicians selected
by the company when and as often as the company may reasonably require and he,
or in the event of his in capacity his legal representative, or in the event of
his death his legal representative or the person or persons entitled to sue
therefor, shall upon each request from the company execute authorization to
enable the company to obtain medical reports and copies of records.

 

 

 

 

C.

Assistance and Cooperation of the Insured.

 

 

 

 

 

After notice of claim under this insurance, the company may require the insured
to take such action as may be necessary or appropriate to preserve his right to
recover damages from any person or organization alleged to be legally
responsible for the bodily injury; and in any action against the company, the
company may require the insured to join such person or organization as a party
defendant.

 

 

 

 

D.

Notice of Legal Action.

 

 

 

 

 

If, before the company makes payment of loss hereunder, the insured or his legal
representative shall institute any legal action for bodily injury against any
person or organization legally responsible for the use of a highway vehicle
involved in the accident, a copy of the summons and complaint or other process
served in connection with such legal action shall be forwarded immediately to
the company by the insured or his legal representative.

 

 

 

 

E.

Other Insurance.

 

 

 

 

 

With respect to bodily injury to an insured while occupying a highway vehicle
not owned by the named insured, this insurance shall apply only as excess
insurance over any other similar insurance available to such insured and
applicable to such vehicle as primary insurance, and this insurance shall then
apply only in the amount by which the limit of liability for this coverage
exceeds the applicable limit of liability of such other insurance.

 

 

 

 

 

Except as provided in the foregoing paragraph, if the insured has other similar
insurance available to him and applicable to the accident, the damages shall be
deemed not to exceed the higher of the applicable limits of liability of this
insurance and such other insurance, and the company shall not be liable for a
greater proportion of any loss to which this coverage applies than the limit of
liability hereunder bears to the sum of the applicable limits of liability of
this insurance and such other insurance.

 

 

 

 

F.

Arbitration.

 

 

 

 

 

If any person making claim hereunder and the company do not agree that such
person it legally entitled to recover damages from the owner or operator of an
uninsured highway vehicle because of bodily injury to the insured, or do not
agree as to the amount of payment which may be owing under this insurance, then,
upon written demand of either, the matter or matters upon which such person and
the company do not agree shall be settled by arbitration, which shall be
conducted in accordance with the rules of the American Arbitration Association
unless other means of conducting the arbitration are agreed to between the
insured and the company, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. Such person and the
company each agree to consider itself bound and to be bound by any award made by
the arbitrators pursuant to this insurance.

 

 

 

 

G.

Trust Agreement

 

 

 

 

 

In the event of payment to any person under this insurance:


 

 

 

 

 

 

(a)

the company shall be entitled to the extent of such payment to the proceeds of
any settlement or judgment that may result from the exercise of any rights of
recovery of such person against any person or organization legally responsible
for the bodily injury because of which such payment is made;

 

 

 

 

 

 

(b)

such person shall hold in trust for the benefit of the company all rights of
recovery which he shall have against such other person or organization because
of the damages which are the subject of claim made under this insurance;

 

 

 

 

 

 

(c)

such person shall do whatever is proper to secure and shall do nothing after
loss to prejudice such rights;

 

 

 

 

 

 

(d)

if requested in writing by the company, such person shall take, through any
representative designated by the company, such action as may be necessary or
appropriate to recover such payment as damages from such other person or
organization, such action to be taken in the name of such person; in the event
of a recovery, the company shall be reimbursed out of such recovery for
expenses, costs and attorneys’ fees incurred by it in connection therewith;

 

 

 

 

 

 

(e)

such person shall execute and deliver to the company such instruments and papers
as may be appropriate to secure the rights and obligations of such person and
the company established by this provision.


 

 

 

 

 

H.

Payment of Loss by the Company.

 

 

 

 

 

 

Any amount due hereunder is payable

 

 

 

 

 

 

(a)

to the insured, or

 

 

 

 

 

 

(b)

if the insured be a minor to his parent or guardian, or

 

 

 

 

 

 

(c)

if the insured be deceased to his surviving spouse, otherwise

 

 

 

 

 

 

(d)

to a person authorized by law to receive such payment or to a person legally
entitled to recover the damages which the payment represents;

 

 

 

 

 

 

provided, the company may at its option pay any amount due hereunder in
accordance with division (d) hereof.


 

 

 

 

 

 

 

Schedule

Nevada & Colorado

 

Coverage

Limits of Liability

Advance Premium

U. Uninsured Motorists

$

15

,000 each person

 

 

 

 

 

 

 

$

30

,000 each accident

$ 16


 

 

 

 

 

 

Designated Insured

 

 

 

 

 

 

 

 

Description of Insured Highway Vehicles

 

 

 

(Check appropriate box)

 

 

 

 

 

 

 

x

Any automobile owned by the named insured

 

 

 

 

 

 

o

Any private passenger automobile owned by the named insured

 

 

 

 

 

 

o

Any highway vehicle to which are attached dealer’s license plates issued to the
named insured

 

 

 

 

 

 

o

Any highway vehicle designated in the declarations of the policy by the letters
“UM” and a highway vehicle ownership of which is acquired during the policy
period by the named insured as a replacement therefor

 

 

 

 

 

 

o

Any mobile equipment owned or leased by and registered in the name of the named
insured

 

 

 

 

 

 

o

 



 

 

 

 

 

Policy Issued By ____________________________________________________ Policy
No._________________________

 

Named Insured
_______________________________________________________________________________________

 

This Coverage Part shall not be binding upon the company unless attached to
Sections One and Two of the company’s Liability Insurance Policy.


 

 

CP 00 25 (Ed. 1-74)

PRINTED IN U. S. A.


--------------------------------------------------------------------------------




 

 

UM

CP 00 25

 

(Ed 1-74)

UNINSURED MOTORISTS INSURANCE

 

 

I.

COVERAGE U—UNINSURED MOTORISTS

 

(Damages for Bodily Injury)

          The company will pay all sums which the insured or his legal
representative shall be legally entitled to recover as damages from the owner or
operator of an uninsured highway vehicle because of bodily injury sustained by
the insured, caused by accident and arising out of the ownership, maintenance or
use of such uninsured highway vehicle; provided, for the purposes of this
coverage, determination as to whether the insured or such representative is
legally entitled to recover such damages, and if so the amount thereof, shall be
mode by agreement between the insured or such representative and the company or,
if they fail to agree, by arbitration.

          No judgment against any person or organization alleged to be legally
responsible for the bodily injury shall be conclusive, as between the insured
and the company, of the issues of liability of such person or organization or of
the amount of damages to which the insured is legally entitled unless such
judgment is entered pursuant to an action prosecuted by the insured with the
written consent of the company.

Exclusions

     This insurance does not apply:

 

 

(a)

to bodily injury to an insured with respect to which such insured, his legal
representative or any person entitled to payment under this insurance shall,
without written consent of the company, make any settlement with any person or
organization who may be legally liable therefor;

 

 

(b)

to bodily injury to an insured while occupying a highway vehicle (other than on
insured highway vehicle) owned by the named insured, any designated insured or
any relative resident in the same household as the named or designated insured,
or through being struck by such a vehicle, but this exclusion does not apply to
the named insured or his relatives while occupying or if struck by a highway
vehicle owned by a designated insured or his relatives;

 

 

(c)

so as to inure directly or indirectly to the benefit of any workmen’s
compensation or disability benefits carrier or any person or organization
qualifying as a self-insurer under any workmen’s compensation or disability
benefits law or any similar law.

 

 

II.

PERSONS INSURED

          Each of the following is an insured under this insurance to the extent
set forth below:

 

 

(a)

the named insured and any designated insured and, while residents of the same
household, the spouse and relatives of either;

 

 

(b)

any other person while occupying on insured highway vehicle; and

 

 

(c)

any person, with respect to damages he is entitled to recover because of bodily
injury to which this insurance applies sustained by an insured under (a) or (b)
above.

          The insurance applies separately with respect to each insured, except
with respect to the limits of the company’s liability.

 

 

III.

LIMITS OF LIABILITY

          Regardless of the number of (1) persons or organizations who are
insureds under this policy, (2) persons who sustain bodily injury, (3) claims
mode or suits brought on account of bodily injury, or (4) highway vehicles to
which this policy applies,

 

 

 

 

(a)

The limit of liability stated in the schedule as applicable to “each person” is
the limit of the company’s liability for all damages because of bodily injury
sustained by one person as the result of any one accident and, subject to the
above provision respecting “each person”, the limit of liability stated in the
schedule as applicable to “each accident” is the total limit of the company’s
liability for all damages because of bodily injury sustained by two or more
persons as the result of any one accident.

 

 

(b)

Any amount payable under the terms of this insurance because of bodily injury
sustained in an accident by a person who is on insured under this coverage shall
be reduced by

 

(1)

all sums paid on account of such bodily injury by or on behalf of

 

 

 

 

 

 

(i)

the owner or operator of the uninsured highway vehicle and

 

 

 

 

 

 

(ii)

any other person or organization jointly or severally liable together with such
owner or operator for such bodily injury,

 

 

 

 

 

including all sums paid under the bodily injury liability coverage of the
policy, and

 

 

 

 

(2)

the amount paid and the present value of all amounts payable on account of such
bodily injury under any workmen’s compensation law, disability benefits law or
any similar law.

 

 

 

(c)

Any payment made under this insurance to or for any insured shall be applied in
reduction of the amount of damages which he may be entitled to recover from any
person or organization who is an insured under the bodily injury liability
coverage of the policy.

 

 

(d)

The company shall not be obligated to pay under this insurance that part of the
damages which the insured may be entitled to recover from the owner or operator
of an uninsured highway vehicle which represents expenses for medical services
paid or payable under the medical payments coverage of the policy.

 

 

IV.

POLICY PERIOD; TERRITORY

          This insurance applies only to accidents which occur during the policy
period and within the United States of America, its territories or possessions,
or Canada.

 

 

V.

ADDITIONAL DEFINITIONS

          When used in reference to this insurance (including endorsements
forming a part of the policy):

 

 

 

 

“designated insured” means an individual named in the schedule under Designated
Insured;

 

 

 

“highway vehicle” means a land motor vehicle or trailer other than

 

 

 

 

(a)

a form type tractor or other equipment designed for use principally off public
roads, while not upon public roads,

 

 

 

 

(b)

a vehicle operated on rails or crawler-treads, or

 

 

 

 

(c)

a vehicle while located for use as a residence or premises;

 

 

 

“hit-and-run vehicle” means a highway vehicle which causes bodily injury to an
insured arising out of physical contact of such vehicle with the insured or with
a vehicle which the insured is occupying at the time of the accident, provided:


 

 

(a)

there cannot be ascertained the identity of either the operator or owner of such
highway vehicle;

 

 

(b)

the insured or someone on his behalf shall have reported the accident within 24
hours to a police, peace or judicial officer or to the Commissioner of Motor
Vehicles, and shall hove filed with the company within 30 days thereafter a
statement under oath that the insured or his legal representative has a cause or
causes of action arising out of such accident for damages against a person or
persons whose identity is unascertainable, and setting forth the facts in
support thereof; and

 

 

(c)

at the company’s request, the insured or his legal representative makes
available for inspection the vehicle which the insured was occupying at the time
of the accident;

“insured highway vehicle” means a highway vehicle:

 

 

(a)

described in the schedule as an insured highway vehicle to which the bodily
injury liability coverage of the policy applies;

 

 

(b)

while temporarily used as a substitute for an insured highway vehicle as
described in subparagraph (a) above, when withdrawn from normal use because of
its breakdown, repair, servicing, loss or destruction;

 

 

(c)

while being operated by the named or designated insured or by the spouse of
either if a resident of the same household;

but the term “insured highway vehicle” shall not include:

 

 

(i)

a vehicle while used as a public or livery conveyance, unless such use is
specifically declared and described in this policy;

 

 

(ii)

a vehicle while being used without the permission of the owner;

 

 

(iii)

under subparagraphs (b) and (c) above, a vehicle owned by the named insured, any
designated insured or any resident of the same household as the named or
designated insured; or

 

 

(iv)

under subparagraphs (b) and (c) above, a vehicle furnished for the regular use
of the named insured or any resident of the same household;

“occupying” means in or upon or entering into or alighting from;

“state” includes the District of Columbia, a territory or possession of the
United States, and a province of Canada;

“uninsured highway vehicle” means:

 

 

(a)

a highway vehicle with respect to the ownership, maintenance or use of which
there is, in at least the amounts specified by the financial responsibility law
of the state in which the insured highway vehicle is principally garaged, no
bodily injury liability bond or insurance policy applicable at the time of the
accident with respect to any person or organization legally responsible for the
use of such vehicle, or with respect to which there is a bodily injury liability
bond or insurance policy applicable at the time of the accident but the company
writing the same denies coverage thereunder or is or becomes insolvent; or

 

 

(b)

a hit-and-run-vehicle;

but the term “uninsured highway vehicle” shall not include:

 

 

(i)

on insured highway vehicle,

 

 

(ii)

a highway vehicle which is owned or operated by a self-insurer within the
meaning of any motor vehicle financial responsibility law, motor carrier law or
any similar law,

 

 

(iii)

a highway vehicle which is owned by the United States of America, Canada, a
state, a political subdivision of any such government or an agency of any of the
foregoing.


 

(OVER)


--------------------------------------------------------------------------------




 

 

(LOGO) [a112956033_v1.jpg]

CP 00 37

(Ed. 4-76)


 

This endorsement modifies such insurance as is afforded by the provisions of the
policy relating to the following:

 

AUTOMOBILE PHYSICAL DAMAGE INSURANCE (Fleet Automatic)

AUTOMOBILE PHYSICAL DAMAGE INSURANCE (Non-Fleet)

AUTOMOBILE PHYSICAL DAMAGE INSURANCE (Dealers)

SOUND RECEIVING AND TRANSMITTING EQUIPMENT EXCLUDED

It is agreed that the following exclusion is added:

 

 

 

 

“This insurance does not apply to loss to any sound receiving or sound receiving
and transmitting equipment designed for use as a citizen’s band radio, two-way
mobile radio or telephone, or scanning monitor receiver including any
accessories or antennas. This exclusion does not apply to loss to any of this
equipment if installed in a covered automobile which is:

 

 

 

 

1.

owned by a police or fire department: or

 

 

 

 

2.

equipped as an emergency vehicle and owned by a municipality, county, state or
the federal government or by any political subdivision or agency of any of
these; or

 

 

 

 

3.

equipped as an emergency vehicle and owned by a volunteer fire department,
volunteer rescue squad or volunteer ambulance corps operations.”

This endorsement must be attached to the Change Endorsement when issued after
the policy is written.

 

CP 00 37 (Ed. 4-76)


--------------------------------------------------------------------------------




 

 

 

“pleasure and business” means personal, pleasure, family and business use.

V. CONDITIONS

          None of the Conditions of the policy shall apply to this insurance
except “Premium”, “Inspection and Audit”, “Subrogation”, “Changes”,
“Assignment”, “Cancellation”, and “Declarations”. This insurance shall also be
subject to the following additional Conditions:

Named Insured’s Duties in Event of Loss

          In the event of loss the named insured shall;

 

 

(a)

protect the covered automobile, whether or not this insurance applies to the
loss, and any further loss or damage due to the named insured’s failure to
protect shall not be recoverable under this insurance; reasonable expenses
incurred in affording such protection shall be deemed incurred at the company’s
request;

 

 

(b)

give notice thereof as soon as practicable to the company or any of its
authorized agents and also, in the event of theft or [ILLEGIBLE], to the police;

 

 

(c)

file with the company, within 91 days after loss, his [ILLEGIBLE] proof of loss
in such form and including such information as the company may reasonably
require and, upon the company’s request, shall exhibit the damaged property and
submit to examination under oath;

 

 

(d)

cooperate with the company and, upon the company’s request, shall assist in
making settlements in the conduct of [ILLEGIBLE] and in enforcing any right of
contribution or indemnity against any person or organization who may be liable
to the named insured because of loss with respect to which this insurance
applies; and shall attend hearings and trials and assist in securing and giving
evidence and obtaining the attendance of witnesses;

but the named insured shall not, except at his own cost, voluntorily make any
payment, assume any obligation, offer or pay any reward for recovery of stolen
property or incur any expense other than as specifically provided in this
insurance.

Payment for Loss

          With respect to any loss covered by this insurance, the company may
pay for said loss in money, or may:

 

 

(a)

repair or replace the damaged or stolen property, or

 

 

(b)

return at its expense any stolen property to the named insured, with payment for
any resultant damage thereto, at any time before the loss is so paid or the
property is so replaced, or

 

 

(c)

take all or any part of the damaged or stolen property at the agreed or
appraised value,

 

 

but there shall be no abandonment to the company.

Appraisal

          If the named insured and the company fail to agree as to the amount of
loss, either may, within 60 days after proof of loss is filed, demand an
appraisal of the loss. In such event the named insured and the company shall
each select a competent appraiser, and the appraisers shall select a competent
and disinterested umpire The appraisers shall state separately the actual cash
value and the amount of loss and failing to agree shall submit their differences
to the umpire. An award in writing of any two shall determine the amount of
loss. The named insured and the company shall each pay its chosen appraiser and
shall bear equally the other expenses of the appraisal and umpire.

          The company shall not be held to have waived any of its rights by any
act relating to appraisal.

Action Against Company

          No action shall lie against the company unless, as a condition
precedent thereto, there shall have been full compliance with all the terms of
this insurance nor until 30 days after proof of loss is filed and the amount of
loss is determined as provided in this insurance.

Other Insurance

          If the named insured has other insurance against a loss covered by
this insurance, the company shall not be [ILLEGIBLE] under this insurance for a
greater proportion of such loss than the applicable limit of liability stated in
the schedule bears to the total applicable limit of liability of all valid and
collectible insurance against such loss; provided, however, with respect to any
covered automobile newly acquired during the policy period and not described in
the schedule, this insurance shall not apply to any loss against which the named
insured has other valid and collectible insurance.

No Benefit to Bailee

          None of the provisions of this insurance shall inure directly or
indirectly to the benefit of any carrier or other bailee for hire.

Terms of Insurance Conformed to Statute

          Terms of this insurance which are in conflict with the statutes of the
state wherein this insurance is issued are hereby amended to conform to such
statutes.

SCHEDULE — Automobile Physical Damage Insurance

 

 

PHN Item 1.

The insurance afforded is only with respect to such of the following Coverages,
and under each such Coverage to such covered automobiles described in PHN Item
2, as are indicated by specific premium charge or charges. The limit of the
company’s liability against each such Coverage shall be as stated or designated
herein, subject to all the terms of this insurance having reference thereto.


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERAGES

 

COMPREHENSIVE
Actual Cash
Value less
Deductible

 

COLLISION
Actual Cash
Value less
Deductible

 

FIRE,
LIGHTNING
OR TRANSPORTA-
TION; THEFT

 

WINDSTORM,
HAIL
EARTHQUAKE
OR EXPLOSION

 

COMBINED ADDITIONAL

 

TOWING
[ILLEGIBLE]
Available
in
California)
[ILLEGIBLE]

 

TOTAL
PREMIUM

 

 

 

As Per Schedule Form, Auto 8186, Attached

 

 

 

As Per Schedule Form, Auto 8186, Attached

 

LIMITS
OF LIABILITY

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

25

 

$

 

 

 

 

As Per Schedule Form, Auto 8186, Attached

 

PREMIUMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto. 1

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Auto. 2

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Auto. 3

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Auto. 4

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

TOTAL

 

$

132

 

$

325

 

$

 

 

$

 

 

$

 

 

$

 

 

$

457

 


 

 

PHN Item 2,

Covered Automobiles as of Effective Date of this Insurance Including newly
acquired vehicles, subject to the provisions of paragraph (b) of the “covered
automoblile” definition)


 

 

 

 

 

 

 

 

 

(a) Description; Purposes of Use (P & B = Pleasure and Business; C = Commercial)

 

 

 

 

 

 

AUTO
No.

 

Year Model: Trade Name: Body Type—Capacity Truck Load [ILLEGIBLE]
Identification (I), Serial (S), Motor (M) No.: [ILLEGIBLE] Model

 

Principally [ILLEGIBLE] in
(Town, State)

 

Purpose
of Use

 

Classification

As Per Schedule Form, Auto 8186, Attached

1

 

 

 

 

 

 

 

 

2

 

 

3

 

 

4

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

(b) Facts Respecting Purchase

 

 

 

 

AUTO
No.

 

List
Price

 

Actual
Cost

 

Purchased
Mo. & Yr. — New (N): Used (U)

 

Rating
Symbol

 

Any loss under Coverages other than Towing is payable as interest may
appear to the named insured and the Loss Payee named below:

As Per Schedule Form, Auto 8186, Attached

1

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 


 

 

PHN Item 3.

Except with respect to bailment lease, conditional sale, purchase agreement,
mortgage or other encumbrance, the named insured is the sole owner of every
covered automobile designated in PHN Item 2 as covered under this insurance,
unless otherwise stated herein: __________________________

          ______________________________________________________________________________


 

Policy Issued by _______________________________________________________ Policy
No. _________________



Named Insured
__________________________________________________________________________________


 

 

 

This Coverage Part shall not be binding upon the company unless attached to
Sections One and Two of the company’s Liability Insurance Policy.

 

 


 

 

CP 00 30 (Ed 8-74)

[ILLEGIBLE] PRINTED IN U.S.A.


--------------------------------------------------------------------------------




 

 

 

PHN

AUTOMOBILE PHYSICAL DAMAGE INSURANCE

CP 00 30

 

(Non-Fleet)

(Ed. [ILLEGIBLE])

I. COVERAGE AGREEMENTS — The company will pay for loss to covered automobiles
under:

 

 

COMPREHENSIVE COVERAGE —

from any cause except collision; but, for the purpose of this coverage, breakage
of glass and loss caused by missiles, falling objects, fire, theft or larceny,
windstorm, hail, earthquake, explosion, riot or civil [ILLEGIBLE], malicious
mischiel or vandalism, water, flood, or colliding with a bird or animal, shall
not be deemed loss caused by collision;

COLLISION COVERAGE — caused by collision;

FIRE, LIGHTNING OR TRANSPORTATION COVERAGE — caused by

 

 

 

 

(a)

fire or lightning,

 

 

 

 

(b)

smoke or smudge due to a sudden, unusual and foulty operation of any fixed
heating equipment serving the premises in which the covered automobile is
located, or

 

 

 

 

(c)

the stranding, sinking, burning, collision or derailment of any conveyance in or
upon which the covered automobile is being transported;

THEFT COVERAGE — caused by theft or larceny;

WINDSTORM, HAIL, EARTHQUAKE OR EXPLOSION COVERAGE — caused by windstorm, hail,
earthquake or explosion;

COMBINED ADDITIONAL COVERAGE — caused by

 

 

 

 

(a)

windstorm, hail, earthquake or explosion,

 

 

 

 

(b)

riot or civil commotion,

 

 

 

 

(c)

the forced landing or falling of any aircraft or its ports or equipment,

 

 

 

 

(d)

malicious mischief or vandolism,

 

 

 

 

(e)

flood or rising waters, or

 

 

 

 

(f)

external discharge or leakage of water;

provided that, with respect to each covered automobile,

 

 

(i)

under the Comprehensive coverage (except as to loss from any of the causes
described in the Fire, Lightning or Transportation coverage) and under the
Collision coverage, such payment shall be only for the amount of each loss in
excess of the deductible amount, if any, stated in the schedule as applicable
thereto;

 

 

(ii)

under the Combined Additional coverage, $25 shall be deducted from the amount of
each loss caused by malicious mischief or vandalism.

The company will pay under:

TOWING COVERAGE — for towing and labor costs necessitated by the disablement of
covered automobiles, provident the labor is performed at the place of
disablement.

SUPPLEMENTARY PAYMENTS

     In addition to the applicable limits of liability, the company will:

 

 

 

(a)

with respect to such transportation insurance as is afforded herein, pay general
average and salvage charges for which the named insured becomes legally liable;

 

 

(b)

reimburse the named insured, in the event of a theft covered by this insurance
of an entire covered automobile of the private passenger type (not used as a
public or Tivery conveyance and not, at time of theft, being held for sale by on
automobile dealer), for expense incurred for the rental of a substitute for such
covered automobile during the period commencing [ILLEGIBLE] hours after such
theft has been reported to the company and the police and terminating,
regardless of expiration of the policy period, when such covered automobile is
returned to use or the company pays for the loss; but, as to any one such theft,
such reimbursement shall not exceed $10 for any one day [ILLEGIBLE] $300 total.

Such insurance as is afforded under each coverage applies separately to each
covered automobile, and a land motor vehicle and one or more trailers or
semitrailers attached thereto shall be held to be separate covered automobiles
as respects limits of liability and any deductible provisions applicable
thereto.

 

 

 

Exclusions

 

 

 

 

This insurance does not apply:

 

 

(a)

to any covered automobile while used as a public or livery conveyance, unless
such use is specifically declared and described in the schedule;

 

 

(b)

to damage which is due and confined to:

 

 

 

(i)

wear and tear, or

 

 

 

 

(ii)

freezing, or

 

 

 

 

(iii)

mechanical or electrical breakdown or failure,

 

 

 

 

unless such damage is the result of other loss covered by this insurance;

 

 

 

(c)

to tires, unless

 

 

 

 

(i)

loss be coincident with and from the some cause as other loss covered by this
insurance; or

 

 

 

 

(ii)

damaged by fire, by malicious mischief or vandalism or stolen and, as to the
covered automobile, loss caused by such damage or theft is covered by this
insurance;

 

 

 

(d)

to loss due to

 

 

 

(i)

war, whether or not declared, civil war, insurrection, rebellion or revolution,
or to any act or condition incident to any of the foregoing;

 

 

 

 

(ii)

radioactive contamination;

 

 

 

(e)

to loss to

 

 

 

(i)

any device or instrument designed for the recording, reproduction, or recording
and reproduction of sound unless such device or instrument is permanently
installed in the covered automobile;

 

 

 

 

(ii)

any tape, wire, record disc or other medium for use with any device or
instrument designed for the recording, reproduction, or recording and
reproduction of sound;

 

 

 

(f)

to loss to a comper body designed for use with a covered automobile and not
designated in the schedule and for which no premium has been charged if such
comper body was owned at the inception of the policy period or the inception of
[ILLEGIBLE] renewal or extension period thereof;

 

 

(g)

under the Comprehensive and Theft coverages, to loss or damage due to
conversion, embezzlement or secretion by any person in possession of a covered
automobile under a bailment lease, conditional sale, purchase agreement,
mortgage or other encumbrance;

 

 

(h)

under the Collision coverage, to breakage of glass if insurance with respect to
such breakage is otherwise afforded herein;

 

 

(i)

under the Windstorm, Hail, Earthquake or Explosion and Combined Additional
coverages, to loss resulting from rain, snow or sleet, whether or not
wind-driven.

 

 

II. LIMIT OF LIABILITY

     The limit of the company’s liability for loss to any one covered automobile
shall not exceed the least of the following amounts:

 

 

(a)

the actual cash value of such covered automobile, or if the loss is to a part
thereof the actual cash value of such part, at time of loss; or

 

 

(b)

what it would then cost to repair or replace such covered automobile or part
thereof with other of like kind and quality, with deduction for depreciation; or

 

 

(c)

the limit of liability stated in the schedule as applicable to “each covered
automobile” under the coverage afforded for the loss to such covered automobile,
provided that if such limit of liability is expressed as a stated amount it
shall, with respect to a covered automobile newly acquired during the policy
period and not described in the schedule, be deemed as having been replaced by
“actual cash value”

III. POLICY PERIOD; TERRITORY; PURPOSES OF USE

     This insurance applies only to loss which occurs during the policy period,
while the covered automobile is within the United States of America, its
territories or possessions, or Canada, or is being transported between ports
thereof and, if a covered automobile described in the schedule, is maintained
and used for the purposes stoled therein as applicable thereto.

IV. ADDITIONAL DEFINITIONS

     When used in reference to this insurance (including endorsements forming a
part of the policy):

 

 

 

“comper body” means a body designed to be mounted upon a covered automobile and
equipped as sleeping or living quarters;

 

 

 

“collision” means (i) collision of a covered automobile with another object or
with a vehicle to which it is attached, or (ii) upset of such covered
automobile;

 

 

 

“covered automobile” means a land motor vehicle, trailer or semitrailer,
including its equipment and other equipment permanently attached thereto (but
not including robes, wearing apparel or personal effects), which is either


 

 

 

 

 

(a)

designated in the schedule, by description, as a covered automobile to which
this insurance applies and is owned by the named insured; or

 

 

 

 

(b)

if not so designated, such vehicle is newly acquired by the named insured during
the policy period provided, however, that:

 

 

 

 

 

(i)

it replaces a described covered automobile, or as of the date of its delivery
this insurance applies to all covered automobile, and

 

 

 

 

 

 

(ii)

the named insured notifies the company within 30 days following such delivery
date;


 

 

 

but “covered automobile” does not include a vehicle owned by or registered in
the name of any individual partner or executive officer of the named insured,
unless specifically stated otherwise by endorsement forming a part of the
policy;

“loss” means direct and accidental loss or damage;

“private passenger type” means a 4-wheel land motor vehicle of the private
passenger or station wagon type;

as to “purposes of use”:

 

 

 

“commercial” means use principally in the business occupation of the named
insured as stated in the schedule, including occasional use for personal,
pleasure, family and other business purposes;

(OVER)

--------------------------------------------------------------------------------




 

 

 

     Page 1 of 5

(INSERT NAME OF COMPANY)

 

SCHEDULE OF AUTOMOBILES Eff. Feb. 15, 1978 to Feb. 15, 1979

Attach to, forming a part of and completing the Declarations of Policy
No. _________________Issued to_______________________________________________

 

 

 

A = 50 miles

 

B = 51-200 miles

 

C = over 200 miles


The Insurance afforded for each automobile is only with respect to such of the
following coverages as are indicated by specific premium charge or charges.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

 

 

 

BODY TYPE
SEDAN, TRUCK, TRACTOR,
TRAILER, BUS, ETC.

SIZE REGISTRATION
GROSS VEH. WEIGHT
OR
GROSS COMB. WEIGHT
IF BUS, PASS, CAPACITY

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL VEHICLE -
MOTOR SERIAL NUMBER

PLACE OF
PRINCIPAL
GARAGING

 

 

 

 

 

 

 

 

 

TRADE
NAME

RADIUS
CLASS.

RATING INFORMATION
FACTORS-CODES

  OWNED  

LEASED * 

YEAR

PRIVATE PASSENGER VEHICLE
IDENTIFICATION NUMBER

 

PRIM.

SECOND.

COMB.

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

1

 

 

 

69

Pontiac

Sedan

 

2336992112339

11-02

 

C

7398

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

 

1.00

2

 

 

 

69

Chevrolet

Pickup

 

CE1492891429

27-03

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.90

0

 

1.90

 

 

 

 

70

International

Truck

 

383208H954527

11-02

A

C

234

910

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

 

1.00

4

 

 

 

70

International

Pickup

 

CE1402128744

11-02

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.05

0

 

1.05

5

 

 

 

51

Dodge

Truck

 

T13720764

11-02

A

C

214

910

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

 

1.00

6

 

 

 

51

Willys

Jeep

 

1516B134963

11-02

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

 

1.00

7

 

 

 

70

Ford

Pickup

1/2 Ton

F10GR151156

11-02

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

8

 

 

 

72

Plymouth

Sedan

 

RL41G2G1466658

11 -02

 

C

7398

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

9

 

 

 

72

Chevrolet

Sedan

 

1K69H2C137044

11-02

 

C

7398

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

10

 

 

 

55

Hough

Payloader

 

1755071

11-02

 

C

Unlicensed

 

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE] TERM LEASE
THS OR LONGER

    NAME
OF LESSOR

   NAME OF
LOSS PAYEE

 

PURCHASE INFORMATION – NECESSARY IF
PHYSICAL DAMAGE COVERAGE TO BE AFFORDED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLISION
AMOUNT
$ DED.

 

 

 

 

Idaho
Nevada & Colorado

 

 

 

(Enter “ACV” or the Amount of Insurance)

 

500/500

500

 

PREMIUMS

10/20
15/30

NO.

MONTH
YEAR

SYMBOL
AGE

                            NEW = N
TOTAL COST    USED = U

COMP.

FIRE–THEFT

FIRE–THEFT
& CAC

RATE

BODILY
INJURY

PROPERTY
DAMAGE

MEDICAL
PAYMENTS

COMPRE-
HENSIVE

FIRE-
THEFT

C.A.C.

COLL.

TOWING

UM

1

 

 

 

 

 

 

 

 

 

168

 

80

 

 

 

 

 

 

3

2

 

 

 

 

 

 

 

 

 

88

 

50

 

 

 

 

 

 

3

3

 

 

 

 

 

 

 

 

 

109

 

88

 

 

 

 

 

 

3

4

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

5

 

 

 

 

 

 

 

 

 

60

 

49

 

 

 

 

 

 

3

6

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

7

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

8

 

 

 

 

 

 

 

 

 

168

 

80

 

 

 

 

 

 

3

9

 

 

 

 

 

 

 

 

 

168

 

80

 

 

 

 

 

 

3

10

 

 

 

 

 

 

 

 

 

Unlicensed

 

 

 

 

 

 

 


 

 

 

AUTO 8186

The Continental Insurance Companies

757 Printed in U S A


--------------------------------------------------------------------------------




 

 

 

     Page 2 of 5

(INSERT NAME OF COMPANY)

 

SCHEDULE OF AUTOMOBILES

Attach to, forming a part of and completing the Declarations of Policy
No. _________________Issued to________________

 

 

 

A = 50 miles

 

B = 51-200 miles

 

C = over 200 miles


The Insurance afforded for each automobile is only with respect to such of the
following coverages as are indicated by specific premium charge or charges.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

 

 

 

BODY TYPE
SEDAN, TRUCK, TRACTOR,
TRAILER, BUS, ETC.

SIZE REGISTRATION
GROSS VEH. WEIGHT
OR
GROSS COMB. WEIGHT
IF BUS, PASS, CAPACITY

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL VEHICLE -
MOTOR SERIAL NUMBER

PLACE OF
PRINCIPAL
GARAGING

 

 

 

 

 

 

 

 

 

TRADE
NAME

RADIUS
CLASS.

RATING INFORMATION
FACTORS-CODES

  OWNED  

LEASED * 

YEAR

PRIVATE PASSENGER VEHICLE
IDENTIFICATION NUMBER

 

PRIM.

SECOND.

COMB.

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

11

 

 

 

72

Plymouth

Sedan

 

RL41G2614669

11-02

 

C

7398

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

1.00

12

 

 

 

72

Ford

Pickup

 

F10GRN048214

11-02

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

1.00

13

 

 

 

73

Chevrolet

Pickup

 

CCX143A131922

11-02

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

14

 

 

 

48

Chevrolet

Ambulance

 

6FKB35222

11-02

 

C

7913

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.90

0

1.90

15

 

 

 

61

International

Truck

 

SB149640E

11-02

A

C

234

910

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

16

 

 

 

61

Ford

Ambulance

 

E11SH173658

11-02

 

C

7913

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

1.00

17

 

 

 

61

GMC

Pickup

 

PN96863

11-02

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

1.00

18

 

 

 

74

Ford Couvier

Pickup

 

SGTAPA71330

11-02

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

1.00

19

 

 

 

74

Chevrolet

Pickup

1/2 Ton

CCQ1442157769

11-02

A

C

014

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00

0

1.00

20

 

 

 

74

Ford Couvier

Pickup

 

SGTAPA71329

11-02

A

C

014

910

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE] TERM LEASE
THS OR LONGER

    NAME
OF LESSOR

   NAME OF
LOSS PAYEE

 

PURCHASE INFORMATION – NECESSARY IF
PHYSICAL DAMAGE COVERAGE TO BE AFFORDED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLISION
AMOUNT
$ DED.

 

 

 

 

Idaho
Nevada & Colorado

 

 

 

(Enter “ACV” or the Amount of Insurance)

 

500/500

500

 

PREMIUMS

10/20
15/30

NO.

MONTH
YEAR

SYMBOL
AGE

                            NEW = N
TOTAL COST    USED = U

COMP.

FIRE–THEFT

FIRE–THEFT
& CAC

RATE

BODILY
INJURY

PROPERTY
DAMAGE

MEDICAL
PAYMENTS

COMPRE-
HENSIVE

FIRE-
THEFT

C.A.C.

COLL.

TOWING

UM

11

 

 

 

 

 

 

 

 

 

168

 

  80

 

 

 

 

 

 

3

12

 

 

 

 

 

 

 

 

 

57

 

  46

 

 

 

 

 

 

3

13

 

 

 

 

 

 

 

 

 

57

 

  46

 

 

 

 

 

 

3

14

 

 

 

 

 

 

 

 

 

171

 

139

 

 

 

 

 

 

3

15

 

 

 

 

 

 

 

 

 

109

 

  88

 

 

 

 

 

 

3

16

 

 

 

 

 

 

 

 

 

171

 

139

 

 

 

 

 

 

3

17

 

 

 

 

 

 

 

 

 

57

 

  46

 

 

 

 

 

 

3

18

 

 

 

 

 

 

 

 

 

57

 

  46

 

 

 

 

 

 

3

19

 

 

 

 

 

 

 

 

 

57

 

  46

 

 

 

 

 

 

3

20

 

 

 

 

 

 

 

 

 

57

 

  46

 

 

 

 

 

 

3


 

 

 

AUTO 8186

The Continental Insurance Companies

757 Printed in U S A


--------------------------------------------------------------------------------




 

 

 

     Page 3 of 5

(INSERT NAME OF COMPANY)

 

SCHEDULE OF AUTOMOBILES

Attach to, forming a part of and completing the Declarations of Policy
No. _________________Issued to_______________________________________________

 

 

 

A = 50 miles

 

B = 51-200 miles

 

C = over 200 miles


The Insurance afforded for each automobile is only with respect to such of the
following coverages as are indicated by specific premium charge or charges.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

 

 

 

BODY TYPE
SEDAN, TRUCK, TRACTOR,
TRAILER, BUS, ETC.

SIZE REGISTRATION
GROSS VEH. WEIGHT
OR
GROSS COMB. WEIGHT
IF BUS, PASS, CAPACITY

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL VEHICLE -
MOTOR SERIAL NUMBER

PLACE OF
PRINCIPAL
GARAGING

 

 

 

 

 

 

 

 

 

TRADE
NAME

RADIUS
CLASS.

RATING INFORMATION
FACTORS-CODES

  OWNED  

LEASED * 

YEAR

PRIVATE PASSENGER VEHICLE
IDENTIFICATION NUMBER

 

PRIM.

SECOND.

COMB.

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

21

 

 

 

63

Honda

Cycle

 

C105E033346

11-02

 

C

7942  

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

22

 

 

 

76

Chevrolet

Malibu

 

1C29Q6Z410152

11-02

 

C

7398  

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

23

 

 

 

56

Chevrolet

Sedan

 

UB60063390

27-03

 

C

7398  

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

24

 

 

 

46

Willys

Jeep

 

210506

27-03

 

C

7398  

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

25

 

 

 

53

Chevrolet

Pickup

 

J5300536

27-03

A

C

014  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

26

 

 

 

76

Chevrolet

Vega S. W

 

1V15B64122463

11-02

 

C

7398  

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

27

 

 

 

65

Dodge Van

Truck

 

1962039652

11-02

A

C

014  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

28

 

 

 

67

Willys

Jeep

 

8305A218510

11-02

A

C

014  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

29

 

 

 

75

GMC

Pickup

1/2 Ton

TCQ145A507965

11-02

A

C

014  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.05  

0

1.05

30

 

 

 

61

International

Truck

 

FA62706H

11-02

A

C

214  

910

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE] TERM LEASE
THS OR LONGER

    NAME
OF LESSOR

   NAME OF
LOSS PAYEE

 

PURCHASE INFORMATION – NECESSARY IF
PHYSICAL DAMAGE COVERAGE TO BE AFFORDED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLISION
AMOUNT
$ DED.

 

 

 

 

Idaho
Nevada & Colorado

 

 

 

(Enter “ACV” or the Amount of Insurance)

 

500/500

500

 

PREMIUMS

10/20
15/30

NO.

MONTH
YEAR

SYMBOL
AGE

                            NEW = N
TOTAL COST    USED = U

COMP.

FIRE–THEFT

FIRE–THEFT
& CAC

RATE

BODILY
INJURY

PROPERTY
DAMAGE

MEDICAL
PAYMENTS

COMPRE-
HENSIVE

FIRE-
THEFT

C.A.C.

COLL.

TOWING

UM

21

 

 

 

 

 

 

 

 

 

49

 

26

 

 

 

 

 

 

3

22

 

 

 

 

 

 

 

 

 

168

 

80

 

 

 

 

 

 

3

23

 

 

 

 

 

 

 

 

 

199

 

80

 

 

 

 

 

 

3

24

 

 

 

 

 

 

 

 

 

199

 

80

 

 

 

 

 

 

3

25

 

 

 

 

 

 

 

 

 

88

 

50

 

 

 

 

 

 

3

26

 

 

 

 

 

 

 

 

 

168

 

80

 

 

 

 

 

 

3

27

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

28

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

29

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

30

 

 

 

 

 

 

 

 

 

60

 

49

 

 

 

 

 

 

3


 

 

 

AUTO 8186

The Continental Insurance Companies

757 Printed in U S A


--------------------------------------------------------------------------------




 

 

 

     Page 4 of 5

(INSERT NAME OF COMPANY)

 

SCHEDULE OF AUTOMOBILES

Attach to, forming a part of and completing the Declarations of Policy
No. _________________Issued to_______________________________________________

 

 

 

A = 50 miles

 

B = 51-200 miles

 

C = over 200 miles


The Insurance afforded for each automobile is only with respect to such of the
following coverages as are indicated by specific premium charge or charges.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

 

 

 

BODY TYPE
SEDAN, TRUCK, TRACTOR,
TRAILER, BUS, ETC.

SIZE REGISTRATION
GROSS VEH. WEIGHT
OR
GROSS COMB. WEIGHT
IF BUS, PASS, CAPACITY

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL VEHICLE -
MOTOR SERIAL NUMBER

PLACE OF
PRINCIPAL
GARAGING

 

 

 

 

 

 

 

 

 

TRADE
NAME

RADIUS
CLASS.

RATING INFORMATION
FACTORS-CODES

  OWNED  

LEASED * 

YEAR

PRIVATE PASSENGER VEHICLE
IDENTIFICATION NUMBER

 

PRIM.

SECOND.

COMB.

 

 

 

 

 

 

 

 

 

 

 

F

.25  

0

.25

31

 

 

 

62

Alloy

Trailer

 

62227

11-02

A

C

684  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.90  

0

1.90

32

 

 

 

63

International

Truck

 

SB347102F

11-02

A

C

234  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

33

 

 

 

73

Ford

Cargo Van

 

E14BX47267

11-02

A

C

0.14  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

34

 

 

 

59

Ford

van

 

F60S9R39116

11-02

A

C

014  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

35

 

 

 

73

Ford

Pickup

1/2 Ton

F10ARS48125

11-02

A

C

014  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

36

 

 

 

74

Ford Stake

Truck

 

F37MRU41182

11-02

A

C

014  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

1.90  

0

1.90

37

 

 

 

63

International

Dump Truck

 

FS3739711

11-02

A

C

234  

910

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

38

 

 

 

73

Chevrolet

Sedan

 

1K69H3C184279

05-02

 

C

7398  

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

39

 

 

 

73

Dodge

Ambulance

1 Ton Van

DNB37BZ3X1013531

11-02

 

C

7913  

 

 

 

 

 

 

 

 

 

 

 

 

 

F

1.00  

0

1.00

40

 

 

 

77

Ford

F 140

 

F14HRY05167

05-02

A

C

014  

910

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE] TERM LEASE
THS OR LONGER

    NAME
OF LESSOR

   NAME OF
LOSS PAYEE

 

PURCHASE INFORMATION – NECESSARY IF
PHYSICAL DAMAGE COVERAGE TO BE AFFORDED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLISION
AMOUNT
$ DED.

 

 

 

 

Idaho
Nevada & Colorado

 

 

 

(Enter “ACV” or the Amount of Insurance)

 

500/500

500

 

PREMIUMS

10/20
15/30

NO.

MONTH
YEAR

SYMBOL
AGE

                            NEW = N
TOTAL COST    USED = U

COMP.

FIRE–THEFT

FIRE–THEFT
& CAC

RATE

BODILY
INJURY

PROPERTY
DAMAGE

MEDICAL
PAYMENTS

COMPRE-
HENSIVE

FIRE-
THEFT

C.A.C.

COLL.

TOWING

UM

31

 

 

 

 

 

 

 

 

 

16

 

12

 

 

 

 

 

 

 

32

 

 

 

 

 

 

 

 

 

109

 

88

 

 

 

 

 

 

3

33

 

 

3-6

5,000

ACV

 

 

 

100

57

 

46

 

58

 

 

151

 

3

34

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

35

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

36

 

 

 

 

 

 

 

 

 

57

 

46

 

 

 

 

 

 

3

37

 

 

 

 

 

 

 

 

 

109

 

88

 

 

 

 

 

 

3

38

 

 

 

 

 

 

 

 

 

124

 

92

 

 

 

 

 

 

2

39

 

 

 

 

 

 

 

 

 

171

 

139

 

 

 

 

 

 

3

40

 

 

3-2

6,000

ACV

 

 

 

100

124

 

83

 

74

 

 

174

 

2


 

 

 

AUTO 8186

The Continental Insurance Companies

757 Printed in U S A


--------------------------------------------------------------------------------




 

 

 

     Page 5 of 5

(INSERT NAME OF COMPANY)

 

SCHEDULE OF AUTOMOBILES

Attach to, forming a part of and completing the Declarations of Policy
No. _________________Issued to_______________________________________________

 

 

 

A = 50 miles

 

B = 51-200 miles

 

C = over 200 miles


The Insurance afforded for each automobile is only with respect to such of the
following coverages as are indicated by specific premium charge or charges.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

 

 

 

BODY TYPE
SEDAN, TRUCK, TRACTOR,
TRAILER, BUS, ETC.

SIZE REGISTRATION
GROSS VEH. WEIGHT
OR
GROSS COMB. WEIGHT
IF BUS, PASS, CAPACITY

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL VEHICLE -
MOTOR SERIAL NUMBER

PLACE OF
PRINCIPAL
GARAGING

 

 

 

 

 

 

 

 

 

TRADE
NAME

RADIUS
CLASS.

RATING INFORMATION
FACTORS-CODES

  OWNED  

LEASED * 

YEAR

PRIVATE PASSENGER VEHICLE
IDENTIFICATION NUMBER

 

PRIM.

SECOND.

COMB.

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE] TERM LEASE
THS OR LONGER

    NAME
OF LESSOR

   NAME OF
LOSS PAYEE

 

PURCHASE INFORMATION – NECESSARY IF
PHYSICAL DAMAGE COVERAGE TO BE AFFORDED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLISION
AMOUNT
$ DED.

 

 

 

 

Idaho
Nevada & Colorado

 

 

 

(Enter “ACV” or the Amount of Insurance)

 

500/500

500

 

PREMIUMS

10/20
15/30

NO.

MONTH
YEAR

SYMBOL
AGE

                            NEW = N
TOTAL COST    USED = U

COMP.

FIRE–THEFT

FIRE–THEFT
& CAC

RATE

BODILY
INJURY

PROPERTY
DAMAGE

MEDICAL
PAYMENTS

COMPRE-
HENSIVE

FIRE-
THEFT

C.A.C.

COLL.

TOWING

UM

 

 

 

 

 

 

 

Totals

 

 

3,876

2,556

 

132

 

 

325

 

112

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

AUTO 8186

The Continental Insurance Companies

757 Printed in U S A


--------------------------------------------------------------------------------



(THIS SPACE FOR ATTACHING ENDORSEMENTS)

CONDITIONS

1. Premium All premiums for this policy shall be computed in accordance with the
company’s rules, rates, rating plans, premiums and minimum premiums applicable
to the insurance afforded herein.

          Premium designated in this policy as “advance premium” is a deposit
premium only which shall be credited to the amount of the earned premium due at
the end of the policy period. At the close of each period (or part thereof
terminating with the end of the policy period) designated in the declarations as
the audit period the earned premium shall be computed for such period and, upon
notice thereof to the named insured, shall become due and payable. If the total
earned premium for the policy period is less than the premium previously paid,
the company shall return to the named insured the unearned portion paid by the
named insured.

          The named insured shall maintain records of such information as is
necessary for premium computation, and shall send copies of such records to the
company at the end of the policy period and at such times during the policy
period as the company may direct.

2. Inspection and Audit The company shall be permitted but not obligated to
inspect the named insured’s property and operations at any time. Neither the
company’s right to make inspections nor the making thereof nor any report
thereon shall constitute an undertaking, on behalf of or for the benefit of the
named insured or others, to determine or warrant that such property or
operations are safe or healthful, or are in compliance with any law, rule or
regulation.

          The company may examine and audit the named insured’s books and
records at any time during the policy period and extensions thereof and within
three years after the final termination of this policy, as far as they relate to
the subject matter of this insurance.

3. Financial Responsibility Laws When this policy is certified as proof of
financial responsibility for the future under the provisions of any motor
vehicle financial responsibility law, such insurance as is afforded by this
policy for bodily injury liability or for property damage liability shall comply
with the provisions of such law to the extent of the coverage and limits of
liability required by such law. The insured agrees to reimburse the company for
any payment made by the company which it would not have been obligated to
[ILLEGIBLE] under the terms of this policy except for the agreement contained in
this [ILLEGIBLE].

4. [ILLEGIBLE] Duties in the Event of Occurrence, Claim or Suit

 

 

(a)

In the event of an occurrence, written notice containing particulars sufficient
to identify the insured and also reasonably obtainable information with respect
to the time, place and circumstances thereof, and the names and addresses of the
injured and of available witnesses, shall be given by or for the insured to the
company or any of its authorized agents as soon as practicable.

 

 

(b)

If claim is made or suit is brought against the insured, the insured shall
immediately forward to the company every demand, notice, summons or other
process received by him or his representative.

 

 

(c)

The insured shall cooperate with the company and, upon the company’s request,
assist in making settlements, in the conduct of suits and in enforcing any right
of contribution or indemnity against any person or organization who may be
liable to the insured because of injury or damage with respect to which
insurance is afforded under this policy; and the insured shall attend hearings
and trials and assist in securing and giving evidence and obtaining the
attendance of witnesses. The insured shall not, except at his own cost,
voluntarily make any payment, assume any obligation or incur any expense other
than for first aid to others at the time of accident.

5. Action Against Company No action shall lie against the company, unless, as a
condition precedent thereto, there shall have been full compliance with all of
the terms of this policy, nor until the amount of the insured’s obligation to
pay shall have been finally determined either by judgment against the insured
after actual trial or by written agreement of the insured, the claimant and the
company.

          Any person or organization or the legal representative thereof who has
secured such judgment or written agreement shall thereafter be entitled to
recover under this policy to the extent of the insurance afforded by this
policy. No person or organization shall have any right under this policy to join
the company as a party to any action against the insured to determine the
insured’s liability, nor shall the company be impleaded by the insured or his
legal representative. Bankruptcy or insolvency of the insured or of the
insured’s estate shall not relieve the company of any of its obligations
hereunder.

6. Other Insurance The insurance afforded by this policy is primary insurance,
except when stated to apply in excess of or contingent upon the absence of other
insurance When this insurance is primary and the insured has other insurance
which is stated to be applicable to the loss on an excess or contingent basis,
the amount of the company’s liability under this policy shall not be reduced by
the existence of such other insurance.

          When both this insurance and other insurance apply to the loss on the
same basis, whether primary, excess or contingent, the company shall not be
liable under this policy for a greater proportion of the loss than that stated
in the applicable contribution provision below:

 

 

(a)

Contribution by Equal Shares. If all of such other valid and collectible
insurance provides for contribution by equal shares, the company shall not be
liable for a greater proportion of such loss than would be payable if each
insurer contributes an equal share until the share of each insurer equals the
lowest applicable limit of liability under any one policy or the full amount of
the loss is paid, and with respect to any amount of loss not so paid the
remaining insurers then continue to contribute equal shares of the remaining
amount of the loss until each such insurer has paid its limit in full or the
full amount of the loss is paid.

 

 

(b)

Contribution by Limits. If any of such other insurance does not provide for
contribution by equal shares, the company shall not be liable for a greater
proportion of such loss than the applicable limit of liability under this policy
for such loss bears to the total applicable limit of liability of all valid and
collectible insurance against such loss.

7. Subrogation In the event of any payment under this policy, the company shall
be subrogated to all the insured’s rights of recovery therefor against any
person or organization and the insured shall execute and deliver instruments and
papers and do whatever else is necessary to secure such rights. The insured
shall do nothing after loss to prejudice such rights.

8. Changes Notice to any agent or knowledge possessed by any agent or by any
other person shall not effect a waiver or a change in any part of this policy or
estop the company from asserting any right under the terms of this policy; nor
shall the terms of this policy be waived or changed, except by endorsement
issued to form a part of this policy, signed by a duly authorized representative
of the company.

9. Assignment Assignment of interest under this policy shall not bind the
company until its consent is endorsed hereon; if, however, the named insured
shall die, such insurance as is afforded by this policy shall apply (1) to the
named insured’s legal representative, as the named insured, but only while
acting within the scope of his duties as such, and (2) with respect to the
property of the named insured, to the person having proper temporary custody
thereof, as insured, but only until the appointment and qualification of the
legal representative.

10. Three Year Policy If this policy is issued for a period of three years any
limit of the company’s liability stated in this policy as “aggregate” shall
apply separately to each consecutive annual period thereof.

11. Cancellation This policy may be cancelled by the named insured by surrender
thereof to the company or any of its authorized agents or by mailing to the
company written notice stating when thereafter the cancellation shall be
effective. This policy may be cancelled by the company by mailing to the named
insured at the address shown in this policy, written notice stating when not
less than ten days thereafter such cancellation shall be effective. The mailing
of notice as aforesaid shall be sufficient proof of notice. The time of
surrender or the effective date and hour of cancellation stated in the notice
shall become the end of the policy period. Delivery of such written notice
either by the named insured or by the company shall be equivalent to mailing.

          If the named insured cancels, earned premium shall be computed in
accordance with the customary short rate table and procedure. If the company
cancels, earned premium shall be computed pro rata. Premium adjustment may be
made either at the time cancellation is effected or as soon as practicable after
cancellation becomes effective, but payment or tender of unearned premium is not
a condition of cancellation.

12. Declarations By acceptance of this policy, the named insured agrees that the
statements in the declarations are his agreements and representations, that this
policy is issued in reliance upon the truth of such representations and that
this policy embodies all agreements existing between himself and the company or
any of its agents relating to this insurance.

In Witness Whereof, the company has caused this policy to be signed by an
executive vice president and a secretary, but this policy shall not be binding
upon the company unless completed by the attachment hereto of (1) a Declarations
Page described as Section Two and [ILLEGIBLE] on the aforesaid Declarations Page
by a duly authorized representative of the company, and (2) one or more Coverage
Parts [ILLEGIBLE] there is an advance premium indicated on the Declarations
Page.

 

 

(SIGNATURE) [a112956034_v1.jpg]

(SIGNATURE) [a112956035_v1.jpg]

Secretary

Executive Vice President


--------------------------------------------------------------------------------



NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT—(Broad Form)

 

 

 

 

I.

Subject to the Provisions of paragraph III of this Endorsement, it is agreed
that the policy and any endorsement used therewith, regardless of whether such
endorsement [ILLEGIBLE] the policy exclusions inapplicable does not apply:

 

 

 

 

 

A.

[ILLEGIBLE] any Liability Coverage, to bodily injury or property damage

 

 

 

 

 

 

(1)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

 

 

 

 

 

(2)

resulting from the hazardous properties of nuclear material and with respect to
which (a) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (b) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

 

 

 

 

B.

Under any Medical Payments Coverage, or under any Supplementary Payments
provision relating to first aid, to expenses incurred with respect to bodily
injury resulting from the hazardous properties of nuclear material and arising
out of the operation of a nuclear facility by any person or organization.

 

 

 

 

 

C.

Under any Liability Coverage, to bodily injury or property damage resulting from
the hazardous properties of nuclear material, if

 

 

 

 

 

 

(1)

the nuclear material (a) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (b) has been discharged or dispersed therefrom;

 

 

 

 

 

 

(2)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 

 

 

 

 

 

(3)

the bodily injury or property damage arises out of the furnishing by an insured
of services, materials, parts or equipment in connection with the planning,
construction, maintenance, operation or use of any nuclear facility, but if such
facility is located within the United States of America, its territories or
possessions or Canada, this exclusion (3) applies only to property damage to
such nuclear facility and any property thereat.

 

 

 

 

II.

As used in this endorsement:

 

 

 

 

 

“hazardous properties” include radioactive, toxic or explosive properties:

 

 

 

 

 

“nuclear material” means source material, special nuclear material or byproduct
material;

 

 

 

 

 

“source material”, “special nuclear material”, and “byproduct material” have the
meanings given them in the Atomic Energy Act of 1954 or in any law amendatory
thereof;

 

 

 

 

 

“spent fuel” means any fuel element or fuel component, solid or liquid, which
has been used or exposed to radiation in a nuclear reactor;

 

 

 

 

 

“waste” means any waste material (1) containing byproduct material and (2)
resulting from the operation by any person or organization of any nuclear
facility included within the definition of nuclear facility under paragraph (a)
or (b) thereof, “nuclear facility” means

 

 

 

 

 

 

(a)

any nuclear reactor,

 

 

 

 

 

 

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

 

 

 

 

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235.

 

 

 

 

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste.

 

 

 

 

 

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations;

 

 

 

 

 

“nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material:

 

 

 

 

 

“property damage” includes all forms of radioactive contamination of property.

 

 

 

 

III.

The provisions of this endorsement do not apply to (a) family automobile,
comprehensive personal and farmer’s comprehensive personal insurance nor to (b)
liability arising out of the ownership, maintenance or use of any automobile
principally garaged or registered in the State of New York.

In Witness Whereof, the company has caused this endorsement to be signed by an
executive vice president and a secretary.

 

 

(SIGNATURE) [a112956036_v1.jpg]

(SIGNATURE) [a112956037_v1.jpg]

Secretary

Executive Vice President


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Fred S. James & Co. of Wash. Inc.

 

 

 

 

. P.O. Box 2151

 

 

 

 

. Spokane, Washington 99210

 

 

LIABILITY INSURANCE POLICY – SECTION ONE
(For Automobile Insurance or General
Liability Insurance separately or combined)

 

 

 

 

 

 

 

 

 

. Hecla Mining Company

 

 

 

. P.O. Box 320

 

 

 

 

. Wallace, Idaho 83800

 

 

 

 

.

 

 

 


 

 

 

(PHOTO) [a112956038_v1.jpg]

The Continental Insurance Companies


 

 

GENERAL OFFICES

80 Maiden Lane, New York, New York 10038

DEPARTMENTAL OFFICES

Buckeye Department

1111 East Broad Street, Columbus, Ohio 43216

Eastern Department

80 Maiden Lane, New York, New York 10038

Foreign Department

80 Maiden Lane, New York, New York 10038

Northeastern Department

333 Glen Street, Glens Falls, New York 12801

Pacific Department

100 Pine Street, San Francisco, California 94111

Southeastern Department

161 Peachtree Street, N E., Atlanta, Georgia 30303

Southwestern Department

1810 Commerce Street, Dallas, Texas 75201

Western Department

360 West Jackson Boulevard, Chicago, Illinois 60606

 

Branch and Field Offices in all Principal Cities


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

SCHEDULE

The insurance afforded is only with respect to such of the following coverages
as are indicated by specific premium charge or charges. The limit of the
company’s liability against each such coverage shall be as stated herein,
subject to all the terms of this policy having reference thereto.

COVERAGES AND LIMITS OF LIABILITY

Coverage A

 

Coverage B

Bodily Injury Liability

 

Property Damage Liability

 

each occurrence

 

aggregate

 

each occurrence

 

aggregate

$

500,000.

$

500,000.

$

500,000.

$

500,000.

Advance Premium 

$

18,602.00

 

Advance Premium 

$

34,523.00

Total Advance Premium 

$

53,125.00

 

 

 

 


GENERAL LIABILITY HAZARDS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rates

 

Advance Premium

Description of Hazards

 

Code No.

 

Premium Bases

 

Bodily Injury
Liability

 

Property Damage
Liability

 

Bodily Injury
Liability

 

Property Damage
Liability

(a) Premises—Operations

 

 

 

(a) Area (sq. ft.)
(b) Remuneration
(c)

 

(a) Per 100sq. ft. of Area
(b) Per $100 of Remuneration
(c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As per Form L7240 attached

 

 

 

 

 

 

 

18,517.

 

34,440.

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Escalators

 

 

 

Number Insured

 

Per Landing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Independent Contractors

 

 

 

Cost

 

Per $100 of Cost

 

 

 

 

Construction Operations - owner (not railroads) - excluding operations on board
ships

 

16292

 

TBD

 

.038

 

.026

 

at audit

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Completed Operations

 

 

 

Receipts

 

Per $1,000 of Receipts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) Products

 

 

 

Sales

 

Per $1,000 of Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Composition Goods

 

26612

 

TBD

 

1.109

 

.579

 

85.MP

 

83.MP


 

 

 

 

 

 

 

 

 

 

 

GENERAL LIABILITY MINIMUM PREMIUMS

Bodily Injury
Liability

 

Property Damage
Liability

 

Bodily Injury
Liability

 

Property Damage
Liability

 

Bodily Injury
Liability

 

Property Damage
Liability

(a) $          72.

 

$          35.

 

(c) $          33.

 

$          35.

 

(e)    $         85.

 

$          83.

(b) $

 

$

 

(d) $

 

$

 

 

 

 


 

Locations of all premises owned by, rented to or controlled by the named
insured. (Enter “same” if same location as address
shown in Item 1, of declarations.)

          Same                                                                                                                                                            
                               

 

Interest of named insured in such premises. (Describe interest, such as “owner”,
“general lessee” or “tenant”.)       Owner              

 

Part occupied by named insured
          Entire                                                                                                                                        

___________________________________________________________________________________________________________


 

 

 

The foregoing discloses all hazards insured hereunder known to exist at the
effective date of this policy, unless otherwise stated herein.

 

When used as a premium basis:

 

 

1.

“admissions” means the total number of persons, other than employees of the
named insured, admitted to the event insured or to events conducted on the
premises whether on paid admission tickets, complimentary tickets or passes;

 

 

 

 

2.

“cost” means the total cost to the named insured with respect to operations
performed for the named insured during the policy period by independent
contractors of all work let or sub-let in connection with each specific project,
including the cost of all labor, materials and equipment furnished, used or
delivered for use in the execution of such work, whether furnished by the owner,
contractor or subcontractor, including all fees, allowances, bonuses or
commissions made, paid or due;

 

 

 

 

3.

“receipts” means the gross amount of money charged by the named insured for such
operations by the named insured or by others during the policy period as are
rated on the receipts basis other than receipts from telecasting; broadcasting
or motion pictures, and includes taxes, other than taxes which the named insured
collects as a separate item and remits directly to a governmental division;

 

 

 

 

4.

“remuneration” means the entire remuneration earned during the policy period by
proprietors and by all employees of the named insured, other than chauffeurs
(except operators of mobile equipment) and aircraft pilots and co-pilots,
subject to any overtime earnings or limitation of remuneration rule applicable
in accordance with the manuals in use by the company;

 

 

 

 

5.

“sales” means the gross amount of money charged by the named insured or by
others trading under his name for all goods and products sold or distributed
during the policy period and charged during the policy period for installation,
servicing of repair, and includes taxes, other than taxes which the named
insured and such others collect as a separate item and remit directly to a
governmental division.


 

Policy Issued By           The Continental Insurance
Company                                         Policy No. L1 30 78
76                        

Named Insured             Hecla Mining
Company                                                                                                                            


 

This Coverage Part shall not be binding upon the company unless attached to
Sections One and Two of the company’s Liability Insurance Policy.


 

 

LIAB. 66808

PRINTED IN U. S. A.


--------------------------------------------------------------------------------



COMPREHENSIVE GENERAL LIABILITY INSURANCE

 

 

I.

COVERAGE A—BODILY INJURY LIABILITY

 

COVERAGE B—PROPERTY DAMAGE LIABILITY

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of

 

 

 

 

A.

bodily injury or

 

B.

property damage

to which this insurance applies, caused by an occurrence, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such bodily injury or property damage, even if any of the
allegations of the suit are groundless, false or fraudulent, and may make such
investigation and settlement of any claim or suit as it deems expedient, but the
company shall not be obligated to pay any claim or judgment or to defend any
suit after the applicable limit of the company’s liability has been exhausted by
payment of Judgments or settlements.

Exclusion

          This insurance does not apply:

 

 

 

(a)

to liability assumed by the insured under any contract or agreement except an
incidental contract; but this exclusion does not apply to a warranty of fitness
or quality of the named insured’s products or a warranty that work performed by
or on behalf of the named insured will be done in a workmanlike manner;

 

 

 

(b)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of

 

 

 

 

(1)

any automobile or aircraft owned or operated by or rented or loaned to any
insured, or

 

 

 

 

(2)

any other automobile or aircraft operated by any person in the course of his
employment by any insured;

 

 

 

 

but this exclusion does not apply to the parking of an automobile on premises
owned by, rented to or controlled by the named insured or the ways immediately
adjoining, If such automobile is not owned by or rented or loaned to any
insured;

 

 

 

(c)

to bodily injury or property damage arising out of (1) the ownership,
maintenance, operation, use, loading or unloading of any mobile equipment while
being used in any prearranged or organized racing, speed or demolition contest
or in any stunting activity or in practice or preparation for any such contest
or activity or (2) the operation or use of any snowmobile or trailer designed
for use therewith;

 

 

 

(d)

to bodily injury or property damage arising out of and in the course of the
transportation of mobile equipment by an automobile owned or operated by or
rented or loaned to any insured;

 

 

 

(e)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of

 

 

 

 

(1)

any watercraft owned or operated by or rented or loaned to any insured, or

 

 

 

 

(2)

any other watercraft operated by any person in the course of his employment by
any insured;

 

 

 

 

but this exclusion does not apply to watercraft while ashore on premises owned
by, rented to or controlled by the named insured;

 

 

 

(f)

to bodily injury or property damage arising out of the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases; waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any water course or body of
water; but this exclusion does not apply if such discharge, dispersal, release
of escape is sudden and accidental;

 

 

 

(g)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing, with respect to

 

 

 

 

(1)

liability assumed by the insured under an incidental contract, or

 

 

 

 

(2)

expenses for first aid under the Supplementary Payments provision;

 

 

 

(h)

to bodily injury or property damage for which the insured or his indemnitee may
be held liable

 

 

 

 

(1)

as a person or organization engaged in the business of manufacturing,
distributing, selling or serving alcoholic beverages, or

 

 

 

 

(2)

If not so engaged, as an owner or lessor of premises used for such purposes.

 

 

 

 

if such liability is imposed

 

 

 

 

 (i)

by, or because of the violation of, any statute, ordinance or regulation
pertaining to the sale, gift, distribution or use of any alcoholic beverage, or

 

 

 

 

(ii)

by reason of the selling, serving or giving of any alcoholic beverage to a minor
or to a person under the influence of alcohol or which causes or contributes to
the intoxication of any person;

 

 

 

 

but part (ii) of this exclusion does not apply with respect to liability of the
insured or his indemnitee as an owner or lessor described in (2) above;

 

 

 

(i)

to any obligation for which the insured or any carrier as his insurer may be
held liable under any workmen’s compensation, unemployment compensation or
disability benefits law, or under any similar law;

 

 

 

(j)

to bodily injury to any employee of the insured arising out of and in the course
of his employment by the insured or to any obligation of the insured to
indemnify another because of damages arising out of such injury; but this
exclusion does not apply to liability assumed by the insured under an incidental
contract;

 

 

 

(k)

to property damage to

 

 

 

 

(1)

property owned or occupied by or rented to the insured,

 

 

 

 

(2)

property used by the insured, or

 

 

 

 

(3)

property in the care, custody or control of the insured or as to which the
insured is for any purpose exercising physical control;

 

 

 

 

but parts (2) and (3) of this exclusion do not apply with respect to liability
under a written sidetrack agreement and part (3) of this exclusion does not
apply with respect to property damage (other than to elevators) arising out of
the use of an elevator at premises owned by, rented to or controlled by the
named insured;

 

 

 

(l)

to property damage to premises alienated by the named insured arising out of
such premises or any part thereof;

 

 

 

(m)

to loss of use of tangible property which has not been physically injured or
destroyed resulting from

 

 

 

 

(1)

a delay in or lack of performance by or on behalf of the named insured of any
contract or agreement, or

 

 

 

 

(2)

the failure of the named insured’s products or work performed by or on behalf of
the named insured to meet the level of performance, quality, fitness or
durability warranted or represented by the named insured;

 

 

 

 

but this exclusion does not apply to loss of use of other tangible property
resulting from the sudden and accidental physical injury to or destruction of
the named insured’s products or work performed by or on behalf of the named
insured after such products or work have been put to use by any person or
organization other than an insured;

 

 

 

(n)

to property damage to the named insured’s products arising out of such products
or any part of such products;

 

 

 

(o)

to property damage to work performed by or [ILLEGIBLE] behalf of the named
insured arising out of the work or any portion thereof, or out of materials,
parts or equipment furnished in connection therewith;

 

 

 

(p)

to damages claimed for the withdrawal, inspection, repair, replacement, or loss
of use of the named insured’s products or work completed by or for the named
insured or of any property of which such products or work form a part if such
products, work or property are withdrawn from the market or from use because of
any known or suspected defect or deficiency therein;


 

 

II.

PERSONS INSURED

          Each of the following is an insured under this insurance to the extent
set forth below:

 

 

 

(a)

If the named insured is designated in the declarations as an individual, the
person so designated but only with respect to the conduct of a business of which
he is the sole proprietor, and the spouse of the [ILLEGIBLE] insured with
respect to the conduct of such a business;

 

 

 

(b)

If the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

 

(c)

If the named insured is designated in the declarations as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such;

 

 

 

(d)

any person (other than an employee of the named insured) or organization while
acting as real estate manager for the named insured; and

 

 

 

(e)

with respect to the operation, for the purpose of locomotion upon a public
highway, of mobile equipment registered under any motor vehicle registration
law,

 

 

 

 

 (i)

an employee of the named insured while operating any such equipment in the
course of his employment, and

 

 

 

 

(ii)

any other person while operating with the permission of the named insured any
such equipment registered in the name of the named insured and any person or
organization legally responsible for such operation, but only if there is no
other valid and collectible insurance available, either on a primary or excess
basis, to such person or organization;

 

 

 

 

provided that no person or organization shall be an insured under this paragraph
(e) with respect to:

 

 

 

 

(1)

bodily injury to any fellow employee of such person injured in the course of his
employment, or

 

 

 

 

(2)

property damage to property owned by, rented to, in charge of or occupied by the
named insured or the employer of any person described in subparagraph (ii).

 

 

 

This insurance does not apply to bodily injury or property damage arising out of
the conduct of any partnership or joint venture of which the insured is a
partner or member and which is not designated in this policy as a named insured.


 

 

III.

LIMITS OF LIABILITY

          Regardless of the number of (1) insureds under this policy, (2)
persons or organizations who sustain bodily injury or property damage, or (3)
claims made or suits brought on account of bodily injury or property damage, the
company’s liability is limited as follows:

          Coverage A—The total liability of the company for all damages,
including damages for care and loss of services, because or bodily injury
sustained by one or more persons as the result of any one occurrence shall not
exceed the limit of bodily injury liability stated in the schedule as applicable
to “each occurrence.”

          Subject to the above provision respecting “each occurrence”, the total
liability of the company for all damages because of (1) all bodily injury
included within completed operations hazard and (2) all bodily injury included
within the products hazard shall not exceed the limit of bodily injury liability
stated in the schedule as “aggregate”.

          Coverage B—The total liability of the company for all damages because
of all property damage sustained by one or more persons or organizations as the
result of any one occurrence shall not exceed the limit of property damage
liability stated in the schedule as applicable to “each occurrence”.

          Subject to the above provision respecting “each occurrence”, the total
liability of the company for all damages because of all property damage to which
this coverage applies and described in any of the numbered subparagraphs below
shall not exceed the limit of property damage liability stated in the schedule
as “aggregate”;

 

 

 

 

(1)

all property damage arising out of premises or operations rated on a
remuneration basis or contractor’s equipment rated on a receipts basis,
including property damage for which liability is assumed under any incidental
contract relating to such premises or operations, but excluding property damage
included in subparagraph (2) below:

 

 

 

 

(2)

all property damage arising out of and occurring in the course of operations
performed for the named insured by independent contractors and general
supervision thereof by the named insured, including any such property damage for
which liability is assumed under any incidental contract relating to such
operations, but this subparagraph (2) does not include property damage arising
out of maintenance or repairs at premises owned by or rented to the named
insured or structural alterations at such premises which do not involve changing
the size of or moving buildings or other structures;

 

 

 

 

(3)

all property damage included within the products hazard and all property damage
included within the completed operations hazard.

          Such aggregate limit shall apply separately to the property damage
described in sub-paragraphs (1), (2) and (3) above, and under subparagraphs (1)
and (2), separately with respect to each project away from premises owned by or
rented to the named insured.

          Coverages A and B—For the purpose of determining the limit of the
company’s liability, all bodily injury and property damage arising out of
continuous or repeated exposure to substantially the same general conditions
shall be considered as arising out of one occurrence.

 

 

IV.

POLICY TERRITORY

          This insurance applies only to bodily injury or property damage which
occurs within the policy territory.

 

 

 

LIAB. 6680B

OVER

 


--------------------------------------------------------------------------------



The company named in the declarations (a stock insurance company, herein called
the company) in consideration of the payment of the premium, in reliance upon
the statements in the declarations made a part hereof and subject to all of the
terms of this policy, agrees with the named insured as follows:

SUPPLEMENTARY PAYMENTS

          The company will pay, in addition to the applicable limit of
liability:

          (a) all expenses incurred by the company, all costs taxed against the
insured in any suit defended by the company and all interest on the entire
amount of any judgment therein which accrues after entry of the judgment and
before the company has paid or tendered or deposited in court that part of the
judgment which does not exceed the limit of the company’s liability thereon;

          (b) premiums on appeal bonds required in any such suit, premiums on
bonds to release attachments in any such suit for an amount not in excess of the
applicable limit of liability of this policy, and the cost of bail bonds
required of the insured because of accident or traffic law violation arising out
of the use of any vehicle to which this policy applies, not to exceed $250 per
bail bond, but the company shall have no obligation to apply for or furnish any
such bonds;

          (c) expenses incurred by the insured for first aid to others at the
time of an accident, for bodily injury to which this policy applies;

          (d) reasonable expenses incurred by the insured at the company’s
request (in assisting the company in the investigation or defense of any claim
or suit,) including actual loss of earnings not to exceed $25 per day.

DEFINITIONS

          When used in this policy (including endorsements forming a part
hereof):

          “automobile” means a land motor vehicle, trailer or semitrailer
designed for travel on public roads (including any machinery or apparatus
attached thereto), but does not include mobile equipment;

          “bodily injury” means bodily injury, sickness or disease sustained by
any person which occurs during the policy period, including death at any time
resulting therefrom;

          “completed operations hazard” includes bodily injury and property
damage arising out of operations or reliance upon a representation or warranty
made at any time with respect thereto, but only if the bodily injury or property
damage occurs after such operations have been completed or abandoned and occurs
away from premises owned by or rented to the named insured. “Operations” include
materials, parts or equipment furnished in connection therewith. Operations
shall be deemed completed at the earliest of the following times:

 

 

(1)

when all operations to be performed by or on behalf of the named insured under
the contract have been completed,

 

 

(2)

when all operations to be performed by or on behalf of the named insured at the
site of the operations have been completed, or

 

 

(3)

when the portion of the work out of which the injury or damage arises has been
put to its intended use by any person or organization other than another
contractor or sub- contractor engaged in performing operations for a principal
as a part of the same project.

          Operations which may require further service or maintenance work, or
correction, repair or replacement because of any defect or deficiency, but which
are otherwise complete, shall be deemed completed.

          The completed operations hazard does not include bodily injury or
property damage arising out of

(a) operations in connection with the transportation of property, unless the
bodily injury or property damage arises out of a condition in or on a vehicle
created by the loading or unloading thereof,

(b) the existence of tools, uninstalled equipment or abandoned or unused
materials, or

(c) operations for which the classification stated in the policy or in the
company’s manual specifies “including completed operations”;

          “elevator” means any hoisting or lowering device to connect floors or
landings, whether or not in service, and all appliances thereof including any
car, platform, shaft, hoistway, stairway, runway, power equipment and machinery;
but does not include an automobile servicing hoist, or a hoist without a
platform outside a building if without mechanical power or if not attached to
building walls, or a hod or material hoist used in alteration, construction or
demolition operations, or an inclined conveyor used exclusively for carrying
property or a dumbwaiter used exclusively for carrying property and having a
compartment height not exceeding four feet;

          “incidental contract” means any written (1) lease of premises, (2)
easement agreement, except in connection with construction or demolition
operations on or adjacent to a rail-road, (3) undertaking to indemnify a
municipality required by municipal ordinance, except in connection with work for
the municipality, (4) sidetrack agreement, or (5) elevator maintenance
agreement;

          “insured” means any person or organization qualifying as an insured in
the “Persons Insured” provision of the applicable insurance coverage. The
insurance afforded applies separately to each insured against whom claim is made
or suit is brought, except with respect to the limits of the company’s
liability;

          “mobile equipment” means a land vehicle (including any machinery or
apparatus attached thereto), whether or not self-propelled, (1) not subject to
motor vehicle registration, or (2) maintained for use exclusively on premises
owned by or rented to the named insured, including the ways immediately
adjoining, or (3) designed for use principally off public roads, or (4) designed
or maintained for the sole purpose of affording mobility to equipment of the
following types forming an integral part of or permanently attached to such
vehicle: power cranes, shovels, loaders, diggers and drills; concrete mixers
(other than the mix-in-transit type); graders, scrapers, rollers and other road
construction or repair equipment; air-compressors, pumps and generators,
including spraying, welding and building cleaning equipment; and geophysical
exploration and well servicing equipment;

          “named insured” means the person or organization named in Item 1. of
the declarations of this policy;

          “named insured’s products” means goods or products manufactured, sold,
handled or distributed by the named insured or by others trading under his name,
including any container thereof (other than a vehicle), but “named insured’s
products” shall not include a vending machine or any property other than such
container, rented to or located for use of others but not sold;

          “occurrence” means an accident, including continuous or repeated
exposure to conditions, which results in bodily injury or property damage
neither expected nor intended from the standpoint of the insured;

          “policy territory” means:

 

 

(1)

the United States of America, its territories or possessions, or Canada, or

 

 

(2)

international waters or air space, provided the bodily injury or property damage
does not occur in the course of travel or transportation to or from any other
country, state or nation, or

 

 

(3)

anywhere in the world with respect to damages because of bodily injury or
property damage arising out of a product which was sold for use or consumption
within the territory described in paragraph (1) above, provided the original
suit for such damages is brought within such territory;

          “products hazard” includes bodily injury and property damage arising
out of the named insured’s products or reliance upon a representation or
warranty made at any time with respect thereto, but only if the bodily injury or
property damage occurs away from premises owned by or rented to the named
insured and after physical possession of such products has been relinquished to
others;

          “property damage” means (1) physical injury to or destruction of
tangible property which occurs during the policy period, including the loss of
use thereof at any time resulting therefrom, or (2) loss of use of tangible
property which has not been physically injured or destroyed provided such loss
of use is caused by an occurrence during the policy period;

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy
Issued By

 

 

The Continental Insurance Company

     11

A STOCK COMPANY 

     Policy No.
     L1     30     78     76

 

 

 

 

 

[ILLEGIBLE]
Name
and
Address

 

 

Fred S. James & Co. of Wash. Inc.
P.O. Box 2151
Spokane, Washington 99210

     46     810     446

     ×  Producer’s
              Code

               Renewal of:

     L1     28     53     18


 

 

 

 

 

 

 

Item 1.
Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 

 

 

 

 

 

 

 

Hecla Mining Company
P.O. Box 320
Wallace, Idaho 83800

 

The named insured is:
Individual     o;     Partnership    o;      Corporation     x;
Joint Venture      o;
Other (specify)

Business of the named insured is:

 

 

 

 

 

 

 

 

 

 

 

 

 

Mining

Item 2.
Policy
Period:

 

From 12:01 A.M., February 15, 1979 February 15, 1980
          (Hour and Minute)

 

 

12:01 A.M., standard time at the address of the named insured as stated herein.

 

 

 

 

 

 

 

Audit
Period:

 

Annual, unless otherwise stated.


 

 

 

 

Audit Required
x Yes  o No

 

LIABILITY INSURANCE POLICY — SECTION TWO — DECLARATIONS
(For Automobile Insurance or General Liability Insurance separately or combined)

Item 3. The insurance afforded is only with respect to such of the following
Coverage Parts as are indicated by specific premium charge or charges.

 

 

 

 

 

Coverage Parts

 

Advance
Premiums

 

Basic Automobile Liability Insurance

 

$

 

 

Comprehensive Automobile Liability Insurance

 

$

 

 

Automobile Medical Payments Insurance

 

$

 

 

Garage Insurance

 

$

 

 

Uninsured Motorists Insurance

 

$

 

 

Automobile Physical Damage Insurance

 

$

 

 

Automobile Physical Damage Insurance (Dealers)

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

Comprehensive General Liability Insurance

 

$

53,125.00

 

Owners’, Landlords’ and Tenants’ Liability Insurance

 

$

 

 

Manufacturers’ and Contractors’ Liability Insurance

 

$

 

 

Comprehensive Personal Insurance

 

$

 

 

Farmer’s Comprehensive Personal Insurance

 

$

 

 

Contractual Liability Insurance

 

$

61

 

Premises Medical Payments Insurance

 

$

 

 

Owners’ and Contractors’ Protective Liability Insurance

 

$

 

 

Personal Injury Liability Insurance

 

$

2,776.00

 

Additional Insured (Dr. Wilson Blake)

 

$

250.00

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

Total Advance Premium for this policy  

 

$

56,212.00

 

 

 

 

 

 

Form numbers of endorsements forming a part of the policy on its effective date:
6680, 6688,
7104, 7165, 7251, 7240, 604, 610

 

 

 

 

[ILLEGIBLE] is payable: On effective date of policy $     56,212.00; 1st
Anniversary $               ; 2nd Anniversary $

This declarations page shall not be binding on the company unless countersigned
by a duly authorized representative of the company, and attached, when issued,
to Section One of the company’s Liability Insurance Policy, and completed by one
or more Coverage Parts for which there is an advance premium indicated on this
page.

Countersigned by__________________________________________________

--------------------------------------------------------------------------------



SCHEDULE EXTENDED
— GENERAL LIABILITY INSURANCE —

Policy No.      L1 30 78 76                    Issued to             Hecla
Mining Company                                            
                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RATES

 

ADVANCE PREMIUM

 

DESCRIPTION OF HAZARDS

 

CODE
NO.

 

PREMIUM BASES

 

BODILY INJURY LIABILITY

 

PROPERTY DAMAGE
LIABILITY

 

BODILY INJURY LIABILITY

 

PROPERTY DAMAGE
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mining NOC

 

 

12002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Idaho

 

 

 

 

b)

11,000,000

 

 

.143

 

 

.163

 

 

15,730.

 

 

17,930.

 

 

 

 

X

 

 

 

 

 

 

 

 

.082

 

 

 

 

 

9,020.

 

Nevada

 

 

 

 

b)

17,500

 

 

.233

 

 

.117

 

 

41.

 

 

20.

 

 

 

 

X

 

 

 

 

 

 

 

 

.082

 

 

 

 

 

14.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Geophysical Exploration - all employees - Idaho

 

 

13841

 

 

TBD          

 

 

.555

 

 

.303

 

 

at audit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ore Milling

 

 

33300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Idaho

 

 

 

 

b)

900,000

 

 

.304

 

 

.186

 

 

2,736.

 

 

1,674.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Machine Shops

 

 

39996

 

 

TBD

 

 

.304

 

 

.186

 

 

at audit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Broad Form P.O.

 

 

99982

 

 

20%

 

 

 

 

 

 

 

 

 

 

 

5,737.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Limits

 

 

99901

 

 

Flat Charge

 

 

 

 

 

 

 

 

10.

 

 

45.

 


 

 

LIAB 7240

PRINTED IN U.S.A.


--------------------------------------------------------------------------------



PERSONAL INJURY LIABILITY INSURANCE

I. COVERAGE P—PERSONAL INJURY LIABILITY

          The company will pay on behalf of the insured all sums which the
insured shall become legally obligated to pay as damages because of injury
(herein called “personal injury”) sustained by any person or organization and
arising out of one or more of the following offenses committed in the conduct of
the named insured’s business:

 

 

 

 

Group A— 

false arrest, detention or imprisonment, or malicious prosecution;

 

 

 

Group B—

the publication or utterance of a libel or slander or of other defamatory or
disparaging material, or a publication or utterance in violation of an
individual’s right of privacy; except publications or utterances in the course
of or related to advertising, broadcasting or telecasting activities conducted
by or on behalf of the named insured;

 

 

 

Group C—

wrongful entry or eviction, or other invasion of the right of private occupancy;

if such offense is committed during the policy period within the United States
of America, its territories or possessions, or Canada, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such personal injury even if any of the allegations of the suit
are groundless, false or fraudulent, and may make such investigation and
settlement of any claim or suit as it deems expedient, but the company shall not
be obligated to pay any claim or judgment or to defend any suit after the
applicable limit of the company’s liability has been exhausted by payment of
judgments or settlements.

Exclusions

 

 

 

This insurance does not apply

 

 

(a)

to liability assumed by the insured under any contract or agreement;

 

 

(b)

to personal injury arising out of the wilful violation of a penal statute or
ordinance committed by or with the knowledge or consent of any insured;

 

 

(c)

to personal injury sustained by any person as a result of an offense directly or
indirectly related to the employment of such person by the named insured;

 

 

(d)

to personal injury arising out of any publication or utterance described in
Group B, if the first injurious publication or utterance of the same or similar
material by or on behalf of the named insured was made prior to the effective
date of this insurance;

 

 

(e)

to personal injury arising out of a publication or utterance described in Group
B concerning any organization or business enterprise, or its products or
services, made by or at the direction of any insured with knowledge of the
falsity thereof.

II. PERSONS INSURED

          Each of the following is an insured under this insurance to the extent
set forth below:

 

 

(a)

if the named insured is designated in the declarations as an individual, the
person so designated and his spouse;

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

(c)

if the named insured is designated in the declarations as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such.

          This insurance does not apply to personal injury arising out of the
conduct of any partnership or joint venture of which the insured is a partner or
member and which is not designated in this policy as a named insured.

III. LIMITS OF LIABILITY INSUREDS PARTICIPATION

          Regardless of the number of (1) insureds under this policy, (2)
persons or organizations who sustain personal injury, or (3) claims made or
suits brought on account of personal injury, the total limit of the company’s
liability under this coverage for all damages shall not exceed the limit of
personal injury liability stated in the schedule as “aggregate”.

          If a participation percentage is stated in the schedule for the
insured, the company shall not be liable for a greater proportion of any loss
than the difference between such percentage and one hundred percent and the
balance of the loss shall be borne by the insured; provided, the company may pay
the insured’s portion of a loss to effect settlement of the loss, and, upon
notification of the action taken, the named insured shall promptly reimburse the
company therefor.

IV. ADDITIONAL DEFINITION

 

 

 

When used in reference to this insurance:

 

“damages” means only those damages which are payable because of personal injury
arising out of an offense to which this insurance applies.


 

 

 

 

 

 

 

SCHEDULE

 

                 99980 @ 15%

 

      Exclusion (c) deleted

 

Coverage

 

Limits of Liability

 

 

 

 

 

 

 

P.

Personal Injury Liability

 

$   500,000.           aggregate

 

 

 

 

 

 

 

 

The insurance afforded is only with respect to personal injury arising out of an
offense included within such of the following groups of offenses as are
indicated by specific premium charge or charges.

 

Insured’s Participation 0%

 

 

 

 

 

 

 

 

Groups of Offenses

 

Advance Premium

 

 

 

 

 

 

 

 

A.

False Arrest, Detention or Imprisonment, or Malicious Prosecution

 

$   2,776.00

 

 

 

 

 

 

 

 

B.

Libel, Slander, Defamation or Violation of Right of Privacy

 

$   Included

 

 

 

 

 

 

 

 

C.

Wrongful Entry or Eviction or Other Invasion of Right of Private Occupancy

 

$   Included

 

Minimum Premium $                                                  Total Advance
Premium

 

$   2,776.00


 

Policy Issued By           The Continental Insurance Company               
                  Policy No.        L1 30 78 76                         

 

Named Insured          Hecla Mining Company                    
                                                                            
                            


 

This Coverage Part shall not be binding upon the company unless attached to
Sections One and Two of the company’s Liability Insurance Policy.


 

 

LIAB. 66888

PRINTED IN U.S.A.


--------------------------------------------------------------------------------



BROAD FORM PROPERTY DAMAGE ENDORSEMENT
(Including Completed Operations)

This endorsement modifies such insurance as is afforded by the provisions of the
policy relating to the following:

COMPREHENSIVE GENERAL LIABILITY INSURANCE
CONTRACTUAL LIABILITY INSURANCE

This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

Issued By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

.

 

 

 

_____________,19 ___at ________.M.

 

.
.

 

 

 

Hour and Minute 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 


.
.
.
.

 

 

 

 

It is agreed that the insurance for property damage liability applies, subject
to the following additional provisions:

 

 

 

 

 

 

A.

The exclusions relating to property damage to (1) property owned, occupied or
used by or rented to the insured or in the care, custody or control of the
insured or as to which the insured is for any purpose exercising physical
control and (2) work performed by or on behalf of the named insured arising out
of the work or any portion thereof, or out of materials, parts or equipment
furnished in connection therewith, are replaced by the following exclusions (y)
and (z):

 

 

 

(y)

to property damage

 

 

 

 

 

(1)

to property owned or occupied by or rented to the insured, or, except with
respect to the use of elevators, to property held by the insured for sale or
entrusted to the insured for storage or safekeeping,

 

 

 

 

 

 

(2)

except with respect to liability under a written sidetrack agreement or the use
of elevators to

 

 

 

 

 

 

 

(a)

property while on premises owned by or rented to the insured for the purpose of
having operations performed on such property by or on behalf of the insured,

 

 

 

 

 

 

 

 

(b)

tools or equipment while being used by the insured in performing his operations,

 

 

 

 

 

 

 

 

(c)

property in the custody of the insured which is to be installed, erected or used
in construction by the insured,

 

 

 

 

 

 

 

 

(d)

that particular part of any property, not on premises owned by or rented to the
insured,

 

 

 

 

 

 

 

 

 

(i)

upon which operations are being performed by or on behalf of the insured at the
time of the property damage arising out of such operations, or

 

 

 

 

 

 

 

 

 

 

(ii)

out of which any property damage arises, or

 

 

 

 

 

 

 

 

 

 

(iii)

the restoration, repair or replacement of which has been made or is necessary by
reason of faulty workmanship thereon by or on behalf of the insured;

 

 

 

 

 

 

 

(z)

with respect to the completed operations hazard and with respect to any
classification stated below as “including completed operations”, to property
damage to work performed by the named insured arising out of the work or any
portion thereof, or out of materials, parts or equipment furnished in connection
therewith.

 

 

 

B.

The insurance afforded by this endorsement shall be excess insurance over any
valid and collectible property insurance (including any deductible portion
thereof) available to the insured, such as but not limited to Fire and Extended
Coverage, Builder’s Risk Coverage or Installation Risk Coverage, and the “Other
Insurance” Condition is amended accordingly.

Classification

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

 

 

Countersigned by_______________________________________________________

 

 

 

LIAB 7104A
ADV 3006

PRINTED IN U.S.A.


--------------------------------------------------------------------------------



IMPORTANT NOTICE

As you probably know, the installation of citizens’ band radios, scanners,
two-way mobile radios and telephones in automobiles has become increasingly
popular with car owners across the country. What you may not know is that the
incidence of theft and damage of such equipment has increased at an even faster
rate.

Unfortunately, it is no longer possible for us to cover communication devices
under an automobile policy without charging everyone a higher premium. In the
enclosed policy, you will find an endorsement which excludes coverage on such
equipment.

If you would like to arrange for insurance on any of these items, please contact
your agent.

The Continental Insurance Companies

AUTO 8243

--------------------------------------------------------------------------------



NOTICE TO POLICYHOLDER

          This policy provides Protection Against Uninsured Motorists Coverage
in accordance with your state law which requires this coverage to be included in
all automobile liability policies, subject to rejection by the insured.

          If you do not desire this additional protection, sign the statement
below and return this notice to your local agent.

 

 

TO THE COMPANY:

          I request that the Protection Against Uninsured Motorists Coverage be
removed from my automobile policy.

 

 

 

   

(Signature of Named Insured)

 

(Policy Number)


 

 

AUTO 6402A

Printed in U.S.A.


--------------------------------------------------------------------------------




 

 

 

LIABILITY INSURANCE POLICY - SECTION ONE

 

(For Automobile Insurance or General

 

Liability Insurance separately or combined)


 

 

(PHOTO) [a112956039_v1.jpg]

The Continental Insurance Companies

 

GENERAL OFFICES

80 Maiden Lane, New York, New York 10038

DEPARTMENTAL OFFICES

 

 

Buckeye Department

1111 East Broad Street, Columbus, Ohio 43216

Eastern Department

80 Maiden Lane, New York, New York 10038

Foreign Department

80 Maiden Lane, New York. New York 10038

Northeastern Department

291 Glen Street, Glens Falls, New York 12801

Pacific Department

100 Pine Street, San Francisco, California 94111

Southeastern Department

161 Peachtree Street, N.E., Atlanta, Georgia 30303

Southwestern Department

1810 Commerce Street, Dallas, Texas 75201

Western Department

360 West Jackson Boulevard, Chicago, Illinois 60606

Branch and Field Offices in all Principal Cities

--------------------------------------------------------------------------------



The company named in the declarations (a stock insurance company, herein called
the company) in consideration of the payment of the premium, in reliance upon
the statements in the declarations made a part hereof and subject to all of the
terms of this policy, agrees with the named insured as follows:

SUPPLEMENTARY PAYMENTS

The company will pay, in addition to the applicable limit of liability:

          [ILLEGIBLE] expenses incurred by the company, all costs taxed against
the insured in any [ILLEGIBLE] ended by the company and all interest on the
entire amount of any judgment [ILLEGIBLE] which accrues after entry of the
judgment and before the company has paid or tendered or deposited in court that
part of the judgment which does not exceed the limit of the company’s liability
thereon;

          (b) premiums on appeal bonds required in any such suit, premiums on
bonds to release attachments in any such suit for an amount not in excess of the
applicable limit of liability of this policy, and the cost of bail bonds
required of the insured because of accident or traffic law violation arising out
of the use of any vehicle to which this policy applies, not to exceed $250 per
bail bond, but the company shall have no obligation to apply for or furnish any
such bonds;

          (c) expenses incurred by the insured for first aid to others at the
time of an accident, for bodily injury to which this policy applies;

          (d) reasonable expenses incurred by the insured at the company’s
request (in assisting the company in the investigation or defense of any claim
or suit,) including actual loss of earnings not to exceed $25 per day.

DEFINITIONS

          When used in this policy (including endorsements forming a part
hereof):

          “automobile” means a land motor vehicle, trailer or semitrailer
designed for travel on public roads (including any machinery or apparatus
attached thereto), but does not include mobile equipment;

          “bodily injury” means bodily injury, sickness or disease sustained by
any person which occurs during the policy period, including death at any time
resulting therefrom;

          “completed operations hazard” includes bodily injury and property
damage arising out of operations or reliance upon a representation or warranty
made at any time with respect thereto, but only if the bodily injury or property
damage occurs after such operations have been completed or abandoned and occurs
away from premises owned by or rented to the named insured. “Operations” include
materials, parts or equipment furnished in connection therewith. Operations
shall be deemed completed at the earliest of the following times:

 

 

(1)

when all operations to be performed by or on behalf of the named insured under
the contract have been completed,

 

 

(2)

when all operations to be performed by or on behalf of the named insured at the
site of the operations have been completed, or

 

 

(3)

when the portion of the work out of which the injury or damage arises has been
put to its intended use by any person or organization other than another
contractor or [ILLEGIBLE] contractor engaged in performing operations for a
principal as a part of the same project.

          [ILLEGIBLE] which may require further service or maintenance work, or
correction, re-[ILLEGIBLE] replacement because of any defect or deficiency, but
which are otherwise com-[ILLEGIBLE] all be deemed completed.

          The completed operations hazard does not include bodily injury or
property damage arising out of

(a) operations in connection with the transportation of property, unless the
bodily injury or property damage arises out of a condition in or on a vehicle
created by the loading or unloading thereof,

(b) the existence of tools, uninstalled equipment or abandoned or unused
materials, or

(c) operations for which the classification stated in the policy or in the
company’s manual specifies “including completed operations”;

          “elevator” means any hoisting or lowering device to connect floors or
landings, whether or not in service, and all appliances thereof including any
car, platform, shaft, hoistway, stairway, runway, power equipment and machinery;
but does not include an automobile servicing hoist, or a hoist without a
platform outside a building if without mechanical power or if not attached to
building walls, or a hod or material hoist used in alteration, construction or
demolition operations, or an inclined conveyor used exclusively for carrying
property or a dumbwaiter used exclusively for carrying property and having a
compartment height not exceeding four feet;

          “incidental contract” means any written (1) lease of premises, (2)
easement agreement, except in connection with construction or demolition
operations on or adjacent to a rail-road, (3) undertaking to indemnify a
municipality required by municipal ordinance, except in connection with work for
the municipality, (4) sidetrack agreement, or (5) elevator maintenance
agreement;

          “insured” means any person or organization qualifying as an insured in
the “Persons Insured” provision of the applicable insurance coverage. The
insurance afforded applies separately to each insured against whom claim is made
or suit is brought, except with respect to the limits of the company’s
liability;

          “mobile equipment” means a land vehicle (including any machinery or
apparatus attached thereto), whether or not self-propelled, (1) not subject to
motor vehicle registration, or (2) maintained for use exclusively on premises
owned by or rented to the named insured, including the ways immediately
adjoining, or (3) designed for use principally off public roads, or (4) designed
or maintained for the sole purpose of affording mobility to equipment of the
following types forming an integral part of or permanently attached to such
vehicle: power cranes, shovels, loaders, diggers and drills; concrete mixers
(other than the mix-in-transit type); graders, scrapers, rollers and other road
construction or repair equipment; air-compressors, pumps and generators,
including spraying, welding and building cleaning equipment; and geophysical
exploration and well servicing equipment;

          “named insured” means the person or organization named in Item 1. of
the declarations of this policy;

          “named insured’s products” means goods or products manufactured, sold,
handled or distributed by the named insured or by others trading under his name,
including any container thereof (other than a vehicle), but “named insured’s
products” shall not include a vending machine or any property other than such
container, rented to or located for use of others but not sold;

          “occurrence” means an accident, including continuous or repeated
exposure to conditions, which results in bodily injury or property damage
neither expected nor intended from the standpoint of the insured;

          “policy territory” means:

 

 

(1)

the United States of America, its territories or possessions, or Canada, or

 

(2)

international waters or air space, provided the bodily injury or property damage
does not occur in the course of travel or transportation to or from any other
country, state or nation, or

 

(3)

anywhere in the world with respect to damages because of bodily injury or
property damage arising out of a product which was sold for use or consumption
within the territory described in paragraph (1) above, provided the original
suit for such damages is brought within such territory;

          “products hazard” includes bodily injury and property damage arising
out of the named insured’s products or reliance upon a representation or
warranty made at any time with respect thereto, but only if the bodily injury or
property damage occurs away from premises owned by or rented to the named
insured and after physical possession of such products has been relinquished to
others;

          “property damage” means (1) physical injury to or destruction of
tangible property which occurs during the policy period, including the loss of
use thereof at any time resulting therefrom; or (2) loss of use of tangible
property which has not been physically injured or destroyed provided such loss
of use is caused by an occurrence during the policy period;

--------------------------------------------------------------------------------




 

 

 

 

 

       Fred S. James & Co. of Wash. Inc.

 

 

 

•     P.O. Box 2151

 

 

 

•     Spokane, Washington 99210

 

LIABILITY INSURANCE POLICY – SECTION ONE

 

 

 

(For Automobile Insurance or General

 

•     Hecla Mining Company

 

Liability Insurance separately or combined)

 

•     P.O. Box 320

 

 

 

•     Wallace, Idaho 83800

 

 


 

 

(PHOTO) [a112956040_v1.jpg]

The Continental Insurance Companies

 

GENERAL OFFICES

80 Maiden Lane, New York, New York 10038

DEPARTMENTAL OFFICES

 

 

Buckeye Department

1111 East Broad Street, Columbus, Ohio 43216

Eastern Department

80 Maiden Lane, New York, New York 10038

Foreign Department

80 Maiden Lane, New York, New York 10038

Northeastern Department

333 Glen Street, Glens Falls, New York 12801

Pacific Department

100 Pine Street, San Francisco, California 94111

Southeastern Department

161 Peachtree Street, N.E., Atlanta, Georgia 30303

Southwestern Department

1810 Commerce Street, Dallas, Texas 75201

Western Department

360 West Jackson Boulevard, Chicago, Illinois 60606

Branch and Field Offices in all Principal Cities

--------------------------------------------------------------------------------



CONTRACTUAL LIABILITY INSURANCE
(Blanket Coverage—Broad Form)

This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

Issued By

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

.

 

 

 

_____________,19___at _________.M.

 

.
.

 

 

 

[ILLEGIBLE] 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 


.
.
.
.

 

 

 

 

SCHEDULE

The insurance afforded for contractual liability is only with respect to such of
the following Coverages as are indicated by a specific premium charge applicable
thereto. The limit of the company’s liability against each such coverage shall
be as stated herein, subject to all the terms of this policy having reference
thereto.

 

 

 

 

 

 

Coverages

 

Limits of Liability

 

Advance Premium

Contractual Bodily Injury Liability

 

$500,000

each occurrence

 

$33

Contractual Property Damage Liability

 

$500,000

each occurrence

 

 

 

 

$500,000

aggregate

 

$28

 

 

Total Advance Premium

 

$61

The following exclusions do not apply with respect to any “construction
agreement”:

 

 

 

 

 

 

 

 

 

 

 

 

 

Designation of Contracts on file
or known to the company

 

 

 

 

 

Rates

 

Advance Premium

 

Code

 

Premium Bases

 

Bodily Injury

 

Property Damage

 

Bodily Injury

 

Property Damage

All written Contracts except Nuclear Energy Commission contracts, labor
agreements, stevedoring contracts, construction agreements with railroads &
agreements requiring complete indemnification for all occurrences arising out of
the indemnitor’s operations without reference to negligence.

 

 

 

(a) Cost
(b) Sales

 

(a) Per $100 of Cost   

(b) Per $1000 of Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15193

 

b) 214,060

 

.050

 

.035

 

33mp

 

28mp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$33

 

$28

The company, in consideration of the payment of the premium and subject to all
of the provisions of the policy not expressly modified herein, agrees with the
named insured as follows:

          I. COVERAGES - CONTRACTUAL BODILY INJURY LIABILITY

                                         CONTRACTUAL PROPERTY DAMAGE LIABILITY

The company will pay on behalf of the insured all sums which the insured, by
reason of contractual liability assumed by him under any written contract of the
type designated in the schedule for this insurance, shall become legally
obligated to pay as damages because of

bodily injury or

property damage

to which this insurance applies, caused by an occurrence, and the company shall
have the right and duty to defend any suit against the insured seeking damages
on account of such bodily injury or property damage, even if any of the
allegations of the suit are groundless, false or fraudulent, and may make such
investigation and settlement of any claim or suit as it deems expedient, but the
company shall not be obligated to pay any claim or judgment or to defend

 

 

(1)

any arbitration proceeding wherein the company is not entitled to exercise the
insured’s rights in the choice of arbitrators and in the conduct of such
proceedings, or

 

 

(2)

any suit after the applicable limit of the company’s liability has been
exhausted by payment of judgments or settlements.

Exclusions

This insurance does not apply:

 

 

 

 

 

(a)

to liability assumed by the insured under any incidental contract:

 

 

 

(b)

(1)

if the insured is an architect, engineer or surveyor, to bodily injury or
property damage arising out of professional services performed by such insured,
including

 

 

 

 

 

 

 

(i)

the preparation or approval of maps, drawings, opinions, reports, surveys,
change orders, designs or specifications, and

 

 

 

 

 

 

 

 

(ii)

supervisory, inspection or engineering services:

 

 

 

 

 

 

(2)

if the indemnitee of the insured is an architect, engineer or surveyor, to the
liability of the indemnitee, his agents or employees, arising out of

 

 

 

 

 

 

 

 

(i)

the preparation or approval of maps, drawings, opinions, reports, surveys,
change orders, designs or specifications, or

 

 

 

 

 

 

 

 

(ii)

the giving of or the failure to give directions or instructions by the
indemnitee, his agents or employees, provided such giving or failure to give is
the primary cause of the bodily injury or property damage;

 

 

 

 

 

(c)

to bodily injury or property damage due to war, whether or not declared, civil
war, insurrection, rebellion or revolution or to any act or condition incident
to any of the foregoing;

 

 

 

 

 

(d)

to bodily injury or property damage for which the indemnitee may be held liable

 

 

 

 

 

 

(1)

as a person or organization engaged in the business of manufacturing,
distributing, selling or serving alcoholic beverages, or

 

 

 

 

(2)

if not so engaged, as an owner or lessor of premises used for such purposes.

 

 

 

 

 

if such liability is imposed

 

 

 

 

 

 

 

 

(i)

by, or because of the violation of, any statute, ordinance or regulation
pertaining to the sale, gift, distribution or use of any alcoholic beverage or

 

 

 

 

 

 

 

 

(ii)

by reason of the selling, serving or giving of any alcoholic beverage to a minor
or to a person under the influence of alcohol or which causes or contributes to
the intoxication of any person.


--------------------------------------------------------------------------------




 

 

 

 

 

(e)

to any obligation for which the insured or any carrier as his insurer may be
held liable under any workmen’s compensation, unemployment compensation or
disability benefits law, or under any similar law;

 

 

 

 

 

(f)

to any obligation for which the insured may be held liable in an action on a
contract by a third party beneficiary for bodily injury or property damage
arising out of a project for a public authority; but this exclusion does not
apply to an action by the public authority or any other person or organization
engaged in the project;

 

 

 

 

 

(g)

to property damage to

 

 

 

 

 

 

(1)

property owned or occupied by or rented to the insured,

 

 

 

 

 

 

(2)

property used by the insured, or

 

 

 

 

 

 

(3)

property in the care, custody or control of the insured or as to which the
insured is for any purpose exercising physical control:

 

 

 

 

 

(h)

to property damage to premises alienated by the named insured arising out of
such premises or any part thereof:

 

 

 

 

(i)

to loss of use of tangible property which has not been physically injured or
destroyed resulting from

 

 

 

 

 

 

(1)

a delay in or lack of performance by or on behalf of the named insured of any
contract or agreement, or

 

 

 

 

 

 

(2)

the failure of the named insured’s products or work performed by or on behalf of
the named insured to meet the level of performance, quality, fitness or
durability warranted or represented by the named insured;

 

 

 

 

 

 

but this exclusion does not apply to loss of use of other tangible property
resulting from the sudden and accidental physical injury to or destruction of
the named insured’s products or work performed by or on behalf of the named
insured after such products or work have been put to use by any person or
organization other than an insured;

 

 

 

 

(j)

to property damage to the named insured’s products arising out of such products
or any part of such products;

 

 

 

 

(k)

to property damage to work performed by or on behalf of the named insured
arising out of the work or any portion thereof, or out of materials, parts or
equipment furnished in connection therewith;

 

 

 

 

(l)

to damages claimed for the withdrawal, inspection, repair, replacement, or loss
of use of the named insured’s products or work completed by or for the named
insured or of any property of which such products or work form a part, if such
products, work or property are withdrawn from the market or from use because of
any known or suspected defect or deficiency therein;

 

 

 

 

 

(m)

to bodily injury or property damage arising out of the ownership, maintenance,
operation, use, loading or unloading of any mobile equipment while being used in
any prearranged or organized racing, speed or demolition contest or in any
stunting activity or in practice or preparation for any such contest or
activity;

 

 

 

 

(n)

to bodily injury or property damage arising out of the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any water course or body of
water; but this exclusion does not apply is such discharge, dispersal, release
or escape is sudden and accidental;

 

 

 

 

 

Unless stated in the schedule above as not applicable, the following exclusions
also apply to contractual liability assumed by the insured under any agreement
relating to construction operations.

 

 

 

 

This insurance does not apply;

 

 

 

 

(o)

to bodily injury or property damage arising out of construction, maintenance or
repair of watercraft or loading or unloading thereof;

 

 

 

 

 

(p)

to bodily injury or property damage arising out of operations, within fifty feet
of any railroad property, affecting any railroad bridge or trestle, tracks, road
beds, tunnel, underpass or crossing;

 

 

 

II

PERSONS INSURED

 

 

 

Each of the following is an insured under this insurance to the extent set forth
below:

 

 

 

(a)

if the named insured is designated in the declarations as an individual, the
person so designated and his spouse;

 

 

 

 

 

(b)

if the named insured is designated in the declarations as a partnership or joint
venture, the partnership or joint venture so designated and any partner or
member thereof but only with respect to his liability as such;

 

 

 

 

(c)

if the named insured is designated in the declarations as other than an
individual, partnership or joint venture, the organization so designated and any
executive officer, director or stockholder thereof while acting within the scope
of his duties as such.

 

 

 

 

This insurance does not apply to bodily injury or property damage arising out of
the conduct of any partnership or joint venture of which the insured is a
partner or member and which is not designated in this policy as a named insured.

 

 

III.

LIMITS OF LIABILITY

 

 

 

Regardless of the number of (1) insureds under this policy, (2) persons or
organizations who sustain bodily injury or property damage, or (3) claims made
or suits brought on account of bodily injury or property damage, the company’s
liability is limited as follows:

 

 

 

 

CONTRACTUAL BODILY INJURY LIABILITY

 

 

 

The total liability of the company for all damages, including damages for care
and loss of services, because of bodily injury sustained by one or more persons
as the result of any one occurrence shall not exceed the limit of bodily injury
liability stated in the schedule as applicable to “each occurrence”.

 

 

 

 

CONTRACTUAL PROPERTY DAMAGE LIABILITY

 

 

 

The total liability of the company for all damages because of all property
damage sustained by one or more persons or organizations as the result of any
one occurrence shall not exceed the limit of property damage liability stated in
the schedule as applicable to “each occurrence”.

 

 

 

 

 

Subject to the above provision respecting “each occurrence”, the total liability
of the company for all damages because of all property damage to which this
coverage applies shall not exceed the limit of property damage liability stated
in the schedule as “aggregate”. Such aggregate limit of liability applies
separately with respect to each project away from premises owned by or rented to
the named insured.

 

 

 

 

CONTRACTUAL BODILY INJURY AND PROPERTY DAMAGE LIABILITY

 

 

 

For the purpose of determining the limit of the company’s liability, all bodily
injury and property damage arising out of continuous or repeated exposure to
substantially the same general conditions shall be considered as arising out of
one occurrence.

 

 

IV.

ENDORSEMENT TERRITORY

 

 

 

This insurance applies only to bodily injury or property damage which occurs
within the policy territory.

 

 

V.

ADDITIONAL DEFINITIONS

 

 

 

When used in reference to this insurance (including endorsements forming a part
of the policy):

 

 

 

“contractual liability” means liability expressly assumed under a written
contract or agreement; provided, however, that contractual liability shall not
be construed as including liability under a warranty of the fitness or quality
of the named insured’s products or a warranty that work performed by or on
behalf of the named insured will be done in a workmanlike manner;

 

 

 

“suit” includes an arbitration proceeding to which the insured is required to
submit or to which the insured has submitted with the company’s consent.

 

 

VI.

ADDITIONAL CONDITIONS

 

 

Arbitration

 

 

 

 

The company shall be entitled to exercise all of the insured’s rights in the
choice of arbitrators and in the conduct of any arbitration proceeding.

 

 

Premium

 

 

 

 

The advance premium stated in the schedule is the estimated premium on account
of such written contracts as are on file with or known to the company. The named
insured shall notify the company of all other written contracts entered into
during the endorsement period to which this insurance applies.

 

 

 

 

 

When used as a premium basis:

 

 

 

 

1.

the word “cost” means the total cost of all work in connection with all
contracts of the type designated in the schedule for this insurance with respect
to which “cost” is the basis of premium, regardless of whether any liability is
assumed under such contracts by the insured. It includes the cost of all labor,
materials and equipment furnished, used or delivered for use in the execution of
such work, whether furnished by the insured, or others including all fees,
allowances, bonuses or commissions made, paid or due. It shall not include the
cost of any operations to which exclusions (o) or (p) apply, unless such
exclusions are voided in the schedule.

 

 

 

 

 

 

2.

the word “sales” means the gross amount of money charged by the named insured or
by others trading under his name for all goods and products sold or distributed
during the endorsement period and charged during the endorsement period for
installation, servicing or repair, and includes taxes, other than taxes which
the named insured and such others collect as a separate item and remit directly
to a governmental division.

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

Countersigned by __________________________

[ILLEGIBLE]

--------------------------------------------------------------------------------



This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

Issued By

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

   Producer’s Code   

 

   Effective

 

.

 

 

 

_____________,19 ___at ________.M.

 

.
.

 

 

 

[ILLEGIBLE]

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 


.
.
.
.

 

 

 


   ON ACCOUNT OF THE FOLLOWING THE

   ADDITIONAL PREMIUM IS $_____________

            RETURN PREMIUM IS $_____________


 

 

ADDITIONAL INSURED ENDORSEMENT NO. 1

 

 

It is hereby agreed that such General Liability Insurance as is afforded by this
policy applies to the organizations named below:

 

 

1.

The Bunker Hill Company, but only as respects the ownership and operation of the
Star Mine

 

 

2.

American Smelting & Refining Company, but only as respects The Consolidated
Silver (Consil) Project

 

 

3.

Ruby Hill Mining Company

 

 

4.

Newmont Mining Company

 

 

5.

Silver Eureka Corporation

 

 

6.

Cypress Exploration Corporation

 

 

7.

Richmond - Eureka Mining Company

 

 

The Interest of Additional Insured 3, 4, 5, 6 and 7 apply only as respects the
ownership and operations of the Ruby Hill Mine and/or The Ruby Hill Project.

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

Countersigned by____________________________________________________

 

 

LIAB 7251
[ILLEGIBLE]

PRINTED IN U.S.A.


--------------------------------------------------------------------------------




This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

Issued By

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

   Producer’s Code   

 

   Effective

 

.

 

 

 

_____________,19 ___at ________.M.

 

.
.

 

 

 

[ILLEGIBLE]

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 


.
.
.
.

 

 

 


   ON ACCOUNT OF THE FOLLOWING THE

   ADDITIONAL PREMIUM IS $_____________

            RETURN PREMIUM IS $_____________

ADDITIONAL INSURED ENDORSEMENT NO. 2

It is hereby agreed that Sunshine Mining Company as added as an Additional
Insured under Section I and II of this policy, but only with respect to the
Consil Project (Consilidated Silver)

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

Countersigned by____________________________________________________

 

 

LIAB 7251
[ILLEGIBLE]

PRINTED IN U.S.A.


--------------------------------------------------------------------------------



This endorsement forms a part of the designated policy and applies, unless
otherwise stated herein, as of the effective time and date of such policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

   Policy No.

Issued By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Producer’s
Name
and
Address

 

 

Producer’s Code

 

   Effective

 

.

 

 

 

_____________,19 ___at ________.M.

 

.
.

 

 

 

[ILLEGIBLE] 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

Named
Insured
and Address
(Number and
Street, Town or
City, County
and State)

 


.
.
.
.

 

 

 

ON ACCOUNT OF THE FOLLOWING THE
ADDITIONAL PREMIUM IS $ _____
         RETURN PREMIUM IS $_____

Additional Insured Endorsement NO. 3

 

 

 

In consideration of an additional premium of $250,00, it is agreed that Dr.
Wilson Blake of Hayden Lake, Idaho is named as an additional insured under this
policy, buy only insofar as a safety study regarding rock mechanics being
performed by or under his supervision at the Star-Morning Mine involving amoung
other things, the use of a Megamatic Drilling System being leased by Blake from
the TRW Mission Manufacturing Company. It is further understood and agreed that
coverage afforded to Dr. Wilson Blake under this endorsement is limited to work
being performed under Contract HO 262039, in which the contracting parties are
Dr. Wilson Blake and the US Department of the Interior, Bureau of Mines,
executed on April 8th, 1976.

This endorsement shall not be binding upon the company unless countersigned by a
duly authorized representative of the company.

Countersigned
by_________________________________________________________________

 

 

LIAB 7251

PRINTED IN U.S.A.

[ILLEGIBLE]

 


--------------------------------------------------------------------------------




 

 

(LOGO) [a112956041_v1.jpg]

G610
(Ed. 7-66)

This endorsement forms a part of the policy to which attached, effective on the
inception date of the policy unless otherwise stated herein.

(The following information is required only when this endorsement is issued
subsequent to preparation of policy.)

Endorsement effective                                           Policy
No.                                                           Endorsement No.

Named Insured

 

 

 

 

Countersigned by 

 

 

 

(Authorized Representative)


 

This endorsement modifies such insurance as is afforded by the provisions of the
policy relating to the following:

 

COMPREHENSIVE GENERAL LIABILITY INSURANCE
MANUFACTURERS AND CONTRACTORS LIABILITY INSURANCE
OWNERS, LANDLORDS AND TENANTS LIABILITY INSURANCE



PRODUCTS HAZARD EXCEPTIONS

It is agreed that the products hazard does not include bodily injury or property
damage arising out of the named insured’s products manufactured, sold, handled
or distributed in connection with (1) the use of any premises described in this
endorsement, owned by or rented to the named insured or (2) any operation,
described in this endorsement, conducted by or on behalf of the named insured.

Description of Premises and Operations:

         Geophysical Exploration - all employes           Code 13841

G610 (Ed. 7-66)

--------------------------------------------------------------------------------




 

 

(LOGO) [a112956042_v1.jpg]

G604
(Ed. 7-66)

This endorsement forms a part of the policy to which attached, effective on the
inception date of the policy unless otherwise stated herein.

(The following information is required only when this endorsement is issued
subsequent to preparation of policy.)

 

 

 

 

 

 

 

Endorsement effective
Named Insured

 

Policy No.

 

 

      Endorsement No.

Additional Premium $

 

 

 

 

Countersigned by

 

 

 

 

 

 

 

(Authorized Representative)


 

This endorsement modifies such insurance as is afforded by the provisions of the
policy relating to the following:

 

COMPREHENSIVE GENERAL LIABILITY INSURANCE

MANUFACTURERS AND CONTRACTORS LIABILITY INSURANCE

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY INSURANCE

OWNERS, LANDLORDS AND TENANTS LIABILITY INSURANCE

SMP LIABILITY INSURANCE

 

DEDUCTIBLE LIABILITY INSURANCE

It is agreed that:


 

 

 

1.

The company’s obligation under the Bodily Injury Liability and Property Damage
Liability Coverages to pay damages on behalf of the insured applies only to the
amount of damages in excess of any deductible amounts stated in the schedule
below as applicable to such coverages.

 

 

2.

The deductible amounts stated in the schedule apply as follows:

 

 

 

(a)

PER CLAIM BASIS–If the deductible is on a “per claim” basis, the deductible
amount applies under the Bodily Injury Liability or Property Damage Liability
Coverage, respectively, to all damages because of bodily injury sustained by one
person, or to all property damage sustained by one person or organization, as
the result of any one occurrence.

 

 

 

 

(b)

PER OCCURRENCE BASIS–If the deductible is on a “per occurrence” basis, the
deductible amount applies under the Bodily Injury Liability or Property Damage
Liability Coverage, respectively, to all damages because of all bodily injury or
property damage as the result of any one occurrence.

 

 

 

3.

The terms of the policy, including those with respect to (a) the company’s
rights and duties with respect to the defense of suits and (b) the insured’s
duties in the event of an occurrence apply irrespective of the application of
the deductible amount.

 

 

4.

The company may pay any part or all of the deductible amount to effect
settlement of any claim or suit and, upon notification of the action taken, the
named insured shall promptly reimburse the company for such part of the
deductible amount as has been paid by the company.

SCHEDULE

 

 

 

 

Coverage

 

Amount and Basis of Deductible

Bodily Injury Liability

 

$

per claim

 

 

$

per occurrence

Property Damage Liability

$          50

per claim

 

 

$

per occurrence

APPLICATION OF ENDORSEMENT (Enter here any limitations on the application of
this endorsement. If no limitation is entered, the deductibles apply to all loss
however caused):–

G604 (Ed. 7-66)

--------------------------------------------------------------------------------



RESIDENT AGENT COUNTERSIGNATURE ENDORSEMENT

Attached to and hereby made a part of policy number L1 30 78 76

of the Continental Insurance Company

Issued to Hecla Mining Company

Effective 2-15-79             Expires 2-15-80

 

 

 

 

 

 

 

 

 

PERIL

 

AMOUNT

 

RATE

 

PREMIUM

 

 

General Liability

 

$500,000/500,000  BI

 

VS

 

$

56,212.00

 

 

 

500,000 PD

 

 

 

 

 

 

The signature hereon is a valid signature for the above policy to comply with
the countersignature laws and regulations in the State of Idaho insofar as
concerns that portion of the property located in said State.

Countersigned this 20th day of July 1979

 

 

 

(SIGNATURE) [a112956043_v1.jpg]

 

Licensed Resident Agent

 

 

 

       Boise, Idano

 

City and State


--------------------------------------------------------------------------------



CONDITIONS

          Premium All premiums for this policy shall be computed in accordance
with the company’s rules, rates, rating plans, premiums and minimum premiums
applicable to the insurance afforded herein.

          Premium designated in this policy as “advance premium” is a deposit
premium only which shall be credited to the amount of the earned premium due at
the end of the policy period. At the close of each period (or part thereof
terminating with the end of the policy period) designated in the declarations as
the audit period the earned premium shall be computed for such period and, upon
notice thereof to the named insured, shall become due and payable. If the total
earned premium for the policy period is less than the premium previously paid,
the company shall return to the named insured the unearned portion paid by the
named insured.

          The named insured shall maintain records of such information as is
necessary for premium computation, and shall send copies of such records to the
company at the end of the policy period and at such times during the policy
period as the company may direct.

2. Inspection and Audit The company shall be permitted but not obligated to
inspect the named insured’s property and operations at any time. Neither the
company’s right to make inspections nor the making thereof nor any report
thereon shall constitute an undertaking, on behalf of or for the benefit of the
named insured or others, to determine or warrant that such property or
operations are safe or healthful, or are in compliance with any law, rule or
regulation.

          The company may examine and audit the named insured’s books and
records at any time during the policy period and extensions thereof and within
three years after the final termination of this policy, as far as they relate to
the subject matter of this insurance.

3. Financial Responsibility Laws When this policy is certified as proof of
financial responsibility for the future under the provisions of any motor
vehicle financial responsibility law, such insurance as is afforded by this
policy for bodily injury liability or for property damage liability shall comply
with the provisions of such law to the extent of the coverage and limits of
liability required by such law. The insured agrees to reimburse the company for
any payment made by the company which it would not have been obligated to make
under the terms of this policy except for the agreement contained in this
paragraph.

4. Insured’s Duties in the Event of Occurrence, Claim or Suit

 

 

(a)

[ILLEGIBLE] event of an occurrence, written notice containing particulars
sufficient to [ILLEGIBLE] the insured and also reasonably obtainable information
with respect to the time, place and circumstances thereof, and the names and
addresses of the injured and of available witnesses, shall be given by or for
the insured to the company or any of its authorized agents as soon as
practicable.

(b)

If claim is made or suit is brought against the insured, the insured shall
immediately forward to the company every demand, notice, summons or other
process received by him or his representative.

(c)

The insured shall cooperate with the company and, upon the company’s request,
assist in making settlements, in the conduct of suits and in enforcing any right
of contribution or indemnity against any person or organization who may be
liable to the insured because of injury or damage with respect to which
insurance is afforded under this policy; and the insured shall attend hearings
and trials and assist in securing and giving evidence and obtaining the
attendance of witnesses. The insured shall not, except at his own cost,
voluntarily make any payment, assume any obligation or incur any expense other
than for first aid to others at the time of accident.

5. Action Against Company No action shall lie against the company, unless, as a
condition precedent thereto, there shall have been full compliance with all of
the terms of this policy, nor until the amount of the insured’s obligation to
pay shall have been finally determined either by judgment against the insured
after actual trial or by written agreement of the insured, the claimant and the
company.

          Any person or organization or the legal representative thereof who has
secured such judgment or written agreement shall thereafter be entitled to
recover under this policy to the extent of the insurance afforded by this
policy. No person or organization shall have any right under this policy to join
the company as a party to any action against the insured to determine the
insured’s liability, nor shall the company be impleaded by the insured or his
legal representative. Bankruptcy or insolvency of the insured or of the
insured’s estate shall not relieve the company of any of its obligations
hereunder.

6. Other Insurance The insurance afforded by this policy is primary insurance,
except when stated to apply in excess of or contingent upon the absence of other
insurance When this insurance is primary and the insured has other insurance
which is stated to be applicable to the loss on an excess or contingent basis,
the amount of the company’s liability under this policy shall not be reduced by
the existence of such other insurance.

          When both this insurance and other insurance apply to the loss on the
same basis, whether primary, excess or contingent, the company shall not be
liable under this policy for a greater proportion of the loss than that stated
in the applicable contribution provision below:

 

 

(a)

Contribution by Equal Shares. If all of such other valid and collectible
insurance provides for contribution by equal shares, the company shall not be
liable for a greater proportion of such loss than would be payable if each
insurer contributes an equal share until the share of each insurer equals the
lowest applicable limit of liability under any one policy or the full amount of
the loss is paid, and with respect to any amount of loss not so paid the
remaining insurers then continue to contribute equal shares of the remaining
amount of the loss until each such insurer has paid its limit in full or the
full amount of the loss is paid.

(b)

Contribution by Limits. If any of such other insurance does not provide for
contribution by equal shares, the company shall not be liable for a greater
proportion of such loss than the applicable limit of liability under this policy
for such loss bears to the total applicable limit of liability of all valid and
collectible insurance against such loss.

7. Subrogation In the event of any payment under this policy, the company shall
be subrogated to all the insured’s rights of recovery therefor against any
person or organization and the insured shall execute and deliver instruments and
papers and do whatever else is necessary to secure such rights. The insured
shall do nothing after loss to prejudice such rights.

8. Changes Notice to any agent or knowledge possessed by any agent or by any
other person shall not effect a waiver or a change in any part of this policy or
estop the company from asserting any right under the terms of this policy; nor
shall the terms of this policy be waived or changed, except by endorsement
issued to form a part of this policy, signed by a duly authorized representative
of the company.

9. Assignment Assignment of interest under this policy shall not bind the
company until its consent is endorsed hereon; if, however, the named insured
shall die, such insurance as is afforded by this policy shall apply (1) to the
named insured’s legal representative, as the named insured, but only while
acting within the scope of his duties as such, and (2) with respect to the
property of the named insured, to the person having proper temporary custody
thereof, as insured, but only until the appointment and qualification of the
legal representative.

10. Three Year Policy If this policy is issued for a period of three years any
limit of the company’s liability stated in this policy as “aggregate” shall
apply separately to each consecutive annual period thereof.

11. Cancellation This policy may be cancelled by the named insured by surrender
thereof to the company or any of its authorized agents or by mailing to the
company written notice stating when thereafter the cancellation shall be
effective. This policy may be cancelled by the company by mailing to the named
insured at the address shown in this policy, written notice stating when not
less than ten days thereafter such cancellation shall be effective. The mailing
of notice as aforesaid shall be sufficient proof of notice. The time of
surrender or the effective date and hour of cancellation stated in the notice
shall become the end of the policy period. Delivery of such written notice
either by the named insured or by the company shall be equivalent to mailing.

          If the named insured cancels, earned premium shall be computed in
accordance with the customary short rate table and procedure. If the company
cancels, earned premium shall be computed pro rata. Premium adjustment may be
made either at the time cancellation is effected or as soon as practicable after
cancellation becomes effective, but payment or tender of unearned premium is not
a condition of cancellation.

12. Declarations By acceptance of this policy, the named insured agrees that the
statements in the declarations are his agreements and representations, that this
policy is issued in reliance upon the truth of such representations and that
this policy embodies all agreements existing between himself and the company or
any of its agents relating to this insurance.

In Witness Whereof, the company has caused this policy to be signed by an
executive vice president and a secretary, but this policy shall not be binding
upon the company unless completed by the attachment hereto of (1) a Declarations
Page described as Section Two and countersigned on the aforesaid Declarations
Page by a duly authorized representative of the company, and (2) one or more
Coverage Parts or which there is an advance premium indicated on the
Declarations Page.

 

 

 

 

 

(Signature) [a112956044_v1.jpg]

(Signature) [a112956045_v1.jpg]

 

Secretary

Executive Vice President

 


--------------------------------------------------------------------------------



NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT—(Broad Form)

 

 

 

 

I.

Subject to the Provisions of paragraph III of this Endorsement, it is agreed
that the policy and any endorsement used therewith, regardless of whether such
endorsement [ILLEGIBLE] the policy exclusions inapplicable does not apply:

 

 

 

 

 

 

Under any Liability Coverage, to bodily injury or property damage

 

 

 

 

 

 

(1)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

 

 

 

 

 

(2)

resulting from the hazardous properties of nuclear material and with respect to
which (a) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (b) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

 

 

 

 

B.

Under any Medical Payments Coverage, or under any Supplementary Payments
provision relating to first aid, to expenses incurred with respect to bodily
injury resulting from the hazardous properties of nuclear material and arising
out of the operation of a nuclear facility by any person or organization.

 

 

 

 

 

C.

Under any Liability Coverage, to bodily injury or property damage resulting from
the hazardous properties of nuclear material, if

 

 

 

 

 

 

(1)

the nuclear material (a) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (b) has been discharged or dispersed therefrom;

 

 

 

 

 

 

(2)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 

 

 

 

 

 

(3)

the bodily injury or property damage arises out of the furnishing by an insured
of services, materials, parts or equipment in connection with the planning,
construction, maintenance, operation or use of any nuclear facility, but if such
facility is located within the United States of America, its territories or
possessions or Canada, this exclusion (3) applies only to property damage to
such nuclear facility and any property thereat.

 

 

 

 

II.

As used in this endorsement:

 

 

 

 

 

“hazardous properties” include radioactive, toxic or explosive properties;

 

 

 

 

 

“nuclear material” means source material, special nuclear material or byproduct
material;

 

 

 

 

 

“source material”, “special nuclear material”, and “byproduct material” have the
meanings given them in the Atomic Energy Act of 1954 or in any law amendatory
thereof;

 

 

 

 

 

“spent fuel” means any fuel element or fuel component, solid or liquid, which
has been used or exposed to radiation in a nuclear reactor;

 

 

 

 

 

“waste” means any waste material (1) containing byproduct material and (2)
resulting from the operation by any person or organization of any nuclear
facility included within the definition of nuclear facility under paragraph (a)
or (b) thereof; “nuclear facility” means

 

 

 

 

 

 

(a)

any nuclear reactor,

 

 

 

 

 

 

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

 

 

 

 

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 

 

 

 

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste,

 

 

 

 

 

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations;

 

 

 

 

 

“nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material;

 

 

 

 

 

“property damage” includes all forms of radioactive contamination of property.

 

 

 

 

III.

The provisions of this endorsement do not apply to (a) family automobile,
comprehensive personal and farmer’s comprehensive personal insurance nor to (b)
liability arising out of the ownership, maintenance or use of any automobile
principally garaged or registered in the State of New York.

Witness Whereof, the company has caused this endorsement to be signed by an
executive vice president and a secretary.

 

 

 

 

 

(Signature) [a112956046_v1.jpg]

(Signature) [a112956047_v1.jpg]

 

Secretary

Executive Vice President

 

[ILLEGIBLE]

--------------------------------------------------------------------------------




 

Appendix E

--------------------------------------------------------------------------------

Depiction of Lucky Friday Active Area


--------------------------------------------------------------------------------



Hecla – Lucky Friday Area Property Descriptions

 

 

 

 

 

 

 

Area
No.

Property
Reference

S-T-R

Metes &
Bounds
Description

Surveyor

Legal Description
Derived From

Report

1

Lucky Friday Surface
Plant & adjacent areas
including Pond 2 (#2),
ptns of millsites (#3),
ptns of mineral
surveys (#4) and
Atlas (#5)

35-48N-5E

Yes

David Evans and
Associates

Property Annexation
into City of Mullan
6/2/2008

Yes

2

Pond 2

35-48N-5E

Yes

N/A

Deed from Day Mines
to Hecla 12/28/1967

No

3

MS732 (Ryan
Millsite)
MS733 (Thomas
Brennan Millsite)
MS734 (PM
Hennessey Millsite)
MS735 (PT Kavanah
Millsite)

35-48N-5E

Yes

N/A

1887-1888 Field Notes
and Millsite Surveys

No

4

MS 3028 (Lucky
Friday, Lucky Friday
Fr. 2, Good Friday,
Northern Light)

35-48N-5E

Yes

N/A

1923 Field Notes and
Mineral Survey

No

5

Atlas Property

35-48N-5E

Yes

Meckel Engineering

Record of Survey
2000

Yes

6

Last Chance

35-48N-5E
36-48N-5E

Yes

N/A

Quitclaim Deed from
Philp to Hecla
9/14/2000

No

7

Pond 3 (Sekulic Fish
Pond/Shuler/Mayes)

36-48N-5E

Yes

N/A

Quitclaim Deed from
Shuler to Hecla
12/23/71; Warranty
Deed from Mayes to
Hecla 2/18/1981

No

8

Pond 3-Lindroos
(Angle/Myers)

36-48N-5E

Yes

N/A

Warranty Deed from
Angle to Hecla
1/4//1971; Warranty
Deed from Myers to
Hecla 1/8/1971

No

9

Garcia

36-48N-5E

Yes

Silver Valley
Engineering

Record of Survey
1994

Yes

10

Nystrum (aka
Nystrom)

31-48N-6E

No
(Rectangular
Survey)

N/A

Homestead Plat
10/16/26 (Cortez
Silver-Lead Corp. to
Hecla 10/21/1965)

No

11

Silver Mountain

31-48N-6E

No
(Rectangular
Survey)

N/A

U.S. Patent
10/13/1993 Land
Exchange Survey
1993

Yes

12

Pond 4

32-48N-6E
33-48N-6E

Yes

David Evans and
Associates

Record of Survey
2007

Yes

13

National Adit

25-48N-5E

No

N/A

Point of Diversion for
Water Pipeline

No

4/14/2011

--------------------------------------------------------------------------------



(MAP) [a112956002_v1.jpg]

--------------------------------------------------------------------------------



 

Appendix F

--------------------------------------------------------------------------------

Information on Other Excluded Locations


--------------------------------------------------------------------------------



(MAP) [a112956003_v1.jpg]

--------------------------------------------------------------------------------



That portion of the Southwest Quarter of the Northwest Quarter of Section 11,
Township 50 North, Range 5 West Boise Meridian, Kootenai County, State of Idaho,
described as follows:

Commencing at the West Quarter corner of said Section 11; thence

North along the West line of said Section, 466.70 feet to the True Point of
Beginning; thence

East parallel with the South line of said Southwest Quarter of the Northwest
Quarter to the West line of that certain 25 foot strip of land described in
Parcel 1 of Quitclaim Deed to James J. Biggs and Cindy R. Biggs, recorded July
10,1981 as Instrument No. 880666 in Book 313 of Deeds, Page 619; thence

North 32°27’ West along said West line to the Southeasterly line of the existing
County Road; thence

Southwesterly along the Southeasterly side of said County Road to the
intersection with the West line of the Northwest Quarter of said Section 11;
thence

South along said West line to the True Point of Beginning

Excepting therefrom that portion shown as Parcel 2 in Quitclaim Deed from Pike
W. Reynolds to James J. Biggs, etux recorded July 10, 1981 as Instrument No.
880666 in Book 313, Deeds, Page 619

--------------------------------------------------------------------------------



(MAP) [a112956004_v1.jpg]

--------------------------------------------------------------------------------



“Palisades Property” (APN 47N01E153300) – 40 acres

NW1/4 of the NW1/4 of Section 15, Township 47 North, Range 01 East

--------------------------------------------------------------------------------



 

Appendix G

--------------------------------------------------------------------------------

Depiction of Star Tailings Ponds


--------------------------------------------------------------------------------



(MAP) [a112956005_v1.jpg]

--------------------------------------------------------------------------------



 

Appendix H-1

--------------------------------------------------------------------------------

Performance Guarantee (EPA)


--------------------------------------------------------------------------------



PAYMENT BOND

 

Surety’s Payment Bond Number: _______________________

Date of Execution of Payment Bond: _______________________

Effective Date of Payment Bond: _______________________

Total Dollar Amount of Payment Bond: _______________________


 

 

 

Principal:

 

 

Legal Name and Address:

Hecla Limited

 

 

Attn: General Counsel

 

 

6500 N. Mineral Dr., Suite 200

 

 

Coeur d’Alene, ID 83815-9408

 

Type of Organization:

Corporation

 

State of Organization:

Delaware

 

 

 

Surety:

 

 

 

Legal Name and Address:

[name and business address of surety providing the bond]

 

Type of Organization:

[insert “individual,” “partnership,” “limited liability

 

 

company,” “corporation,” etc.]

 

State of Organization:

 

 

 

 

Obligee:

 

 

Legal Name and Address:

United States Environmental Protection Agency

 

 

c/o Regional Counsel

 

 

Office of Regional Counsel

 

 

U.S. Environmental Protection Agency, Region 10

 

 

1200 Sixth Avenue

 

 

Seattle, WA 98101

 

 

Attention: Ted Yackulic


 

 

 

Site Information:

 

 

Name and Location of Site:

 

 

EPA Identification Number: [Site or CERCLIS ID Number, if applicable]

 

Agreement Governing Settlement: [That certain [Consent Decree] [Administrative

 

 

Order on Consent] dated ____________ ____, 2011, by

 

 

and among the United States of America,

 

 

______________, and ____________________ (the

 

 

“Agreement”)]

KNOW ALL PERSONS BY THESE PRESENTS, THAT:

          WHEREAS, said Principal is required, under the above-described
Agreement, to make certain payments as defined in Section VI. Payments,
Deliveries and Guarantees, Paragraphs 6(d)-6(f) and 7(d)-7(f) of the Agreement
(hereinafter the “Payments”); and

1

--------------------------------------------------------------------------------



          WHEREAS, said Principal is required under Section VI Paragraph 16 of
the Agreement to provide financial assurance securing the Payments.

          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration the receipt of which is hereby acknowledged, the
parties hereto agree as follows:

          1.          The Principal and Surety hereto are firmly bound to the
United States Environmental Protection Agency (hereinafter, “EPA”), in the above
Total Dollar Amount, for the payment of which we, the Principal and Surety, bind
ourselves, our heirs, executors, administrators, successors, and assigns,
jointly and severally, subject to and in accordance with the terms and
conditions hereof.

          2.          The conditions of the Surety’s obligation hereunder are
such that if the Principal shall promptly, faithfully, fully, and finally make
the payment required in Section VI Paragraph ________ in accordance with the
terms of the Agreement, the Surety’s obligation hereunder shall be null and
void; otherwise it is to remain in full force and effect.

          3.          The Surety shall become liable on this obligation
evidenced hereby only upon the Principal’s default of the payment required in
Section VI Paragraph ________ (as such term is defined in the Agreement)
pursuant to and in accordance with the terms of the Agreement. At any time and
from time to time upon notification by the EPA (or any other designees) that the
Principal has defaulted on the payment, the Surety shall promptly (and in any
event within fifteen (15) business days after receiving such notification) pay
funds up to the Total Dollar Amount in such amounts and to such person(s),
account(s), or otherwise as the EPA (or their designee) may direct. If the
Surety does not render such payments within the specified 15 business-day
period, the Surety shall be deemed in default of this Payment Bond and EPA shall
be entitled to enforce any remedy available to it at law, in equity, or
otherwise.

          4.          In no event shall the aggregate obligation of the Surety
hereunder exceed the Total Dollar Amount of this Payment Bond. The liability of
the Surety shall be reduced by rider as Payments are made.

          5.          The Surety may cancel this Payment Bond only by sending
notice of cancellation to the Principal and to the EPA, provided, however, that
no such cancellation shall be effective during the 120-day period beginning on
the date of receipt of the notice of cancellation by both the Principal and the
EPA. If after ninety (90) days of such 120-day period, the Principal has not
established a replacement financial assurance mechanism pursuant to and in
accordance with the terms of the Agreement, EPA shall have the right to draw
upon the full amount of this Payment Bond.

          6.          The Principal may terminate this Payment Bond only by
sending written notice of termination to the Surety and to the EPA, provided,
however, that no such termination shall become effective unless and until the
Surety receives written authorization for termination of this Payment Bond by
the EPA (or his or her designee).

          7.          Any modification, revision, or amendment which may be made
in the terms of the

2

--------------------------------------------------------------------------------



Agreement, or any extension of the Agreement, or other forbearance on the part
of either the Principal or EPA to the other, shall not in any way release the
Principal and the Surety, or either of them, or their heirs, executors,
administrators, successors or assigns from liability hereunder. The Surety
hereby expressly waives notice of any change, revision, or amendment to the
Agreement or to any related obligations between the Principal and EPA, excluding
Section VI Payments, Deliveries and Guarantees, Paragraph _____.

          8.          The Surety will immediately notify EPA of any of the
following events: (a) the filing by the Surety of a petition seeking to take
advantage of any laws relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts; (b) the Surety’s consent to
(or failure to contest in a timely manner) any petition filed against it in an
involuntary case under such bankruptcy or other laws; (c) the Surety’s
application for (or consent to or failure to contest in a timely manner) the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator, or the like of itself or of all or a substantial part of its assets;
(d) the Surety’s making a general assignment for the benefit of creditors; or
(e) the Surety’s taking any corporate action for the purpose of effecting any of
the foregoing.

          9.          In the event any of the terms of this Bond are contrary to
or in violation of any applicable law, those terms shall be deemed deleted from
the Bond without affecting the validity of the remaining provisions of the Bond.

          10.        All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, to the address shown on this first page of this Payment
Bond.

          All notices, elections, requests and demands under this Payment Bond
shall be effective and deemed received upon the earliest of (a) the actual
receipt of the same by personal delivery or otherwise, (b) one (1) business day
after being deposited with a nationally recognized overnight courier service as
required above, or (c) three (3) business days after being deposited in the
United States mail as required above. Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
as herein required shall be deemed to be receipt of the notice, election,
request, or demand sent.

          11.        The Surety hereby agrees that the obligations of the Surety
under this Payment Bond shall be in no way impaired or affected by any winding
up, insolvency, bankruptcy or reorganization of the Principal or by any other
arrangement or rearrangement of the Principal for the benefit of creditors.

          12.        No right of action shall accrue on this Payment Bond to or
for the use of any person other than EPA or the executors, administrators,
successors or assigns of EPA.

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Principal and Surety have executed this
Payment Bond and have affixed their seals on the date set forth above.

The persons whose signatures appear below hereby represent, warrant, and certify
that they are authorized to execute this Payment Bond on behalf of the Principal
and Surety, respectively.

 

 

 

 

 

 

 

PRINCIPAL:

Hecla Limited,

 

 

 

 

a corporation organized and in good

 

 

 

 

standing in the State of Delaware

Attest: 

________________________________

 

By: ________________________

Name:

________________________________

 

Name: ________________________

 

 

 

 

Title: ________________________

 

 

 

 

 

 

 

SURETY:

 

[________________________],

 

 

 

 

a [corporation/partnership/limited liability

 

 

 

 

company] organized and in good standing in

 

 

 

 

the State of [_____________]

 

 

 

 

 

Attest: 

________________________________

 

By: ________________________

Name:

________________________________

 

Name: ________________________

 

 

 

 

Title: ________________________

 

 

 

 

 

4

--------------------------------------------------------------------------------



 

Appendix H-2

--------------------------------------------------------------------------------

Performance Guarantee (Trustees)


--------------------------------------------------------------------------------



PAYMENT BOND

 

Surety’s Payment Bond Number: ________________________________________

Date of Execution of Payment Bond: __________________________________________

Effective Date of Payment Bond: ________________________________________

Total Dollar Amount of Payment Bond:
____________________________________________


 

 

 

 

Principal:

 

 

 

Legal Name and Address:

 

Hecla Limited
Attn: General Counsel
6500 N. Mineral Dr., Suite 200
Coeur d’Alene, ID 83815-9408

 

Type of Organization:

 

Corporation

 

State of Organization:

 

Delaware

 

 

 

 

Surety:

 

 

 

Legal Name and Address: [name and business address of surety providing the bond]

 

Type of Organization: [insert “individual,” “partnership,” “limited liability

company,” “corporation,” etc.]

 

State of Organization:

 

 

 

 

 

 

Obligee:

 

 

 

Legal Name and Address:

 

Coeur d’Alene Basin Trustee Council
c/o U.S. Fish & Wildlife Service Pacific Region,
Regional Office
Kathleen Moynan, DOI Project Manager
911 NE 11th Avenue
Portland, Oregon 97232


 

 

 

 

 

Site Information:

 

 

 

Name and Location of Site:

 

 

 

EPA Identification Number: [Site or CERCLIS ID Number, if applicable]

 

Agreement Governing Settlement: [That certain [Consent Decree] [Administrative

 

 

 

 

Order on Consent] dated _________ ____, 2011, by

 

 

 

 

and among the United States of America,

 

 

 

 

_____________, and ____________________ (the

 

 

 

 

“Agreement”)]

KNOW ALL PERSONS BY THESE PRESENTS, THAT:

          WHEREAS, said Principal is required, under the above-described
Agreement, to make certain payments as defined in Section VI. Payments,
Deliveries and Guarantees, Paragraphs 6(d)-6(f) and 7(d)-7(f) of the Agreement
(hereinafter the “Payments”); and

1

--------------------------------------------------------------------------------



          WHEREAS, said Principal is required under Section VI Paragraph 16 of
the Agreement to provide financial assurance securing the Payments.

          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration the receipt of which is hereby acknowledged, the
parties hereto agree as follows:

          1.          The Principal and Surety hereto are firmly bound to the
Natural Resource Damages Trustees (hereinafter, “Trustees”), in the above Total
Dollar Amount, for the payment of which we, the Principal and Surety, bind
ourselves, our heirs, executors, administrators, successors, and assigns,
jointly and severally, subject to and in accordance with the terms and
conditions hereof.

          2.          The conditions of the Surety’s obligation hereunder are
such that if the Principal shall promptly, faithfully, fully, and finally make
the payment required in Section VI Paragraph ________ in accordance with the
terms of the Agreement, the Surety’s obligation hereunder shall be null and
void; otherwise it is to remain in full force and effect.

          3.     The Surety shall become liable on this obligation evidenced
hereby only upon the Principal’s default of the payment required in Section VI
Paragraph ________ (as such term is defined in the Agreement) pursuant to and in
accordance with the terms of the Agreement. At any time and from time to time
upon notification by the Trustees (or any other designees) that the Principal
has defaulted on the payment, the Surety shall promptly (and in any event within
fifteen (15) business days after receiving such notification) pay funds up to
the Total Dollar Amount in such amounts and to such person(s), account(s), or
otherwise as the Trustees (or their designee) may direct. If the Surety does not
render such payments within the specified 15 business-day period, the Surety
shall be deemed in default of this Payment Bond and Trustees shall be entitled
to enforce any remedy available to it at law, in equity, or otherwise.

          4.          In no event shall the aggregate obligation of the Surety
hereunder exceed the Total Dollar Amount of this Payment Bond. The liability of
the Surety shall be reduced by rider as Payments are made.

          5.          The Surety may cancel this Payment Bond only by sending
notice of cancellation to the Principal and to the Trustees, provided, however,
that no such cancellation shall be effective during the 120-day period beginning
on the date of receipt of the notice of cancellation by both the Principal and
the Trustees. If after ninety (90) days of such 120-day period, the Principal
has not established a replacement financial assurance mechanism pursuant to and
in accordance with the terms of the Agreement, Trustees shall have the right to
draw upon the full amount of this Payment Bond.

          6.          The Principal may terminate this Payment Bond only by
sending written notice of termination to the Surety and to the Trustees,
provided, however, that no such termination shall become effective unless and
until the Surety receives written authorization for termination of this Payment
Bond by the Trustees (or his or her designee).

          7.          Any modification, revision, or amendment which may be made
in the terms of the

2

--------------------------------------------------------------------------------



Agreement, or any extension of the Agreement, or other forbearance on the part
of either the Principal or Trustees to the other, shall not in any way release
the Principal and the Surety, or either of them, or their heirs, executors,
administrators, successors or assigns from liability hereunder. The Surety
hereby expressly waives notice of any change, revision, or amendment to the
Agreement or to any related obligations between the Principal and Trustees,
excluding Section VI Payments, Deliveries and Guarantees, Paragraph _____.

          8.          The Surety will immediately notify Trustees of any of the
following events: (a) the filing by the Surety of a petition seeking to take
advantage of any laws relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts; (b) the Surety’s consent to
(or failure to contest in a timely manner) any petition filed against it in an
involuntary case under such bankruptcy or other laws; (c) the Surety’s
application for (or consent to or failure to contest in a timely manner) the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator, or the like of itself or of all or a substantial part of its assets;
(d) the Surety’s making a general assignment for the benefit of creditors; or
(e) the Surety’s taking any corporate action for the purpose of effecting any of
the foregoing.

          9.          In the event any of the terms of this Bond are contrary to
or in violation of any applicable law, those terms shall be deemed deleted from
the Bond without affecting the validity of the remaining provisions of the Bond.

          10.         All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, to the address shown on this first page of this Payment
Bond.

          All notices, elections, requests and demands under this Payment Bond
shall be effective and deemed received upon the earliest of (a) the actual
receipt of the same by personal delivery or otherwise, (b) one (1) business day
after being deposited with a nationally recognized overnight courier service as
required above, or (c) three (3) business days after being deposited in the
United States mail as required above. Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
as herein required shall be deemed to be receipt of the notice, election,
request, or demand sent.

          11.         The Surety hereby agrees that the obligations of the
Surety under this Payment Bond shall be in no way impaired or affected by any
winding up, insolvency, bankruptcy or reorganization of the Principal or by any
other arrangement or rearrangement of the Principal for the benefit of
creditors.

          12.         No right of action shall accrue on this Payment Bond to or
for the use of any person other than Trustees or the executors, administrators,
successors or assigns of Trustees.

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Principal and Surety have executed this
Payment Bond and have affixed their seals on the date set forth above.

The persons whose signatures appear below hereby represent, warrant, and certify
that they are authorized to execute this Payment Bond on behalf of the Principal
and Surety, respectively.

 

 

 

 

 

PRINCIPAL:

 

Hecla Limited,
a corporation organized and in good
standing in the State of Delaware

Attest: 

______________________________________

 

 

By: _________________________________

Name:

______________________________________

 

 

Name: __________________________________

 

 

 

 

Title: __________________________________

 

 

 

 

 

SURETY:      

 

[________________________],

 

 

 

 

a [corporation/partnership/limited liability
company] organized and in good standing in
the State of [____________]

 

 

 

 

 

Attest:

______________________________________

 

 

By: _________________________________

Name:

______________________________________

 

 

Name: __________________________________

 

 

 

 

Title: _________________________________

4

--------------------------------------------------------------------------------



 

Appendix I

--------------------------------------------------------------------------------

Depiction of Lucky Friday Tailings Pond #1


--------------------------------------------------------------------------------



(MAP) [a112956006_v1.jpg]

--------------------------------------------------------------------------------



 

Appendix J

--------------------------------------------------------------------------------

Notice of Consent Decree


--------------------------------------------------------------------------------



NOTICE OF CONSENT DECREE

          This Notice of Consent Decree (“Notice”) is made this __ day of
_______, 2011 by Hecla Limited (“Grantor”) for the benefit of the United States
of America on behalf of the United States Environmental Protection Agency
(“EPA”) and the State of Idaho on behalf of the Idaho Department of
Environmental Quality (“Department”), and is given pursuant to the requirements
of that certain Consent Decree entered in the United States District Court,
District of Idaho, Cause Nos. 96-0122-N-EJL, 91-0342-N-EJL, 94-0206-N-HLR, on
___________, 2011 (“Consent Decree”).

          Grantor is the fee owner of certain real property located in the
County of Shoshone, State of Idaho that is more particularly described on
Exhibit A to this Notice (the “Real Property”). Pursuant to the Consent Decree,
notice is given to all persons taking any interest in the Real Property that the
Real Property is part of the Bunker Hill Mining and Metallurgical Complex
Superfund Site (the “Site”), as that term is defined in the Consent Decree, that
EPA has selected or may select a remedy for the Site or certain areas of the
Site, that the remedy does or may affect the Real Property and that Hecla
Limited has entered into the Consent Decree which requires that certain
Proprietary Controls attach and run with the Real Property pursuant to an
Environmental Covenant in order to enable implementation of that remedy.

          Notice is further given that the said Proprietary Controls prohibit
use of the Real Property that would interfere with or adversely affect the
implementation, integrity, or protectiveness of the removal or remedial measures
to be performed at the Site.

1

--------------------------------------------------------------------------------



 

 

 

HECLA LIMITED

 

By:

 

Its:

 

Dated:

 

 

ADD ACKNOWLEDGEMENTS

2

--------------------------------------------------------------------------------



 

Appendix K

--------------------------------------------------------------------------------

Court Order for Court Registry Deposit


--------------------------------------------------------------------------------



 

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

 

 

 

 

 

 

 

)

 

 

)

 

UNITED STATES OF AMERICA,

)

 

 

)

 

Plaintiff,

)

 

 

)

No. 96-0122-N-EJL

v.                            

)

No. 91-0342-N-EJL

 

)

No. 94-0206-N-HLR

HECLA LIMITED, a Delaware Corporation,

)

 

 

)

ORDER

Defendant.

)

 

 

)

 

 

 

 

 

)

 

and CONSOLIDATED CASES.

)

 

 

)

 


--------------------------------------------------------------------------------



          The above-entitled cause having come before the Court upon the
Unopposed Motion to Deposit Certain Funds into the Registry of the Court
pursuant to Fed. R. Civ. P. 67 and L. Civ. R. 67.1, and the Court having
considered the motion,

          NOW, THEREFORE, it is

          ORDERED that the Unopposed Motion to Deposit Certain Funds into the
Registry of the Court shall be, and is hereby, granted.

          IT IS ORDERED that the Clerk of the Court invest the amounts received
pursuant to Paragraphs 6(a) and (c) of the Consent Decree entered in this matter
with Hecla Limited, et al. in an automatically renewable type of account or
instrument (i.e., time certificate, treasury bill, or passbook account), in the
name of the Clerk of the Court, U.S. District Court, at (name of bank, savings
and loan, brokerage house, etc.) said funds to remain invested pending further
order of the Court.

          IT IS FURTHER ORDERED that the Clerk of the Court must deduct a fee
from the income earned on the investment equal to ten percent (10%) of the
income earned while the funds are held in the Court’s registry fund regardless
of the nature of the case underlying the investment and without further order of
the Court. The interest payable to the U.S. Courts must be paid prior to any
other distribution of the account. Investments having a maturity date will be
assessed the fee at the time the investment instrument matures. However, the fee
deducted from any funds to be received by the United States shall be restored
pursuant to the Notice of the Administrative Office of the United States Court
published at 56 Fed. Reg. 56356-01 (November 4, 1991).

          IT IS FURTHER ORDERED that counsel presenting this Order personally
serve a copy thereof on the Clerk of the Court or his or her financial deputy.

- 1 -

--------------------------------------------------------------------------------



          IT IS FURTHER ORDERED that Hecla Limited shall make the aforementioned
payment by certified or bank check made payable to the “Clerk, United States
District Court.” The check shall include on its face the terms, U.S. et al v.
Hecla Limited, Civil Action No. 96-0122-N-EJL, and a copy of the payment
document shall be sent to counsel for the United States and the State pursuant
to Consent Decree Section XXIII (Notices and Submissions).

          IT IS FURTHER ORDERED that all funds deposited pursuant to this Order
shall not be disbursed or withdrawn by any person except in accordance with the
terms of the Consent Decree, and pursuant to a further order of this Court.

SO ORDERED THIS _____________DAY OF ___________________, 2011.

 

 

 

Hon. Edward J. Lodge

 

United States District Judge

- 2 -

--------------------------------------------------------------------------------